       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 1 of 349




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

COUNTY OF NASSAU, COUNTY OF
ALLEGANY, COUNTY OF CLINTON,
COUNTY OF CORTLAND, COUNTY OF
FRANKLIN, COUNTY OF FULTON,
COUNTY OF GREENE, COUNTY OF
HERKIMER, COUNTY OF LEWIS,
COUNTY OF MADISON, COUNTY OF Case No. :
MONTGOMERY,     COUNTY     OF 2:19-cv-07071-LHD-SJB
NIAGARA, COUNTY OF OSWEGO,
COUNTY OF SCHENECTADY, and
COUNTY OF STEUBEN,
                              Amended Complaint

Plaintiffs,

                                              JURY TRIAL DEMANDED
v.

ACTAVIS HOLDCO US, INC.;
ACTAVIS ELIZABETH LLC;
ACTAVIS PHARMA, INC.;
AMNEAL PHARMACEUTICALS, INC.;
APOTEX CORP.;
AUROBINDO PHARMA USA, INC.; BARR
PHARMACEUTICALS,             LLC;
BRECKENRIDGE PHARMACEUTICAL,
INC.; CITRON PHARMA LLC;
DAVA PHARMACEUTICALS, LLC;
DR. REDDY’S LABORATORIES, INC.;
FOUGERA PHARMACEUTICALS INC.;
GENERICS BIDCO I, LLC;
GLENMARK PHARMACEUTICALS, INC.;
GREENSTONE LLC;
     Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 2 of 349




HERITAGE PHARMACEUTICALS, INC.;
LANNETT COMPANY, INC.;
LUPIN PHARMACEUTICALS, INC.;
MAYNE PHARMA USA INC.;
MUTUAL           PHARMACEUTICAL
COMPANY, INC.; MYLAN INC.;
MYLAN PHARMACEUTICALS, INC.; PAR
PHARMACEUTICAL, INC.; PERRIGO
NEW YORK, INC.;
PFIZER, INC.;
PLIVA, INC.;
SANDOZ, INC.;
SUN PHARMACEUTICAL INDUSTRIES,
INC.;
TARO PHARMACEUTICALS USA, INC.;
TEVA PHARMACEUTICALS USA, INC.;
UPSHER-SMITH LABORATORIES, LLC;
WEST-WARD       PHARMACEUTICALS
CORP.; WOCKHARDT USA LLC; and
ZYDUS PHARMA-CEUTICALS (USA),
INC.,

Defendants.



              Amended Complaint and Demand for Jury Trial




                                   2
        Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 3 of 349




                                                TABLE OF CONTENTS

I.     NATURE OF THE ACTION ....................................................................7
II.    STATE AND FEDERAL INVESTIGATIONS ...................................... 13
III.   JURISDICTION AND VENUE .............................................................. 23
IV.    PLAINTIFFS ............................................................................................ 24
       Nassau County ........................................................................................................................ 24
       Allegany County ...................................................................................................................... 26
       Clinton County ........................................................................................................................ 28
       Cortland County ...................................................................................................................... 30
       Franklin County ...................................................................................................................... 32
       Fulton County.......................................................................................................................... 34
       Greene County ......................................................................................................................... 36
       Herkimer County .................................................................................................................... 38
       Lewis County ........................................................................................................................... 40
       Madison County ...................................................................................................................... 42
       Montgomery County ............................................................................................................... 44
       Oswego County ....................................................................................................................... 46
       Niagara County ....................................................................................................................... 48
       Schenectady County: ............................................................................................................... 50
       Steuben County ....................................................................................................................... 52

V.     DEFENDANTS ........................................................................................ 54
       Actavis ..................................................................................................................................... 54
       Amneal..................................................................................................................................... 56
       Apotex...................................................................................................................................... 56
       Aurobindo ................................................................................................................................ 57
       Breckenridge Pharmaceutical, Inc. ......................................................................................... 57
       Citron ....................................................................................................................................... 58
       Dr. Reddy’s Laboratories, Inc. ................................................................................................ 58
       Fougera.................................................................................................................................... 59
       Glenmark Pharmaceuticals, Inc., USA.................................................................................... 59
       Greenstone, LLC ..................................................................................................................... 60
       Heritage Pharmaceuticals, Inc.................................................................................................61
       Lannett Company, Inc. ........................................................................................................... 62
       Lupin Pharmaceuticals, Inc. ................................................................................................... 62
       Mayne Pharma USA, Inc. ........................................................................................................ 63
       Mylan ....................................................................................................................................... 63
       Par............................................................................................................................................ 64
       Perrigo ..................................................................................................................................... 66
       Pfizer........................................................................................................................................ 66
       Sandoz ..................................................................................................................................... 67



                                                                         3
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 4 of 349



      Sun ........................................................................................................................................... 68
      Teva ......................................................................................................................................... 69
      Upsher ..................................................................................................................................... 70
      West-Ward Pharmaceuticals Corp. ..........................................................................................71
      Wockhardt USA LLC................................................................................................................71
      Zydus Pharmaceuticals (USA), Inc. ..................................................................................... 72

VI.   CO-CONSPIRATORS .............................................................................. 72
      Ascend ..................................................................................................................................... 72
      Unknown Co-Conspirators...................................................................................................... 73

VII. INTERSTATE AND INTRASTATE TRADE AND COMMERCE .... 73
VIII. THE GENERIC DRUG INDUSTRY ..................................................... 74
      A. Generic Drugs Are Commodity Products .......................................................................... 74
      B. Defendants’ Cartel Agreement Includes All Generic Products ......................................... 78
      C. Pricing in the U.S. Prescription Drug Industry ................................................................. 84

IX.    DEFENDANTS’ OVERARCHING CONSPIRACY ............................ 88
      A. The Co-Operative Principle of “Fair Share” Governed Defendants’ Cartel ...................... 93
      B. Sales Managers Played a Key Role in Implementing the Conspiracy ............................... 97
      C. Defendants Frequently Communicated Directly and Privately ....................................... 101

X.    ADDITIONAL DETAILS AND EXAMPLES OF, AS PART OF THEIR
      OVERARCHING CONSPIRACY, DEFENDANTS CONTINUING TO
      CONSPIRE TO FIX PRICES, ALLOCATE MARKETS AND RIG BIDS
      FOR THE DRUGS AT ISSUE ............................................................... 114
      A. Nystatin............................................................................................................................. 114
      B. Clonidine TTS Patch and Doxazosin Mesylate ................................................................ 132
      C. Irbesartan .......................................................................................................................... 141
      D. Nimodipine ...................................................................................................................... 143
      E. Levonorgestrel/EE ........................................................................................................... 150
      G. Doxycycline Hyclate ......................................................................................................... 157
      H. Doxycycline Monohydrate ............................................................................................... 169
      I. Zoledronic Acid ................................................................................................................. 176
      J. Tizanidine .......................................................................................................................... 183
      K. Meprobamate .................................................................................................................... 186
      L. Nabumetone, Pravastatin, Ranitidine, and Adapalene Gel .............................................. 190
      M. Drospirenone/EE ............................................................................................................ 196
      N. Acetazolamide .................................................................................................................. 201
      O. Temozolomide................................................................................................................. 209
      P. Azithromycin Suspension ................................................................................................. 213
      R. Tolterodine Tartrate ........................................................................................................ 222
      S. Norethindrone/EE........................................................................................................... 226
      T. Capecitabine .................................................................................................................... 228


                                                                        4
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 5 of 349



       U. Dexmethylphenidate HCL Extended Release ................................................................ 232
       V. Piroxicam ......................................................................................................................... 235
       W. Niacin ER ....................................................................................................................... 238
       X. Baclofen ............................................................................................................................ 241
       Y. Fosinopril-HCTZ ............................................................................................................. 246
       Z. Glipizide-Metformin ........................................................................................................ 254
       AA. Glyburide ....................................................................................................................... 258
       AB. Glyburide-Metformin .................................................................................................... 264
       AC. Leflunomide .................................................................................................................. 268
       AD. Paromomycin ................................................................................................................ 272
       AE. Theophylline Extended Release ................................................................................... 275
       AF. Verapamil HCL ............................................................................................................. 278
       AG. Fenofibrate .................................................................................................................... 283
       AH. Diflunisal ....................................................................................................................... 291
       AI. Ketoconazole .................................................................................................................. 293
       AJ. Fluocinonide ................................................................................................................... 297
       AK. Warfarin, Carbamazepine, and Clotrimazole ................................................................ 302
       AL. Tobramycin ................................................................................................................... 306
       AM. Glimepiride ................................................................................................................... 309
       AN. Griseofulvin.................................................................................................................... 310
       AO. Gabapentin..................................................................................................................... 312
       AP. Celecoxib ........................................................................................................................ 314
       AQ. Cabergoline .................................................................................................................... 316

XI.    GENERIC                       PHARMACEUTICAL                                  MARKETS’                       HIGH
       SUSCEPTIBILITY TO COLLUSION AND DEFENDANTS’ CARTEL
       .................................................................................................................. 321
       A. Fungible Products............................................................................................................ 322
       B. Inter-Competitor Contacts and Communications ........................................................... 323

XII. FACTS RELATING TO STATUTES OF LIMITATION ................... 325
XIII. PLAINTIFFS’ MEDICAID OVERPAYMENTS .................................. 332
XIV. CONTINUING VIOLATION ............................................................... 335
XV. DEFENDANTS’ ANTITRUST VIOLATIONS ................................... 335
XVI. CAUSES OF ACTION ........................................................................... 338
       FIRST COUNT..................................................................................................................... 338
       SECOND COUNT ............................................................................................................... 340
       THIRD COUNT................................................................................................................... 342
       FOURTH COUNT ............................................................................................................... 346

XVII. PRAYER FOR RELIEF ........................................................................ 347


                                                                      5
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 6 of 349




XVIII. JURY DEMAND ................................................................................. 349




                                                   6
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 7 of 349




                        I.     NATURE OF THE ACTION

      1.     This suit is brought by the Counties of Nassau, Allegany, Clinton,

Cortland, Franklin, Fulton, Greene, Herkimer, Lewis, Madison, Montgomery, Niagara,

Oswego, Schenectady, and Steuben (“Plaintiffs” or “Counties”), which are both Direct

Purchasers of generic pharmaceutical drugs and End-Payer Purchasers of generic

pharmaceutical drugs.

      2.     The Counties seek injunctive relief, damages and relief from harms that

resulted from an unlawful agreement among Defendants to allocate customers, rig bids,

and fix, raise, maintain, and/or stabilize the prices of all of their generic

pharmaceuticals, which are referred to collectively herein as the “Drugs at Issue” or

“Price-Fixed Generic Drugs.”

      3.     Defendants organized and directed an overarching conspiracy to raise

prices and minimize competition in the generic drug industry. This overarching

conspiracy encompassed an agreement amongst all Defendants, which covered all

generic drugs that were not at the time part of an exclusivity period, but were

manufactured and/or sold by Defendants during the Relevant Period, and which

further included multiple subsidiary agreements among certain Defendants, relating to

individual Drugs at Issue.

      4.     Defendants’ conspiratorial conduct was widespread and has had a huge

effect on the marketplace. Indeed, numerous lawsuits alleging conspiratorial conduct

involving many of these same Defendants are currently pending.

                                          7
        Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 8 of 349




       5.     In a competitive marketplace, each generic drug manufacturer prices its

drug competitively relative to other manufacturers. Accordingly, if any one company

decided to raise prices, it would do so at the risk of losing customers and sales to its

rivals with more competitive prices. But, beginning at least as early as 2011, the generic

pharmaceutical market throughout the United States, including within this County and

within Plaintiffs’ borders, has lacked such competition.

       6.     Defendants engaged in pervasive conspiratorial conduct intended to, and

which in fact did, maintain inflated prices and avoid competition with each other.

Defendants’ illegal agreements raised prices, maintained artificially inflated prices, and

thwarted Congress’s goal of lowering drug prices.

       7.     Throughout the conspiracy, Defendants communicated with each other

to determine and agree on the amount of market share each competitor would be

allocated. These shares were determined by the timing of each Defendant’s entry into

the market, with early entrants entitled to a larger share than later entrants.

       8.     The purpose of Defendants’ unlawful “fair share” allocation was to fix,

maintain and stabilize prices; some of the sub-parts of the conspiracy related to just one

particular generic drug, while other parts were related to multiple generic drugs, but

each entrant benefited from this co-ordination as a whole, even if a manufacturer did

not seek a market allocation for a particular drug.




                                             8
        Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 9 of 349




      9.     Defendants implemented their “fair share” agreement by refusing to bid

for a particular customer or by providing a sham bid high enough that Defendants knew

it would not be successful.

      10.    Additionally, in conjunction with their market allocation agreement,

Defendants also agreed to raise prices for the Drugs at Issue. Defendants were able to

raise, maintain, fix, and/or slow the decline of prices, which prices would have been

lower in the absence of their conspiratorial agreements.

      11.    Through this industry-wide market allocation agreement, Defendants

implemented substantial price increases on a number of additional generic drugs.

Generic drugs are pharmaceutically equivalent to the referenced brand name drug in

dosage, form, route of administration, strength or concentration, and amount of active

ingredient. (“API”) Generic drugs can save (and have saved) consumers, other

purchasers of drugs, and taxpayers tens of billions of dollars annually – because generic

drugs are a lower-priced alternative to brand name drugs. When the manufacturer of a

branded drug loses the market exclusivity that comes with patent rights, generic drugs

offer lower prices and greater access to healthcare for all consumers in the United States

through genuine competition. A consumer with a prescription can fill that prescription

not only with the brand name drug, but also with a generic version of that drug. State

laws often require pharmacists to fill prescriptions with generic versions of the drug,

which should represent great savings to those who bear the economic costs of these



                                            9
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 10 of 349




drugs – but as a result of Defendants’ overarching conspiracy, Plaintiffs were denied

those savings.

      12.    For example, during the conspiracy, Defendants’ price increases included

increases on: (1) acetazolamide of approximately 75%; (2) albuterol of more than

3,400%; (3) amitriptyline of more than 900%; (4) baclofen of more than 400%; (5)

benazepril HCTZ of more than 300%; (6) clobetasol of more than 800%; (7)

clomipramine of more than 2,700%; (8) desonide of more than 140%; (9) digoxin of

more than 630%; (10) divalproex ER by as much as 361%; (11) econazole of more than

600%; (12) fluocinonide of more than 200%; (13) fosinopril HCTZ of approximately

200%; (14) levothyroxine of as much as 120%; (15) nystatin of approximately 100%;

(16) paromomycin of approximately 100%; (17) pravastatin of more than 100%; (18)

propranolol of more than 1700%; (19) theophylline ER of approximately 150%; and

(20) ursodiol of more than 560%. All of these price increases were collusive, and nearly

all of these abrupt and substantial price increases were carried out by two or more

Defendants that are the subject of the pending state and federal actions.

      13.    The generic drug pricing described in this Complaint cannot be explained

by changes in supply, the costs of production, or demand, or any other competitive

market feature. Instead, the price levels were the result of an illegal agreement among

Defendants to fix the prices of the Drugs at Issue and not the result of free and fair

market competition.



                                          10
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 11 of 349




       14.      The generic pharmaceutical industry has a number of features that make

it highly susceptible to collusion:

             • the markets for the Drugs at Issue were controlled by Defendants;

             • these markets are subject to high barriers to entry, including substantial

                manufacturing costs and regulatory requirements;

             • each generic drug in Defendants’ cartel is a commodity product, for which

                demand is highly inelastic, because Federal regulations require generic

                products to contain the same type and amount of active pharmaceutical

                ingredient and to be therapeutically equivalent to one another; and

             • interchangeability of one generic form of a drug with another of the same

                drug facilitates collusion, as cartel members can easily monitor and detect

                deviations from a price-fixing or market allocation agreement.

       15.      Because purchasers choose which generic pharmaceutical product to buy

based primarily on price, and unilateral price increases generally result in loss of market

share, it would have been economically irrational for any one Defendant to raise its

prices without assurance that its competitors either would also increase prices or at least

not compete on pricing.

       16.      Moreover, due to the regulated nature of the industry, generic

pharmaceutical manufacturers are typically able to determine in advance which

manufacturers are coming in and out of the market for a particular generic drug. Armed



                                             11
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 12 of 349




with that knowledge, Defendants were able to reach a common understanding that each

competitor would be entitled to a “fair share,” meaning that each Defendant would be

entitled to a percentage of the market for each generic drug that it manufactures.

      17.    Defendants’ attendance at trade association meetings, conferences, and

workshops provided ample opportunity to agree on drug prices and allocate markets

and customers.

      18.    As alleged in greater detail below, the sheer volume of industry meetings

provided repeated opportunity for Defendants to implement and maintain their

conspiracy, and evidence uncovered in the pending governmental investigations

described below confirms that Defendants availed themselves of this opportunity.

      19.    Defendants implemented their conspiracy through meetings and

communications between and among their representatives, including at industry events

such as the Generic Pharmaceutical Association (“GPhA”) (now Association for

Accessible Medicines), National Association of Chain Drug Stores (“NACDS”),

Healthcare Distribution Management Association (“HDMA”) (now Healthcare

Distribution Alliance) (“HDA”), Efficient Collaborative Retail Marketing (“ECRM”),

and Minnesota Multistate Contracting Alliance for Pharmacy (“MMCAP”).

      20.    These examples and others of this type of routine, in-person meeting

facilitated Defendants’ ability to reach agreement on their “fair shares” of the market

for any given drug and to limit the electronic evidence of the agreement and its terms.



                                          12
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 13 of 349




       21.    As just one example, zoledronic acid was the part of the price-fixing

scheme between Heritage and Dr. Reddy’s.

       22.    Heritage was the first generic manufacturer of the drug and entered the

market in the spring of 2013, but Dr. Reddy’s was close behind. Executives at the

companies cut deals so each got a “fair share” of the market, while also fixing an inflated

price. Dr. Reddy’s wound up with about 60 percent of the market and Heritage got 40

percent.

       23.    Evidence demonstrates that Heritage and Dr. Reddy’s executives knew

they were acting illegally. For example, as the discussions with Dr. Reddy’s took place,

a Heritage executive “sent a text message to his entire sales team reminding them not

to put their pricing discussions with competitors in writing.”1

       24.    Extreme and unprecedented price increases in the generic drug industry

have prompted close scrutiny of the industry by the U.S. Congress, federal and state

enforcement agencies, and private litigants such as Plaintiff Counties.

       25.    The “Relevant Period” referred to throughout this Complaint is

approximately 2011 continuing through the present.


               II.    STATE AND FEDERAL INVESTIGATIONS

       26.    The Office of the Attorney General for the State of Connecticut


1
 Thomas Sullivan, “300 Drugs Now Under Investigation in ‘Generic Drug Cartel,’” February 11,
2019, https://www.policymed.com/2019/02/300-drugs-now-under-investigation-in-generic-drug-
cartel.html.


                                             13
          Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 14 of 349




(“Connecticut AG”) has been leading a multi-state attorney general investigation of the

generic drug industry in parallel to that of DOJ and confirms there is “compelling

evidence of collusion and anticompetitive conduct across many companies that

manufacture and market generic drugs in the United States….[and] evidence of

widespread participation in illegal conspiracies across the generic drug industry.”2

          27.    The Connecticut AG began an investigation in July of 2014 into generic

drugs’ dramatic price increases. This has now been joined by the AG’s of 45 states,

Puerto Rico and the District of Columbia.

          28.    In 2018, the Connecticut AG filed a Consolidated Amended Complaint

(“2018 State AG Complaint”) in the U.S. District Court for the Eastern District of

Pennsylvania alleging price-fixing and customer allocation.3

          29.    The State AG Complaint describes the defendants’ participation “in an

overarching conspiracy, the effect of which was to minimize if not thwart competition

across the generic drug industry.”4

          30.    The 2017 State AG Complaint focuses on the following generic drugs:

Acetazolamide, Doxycycline Hyclate Delayed Release, Doxycycline Monohydrate,

Fosinopril-Hydrochlorothiazide,            Glipizide-Metformin,         Glyburide,      Glyburide-

Metformin, Leflunomide, Meprobamate, Nimodipine, Nystatin, Paromomycin,


2
    Press Release (Dec. 15, 2016), http://portal.ct.gov/AG/Press- Releases/2016-Press-Releases.
3
    Case 2:17-cv-03768-CMR, ECF 15.
4
    State AG Complaint ¶ 2.


                                                  14
          Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 15 of 349




Theophylline, Verapamil, and Zoledronic Acid.5

          31.    Additionally, the States make clear that they uncovered wide-ranging

conduct implicating numerous different drugs and competitors and suggest that

additional drugs and manufacturers will be added at the appropriate time.

          32.    After filing a Consolidated Amended Complaint that named 17 corporate

defendants and two individual defendants and addressed conspiratorial conduct related

to numerous drugs that were not already subject to independent litigation, the

Connecticut AG acknowledged that “[b]ased upon our investigation, there certainly will

be additional complaints. . . . [A]bsolutely, there will be additional complaints, in the

future. They will likely be focused on specific defendants and [ ] the drugs that they

sell.”6

          33.    More recently, the Connecticut AG noted the States’ investigation has

“exploded into wide-ranging conduct in all areas of the generic drug industry,” the

existing litigation “is essentially dwarfed by the conduct we’re seeing in the rest of our

investigation,” and the States expect to bring even more actions in the future.7

          34.    Indeed, on May 10, 2019, a total of 43 states (including New York State),

led by Connecticut Attorney General William Tong, brought a lawsuit against Teva



5
    State AG Complaint ¶ 1.
6
    02/21/2018 Status Conference Hearing Transcript at 7.
7
 Can Celik, ‘More to come’ from states’ generic drug investigation, Connecticut official says, mLex (Apr. 12,
2018).


                                                        15
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 16 of 349




Pharmaceuticals and 19 of the nation’s largest generic drug manufacturers, alleging a

broad conspiracy to artificially inflate and manipulate prices, reduce competition, and

unreasonably restrain trade for more than 100 different generic drugs (the “2019 State

AG Complaint”). The drugs at issue account for billions of dollars of sales in the United

States. The States allege that the Defendants’ conduct artificially increased prices to

health insurers, taxpayer-funded healthcare programs like Medicare and Medicaid, and

individuals who paid and continue to pay inflated prices for their prescription drugs.

      35.    The 2019 State AG Complaint alleges that Teva, Sandoz, Mylan, Pfizer

and 16 other generic drug manufacturers engaged in a broad, co-ordinated, and

systematic conspiracy to fix prices, allocate markets, and rig bids for more than 100

different generic drugs. The drugs span all types, including, for example, tablets,

capsules, suspensions, creams, gels, and ointments; and classes, including, for example,

statins, ACE inhibitors, beta blockers, antibiotics, anti-depressants, contraceptives, and

non-steroidal anti-inflammatory drugs. They treat a range of diseases and conditions

from basic infections to diabetes, cancer, epilepsy, multiple sclerosis, HIV, ADHD, and

more. In some instances, the co-ordinated price increases were over 1,000 percent.

      36.    There is an interconnected web of industry executives where these

competitors who met with each other during industry dinners, lunches, cocktail parties,

golf outings and communicated via frequent telephone calls, e-mails, and text messages,

initiating their illegal agreements. The allegations in this Complaint are based on, and

supported by, information and evidence gleaned from, inter alia,documents produced

                                           16
          Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 17 of 349




by dozens of companies and individuals throughout the genericpharmaceutical industry

and extracted information from an industry-wide phone call database consisting of

more than 11 million phone call records from hundreds of individuals at various levels

of the Defendant companies and other generic manufacturers.

          37.    In this internal correspondence, Defendants used terms such as “fair

share,” “playing nice in the sandbox,” “rules of the road,” “responsible competitor,”

and “High Quality Competitor” to describe how they unlawfully eliminated

competition, raised prices, and enforced and reinforced their collusive agreement.

          38.    In addition, an ongoing criminal investigation by the Antitrust Division of

the U.S. Department of Justice (“DOJ”) has, to date, resulted in price-fixing guilty pleas

from two senior executives at Defendant Heritage relating to the sale of Glyburide and

Doxycycline Hyclate. DOJ has made clear that its “investigation is ongoing”8 and that

the evidence uncovered during the course of its investigation into those drugs also

“implicates…a significant number of the Defendants…[and] a significant number of

the drugs at issue” in the Multidistrict Litigation pending in the Eastern District of

Pennsylvania.9 In late April, 2018, Bloomberg reported that at least two companies




8
 DOJ, Division Update Spring 2017 (Mar. 28, 2017), https://www.justice.gov/atr/division-
operations/division-update-spring-2017/division-secures- individual-and-corporate-guilty-pleas-
collusion-industries-where-products.
9
    Intervenor United States’ Motion to Stay Discovery at 1-2 (May 1, 2017) (ECF No. 279).


                                                  17
          Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 18 of 349




were expected to be indicted, and that another company could plead guilty before

then.10

          39.   The DOJ convened a grand jury to investigate a number of the

Defendants identified in this Complaint. To empanel a grand jury, DOJ’s Guidelines

require senior executives in the Antitrust Division to conclude that sufficient credible

evidence of collusion exists. Upon information and belief, nearly all of the Defendants

identified in this Complaint were served with grand jury subpoenas. Indeed, the

following companies have publicly acknowledged receiving the grand jury subpoenas:

Mylan, Teva, Actavis, the Sandoz Defendants, Endo, Par, Sun, Impax, Lannett, Mayne,

Dr. Reddy’s, Sandoz, Aurobindo, and Taro. Privately-held companies are under no

obligation to make this disclosure.).

          40.   DOJ also executed search warrants at the corporate offices of Perrigo,

Mylan, and ACETO (which purchased Citron in 2016). For this to occur, DOJ had to

persuade a federal judge that there was probable cause to believe that one or more

antitrust violations had occurred, and that evidence of these violations would be found

at the corporate offices of Mylan, Perrigo, and ACETO.

          41.   Upon information and belief, the DOJ has granted conditional amnesty

to one of the Defendants in this case. Under DOJ Guidelines, for DOJ to grant a



10
  David McLaughlin & Drew Armstrong, Generic-Drug Companies to Face First Charges in U.S. Probe,
BLOOMBERG (Apr. 24, 2018), available at https://www.bloomberg.com/news/articles/2018-04-
24/generic-drug-companies-said-to-face- first-charges-in-u-s-probe.


                                                18
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 19 of 349




company conditional amnesty, the company had to confess to criminal violations of

U.S. antitrust laws and inform upon its co-conspirators, based on information known

to the amnesty applicant. As explained on the DOJ’s website, an applicant for amnesty

“must admit its participation in a criminal antitrust violation involving price fixing, bid

rigging, capacity restriction, or allocation of markets, customers, or sales or production

volumes, before it will receive a conditional leniency letter.” The applicant must also

establish that “[t]he confession of wrongdoing is truly a corporate act, as opposed to

isolated confessions of individual executives or officials.”11

       42.    At least two Defendants have been raided by federal authorities in

connection with the investigation. Perrigo disclosed that its offices were raided in 2017,

and Mylan’s Pennsylvania headquarters were raided by the FBI in the fall of 2016. Teva,

Mylan, and Allergan disclosed in their SEC filings in 2015 and 2016 that they had

received grand jury subpoenas.12

       43.    Now in its sixth year, the federal criminal investigation into generic drug

price-fixing has begun to bear fruit. On December 12 and 13, 2016, DOJ filed criminal

informations accusing Heritage executives of conspiring with unidentified co-

conspirators who “knowingly entered into and engaged in a combination and


11
  DOJ, Frequently Asked Questions About the Antitrust Division’s Leniency Program (updated Jan.
26, 2017), available at https://www.justice.gov/atr/page/file/926521/download.
12
  David McLaughlin & Drew Armstrong, Generic-Drug Companies to Face First Charges in U.S. Probe,
BLOOMBERG (Apr. 24, 2018), https://www.bloomberg.com/news/articles/2018-04-24/generic-
drug-companies-said-to-face-first-charges-in-u-s-probe.


                                               19
           Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 20 of 349




conspiracy with other persons and entities engaged in the production and sale of generic

pharmaceutical products . . . the primary purpose of which was to allocate customers,

rig bids, and fix and maintain prices of doxycycline hyclate sold in the United States.”13

          44.     On January 9, 2017, Chief Executive Officer (“CEO”) Jeffrey Glazer

(“Glazer”) and President Jason Malek (“Malek”) of Heritage pled guilty to felony

charges that they conspired with competitors to manipulate prices and allocate

customers for Doxycycline Hyclate and Glyburide;14 Malek admitted substantially the

same facts.15

          45.     As they awaited sentencing, Glazer and Malek co-operated with DOJ’s

investigation. Moreover, according to Richard Vanderford in Generic Pharma Investigation

Still Broad, Prosecutor Says, mLex (Feb. 21, 2017), as a further indication of criminal

price-fixing in the generic drug industry, “It is understood that Heritage is co-operating

with prosecutors in exchange for amnesty from criminal prosecution under the DOJ’s

leniency program[.].” More criminal charges and guilty pleas are expected to follow.16




13
   Information ¶ 6, United States v. Glazer, No. 2:16-cr-00506-RBS (E.D. Pa. Dec. 12, 2016) (ECF
No. 1); Information ¶ 6, United States v. Malek, No. 2:16-cr-00508-RBS (E.D. Pa. Dec. 13, 2016)
(ECF No. 1).
14
   Tr. of Plea Hearing at 19:16-20:4, United States v. Glazer, No. 2:16-cr-00506-RBS (E.D. Pa. Jan. 9,
2017) (ECF No. 24); see also id. at 22:4-11 (admitting facts).
15
  Tr. of Plea Hearing at 19:12-20:1, United States v. Malek, No. 2:16-cr-00508-RBS (E.D. Pa. Jan. 9,
2017) (ECF No. 24); see also id. at 21:23-22:6 (admitting facts).
16
     See, e.g., fn. 14, David McLaughlin & Drew Armstrong, supra.


                                                   20
        Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 21 of 349




       46.     Although initial public disclosures suggested that the federal and

state investigations were focused on one or two drugs, it is now clear that both

investigations are much broader. The investigations reportedly cover two dozen drugs

and more than a dozen manufacturers.17

       47.     Press reports indicate that “[t]he Department of Justice believes price-

fixing between makers of generic pharmaceuticals is widespread.”18 DOJ and a federal

grand jury in the Eastern District of Pennsylvania have focused on at least 18

pharmaceutical companies, including at least 15 of the Defendants here.

       48.     On May 31, 2019, DOJ announced that Heritage Pharmaceuticals agreed

to plead guilty to a single felony charge alleging that from about April of 2014 until at

least December of 2015, Heritage participated in a criminal antitrust conspiracy with

other companies and individuals engaged in the production and sale of generic

pharmaceuticals, one purpose of which was to fix prices, rig bids, and allocate

customers for glyburide, a medicine used to treat diabetes. Heritage also agreed to pay

$7.1 million to resolve allegations under the False Claims Act related to the price-fixing

conspiracy. The government alleged that between 2012 and 2015, Heritage paid and



17
  May 31, 2019 Department of Justice Office of Public Affairs Press Release, “Pharmaceutical
Company Admits to Price Fixing in Violation of Antitrust Law, resolves Related False Claims Act
Violations,” https://www.justice.gov/opa/pr/pharmaceutical-company-admits-price-fixing-
violation-antitrust-law-resolves-related-false
18
  PaRR Report, DoJ Believes Collusion over Generic Drug Prices Widespread (June 26, 2015)
(“PaRR Report”), http://www.mergermarket.com/pdf/DoJ-Collusion-Generic-Drug- Prices-
2015.pdf.


                                               21
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 22 of 349




received remuneration through arrangements on price, supply, and allocation of

customers with other pharmaceutical manufacturers for certain generic drugs in

violation of the Anti-Kickback Statute, and that its sale of such drugs resulted in claims

submitted to or purchases by federal healthcare programs.           The drugs allegedly

implicated in this scheme address a wide variety of health conditions, and include

hydralazine, used to treat high blood pressure, theophylline, used to treat asthma and

other respiratory problems, and glyburide. As part of this settlement, Heritage agreed

to co-operate fully in the criminal investigation of other generic pharmaceutical

manufacturers, including most or all of the Defendants to this Complaint.

      49.    Based on all of these numerous investigations, allegations, guilty pleas, and

other evidence, as well as their own experience with the Drugs at Issue, the Plaintiff

Counties bring their present Complaint. The allegations herein are based on Plaintiffs’

knowledge as to their own acts and on information and belief as to all other matters,

such information and belief having been informed by investigation by and under the

supervision of Plaintiffs’ counsel, as well as the investigations conducted by other

parties, as outlined above. Plaintiffs believe substantial additional evidentiary support

exists for the allegations set forth herein and will be found after a reasonable

opportunity for discovery.




                                           22
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 23 of 349




                      III.   JURISDICTION AND VENUE

      50.    Plaintiffs bring this action under §1 of the Sherman Act, 15 U.S.C. § 1,

and for treble damages and injunctive relief pursuant to §§4 and 16 of the Clayton Act,

15 U.S.C. §§ 15(a) and 26, and for costs of suit, including reasonable attorneys’ fees,

against Defendants for the injuries sustained by Plaintiffs herein by reason of the

violations of §§1 and 3 of the Sherman Act (15 U.S.C. §§ 1, 3).

      51.    Plaintiffs also bring this action pursuant to New York State’s antitrust

statute, the Donnelly Act, GBL § 340, and pursuant to common law.

      52.    This action arises from Defendants’ conduct in the State of New York or

aimed at the State of New York, and caused Plaintiff’s damages in the State of New

York, and in the case of Plaintiff County of Nassau (“Nassau County” or “Nassau”), in

Nassau County. During the Relevant Period, Defendants resided, transacted business,

were found, or had agents in New York State and Nassau County.

      53.    Venue is also proper in this court because a substantial part of the events

or omissions giving rise to the claims asserted in this action occurred in Nassau County,

a substantial portion of the affected interstate trade and commerce described below has

been carried out in Nassau County, and resultant harm and damages were suffered in

Nassau County.

      54.    This Court has personal jurisdiction over each Defendant because, inter

alia, each Defendant: (a) transacted business throughout the United States, including in

Nassau County; (b) sold generic drugs throughout the United States, including in

                                           23
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 24 of 349




Nassau; (c) had substantial contacts with the United States, including in Nassau; (d) was

engaged in an illegal scheme and nationwide price-fixing conspiracy that was directed

at, had the intended effect of causing injury to, and did cause injury to persons residing

in, located in, or doing business throughout the United States, including in Nassau;

and/or (e) took overt action in furtherance of the conspiracy in Nassau or conspired

with someone who did, and by doing so could reasonably have expected to be sued in

Nassau. In addition, nationwide personal jurisdiction was authorized by Congress

pursuant to the Clayton Act.


                                  IV.    PLAINTIFFS

Nassau County

       55.    The County of Nassau (“Nassau” or “Nassau County”) is a County of the

State of New York, located on the western portion of Long Island. As of the 2010

census, the population of Nassau was in excess of 1.3 million.

       56.    Nassau County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

       57.    In addition, Nassau County provides medical and pharmaceutical benefits

to the inmates of its county jails, at significant cost to Nassau.

       58.    Nassau County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered injury




                                             24
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 25 of 349




or condition, Nassau County reimburses qualified medical costs, including

pharmaceutical costs.

       59.    Nassau County also provides reimbursement for the pharmaceutical costs

of Medicaid beneficiaries.          The federal government pays approximately half of

Medicaid’s share of prescription drug costs. See 42 U.S.C. § 1396d(b). Responsibility

for the remaining fifty percent is apportioned among state and local authorities

according to state law. See id. In New York, the State reimburses providers directly for

the total share of prescription drug costs attributable to both state and local

government. N.Y. Soc. Serv. Law § 367–b. By statute, each county is then billed for

approximately twenty-five percent of the total costs (i.e., fifty percent of the State’s

costs) for prescription drugs associated with county residents. N.Y. Social Services Law

§ 368–a; see also id. § 367–b(6).

       60.    The Medicaid program relies on “average” or “estimated” wholesale

pricing data supplied by each manufacturer in determining the amounts due from the

New York State (and Plaintiff Counties).           One of the many harmful results of the

antitrust conspiracy and other wrongdoing alleged herein is that Plaintiffs, including

Nassau County, have overpaid for pharmaceuticals provided through Medicaid.

       61.    In sum, from 2012 through the present, Nassau County, both directly and

indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

manufactured by Defendants. For example, as a result of Defendants’ conspiracy,



                                              25
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 26 of 349




between 2013 and 2014, the price of a bottle of doxycycline shot up 8, 281% – from

$20 to more than $1,800 per bottle, significantly damaging Plaintiffs.

      62.    From 2012 through the present, and continuing into the future until this

court enjoins the conduct at issue, Nassau County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or stabilize

prices and allocate markets and customers for those products.            As a result of

Defendants’ conspiracy, Nassau County was injured in its business or property by

reason of the violations of law alleged herein.

Allegany County

      63.    The County of Allegany (“Allegany” or “Allegany County”) is a County

of the State of New York, located on the western portion of the State and bordered to

the south by Pennsylvania. As of the 2010 census, the population of Allegany was in

excess of 46,000.

      64.    Allegany County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

      65.    In addition, Allegany County provides medical and pharmaceutical

benefits to the inmates of its county jails. Allegany County directly purchases such

pharmaceuticals and provides them to inmates.

      66.    Allegany County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered injury

                                            26
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 27 of 349




or condition, Allegany County reimburses qualified medical costs, including

pharmaceutical costs.

       67.    Allegany County also provides reimbursement for the pharmaceutical

costs of Medicaid beneficiaries. The federal government pays approximately half of

Medicaid’s share of prescription drug costs. See 42 U.S.C. § 1396d(b). Responsibility

for the remaining fifty percent is apportioned among state and local authorities

according to state law. See id. In New York, the State reimburses providers directly for

the total share of prescription drug costs attributable to both state and local

government. N.Y. Soc. Serv. Law § 367–b. By statute, each county is then billed for

approximately twenty-five percent of the total costs (i.e., fifty percent of the State’s

costs) for prescription drugs associated with county residents. N.Y. Social Services Law

§ 368–a; see also id. § 367–b(6).

       68.    The Medicaid program relies on “average” or “estimated” wholesale

pricing data supplied by each manufacturer in determining the amounts due from the

New York State (and Plaintiff Counties).        One of the many harmful results of the

antitrust conspiracy and other wrongdoing alleged herein is that Defendants

fraudulently reported inaccurate pricing information as to the costs of pharmaceuticals

reimbursed by Medicaid – including the Drugs at Issue. As a result, Plaintiffs, including

Allegany County, have overpaid for pharmaceuticals provided through Medicaid.




                                           27
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 28 of 349




      69.    In sum, from 2012 through the present, Allegany County, both directly

and indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

manufactured by Defendants.

      70.    From 2012 through the present, and continuing into the future until this

court enjoins the conduct at issue, Allegany County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or stabilize

prices and allocate markets and customers for those products.           As a result of

Defendants’ conspiracy, Allegany County was injured in its business or property by

reason of the violations of law alleged herein.

Clinton County

      71.    The County of Clinton (“Clinton” or “Clinton County”) is a County of

the State of New York, located on the northern portion of the State and bordered to

the north by Canada. As of the 2010 census, the population of Clinton was in excess

of 82,000.

      72.    Clinton County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

      73.    In addition, Clinton County provides medical and pharmaceutical benefits

to the inmates of its county jails.         Clinton County directly purchases such

pharmaceuticals and provides them to inmates.



                                            28
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 29 of 349




       74.    Clinton County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered injury

or condition, Clinton County reimburses qualified medical costs, including

pharmaceutical costs.

       75.    Clinton County also provides reimbursement for the pharmaceutical costs

of Medicaid beneficiaries.          The federal government pays approximately half of

Medicaid’s share of prescription drug costs. See 42 U.S.C. § 1396d(b). Responsibility

for the remaining fifty percent is apportioned among state and local authorities

according to state law. See id. In New York, the State reimburses providers directly for

the total share of prescription drug costs attributable to both state and local

government. N.Y. Soc. Serv. Law § 367–b. By statute, each county is then billed for

approximately twenty-five percent of the total costs (i.e., fifty percent of the State’s

costs) for prescription drugs associated with county residents. N.Y. Social Services Law

§ 368–a; see also id. § 367–b(6).

       76.    The Medicaid program relies on “average” or “estimated” wholesale

pricing data supplied by each manufacturer in determining the amounts due from the

New York State (and Plaintiff Counties).           One of the many harmful results of the

antitrust conspiracy and other wrongdoing alleged herein is that Defendants

fraudulently reported inaccurate pricing information as to the costs of pharmaceuticals

reimbursed by Medicaid – including the Drugs at Issue. As a result, Plaintiffs, including

Clinton County, have overpaid for pharmaceuticals provided through Medicaid.

                                              29
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 30 of 349




       77.    In sum, from 2012 through the present, Clinton County, both directly and

indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

manufactured by Defendants.

       78.    From 2012 through the present, and continuing into the future until this

court enjoins the conduct at issue, Clinton County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or stabilize

prices and allocate markets and customers for those products.              As a result of

Defendants’ conspiracy, Clinton County was injured in its business or property by

reason of the violations of law alleged herein.

Cortland County

       79.    The County of Cortland (“Cortland” or “Cortland County”) is a County

of the State of New York, located south of Syracuse. As of 2018, the population of

Cortland was in excess of 47,000.

       80.    Cortland County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

       81.    In addition, Cortland County provides medical and pharmaceutical

benefits to the inmates of its county jails, at significant cost to Cortland.

       82.    Cortland County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered injury



                                             30
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 31 of 349




or condition, Cortland County reimburses qualified medical costs, including

pharmaceutical costs.

       83.    Cortland County also provides reimbursement for the pharmaceutical

costs of Medicaid beneficiaries. The federal government pays approximately half of

Medicaid’s share of prescription drug costs. See 42 U.S.C. § 1396d(b). Responsibility

for the remaining fifty percent is apportioned among state and local authorities

according to state law. See id. In New York, the State reimburses providers directly for

the total share of prescription drug costs attributable to both state and local

government. N.Y. Soc. Serv. Law § 367–b. By statute, each county is then billed for

approximately twenty-five percent of the total costs (i.e., fifty percent of the State’s

costs) for prescription drugs associated with county residents. N.Y. Social Services Law

§ 368–a; see also id. § 367–b(6).

       84.    The Medicaid program relies on “average” or “estimated” wholesale

pricing data supplied by each manufacturer in determining the amounts due from the

New York State (and Plaintiff Counties).        One of the many harmful results of the

antitrust conspiracy and other wrongdoing alleged herein is that Plaintiffs, including

Cortland County, have overpaid for pharmaceuticals provided through Medicaid.

       85.    In sum, from 2012 through the present, Cortland County, both directly

and indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

manufactured by Defendants.



                                           31
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 32 of 349




      86.    From 2012 through the present, and continuing into the future until this

court enjoins the conduct at issue, Cortland County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or stabilize

prices and allocate markets and customers for those products.           As a result of

Defendants’ conspiracy, Cortland County was injured in its business or property by

reason of the violations of law alleged herein.

Franklin County

      87.    The County of Franklin (“Franklin” or “Franklin County”) is also a

County of the State of New York, bordering the Canadian Provinces of Quebec and

Ontario. As of the 2010 census, the county population was in excess of 51,000.

      88.    Franklin County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents. Franklin County

provides medical benefits through a third-party provider, Excellus BlueCross

BlueShield (“Excellus”), and provides pharmaceutical benefits through ProAct, Inc.

(“ProAct”), a pharmacy benefit manager.

      89.    Pursuant to Franklin County’s contract with Excellus, Franklin pays both

an administrative fee for each covered member, and separately pays for health benefits

provided by Excellus to covered members on a weekly basis.

      90.    Pursuant to Franklin County’s contract with ProAct, Franklin likewise

pays an administrative fee for each covered member, and also pays for the costs of any

                                           32
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 33 of 349




pharmaceuticals dispensed to covered members above the designated co-pay.

       91.    In addition, Franklin County provides medical and pharmaceutical

benefits to the inmates of its county jails.         Franklin directly purchases such

pharmaceuticals and provides them to its inmates.

       92.    Franklin County also provides workers’ compensation, including

pharmaceutical benefits. to its employees. Where an employee suffers a covered injury

or condition, Franklin County reimburses qualified medical costs, including

pharmaceutical costs.

       93.    Franklin County also provides reimbursement for the pharmaceutical

costs of Medicaid beneficiaries. The federal government pays approximately half of

Medicaid’s share of prescription drug costs. See 42 U.S.C. § 1396d(b). Responsibility

for the remaining fifty percent is apportioned among state and local authorities

according to state law. See id. In New York, the State reimburses providers directly for

the total share of prescription drug costs attributable to both state and local

government. N.Y. Soc. Serv. Law § 367–b. By statute, each county is then billed for

approximately twenty-five percent of the total costs (i.e., fifty percent of the State’s

costs) for prescription drugs associated with county residents. N.Y. Social Services Law

§ 368–a; see also id. § 367–b(6).

       94.    The Medicaid program relies on “average” or “estimated” wholesale

pricing data supplied by each manufacturer in determining the amounts due from the

New York State (and Plaintiff Counties).        One of the many harmful results of the

                                           33
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 34 of 349




antitrust conspiracy and other wrongdoing alleged herein is that Defendants

fraudulently reported inaccurate pricing information as to the costs of pharmaceuticals

reimbursed by Medicaid – including the Drugs at Issue. As a result, Plaintiffs, including

Franklin County, have overpaid for pharmaceuticals provided through Medicaid.

      95.    In sum, from 2012 through the present, Franklin County, both directly

and indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

manufactured by Defendants.

      96.    Throughout the Relevant Period through the present, and continuing into

the future until this court enjoins the conduct at issue, Franklin County has paid and

reimbursed, and will continue to pay and reimburse, more for these products than it

would have in the absence of Defendants’ anticompetitive conduct to fix, raise,

maintain, and/or stabilize prices and allocate markets and customers for those products.

As a result of Defendants’ conspiracy, Franklin County was injured in its business or

property by reason of the violations of law alleged herein.

      97.    From 2012 to the present, the amount that Franklin County has paid for

Drugs at Issue would have been substantially less but for the wrongdoing by

Defendants alleged in this complaint.

Fulton County

      98.    The County of Fulton (“Fulton” or “Fulton County”) is a County of the

State of New York, located in the central portion of the State just north of Albany. As

of the 2010 census, the population of Fulton was in excess of 55,000.

                                           34
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 35 of 349




       99.    Fulton County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

       100. In addition, Fulton County provides medical and pharmaceutical benefits

to the inmates of its county jails.            Fulton County directly purchases such

pharmaceuticals and provides them to inmates.

       101. Fulton County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered injury

or condition, Fulton County reimburses qualified medical costs, including

pharmaceutical costs.

       102. Fulton County also provides reimbursement for the pharmaceutical costs

of Medicaid beneficiaries.          The federal government pays approximately half of

Medicaid’s share of prescription drug costs. See 42 U.S.C. § 1396d(b). Responsibility

for the remaining fifty percent is apportioned among state and local authorities

according to state law. See id. In New York, the State reimburses providers directly for

the total share of prescription drug costs attributable to both state and local

government. N.Y. Soc. Serv. Law § 367–b. By statute, each county is then billed for

approximately twenty-five percent of the total costs (i.e., fifty percent of the State’s

costs) for prescription drugs associated with county residents. N.Y. Social Services Law

§ 368–a; see also id. § 367–b(6).

       103. The Medicaid program relies on “average” or “estimated” wholesale

pricing data supplied by each manufacturer in determining the amounts due from the

                                              35
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 36 of 349




New York State (and Plaintiff Counties).         One of the many harmful results of the

antitrust conspiracy and other wrongdoing alleged herein is that Defendants

fraudulently reported inaccurate pricing information as to the costs of pharmaceuticals

reimbursed by Medicaid – including the Drugs at Issue. As a result, Plaintiffs, including

Fulton County, have overpaid for pharmaceuticals provided through Medicaid.

      104. In sum, from 2012 through the present, Fulton County, both directly and

indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

manufactured by Defendants.

      105. From 2012 through the present, and continuing into the future until this

court enjoins the conduct at issue, Fulton County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or stabilize

prices and allocate markets and customers for those products.           As a result of

Defendants’ conspiracy, Fulton County was injured in its business or property by reason

of the violations of law alleged herein.

Greene County

      106. The County of Greene (“Greene” or “Greene County”) is a County of the

State of New York, located on the eastern portion of the State just south of Albany. As

of the 2010 census, the population of Greene was in excess of 49,000.

      107. Greene County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

                                            36
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 37 of 349




       108. In addition, Greene County provides medical and pharmaceutical benefits

to the inmates of its county jails.           Greene County directly purchases such

pharmaceuticals and provides them to inmates.

       109. Greene County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered injury

or condition, Greene County reimburses qualified medical costs, including

pharmaceutical costs.

       110. Greene County also provides reimbursement for the pharmaceutical costs

of Medicaid beneficiaries.          The federal government pays approximately half of

Medicaid’s share of prescription drug costs. See 42 U.S.C. § 1396d(b). Responsibility

for the remaining fifty percent is apportioned among state and local authorities

according to state law. See id. In New York, the State reimburses providers directly for

the total share of prescription drug costs attributable to both state and local

government. N.Y. Soc. Serv. Law § 367–b. By statute, each county is then billed for

approximately twenty-five percent of the total costs (i.e., fifty percent of the State’s

costs) for prescription drugs associated with county residents. N.Y. Social Services Law

§ 368–a; see also id. § 367–b(6).

       111. The Medicaid program relies on “average” or “estimated” wholesale

pricing data supplied by each manufacturer in determining the amounts due from the

New York State (and Plaintiff Counties).           One of the many harmful results of the

antitrust conspiracy and other wrongdoing alleged herein is that Defendants

                                              37
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 38 of 349




fraudulently reported inaccurate pricing information as to the costs of pharmaceuticals

reimbursed by Medicaid – including the Drugs at Issue. As a result, Plaintiffs, including

Greene County, have overpaid for pharmaceuticals provided through Medicaid.

       112. In sum, from 2012 through the present, Greene County, both directly and

indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

manufactured by Defendants.

       113. From 2012 through the present, and continuing into the future until this

court enjoins the conduct at issue, Greene County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or stabilize

prices and allocate markets and customers for those products.              As a result of

Defendants’ conspiracy, Greene County was injured in its business or property by

reason of the violations of law alleged herein.

Herkimer County

       114. The County of Herkimer (“Herkimer” or “Herkimer County”) is a County

of the State of New York, located between the two major New York cities of Syracuse

and Albany. As of the 2010 census, the County population was in excess of 64,500.

       115. Herkimer County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

       116. In addition, Herkimer County provides medical and pharmaceutical

benefits to the inmates of its county jails, at significant cost to Herkimer.

                                            38
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 39 of 349




       117. Herkimer County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered injury

or condition, Herkimer County reimburses qualified medical costs, including

pharmaceutical costs.

       118. Herkimer County also provides reimbursement for the pharmaceutical

costs of Medicaid beneficiaries. The federal government pays approximately half of

Medicaid’s share of prescription drug costs. See 42 U.S.C. § 1396d(b). Responsibility

for the remaining fifty percent is apportioned among state and local authorities

according to state law. See id. In New York, the State reimburses providers directly for

the total share of prescription drug costs attributable to both state and local

government. N.Y. Soc. Serv. Law § 367–b. By statute, each county is then billed for

approximately twenty-five percent of the total costs (i.e., fifty percent of the State’s

costs) for prescription drugs associated with county residents. N.Y. Social Services Law

§ 368–a; see also id. § 367–b(6).

       119. The Medicaid program relies on “average” or “estimated” wholesale

pricing data supplied by each manufacturer in determining the amounts due from the

New York State (and Plaintiff Counties).        One of the many harmful results of the

antitrust conspiracy and other wrongdoing alleged herein is that Plaintiffs, including

Herkimer County, have overpaid for pharmaceuticals provided through Medicaid.

       120. In sum, from 2012 through the present, Herkimer County, both directly

and indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

                                           39
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 40 of 349




manufactured by Defendants. For example, as a result of Defendants’ conspiracy,

between 2013 and 2014, the price of a bottle of doxycycline shot up 8, 281% – from

$20 to more than $1,800 per bottle, significantly damaging Plaintiffs.

      121. From 2012 through the present, and continuing into the future until this

court enjoins the conduct at issue, Herkimer County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or stabilize

prices and allocate markets and customers for those products.            As a result of

Defendants’ conspiracy, Herkimer County was injured in its business or property by

reason of the violations of law alleged herein.

Lewis County

      122. The County of Lewis (“Lewis” or “Lewis County”) is a County of the

State of New York, located on the western portion of the State and north of Syracuse.

As of the 2010 census, the population of Lewis was in excess of 27,000.

      123. Lewis County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

      124. In addition, Lewis County provides medical and pharmaceutical benefits

to the inmates of its county jails. Lewis County directly purchases such pharmaceuticals

and provides them to inmates.

      125. Lewis County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered injury

                                            40
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 41 of 349




or condition, Lewis County reimburses qualified medical costs, including

pharmaceutical costs.

       126. Lewis County also provides reimbursement for the pharmaceutical costs

of Medicaid beneficiaries.          The federal government pays approximately half of

Medicaid’s share of prescription drug costs. See 42 U.S.C. § 1396d(b). Responsibility

for the remaining fifty percent is apportioned among state and local authorities

according to state law. See id. In New York, the State reimburses providers directly for

the total share of prescription drug costs attributable to both state and local

government. N.Y. Soc. Serv. Law § 367–b. By statute, each county is then billed for

approximately twenty-five percent of the total costs (i.e., fifty percent of the State’s

costs) for prescription drugs associated with county residents. N.Y. Social Services Law

§ 368–a; see also id. § 367–b(6).

       127. The Medicaid program relies on “average” or “estimated” wholesale

pricing data supplied by each manufacturer in determining the amounts due from the

New York State (and Plaintiff Counties).           One of the many harmful results of the

antitrust conspiracy and other wrongdoing alleged herein is that Defendants

fraudulently reported inaccurate pricing information as to the costs of pharmaceuticals

reimbursed by Medicaid – including the Drugs at Issue. As a result, Plaintiffs, including

Lewis County, have overpaid for pharmaceuticals provided through Medicaid.




                                              41
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 42 of 349




       128. In sum, from 2012 through the present, Lewis County, both directly and

indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

manufactured by Defendants.

       129. From 2012 through the present, and continuing into the future until this

court enjoins the conduct at issue, Lewis County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or stabilize

prices and allocate markets and customers for those products.              As a result of

Defendants’ conspiracy, Lewis County was injured in its business or property by reason

of the violations of law alleged herein.

Madison County

       130. The County of Madison (“Madison” or “Madison County”) is a County

of the State of New York, located in the central portion of the State and in the Syracuse

metropolitan statistical area. As of 2018, the population of Madison was in excess of

70,000.

       131. Madison County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

       132. In addition, Madison County provides medical and pharmaceutical

benefits to the inmates of its county jails, at significant cost to Madison.

       133. Madison County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered injury

                                            42
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 43 of 349




or condition, Madison County reimburses qualified medical costs, including

pharmaceutical costs.

       134. Madison County also provides reimbursement for the pharmaceutical

costs of Medicaid beneficiaries. The federal government pays approximately half of

Medicaid’s share of prescription drug costs. See 42 U.S.C. § 1396d(b). Responsibility

for the remaining fifty percent is apportioned among state and local authorities

according to state law. See id. In New York, the State reimburses providers directly for

the total share of prescription drug costs attributable to both state and local

government. N.Y. Soc. Serv. Law § 367–b. By statute, each county is then billed for

approximately twenty-five percent of the total costs (i.e., fifty percent of the State’s

costs) for prescription drugs associated with county residents. N.Y. Social Services Law

§ 368–a; see also id. § 367–b(6).

       135. The Medicaid program relies on “average” or “estimated” wholesale

pricing data supplied by each manufacturer in determining the amounts due from the

New York State (and Plaintiff Counties).        One of the many harmful results of the

antitrust conspiracy and other wrongdoing alleged herein is that Defendants

fraudulently reported inaccurate pricing information as to the costs of pharmaceuticals

reimbursed by Medicaid – including the Drugs at Issue. As a result, Plaintiffs, including

Madison County, have overpaid for pharmaceuticals provided through Medicaid.

       136. In sum, from 2012 through the present, Madison County, both directly

and indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

                                           43
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 44 of 349




manufactured by Defendants.

      137. From 2012 through the present, and continuing into the future until this

court enjoins the conduct at issue, Madison County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or stabilize

prices and allocate markets and customers for those products.           As a result of

Defendants’ conspiracy, Madison County was injured in its business or property by

reason of the violations of law alleged herein.

Montgomery County

      138. The County of Montgomery (“Montgomery” or “Montgomery County”)

is a County of the State of New York, located on the central portion of the State and

west of Albany. As of the 2010 census, the population of Montgomery was in excess

of 50,000.

      139. Montgomery County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

      140. In addition, Montgomery County provides medical and pharmaceutical

benefits to the inmates of its county jails. Montgomery County directly purchases such

pharmaceuticals and provides them to inmates.

      141. Montgomery County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered injury



                                            44
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 45 of 349




or condition, Montgomery County reimburses qualified medical costs, including

pharmaceutical costs.

       142. Montgomery County also provides reimbursement for the pharmaceutical

costs of Medicaid beneficiaries. The federal government pays approximately half of

Medicaid’s share of prescription drug costs. See 42 U.S.C. § 1396d(b). Responsibility

for the remaining fifty percent is apportioned among state and local authorities

according to state law. See id. In New York, the State reimburses providers directly for

the total share of prescription drug costs attributable to both state and local

government. N.Y. Soc. Serv. Law § 367–b. By statute, each county is then billed for

approximately twenty-five percent of the total costs (i.e., fifty percent of the State’s

costs) for prescription drugs associated with county residents. N.Y. Social Services Law

§ 368–a; see also id. § 367–b(6).

       143. The Medicaid program relies on “average” or “estimated” wholesale

pricing data supplied by each manufacturer in determining the amounts due from the

New York State (and Plaintiff Counties).        One of the many harmful results of the

antitrust conspiracy and other wrongdoing alleged herein is that Defendants

fraudulently reported inaccurate pricing information as to the costs of pharmaceuticals

reimbursed by Medicaid – including the Drugs at Issue. As a result, Plaintiffs, including

Montgomery County, have overpaid for pharmaceuticals provided through Medicaid.




                                           45
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 46 of 349




      144. In sum, from 2012 through the present, Montgomery County, both

directly and indirectly, purchased and paid some or all of the purchase price for Drugs

at Issue manufactured by Defendants.

      145. From 2012 through the present, and continuing into the future until this

court enjoins the conduct at issue, Montgomery County has paid and reimbursed, and

will continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or stabilize

prices and allocate markets and customers for those products.           As a result of

Defendants’ conspiracy, Montgomery County was injured in its business or property by

reason of the violations of law alleged herein.

Oswego County

      146. The County of Oswego (“Oswego” or “Oswego County”) is a County of

the State of New York, located on the northern portion of the State and bordered to

the north by Lake Ontario. As of the 2010 census, the population of Oswego was in

excess of 122,100.

      147. Oswego County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

      148. In addition, Oswego County provides medical and pharmaceutical

benefits to the inmates of its county jails. Oswego County directly purchases such

pharmaceuticals and provides them to inmates.



                                            46
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 47 of 349




       149. Oswego County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered injury

or condition, Oswego County reimburses qualified medical costs, including

pharmaceutical costs.

       150. Oswego County also provides reimbursement for the pharmaceutical

costs of Medicaid beneficiaries. The federal government pays approximately half of

Medicaid’s share of prescription drug costs. See 42 U.S.C. § 1396d(b). Responsibility

for the remaining fifty percent is apportioned among state and local authorities

according to state law. See id. In New York, the State reimburses providers directly for

the total share of prescription drug costs attributable to both state and local

government. N.Y. Soc. Serv. Law § 367–b. By statute, each county is then billed for

approximately twenty-five percent of the total costs (i.e., fifty percent of the State’s

costs) for prescription drugs associated with county residents. N.Y. Social Services Law

§ 368–a; see also id. § 367–b(6).

       151. The Medicaid program relies on “average” or “estimated” wholesale

pricing data supplied by each manufacturer in determining the amounts due from the

New York State (and Plaintiff Counties).        One of the many harmful results of the

antitrust conspiracy and other wrongdoing alleged herein is that Defendants

fraudulently reported inaccurate pricing information as to the costs of pharmaceuticals

reimbursed by Medicaid – including the Drugs at Issue. As a result, Plaintiffs, including

Oswego County, have overpaid for pharmaceuticals provided through Medicaid.

                                           47
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 48 of 349




      152. In sum, from 2012 through the present, Oswego County, both directly

and indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

manufactured by Defendants.

      153. From 2012 through the present, and continuing into the future until this

court enjoins the conduct at issue, Oswego County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or stabilize

prices and allocate markets and customers for those products.           As a result of

Defendants’ conspiracy, Oswego County was injured in its business or property by

reason of the violations of law alleged herein.

Niagara County

      154. The County of Niagara (“Niagara” or “Niagara County”) is a County of

the State of New York, located on the northern portion of the State and bordered to

the north by Lake Ontario. As of the 2010 census, the population of Niagara was in

excess of 216,000.

      155. Niagara County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

      156. In addition, Niagara County provides medical and pharmaceutical benefits

to the inmates of its county jails.         Niagara County directly purchases such

pharmaceuticals and provides them to inmates.



                                            48
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 49 of 349




       157. Niagara County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered injury

or condition, Niagara County reimburses qualified medical costs, including

pharmaceutical costs.

       158. Niagara County also provides reimbursement for the pharmaceutical costs

of Medicaid beneficiaries.          The federal government pays approximately half of

Medicaid’s share of prescription drug costs. See 42 U.S.C. § 1396d(b). Responsibility

for the remaining fifty percent is apportioned among state and local authorities

according to state law. See id. In New York, the State reimburses providers directly for

the total share of prescription drug costs attributable to both state and local

government. N.Y. Soc. Serv. Law § 367–b. By statute, each county is then billed for

approximately twenty-five percent of the total costs (i.e., fifty percent of the State’s

costs) for prescription drugs associated with county residents. N.Y. Social Services Law

§ 368–a; see also id. § 367–b(6).

       159. The Medicaid program relies on “average” or “estimated” wholesale

pricing data supplied by each manufacturer in determining the amounts due from the

New York State (and Plaintiff Counties).           One of the many harmful results of the

antitrust conspiracy and other wrongdoing alleged herein is that Defendants

fraudulently reported inaccurate pricing information as to the costs of pharmaceuticals

reimbursed by Medicaid – including the Drugs at Issue. As a result, Plaintiffs, including

Niagara County, have overpaid for pharmaceuticals provided through Medicaid.

                                              49
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 50 of 349




       160. In sum, from 2012 through the present, Niagara County, both directly and

indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

manufactured by Defendants.

       161. From 2012 through the present, and continuing into the future until this

court enjoins the conduct at issue, Niagara County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or stabilize

prices and allocate markets and customers for those products.              As a result of

Defendants’ conspiracy, Niagara County was injured in its business or property by

reason of the violations of law alleged herein.

Schenectady County:

       162. The County of Schenectady (“Schenectady” or “Schenectady County”) is

a County of the State of New York, located northwest of Albany. As of the 2010

census, the county population was in excess of 154,000.

       163. Schenectady County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents. Schenectady County

provides medical benefits through a third-party provider, Empire Blue Cross

(“Empire”) and MVP Healthcare (“MVP”), and provides pharmaceutical benefits

through ProAct, Inc. (“ProAct”), a pharmacy benefit manager.

       164. In addition, Schenectady County provides medical and pharmaceutical

benefits to the inmates of its county jails, at significant cost to Schenectady.

                                            50
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 51 of 349




       165. Schenectady County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered injury

or condition, Schenectady County reimburses qualified medical costs, including

pharmaceutical costs.

       166. Schenectady County also provides reimbursement for the pharmaceutical

costs of Medicaid beneficiaries. The federal government pays approximately half of

Medicaid’s share of prescription drug costs. See 42 U.S.C. § 1396d(b). Responsibility

for the remaining fifty percent is apportioned among state and local authorities

according to state law. See id. In New York, the State reimburses providers directly for

the total share of prescription drug costs attributable to both state and local

government. N.Y. Soc. Serv. Law § 367–b. By statute, each county is then billed for

approximately twenty-five percent of the total costs (i.e., fifty percent of the State’s

costs) for prescription drugs associated with county residents. N.Y. Social Services Law

§ 368–a; see also id. § 367–b(6).

       167. The Medicaid program relies on “average” or “estimated” wholesale

pricing data supplied by each manufacturer in determining the amounts due from the

New York State (and Plaintiff Counties).        One of the many harmful results of the

antitrust conspiracy and other wrongdoing alleged herein is that Plaintiffs, including

Schenectady County, have overpaid for pharmaceuticals provided through Medicaid.

       168. In sum, from 2012 through the present, Schenectady County, both directly

and indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

                                           51
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 52 of 349




manufactured by Defendants.

      169. From 2012 through the present, and continuing into the future until this

court enjoins the conduct at issue, Schenectady County has paid and reimbursed, and

will continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or stabilize

prices and allocate markets and customers for those products.           As a result of

Defendants’ conspiracy, Schenectady County was injured in its business or property by

reason of the violations of law alleged herein.

Steuben County

      170. The County of Steuben (“Steuben” or “Steuben County”) is a County of

the State of New York, located on the western portion of the State and bordered to the

south by Pennsylvania. As of the 2010 census, the population of Steuben was in excess

of 98,000.

      171. Steuben County provides medical benefits, including pharmaceutical

benefits, to its full-time employees, retirees, and their dependents.

      172. In addition, Steuben County provides medical and pharmaceutical

benefits to the inmates of its county jails. Steuben County directly purchases such

pharmaceuticals and provides them to inmates.

      173. Steuben County also provides workers’ compensation, including

pharmaceutical benefits, to its employees. Where an employee suffers a covered injury



                                            52
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 53 of 349




or condition, Steuben County reimburses qualified medical costs, including

pharmaceutical costs.

       174. Steuben County also provides reimbursement for the pharmaceutical

costs of Medicaid beneficiaries. The federal government pays approximately half of

Medicaid’s share of prescription drug costs. See 42 U.S.C. § 1396d(b). Responsibility

for the remaining fifty percent is apportioned among state and local authorities

according to state law. See id. In New York, the State reimburses providers directly for

the total share of prescription drug costs attributable to both state and local

government. N.Y. Soc. Serv. Law § 367–b. By statute, each county is then billed for

approximately twenty-five percent of the total costs (i.e., fifty percent of the State’s

costs) for prescription drugs associated with county residents. N.Y. Social Services Law

§ 368–a; see also id. § 367–b(6).

       175. The Medicaid program relies on “average” or “estimated” wholesale

pricing data supplied by each manufacturer in determining the amounts due from the

New York State (and Plaintiff Counties).        One of the many harmful results of the

antitrust conspiracy and other wrongdoing alleged herein is that Defendants

fraudulently reported inaccurate pricing information as to the costs of pharmaceuticals

reimbursed by Medicaid – including the Drugs at Issue. As a result, Plaintiffs, including

Steuben County, have overpaid for pharmaceuticals provided through Medicaid.




                                           53
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 54 of 349




      176. In sum, from 2012 through the present, Steuben County, both directly

and indirectly, purchased and paid some or all of the purchase price for Drugs at Issue

manufactured by Defendants.

      177. From 2012 through the present, and continuing into the future until this

court enjoins the conduct at issue, Steuben County has paid and reimbursed, and will

continue to pay and reimburse, more for these products than it would have in the

absence of Defendants’ anticompetitive conduct to fix, raise, maintain, and/or stabilize

prices and allocate markets and customers for those products.           As a result of

Defendants’ conspiracy, Steuben County was injured in its business or property by

reason of the violations of law alleged herein.


                               V.     DEFENDANTS

Actavis

      178. Defendant Actavis Holdco U.S., Inc. (“Actavis Holdco”) is a Delaware

corporation with its principal place of business in Parsippany, New Jersey. In March,

2015, Actavis, plc (the parent company of Defendant Actavis) merged with Allergan,

plc (“Allergan”) and adopted Allergan’s name.

      179. In August, 2016, Defendant Teva USA purchased Actavis’s generics

business, which included Actavis Inc., Actavis Elizabeth Inc., and Defendant Actavis

Pharma Inc. from Allergan, plc. All the assets of the entities were then transferred to




                                           54
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 55 of 349




the newly formed Actavis Holdco. The acquisition cost Teva USA $33.43 billion in

cash and approximately 100 million shares of Teva securities.

       180. Defendant Actavis Pharma, Inc. (“Actavis Pharma”) is also a Delaware

corporation with its principal place of business in Parsippany, New Jersey. Actavis

Pharma is, however, a wholly-owned subsidiary of Actavis Holdco and is now a

principal operating company in the U.S. for Teva’s generic product lines acquired from

Allergan plc.

       181. Actavis Elizabeth LLC (“Actavis Elizabeth”) is also a Delaware limited

liability company based in New Jersey, but its principal place of business is in Elizabeth.

It is a wholly-owned subsidiary of Actavis Holdco and is a research, development and

manufacturing entity for Actavis’s generic operations.

       182. Actavis Holdco (and its predecessors), Actavis Pharma, and Actavis

Elizabeth are collectively defined as “Actavis.” Unless addressed individually, Actavis

Holdco, Actavis Pharma and Actavis Elizabeth acted in concert in furthering the

conspiracy described herein and are collectively referred to as “Actavis.” Actavis is

defined to include its managers, officers, employees, and agents acting on its behalf.

       183. Throughout the Relevant Period, Actavis directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least the

                                            55
        Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 56 of 349




following drugs:      clobetasol propionate, desonide, doxy hyclate, fluocinonide,

glyburide-metformin, propranolol, verapamil, and ursodiol.

Amneal

       184. Defendant Amneal Pharmaceuticals, Inc. (“Amneal”) is another Delaware

 corporation with its principal place of business in New Jersey, but Amneal’s principal

 place of business is at 400 Crossing Boulevard in Bridgewater. Amneal is defined to

 include its managers, officers, employees, and agents acting on its behalf.

       185. Throughout the Relevant Period, Amneal directly participated in the

 conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

 one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

 State and the United States, knowingly received conspiracy proceeds, and engaged in

 the unlawful conduct alleged in this Complaint, including price-fixing.

Apotex

       186. Defendant Defendant Apotex Corp. (“Apotex”) is a Florida corporation

with its principal place of business in Weston, Florida. Apotex is defined to include its

managers, officers, employees, and agents acting on its behalf.

       187. Throughout the Relevant Period, Apotex directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in the



                                           56
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 57 of 349




unlawful conduct alleged in this Complaint, including price-fixing, for at least the

following drugs: leflunomide and pravastatin.

Aurobindo

       188. Defendant Aurobindo Pharma USA, Inc. (“Aurobindo”) is another

Delaware corporation with its principal place of business in New Jersey, but

Aurobindo’s principal place of business is in Dayton, New Jersey. Aurobindo is defined

to include its managers, officers, employees, and agents acting on its behalf.

       189. Throughout the Relevant Period, Aurobindo directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least the

following drugs: fosinopril HCTZ, glyburide, and glyburide-metformin.

Breckenridge Pharmaceutical, Inc.

       190. Defendant Breckenridge Pharmaceutical, Inc. (“Breckenridge”) is yet

another Delaware corporation with its principal place of business in New Jersey, but

Breckenridge’s principal place of business is in Fairfield, New Jersey. Breckenridge is

defined to include its managers, officers, employees, and agents acting on its behalf.

Breckenridge is wholly-owned by Pensa Pharma S.A.

       191. Throughout the Relevant Period, Breckenridge directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

                                           57
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 58 of 349




one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least

propranolol.

Citron

      192. Defendant Defendant Citron Pharma, LLC (“Citron”) is yet another

Delaware limited liability company with its principal place of business in New Jersey,

but Citron’s principal place of business is in East Brunswick. Citron is defined to

include its managers, officers, employees, and agents acting on its behalf.

      193. Throughout the Relevant Period, Citron directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least

fosinopril HCTZ and glyburide.

Dr. Reddy’s Laboratories, Inc.

      194. Defendant Dr. Reddy’s Laboratories, Inc. (“Dr. Reddy’s”) is yet another

Delaware corporation with its principal place of business in New Jersey, but Dr. Reddy’s

principal place of business is in Princeton. Dr. Reddy’s is defined to include its

managers, officers, employees, and agents acting on its behalf.



                                           58
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 59 of 349




      195. Throughout the Relevant Period, Dr. Reddy’s directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least the

following drugs: divalproex ER, meprobamate, and zoledronic acid.

Fougera

      196. Defendant Fougera Pharmaceuticals, Inc. (“Fougera”) is a New York

corporation with its principal place of business in Melville, New York. In 2012,

Novartis International AG acquired Fougera.        Fougera is defined to include its

managers, officers, employees, and agents acting on its behalf.

      197. Throughout the Relevant Period, Fougera directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least the

following drugs: clobetasol propionate, desonide, econazole, and lidocaine-prilocaine.

Glenmark Pharmaceuticals, Inc., USA

      198. Defendant Glenmark Pharmaceuticals, Inc., USA (“Glenmark”) is yet

another Delaware corporation with its principal place of business in New Jersey, but

Glenmark’s principal place of business is in Mahwah. Glenmark is defined to include

                                          59
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 60 of 349




its managers, officers, employees, and agents acting on its behalf.

      199. Throughout the Relevant Period, Glenmark directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least

fosinopril HCTZ and pravastatin.

Greenstone, LLC

      200. Defendant Greenstone LLC (“Greenstone”) is a limited liability

corporation, whose principal place of business is Pfizer’s New Jersey campus at 100

Route 206 in North Peapack. Greenstone is a wholly-owned subsidiary of Defendant

Pfizer Inc. (“Pfizer,” described in more detail below), and has at all relevant times

operated as the generic drug division of Pfizer. Greenstone is defined to include its

managers, officers, employees, and agents acting on its behalf.

      201. Greenstone operates as an alter ego of Pfizer: as set forth in more detail

below, Pfizer directly controls the operations of its wholly-owned subsidiary, which

takes no significant action without the knowledge of its boss, Pfizer (including, for

example, as also set forth in more detail below, increasing the price of the Azithromycin

antibiotic) – a master-and-servant relationship that makes the two companies

indistinguishable.



                                           60
        Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 61 of 349




       202. There are other ways in which the operations of Pfizer and Greenstone

are mixed and in which Greenstone lacks the independence that characterizes a non-

alter ego relationship: most of Greenstone’s workers are actually employed by Pfizer’s

Essential Health Division, including Greenstone’s President, and Greenstone relies on

Pfizer for financial analysis, human resources and employee benefit purposes.

       203. Throughout the Relevant Period – at the direction and under the control

of Pfizer as its alter ego – Greenstone directly participated in the conspiracy alleged in

this Complaint, manufactured, produced, marketed, and/or sold one or more Price-

Fixed Generic Drugs in Nassau County and throughout New York State and the United

States, knowingly received conspiracy proceeds, and engaged in the unlawful conduct

alleged in this Complaint, including price-fixing, for at least azithromycin, cabergoline,

celecoxib, diclofenac, disopyramide phosphate, doxazosin mesyltate, ethosuximide,

fluconazole, gabapentin, medroxyprogesterone, nadolol, piroxicam, and tolterodine

tartrate.

Heritage Pharmaceuticals, Inc.

       204. Defendant Heritage Pharmaceuticals, Inc. (“Heritage”) is another

Delaware corporation with its principal place of business in Mahwah, New Jersey.

Heritage is defined to include its managers, officers, employees, and agents acting on

its behalf. In April 2011, Emcure (a pharmaceutical company based in India) acquired

Heritage.



                                           61
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 62 of 349




      205. Throughout the Relevant Period, Heritage directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least the

following drugs: acetazolamide, doxy DR, fosinopril HCTZ, glipizide, glyburide,

glyburide-metformin, leflunomide, meprobamate, nimodipine, nystatin, paromomycin,

propranolol, theophylline ER, verapamil, and zoledronic acid.

Lannett Company, Inc.

      206. Defendant Lannett Company, Inc. (“Lannett”) is another Delaware

corporation, but its principal place of business is in Philadelphia, Pennsylvania. Lannett

is defined to include its managers, officers, employees, and agents acting on its behalf.

      207. Throughout the Relevant Period, Lannett directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least the

following drugs: baclofen, digoxin, doxycycline, levothyroxine, and ursodiol.

Lupin Pharmaceuticals, Inc.




                                           62
        Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 63 of 349




      208. Defendant Lupin Pharmaceuticals, Inc. (“Lupin”) is another Delaware

corporation, but its principal place of business is in Baltimore, Maryland. Lupin is

defined to include its managers, officers, employees, and agents acting on its behalf.

      209. Throughout the Relevant Period, Lupin directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

at least one Price-Fixed Generic Drug in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least

pravastatin.

Mayne Pharma USA, Inc.

      210. Defendant Mayne Pharma USA, Inc. (“Mayne”) is yet another Delaware

corporation with its principal place of business in New Jersey, but Mayne’s principal

place of business is in Paramus. Mayne is defined to include its managers, officers,

employees, and agents acting on its behalf.

      211. Throughout the Relevant Period, Mayne directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

at least one Price-Fixed Generic Drug in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least doxy

hyclate DR.

Mylan

                                           63
          Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 64 of 349




      212. Defendant Mylan Inc. is a Pennsylvania corporation with its principal

place of business in Canonsburg, Pennsylvania. Defendant Mylan Pharmaceuticals, Inc.

is a West Virginia corporation with its principal place of business in Morgantown, West

Virginia. It is a subsidiary of Mylan Inc. Mylan Pharmaceuticals, Inc. is registered with

the Pennsylvania Department of State as a foreign corporation and maintains a

registered agent in Pennsylvania.

      213. Mylan Inc. and Mylan Pharmaceuticals, Inc. are wholly-owned subsidiaries

of Mylan N.V., a Dutch pharmaceutical company. Unless addressed individually, Mylan

Inc. and Mylan Pharmaceuticals, Inc. are collectively referred to herein as “Mylan.”

Mylan is defined to include its managers, officers, employees, and agents acting on its

behalf.

      214. Throughout the Relevant Period, Mylan directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least the

following drugs: albuterol, amitriptyline, benazepril HCTZ, clomipramine, digoxin,

divalproex ER, doxy hyclate, doxy DR, glipizide, levothyroxine, propranolol, and

verapamil.

Par



                                           64
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 65 of 349




      215. Defendant Par Pharmaceutical, Inc. (“PPI”) is a New York corporation

with its principal place of business in Chestnut Ridge, New York.

      216. Defendant Generics Bidco I, LLC (“Generics Bidco”) is a Delaware

company with its principal place of business in Huntsville, Alabama. Generics Bidco

formerly conducted business as Qualitest Pharmaceuticals (“Qualitest”).

      217. Defendant DAVA Pharmaceuticals, LLC (“DAVA”) is yet another

Delaware corporation with its principal place of business in New Jersey, but DAVA’s

principal place of business is in Fort Lee.

      218. PPI, Generics Bidco and DAVA are wholly-owned subsidiaries of Endo

International plc (“Endo”), an Irish corporation with its principal place of business

located in Dublin, Ireland, and its U.S. headquarters located in Malvern, Pennsylvania.

      219. PPI, Generics Bidco and DAVA collectively do business as Par

Pharmaceutical. Unless addressed individually, Endo, PPI, Generics Bidco, DAVA and

Qualitest are collectively referred to herein as “Par.” Par is defined to include its

managers, officers, employees, and agents acting on its behalf.

      220. Throughout the Relevant Period, Par directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least the



                                              65
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 66 of 349




following drugs: amitriptyline, baclofen, digoxin, divalproex ER, doxy hyclate, and

propranolol.

Perrigo

         221. Defendant Perrigo New York, Inc. (“Perrigo”) is another Delaware

corporation, but its executive offices are in Allegan, Michigan, and its primary business

location is in the Bronx, NY. Perrigo is a subsidiary of Perrigo Company, plc, an Irish

company. Perrigo is defined to include its managers, officers, employees, and agents

acting on its behalf.

         222. Throughout the Relevant Period, Perrigo directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

at least one Price-Fixed Generic Drug in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least

clobetasol propionate, desonide, and econazole nitrate.

Pfizer

         223. Defendant Pfizer, Inc. (“Pfizer”) is another Delaware corporation, with

its with its principal place of business at 235 East 42nd Street in New York, New York,

and as described above, is the corporate parent of its wholly-owned subsidiary and alter

ego, Greenstone, whose activities it directs. Pfizer is defined to include its managers,

officers, employees, and agents acting on its behalf.



                                           66
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 67 of 349




      224. Throughout the Relevant Period, Pfizer directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

at least one Price-Fixed Generic Drug in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least

azithjromycin, and fluconazole.

Sandoz

      225. Defendant Sandoz, Inc. is a Colorado corporation with its principal place

of business in Princeton, New Jersey. Sandoz, Inc. distributes the drugs that its parent,

Sandoz Germany, develops and manufacturers. In 2012, Sandoz, Inc. acquired and

integrated Fougera into its US-based generic pharmaceutical business and Novartis

International AG, based in Basel, Switzerland, acquired Sandoz, Inc. and Sandoz

Germany. Unless referred to individually, Fougera, Sandoz Inc., and Sandoz Germany

are collectively referred to herein as “Sandoz.” Sandoz is further defined to include its

managers, officers, employees, and agents acting on its behalf.

      226. Throughout the Relevant Period, Sandoz directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least the

following:   amitriptyline, benazepril HCTZ, clobetasol propionate, clomipramine,

                                           67
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 68 of 349




desonide, fosinopril-hydrochlorothiazide, lidocaine-prilocaine, levothyroxine sodium,

and pravastatin.

Sun

      227. Defendant Sun Pharmaceutical Industries, Inc. (“SPII”) is a Michigan

corporation with its principal place of business in Cranbury, New Jersey. SPII is a

wholly-owned subsidiary of Sun Pharmaceutical Industries Ltd. (“Sun Pharma”), an

Indian corporation, which also owns a majority stake in Taro Pharmaceutical Industries,

Ltd., and Taro’s U.S. subsidiary, Taro Pharmaceutical USA, Inc.

      228. Beginning in 1997, Sun Pharma began a series of investments in Caraco

Pharmaceutical Laboratories Ltd. (“Caraco”) and in 2013 acquired 100% of Caraco and

merged it into SPII to become Sun Pharma’s US operations for generic pharmaceutical

products.

      229. In 2012, SPII acquired URL Pharma, Inc. (“URL”) and its subsidiary,

Mutual Pharmaceutical Company, Inc. (“Mutual”), both of which have their principal

place of business in Philadelphia. Until at least June of 2016, URL and Mutual operated

a pharmaceutical manufacturing facility in Philadelphia. On or about April 28, 2015,

URL was merged with Mutual.

      230. Defendant Mutual is a Delaware corporation with its principal place of

business located in Philadelphia, PA. It is a wholly-owned subsidiary of SPII. Many of

the pharmaceutical products sold and distributed throughout the United States during



                                          68
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 69 of 349




the Relevant Period by SPII, URL and Mutual were marked with the trade name

“MUTUAL” on the pill or capsule.

       231. Defendant Taro Pharmaceuticals U.S.A., Inc. (“Taro”) is a New York

corporation with its principal place of business in Hawthorne, New York. Taro is a

wholly-owned subsidiary of Taro Pharmaceutical Industries, Ltd., an Israeli entity,

which in turn is majority-owned by Sun Pharma. Unless referred to individually, Taro,

SPII, URL, and Mutual are collectively referred to herein as “Sun.” Sun is defined to

include its managers, officers, employees, and agents acting on its behalf.

       232. Throughout the Relevant Period, Sun directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

one or more Price-Fixed Generic Drugs in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least the

following: albuterol, digoxin, doxy hyclate, nimodipine, nystatin, and paromomycin.

Teva

       233. Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”) is another

Delaware corporation, principal place of business in North Wales, Pennsylvania. It is a

subsidiary of Teva Pharmaceutical Industries Ltd., an Israeli entity.

       234. Defendant Barr Pharmaceuticals, LLC (“Barr”) is a Delaware limited

liability company with its principal place of business in North Wales, Pennsylvania. Barr

is a wholly-owned subsidiary of Teva USA, which acquired Barr (then called Barr

                                           69
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 70 of 349




Pharmaceuticals, Inc.) in 2008.

       235. Defendant PLIVA, Inc. is a New Jersey corporation with its principal

place of business in East Hanover, New Jersey. PLIVA is a wholly owned subsidiary

of Teva USA, which acquired the PLIVA assets as part of the Barr acquisition. Unless

referred to individually, Teva USA, Barr, and PLIVA are collectively referred to herein

as “Teva.” Teva is further defined to include its managers, officers, employees, and

agents acting on its behalf.

       236. Throughout the Relevant Period, Teva directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

at least one Price-Fixed Generic Drug in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least :

acetazolamide, baclofen, fluocinonide, glipizide, glyburide, glyburide-metformin,

leflunomide, nystatin, pravastatin, propranolol, and theophylline ER.

Upsher

       237. Defendant Upsher-Smith Laboratories, LLC (f/k/a Upsher-Smith

Laboratories, Inc.) (“Upsher-Smith” or “Upsher”) is a Minnesota limited liability

company with its principal place of business in Maple Grove, Minnesota. Upsher is

defined to include its managers, officers, employees, and agents acting on its behalf.

       238. Throughout the Relevant Period, Upsher directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

                                           70
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 71 of 349




at least one Price-Fixed Generic Drug in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least

baclofen and propranolol.

West-Ward Pharmaceuticals Corp.

      239. Defendant West-Ward Pharmaceuticals Corp. (“West-Ward”) is yet

another Delaware corporation with its principal place of business in New Jersey, but

West-Ward’s principal place of business is in Eatontown. West-Ward is defined to

include its managers, officers, employees, and agents acting on its behalf.

      240. Throughout the Relevant Period, West-Ward directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

at least one Price-Fixed Generic Drug in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least

digoxin and doxy hyclate.

Wockhardt USA LLC

      241. Like Actavis, Defendant Wockhardt USA LLC (“Wockhardt”) is a

Delaware limited liability company with its principal place of business in Parsippany,

New Jersey, at 20 Waterview Boulevard. Wockhardt is further defined to include its

managers, officers, employees, and agents acting on its behalf.



                                           71
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 72 of 349




      242. Throughout the Relevant Period, Wockhardt directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

at least one Price-Fixed Generic Drug in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least

clobetasol and enalapril maleate.

Zydus Pharmaceuticals (USA), Inc.

      243. Defendant Zydus Pharmaceuticals (USA), Inc. (“Zydus”) is a New Jersey

corporation with its principal place of business in Pennington, NJ. Zydus is defined to

include its managers, officers, employees, and agents acting on its behalf.

      244. Throughout the Relevant Period, Zydus directly participated in the

conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

at least one Price-Fixed Generic Drug in Nassau County and throughout New York

State and the United States, knowingly received conspiracy proceeds, and engaged in

the unlawful conduct alleged in this Complaint, including price-fixing, for at least

acetazolamide, divalproex ER, and pravastatin.


                            VI.     CO-CONSPIRATORS

Ascend

      245. Ascend Laboratories, LLC (“Ascend”) is a New Jersey limited liability

company with its principal place of business, like Defendants Actavis and Wockhardt,



                                           72
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 73 of 349




in Parsippany, New Jersey. During the Relevant period, Ascend marketed and sold

generic pharmaceuticals in this District and throughout the United States.

Unknown Co-Conspirators

      246. Various other persons, firms, corporations, and entities have participated

as co-conspirators with Defendants in the violations and conspiracy alleged herein. In

order to engage in the violations alleged herein, these co-conspirators have performed

acts and made statements in furtherance of the antitrust violations and conspiracies

alleged herein. Plaintiffs reserve all of their rights to amend this Complaint, including

naming additional co-conspirators and adding additional allegations regarding them as

they are discovered.


           VII. INTERSTATE AND INTRASTATE TRADE AND
                             COMMERCE

      247. During the Relevant Period, Defendants sold and distributed generic

drugs in a continuous and uninterrupted flow of interstate commerce to customers

throughout the United States, including in in Nassau County and throughout New York

State and the United States.

      248. Defendants’ and their co-conspirators’ conduct, including the marketing

and sale of generic drugs, took place within the United States and has had, and was

intended to have, a direct, substantial, and reasonably foreseeable anticompetitive effect

upon interstate commerce within the United States, and in particular between New

York State, including the Plaintiff Counties, and other States.

                                           73
           Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 74 of 349




           249. Defendants’ anticompetitive conduct occurred in part in trade and

commerce as set forth herein, and also had substantial intrastate effects in that, inter alia,

retailers within New York State and Plaintiff Counties were foreclosed from offering

less expensive generic drugs to Plaintiffs. The foreclosure of these less-expensive

generic products directly impacted and disrupted commerce for Plaintiffs within New

York and forced Plaintiffs to pay supra-competitive prices.


                       VIII. THE GENERIC DRUG INDUSTRY

           A.    Generic Drugs Are Commodity Products
           250. A generic drug has the molecularly identical active pharmaceutical

ingredient (“API”) as the equivalent brand name drug, and thus is “the same as a brand

name drug in dosage, safety, strength, how it is taken, quality, performance, and

intended use.”19 Once the FDA approves a generic drug as “therapeutically equivalent”

to a brand drug, the generic version “can be expected to have equal effect and no

difference when substituted for the brand name product.”20 As a result, one generic

version of a given drug can readily be substituted for a different generic version, making

the generic pharmaceutical markets very price-sensitive in the absence of collusion.

           251. In a competitive market, generic drugs cost substantially less than branded

drugs. The U.S. Congressional Budget Office (“CBO”) estimates that, “[o]n average,



19
     FDA Website, http://www.fda.gov/Drugs/InformationOnDrugs/ucm079436.htm#G.
20
     Id.


                                              74
        Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 75 of 349




the retail price of a generic drug is 75 percent lower than the retail price of a brand-

name counterpart.”21 And that is a conservative estimate – according to the Federal

Trade Commission (“FTC”), in a “mature generic market, generic prices are, on

average, 85% lower than the pre-entry branded drug price.”22 Mature generic markets

typically have several manufacturers that compete for sales, which – especially since

their products are legally required to be interchangeable with those of their competitors

– keeps prices down to the competitive level.

        252. In 2015, generic drug sales in the United States were approximately $74.5

billion; approximately 88% of all pharmaceutical prescriptions in the United States are

filled with a generic drug.

        253. Generic drug price competition should provide, and in the past has

provided, enormous savings in this enormous market to Plaintiffs, as well as to

consumers, pharmacies, other drug purchasers, and state Medicaid programs.

        254. The significant cost savings provided by generic drugs motivated

Congress to enact the Drug Price Competition and Patent Term Restoration Act of

1984, commonly known as the “Hatch-Waxman Act,” Pub. L. No. 98-417, 98 Stat.

1585. The Hatch-Waxman Act streamlines the regulatory hurdles that generic drug

makers must clear prior to marketing and selling generic drugs.                            Generic drug


21
  CBO, Effects of Using Generic Drugs on Medicare’s Prescription Drug Spending (Sep. 15, 2010), available at
https://www.cbo.gov/publication/21800.
22
  FTC, Pay-For-Delay: How Drug Company Pay-offs Cost Consumers Billions (Jan. 2010), available at
http://www.ftc.gov/os/2010/01/100112payfordelayrpt.pdf.


                                                     75
        Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 76 of 349




manufacturers may obtain FDA approval in an expedited fashion through the filing of

an Abbreviated New Drug Application (“ANDA”) that establishes that its product is

bioequivalent to the branded counterpart.

        255. Since passage of the Hatch-Waxman Act, every state has adopted

substitution laws requiring or permitting pharmacies to substitute generic drug

equivalents for branded drug prescriptions unless the prescribing physician orders

otherwise by writing “dispense as written” or similar words on the prescription.

        256. Generic drugs are commodity products; each generic is required by law to

be substitutable for another generic version of the same drug; each generic version of a

given drug has a molecularly identical API.

        257. As a result of this legally-mandated fungibility, pricing is the main

differentiating feature. As recognized by the FTC, “generic drugs are commodity

products” and, as a consequence of that, are marketed “primarily on the basis of

price.”23 In a competitive market, generic manufacturers cannot significantly increase

prices (or maintain high prices in the face of a competitor’s lower price) without losing

a significant volume of sales.

        258. It is well-established that competition among generic manufacturers

drives down prices. Before generic drugs enter a market, the brand drug has a

monopoly and captures 100% of sales. When lower-priced generics become available,


23
  FTC, Authorized Generic Drugs: Short-Term Effects and Long-Term Impact (Aug. 2011), available at
http://www.ftc.gov/os/2011/08/2011genericdrugreport.pdf.


                                                   76
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 77 of 349




the brand drug quickly loses market share as purchasers switch to the less expensive

alternatives. As the number of manufacturers increases, the price of a generic drug

approaches the manufacturers’ marginal cost.

      259. As illustrated in the following chart, the price of a generic drug tends to

decrease as more generic drug manufacturers enter the market:




      260. When new entrants join a competitive generic market, they typically will

price their product below the prevailing market price in order to gain market share.

      261. A recent government report confirmed this phenomenon in interviews

with generic manufacturers: “manufacturers said that if a company is bringing a generic

drug into an established drug market, it typically offers a price that is lower than the

current market price in order to build its customer base. Manufacturers also said that

as each new manufacturer enters an established generic drug market the price of that




                                          77
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 78 of 349




generic will fall, with one manufacturer noting that it is typically a 20 percent price

decline per entrant.”24

       262. When there are multiple generic manufacturers in an established generic

market, prices should remain low and stable, and should not increase absent a market

disruption. That, however, is not what has been happening in the United States,

including within Plaintiff Counties, since at least 2010, because of the actions of

Defendants’ cartel for generic pharmaceuticals.

       B.     Defendants’ Cartel Agreement Includes All Generic
              Products
       263. As just discussed, and unlike their branded counterparts, generic drugs are

commodities. As a result, generic manufacturers – including Defendants here – are

constantly making decisions to enter new markets and leave and re-enter existing

markets. In Defendants’ cartel, these decisions are based in large part on who the

competitors are and how co-operative these companies are with their co-conspirators.

       264. For example, in July of 2013, Defendant Sandoz was looking to

implement a strategy that involved temporarily delisting ten products that they

overlapped on with Defendant Taro. Their strategy was for Taro to raise price on these

products while Sandoz was out of the market, and then Sandoz could re-enter later at




24
  U.S. Government Accountability Office Report: Generic Drugs Under Medicare
(“GAO Report”) at 23, (August 2016), available at https://www.gao.gov/assets/680/679022.pdf


                                              78
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 79 of 349




the higher price – a win-win for the erstwhile competitors, but a lose-lose for Plaintiffs

and their taxpayers.

      265. Because of this overarching agreement, all Defendants are competitors

with each other for every generic product that each of them made or sold that, at the

time of sale, was not under a legal period of exclusivity, such as a patent or an award of

exclusivity under the Hatch-Waxman Act. Collectively, these products are referred to

herein as the “Drugs at Issue.” The products identified by name in this Complaint are

merely exemplars of the products that are at issue in this case; the full scope of this

Complaint includes every generic product that was manufactured by any Defendant and

purchased or reimbursed by any Plaintiff during the Relevant Period.

      266. For example, in August of 2015, Defendant Taro declined to bid on

Etodolac Extended Release (ER) Tablets at a large supermarket chain where Defendant

Zydus was the incumbent because, as Taro voiced internally, competing would have

violated the rules of Defendants’ cartel about “playing nice in the sandbox,” so Zydus

would likely retaliate and take share (i.e., actually compete on price, albeit only

temporarily and as a form of communication and punishment) from them on another

product, such as what C.L., an analyst at Taro, identified as Warfarin Sodium Tablets.

In addition, this pricing instability could spread to other products. As C.L. explained

in an internal e-mail, Zydus “could hit us [Taro] on Warfarin. Not worth a fight in the

sandbox over 300 annual units for Etodolac.”



                                           79
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 80 of 349




       267. As discussed more fully below, both Etodolac ER and Warfarin were

drugs where Taro had previously agreed with its competitors, including Teva and

Zydus, to fix prices and allocate customers. As these examples make clear, the inter-

dependence among generic manufacturers transcends product markets as these

companies make decisions not only based on what impact their actions will have in a

given product market, but also on how those actions will impact other product markets

where the competitors overlap, whether present or future markets.

       268. As a result of the actions by Defendants’ cartel, for example, between July,

2013, and July, 2014, the prices of more than 1,200 generic medications increased an

average of 448 percent. A separate analysis conducted by Defendant Sandoz showed

that during the calendar years 2013 and 2014, there were almost 1,500 examples of

generic WAC prices more than doubling in that time, of which 178 increased by more

than ten-fold. During the year ending June 30, 2014, more than $500 million of

Medicaid drug reimbursements were for generic drugs whose prices had increased by

over 100% during that time – all of which were due to the actions of Defendants. The

cost of their cartel to American society, and particularly to Plaintiffs and Plaintiffs’

taxpayers, is staggering.

       269. As described below, far more Defendants had the right (i.e., regulatory

approval) to sell the Drugs at Issue than actually did so during the Relevant period.

And all Defendants could have obtained approval or otherwise acquired marketing

rights (by, e.g., licensing) to sell the Drugs at Issue, had they chosen to do so.

                                            80
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 81 of 349




         270. Although the process for obtaining approval to sell a generic drug can be

long, every Defendant possesses great expertise in this area and has been through this

process, successfully, multiple times.     Indeed, the core function of Defendants’

businesses is to market and sell generic pharmaceuticals and, accordingly, Defendants

are highly adept at obtaining access to the markets for generic pharmaceuticals,

including acquiring regulatory approval and further including for the Drugs at Issue.

         271. Defendants gain access to generic pharmaceutical markets through at least

three methods, all of which were employed by Defendants during the relevant time

frame:

First, Defendants can go through the ANDA process to obtain approval from the FDA

to sell a specific drug. Heritage and Dr. Reddy’s, for example, applied for ANDA’s

relating to Zoledronic Acid (and, as described below, co-ordinated with each other

while their applications were pending, to ensure that each would obtain a “fair share”

of the market once the ANDA’s were approved).

Secondly, Defendants can obtain existing ANDA’s by purchasing them from

companies that have ANDA’s, or by acquiring the company that owns them. For

example, in 2008, Teva acquired Barr, which had an ANDA for Acetazolamide

capsules.

Thirdly, Defendants can license the use of an ANDA held by someone else. For

example, during the relevant time frame, neither Glenmark nor Citron owned an



                                           81
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 82 of 349




ANDA for any Drug at Issue, yet both were able to obtain rights to market Drugs at

Issue via licensing arrangements.

       272. Table 2 shows some of the ANDA’s owned or licensed by Defendants

for some of the Drugs at Issue:

                        Table 1: Some of Defendants’ ANDA’s

                  Capsules   Heritage, Teva, Zydus
  Acetazolamide
                  Tablets    Actavis*, Heritage, Lannett, Sun, Taro, Teva*
                  Regular
                             Actavis, Citron, Mylan, Par, Sun, Teva*, West-Ward, Zydus
  Doxycycline     Release
  Hyclate         Delayed
                             Actavis, Heritage, Mayne, Mylan
                  Release
  Doxycycline
                             Heritage, Lannett, Mylan, Par, Sandoz*, Sun, Zydus
  Monohydrate
  Fosinopril-                Actavis*, Aurobindo, Citron, Glenmark, Heritage, Mylan*,
  HCTZ                       Sandoz, Sun*, Teva*
  Glipizide
                             Heritage, Mylan, Sun, Teva, Zydus
  Metformin
  Glyburide                  Actavis, Aurobindo, Citron, Heritage, Teva, Zydus
  Glyburide
                             Actavis, Aurobindo, Citron, Dr. Reddy’s, Heritage, Teva*, Zydus
  Metformin
  Leflunomide                Apotex, Heritage, Sandoz*, Teva
                             Actavis, Dr. Reddy’s, Heritage, Lannett*, Mylan*, Perrigo*,
  Meprobamate
                             Sandoz*, Sun*, Taro, Teva*, West-Ward*
  Nimodipine                 Heritage, Sun
                  Tablets    Actavis*, Heritage, Sandoz*, Sun, Teva
  Nystatin        Ointment   Actavis, Perrigo, Sandoz
                  Cream      Actavis, Par, Perrigo, Sandoz, Taro
  Paromomycin                Heritage, Sun
  Theophylline               Actavis*, Heritage, Teva
  Verapamil                  Actavis, Heritage, Mylan, Sun*, Teva*
  Zoledronic                 Actavis, Apotex, Aurobindo, Dr. Reddy’s, Heritage, Mylan, Par,
  Acid                       Sun, Teva, West-Ward




                                              82
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 83 of 349



                           *    = Discontinued
                           Bold = Drug-specific agreement (see above Table 1)
Note that Table 2 includes “discontinued” ANDA’s, which can be re-activated with

relative ease.

       273. Table 2 shows some of the extent to which these Defendants can and do

access the markets for Drugs at Issue. Defendants listed in bold type were the primary

manufacturers during the Relevant period, but many more Defendants had or later

obtained ANDA’s for Drugs at Issue. The competitive overlap of these Defendants is

indisputable, examples of which are mapped below:




                                            83
        Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 84 of 349




As in the preceding figure of example agreements and communications, this figure

understates relationships between the Defendants in a number of ways:

First, the relationship map shows a single line between Defendants regardless of how

many drugs for which they have common ANDA’s. For example, Par, Mylan and Sun

have overlapping ANDA’s for at least 3 formulations of Drugs at Issue (Doxycycline

Hyclate, Doxycycline Monohydrate, and Zoledronic Acid) but the graphic shows only

a single line between each of them; Mylan and Heritage have overlapping ANDA’s

for at least 7 formulations of Drugs at Issue, though the graphic shows only a single

line between them;

Secondly, the graphic above is limited to ANDA’s for formulations of just some of the

Drugs at Issue. If it were expanded to include all of the drugs in the conspiracy, which

is virtually all drugs in Defendants’ portfolios of generic pharmaceuticals, the web of

competitive overlap would be even denser.

Thirdly, the graphic does not capture Defendants’ ability to seek out and license

ANDA’s, which essentially provides every Defendant with access to the markets for

every generic drug for sale in the United States, including every Drug at Issue in this

case.

        C.   Pricing in the U.S. Prescription Drug Industry
        274. In essence, the generic pharmaceutical supply chain is as follows:

Manufacturers sell drugs to wholesalers. Wholesalers sell drugs to pharmacies or to

entities like Plaintiffs, who in turn dispense the drugs to end users. Plaintiffs are thus


                                           84
        Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 85 of 349




both direct and indirect purchasers from wholesalers: Plaintiffs purchase drugs directly

from wholesalers and dispense them to their prisoners, and Plaintiffs also reimburse

purchases from Plaintiffs’ beneficiaries, such as employees, retirees, and Plaintiffs’

Medicaid beneficiaries.

       275. Sometimes, large corporations and/or government entities, such as

Plaintiff Franklin, have their agreements and payments arranged and intermediated by

middlemen known as Pharmacy Benefit Managers (“PBM’s”) – Plaintiff Franklin’s

PBM is ProAct, described above. In those cases, Plaintiffs still bear the economic loss

of higher generic pharmaceutical prices resulting from the illegal conduct alleged herein.

       276. Because the prices paid by purchasers of generic drugs differ at different

levels of the market and most of the transactions occur between private parties

according to terms that are not publicly disclosed, the price of a given drug is not always

obvious. Market-wide pricing for a given drug, however, may be observed through the

Centers for Medicare & Medicaid Services (“CMS”) survey of National Average Drug

Acquisition Cost (“NADAC”). NADAC was “designed to create a national benchmark

that is reflective of the prices paid by retail community pharmacies to acquire

prescription . . . drugs.”25




25
  CMS, Methodology for Calculating the National Average Drug Acquisition Cost (NADAC) for Medicaid
Covered Outpatient Drugs at 5, available at https://www.medicaid.gov/medicaid-chip-program-
information/by-topics/prescription-drugs/ful-nadac-downloads/nadacmethodology.pdf


                                                  85
            Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 86 of 349




           277. NADAC is an average of the drug acquisition costs submitted by retail

community pharmacies.”26 In effect, NADAC is “a single national average.”27 Thus,

NADAC is a reliable way to track general price trends in the marketplace.

           278. Other reports are more easily manipulated by manufacturers to mislead

purchasers and reimbursors who bear the ultimate economic burden of higher drug

prices, such as Plaintiffs. Drug manufacturers report supposed benchmarks—such as

Wholesale Acquisition Cost (“WAC”) and Actual Wholesale Price (“AWP”)—for their

drugs, which are then published in compendia used by participants in the

pharmaceutical industry. But despite the obvious implications of their names, these

price-points are not actual transaction costs; rather, they are the manufacturer’s nominal

sticker or list “price,” which does not take into account discounts that are almost

invariably provided, and thus are an imperfect measure of the true economic cost of

purchase to the middlemen, such as pharmacies.

           279. The amount that an end-payer, such as Plaintiffs, will pay for a generic

drug is typically determined with reference to a list price, such as WAC. The end-payer

pays an amount based on the manufacturer’s list price for the drug, plus a small mark-

up or dispensing fee.




26
     Id. at 15.
27
     Id.


                                             86
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 87 of 349




      280. Over time, third-party payers and PBM’s have learned that these list prices

can be substantially higher than the actual economic cost incurred to acquire the drugs,

which meant that end-payers were paying more than simply the acquisition cost plus a

small amount.

      281. To combat this, some third-party payers and PBM’s have implemented

their own proprietary benchmark prices—Maximum Allowable Costs (“MAC’s”)—that

set the amounts they will pay pharmacies for some generic drugs. An MAC caps the

amount that an end-payer will pay a pharmacy for a given strength and dosage of a

generic drug, regardless of the pharmacy’s acquisition costs.

      282. Third-party payers (“TPP’s”) and PBM’s set the MAC of a drug based on

several factors, one of which is believed to be the lowest actual cost of acquisition in

the market for that generic drug. So, for example, if there are three manufacturers

offering the same generic drug at three different prices, a PBM or third-party payer

might set the MAC price at or near the lowest of the three prices.

      283. A pharmacy could elect to buy from a manufacturer with a higher price,

but upon resale to a customer of the PBM or third-party payer, the pharmacy would

only be paid the MAC price.

      284. Those who bear an economic cost of the purchase, such as Plaintiffs, have

an incentive to buy the least expensive available drug.         MAC prices incentivize

middlemen, such as PBM’s and pharmacies, to choose the lowest priced option, so a

generic manufacturer that increases its price for a drug should expect to lose sales to a

                                           87
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 88 of 349




competitor with a lower price. Consequently, in the absence of co-ordinated pricing

activity among generic manufacturers, an individual manufacturer should not be able to

significantly increase its price (or maintain a higher price in the face of a competitor’s

lower price) without incurring the loss of a significant volume of sales. A manufacturer

can only raise its price if it knows its competitors will raise their prices, too – such as

happened here, where they are conspiring.




           IX.     DEFENDANTS’ OVERARCHING CONSPIRACY

      285. Defendants have participated in a long-running conspiracy to allocate

market shares and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue. As detailed below, Defendants facilitated their conspiracy through personal

connections formed through frequent movement within the industry, through frequent

in-person meetings at various happy hours, dinners, lunches, golf outings, trade shows,

and industry conferences (facilitated in part through most of the conspirators’ location

near the New York, Philadelphia, and the parts of New Jersey and eastern Pennsylvania

that are between them), and through frequent direct communications in person, via

chat and e-mail, and on the telephone (both voice and text).

      286. During the Relevant Period, inter-defendant communications were

commonplace in the industry, and started as far back as 2006. By at least 2011, if not

before, every Defendant implemented anti-competitive agreements to increase prices



                                            88
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 89 of 349




and allocate the markets of at least the Drugs at Issue, and form most Defendants, many

more than one.

      287. The foundational agreement among all Defendants was premised on the

understanding that they are current or future competitors with each other across

numerous markets for generic drugs. All of these Defendants market and sell multiple

products. The effectiveness of an agreement on any one drug would be limited and

unstable without a broader agreement that encompassed other drugs, as well.

      288. For example, an agreement between two Defendants to raise prices or to

allocate market share on one drug might not hold if those same two Defendants were

engaged in vigorous price competition on another drug, or a third manufacturer – not

party to that agreement – entered the market with an intent and ability to compete on

price, since the two conspiring manufacturers’ higher prices would simply have the

effect of shifting most or all market share to the third manufacturer, with the

competitive price. Defendants understood that in order to be at its most effective, their

agreement needed to extend to multiple manufacturers and drugs – and it did.

      289. In addition, Defendants would sometimes swap one market (or a share of

one market) in return for another (or a share in another), but always under the terms of

the conspiracy set forth herein.

      290. In furtherance of their objective, Defendants developed the concept and

language of “fair share” and—without any apparent sense of irony—being a

“responsible competitor” who would “play nice[ly] in the sandbox,” in which each

                                           89
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 90 of 349




market participant (within and across multiple drugs) was able to obtain an allocated

share of market sales without resorting to, or experiencing, price competition.

       291. Because Defendants are repeat players who routinely enter new markets

but face the same competitors, their basic agreement—to eschew price competition and

seek only a “fair share” of the market—became the “rules of the road” that governed

their overarching conspiracy. As described more fully below, Defendants’ decisions

whether and when to enter a market, how to price their drugs, and which customers to

target, were made in accordance with their unlawful “fair share” conspiracy and

agreement.

       292. From this broad agreement among all Defendants to market and sell the

Drugs at Issue under a “fair share” understanding, sprang subsidiary agreements among

the manufacturing Defendants relating to each of the Drugs at Issue. The higher prices

and overcharges for the Drugs at Issue resulted from Defendants’ anti-competitive

conduct and are directly traceable through the pharmaceutical distribution chain to end-

payers, such as Plaintiffs.

       293. Table 1 lists a few examples of Defendants’ drug-specific agreements:

                Table 2: Examples of Defendants’ Unlawful Drug-
                             Specific Agreements

                              Capsules               Heritage, Teva, Zydus
    Acetazolamide
                              Tablets                Lannett, Taro
                              Regular Release        Actavis, Mylan, Par, Sun, West-Ward
    Doxycycline Hyclate
                              Delayed Release        Heritage, Mayne, Mylan
    Doxycycline Monohydrate                          Heritage, Lannett, Mylan, Par



                                                90
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 91 of 349




    Fosinopril-HCTZ                             Aurobindo, Citron, Glenmark, Heritage, Sandoz
    Glipizide Metformin                         Heritage, Mylan, Teva
    Glyburide                                   Aurobindo, Citron, Heritage, Teva
    Glyburide Metformin                         Actavis, Aurobindo, Citron, Heritage, Teva
    Leflunomide                                 Apotex, Heritage, Teva
    Meprobamate                                 Dr. Reddy’s, Heritage
    Nimodipine                                  Heritage, Sun
                              Tablets           Heritage, Sun, Teva
    Nystatin                  Ointment          Actavis, Perrigo, Sandoz
                              Cream             Actavis, Par, Perrigo, Sandoz, Taro
    Paromomycin                                 Heritage, Sun
    Theophylline                                Heritage, Teva
    Verapamil                                   Actavis, Heritage, Mylan
    Zoledronic Acid                             Dr. Reddy’s, Heritage, Par



      294. Each Defendant, including the Defendants who did not manufacture the

particular drug involved in each drug-specific sub-part of the conspiracy, was a party to

the broad, overarching conspiracy to abide by the “fair share” agreement, which

covered all Drugs at Issue. The purpose and effect of these agreements was to lessen

competition in the markets for each and all of the Drugs at Issue.

      295. The figure below shows some communications used to facilitate this

conspiracy, illustrating its complex but integrated nature:




                                           91
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 92 of 349




       296. This graphic actually understates the web of communications that

facilitated Defendants’ overarching conspiracy by showing a single line between

Defendants, regardless of how many communications or drug-specific agreements they

have. For example, Aurobindo and Citron entered into at least three drug-specific

agreements (relating to Fosinopril-HCTZ, Glyburide, and Glyburide Metformin) but

there is only a single line between them.

       297. Similarly, although Teva and Glenmark communicated at least 94 times in

a 13-month period (Table 4, infra), this is depicted as a single dotted line in the graphic.

Teva and Zydus communicated at least 638 times in a 13-month period (Table 4, infra),


                                            92
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 93 of 349




but there is no indication of this in the graphic, which instead shows a single solid line

for the agreement between them relating to Acetazolamide.

         298. Moreover, the communications included here are likely incomplete;

Plaintiffs do not yet have access to discovery materials, which will likely reveal additional

conduct and communications in furtherance of the unlawful conspiracy.

         299. These communications (for example, between Teva and each of Dr.

Reddy’s, Glenmark, Lannett, Mayne, Par and Sandoz) underscore the overarching

nature of the conspiracy: even Defendants that were not selling the same Drugs at Issue

were communicating in furtherance of the conspiracy in order to lessen competition in

the markets for all Drugs at Issue.

         300. Both the “fair share” agreement and the drug-specific agreements created

a web of relationships and understandings among and between all Defendants that had

the purpose and effect of lessening competition among Defendants for all the Drugs at

Issue.

         A.    The Co-Operative Principle of “Fair Share” Governed
               Defendants’ Cartel
         301. In a competitive generic drug market, new drug providers normally price

their product below the incumbents’ price, in order to gain market share. As a result,

each subsequent entry into a generic market decreases prices as manufacturers compete

for market share. As discussed in detail below, this did not happen for the Drugs at




                                             93
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 94 of 349




Issue because of Defendants’ illegal conspiracy, including using their “fair play” and

“fair share” agreement to co-ordinate market share and pricing.

      302. Because application for entry into a generic market is ultimately a public

process (i.e., FDA notifies the public of successful ANDA applications), Defendants

knew which manufacturers have approval to manufacture every generic drug sold. This,

in turn, enabled the cartel to monitor compliance with its terms and to punish defectors

– just as the cartel was cheating Plaintiffs, so even the most co-operative cartel member

faced the constant temptation to cheat its compares by grabbing market share at the

expense of the cartel’s pricing arrangement.

      303. In addition, with each of the Drugs at Issue, Defendants knew

approximately when each of them would enter the market. This created an incentive

and opportunity to co-ordinate pricing and allocate these markets among themselves in

order to raise or maintain prices and maximize profits, at the expense of Plaintiffs.

      304. The practice of contacting competitors to determine their market

intentions—through in-person meetings, telephone communications, and/or other

interactions—dates back to at least 2006. For example, when Glazer began working at

Heritage in early 2006, the then-head of sales, Konstantine Ostaficiuk, taught him the

importance of speaking to competitors in order to figure out pricing and how to secure

adequate customer volume without depressing prices market wide.

      305. Defendants understood and engaged in the practice of contacting their

competitors when they were preparing to enter a particular generic market so that they

                                           94
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 95 of 349




could allocate the market according to their “fair share” agreement. Reaching out to

competitors was part of the “tool kit” used in the ordinary course of business.

      306. “Fair shares” were allocated to Defendants within a particular drug market

based upon the number of competitors in the market and the timing of their entry into

the market. Traditionally, the first entrant to the market received the largest share of

the market, and each subsequent entrant received a progressively smaller share. This

system aimed to allocate to each Defendant a “fair share” of the market without

depressing prices. As detailed below, through this overarching conspiracy, Defendants

were able to raise prices and/or enter the market at elevated prices.

      307. The “fair share” agreement was so ingrained that some of Defendants’

account managers and sales teams viewed contacting their counterparts at other

companies—including discussubg market allocation and/or price increases—as part of

the normal course of business.

      308. Defendants understood and agreed to the “rules of the road” and that

they needed to “play nice in the sandbox” to participate in, maintain, and enforce the

continued participation of others in their cartel. This understanding meant that

Defendants did not compete with each other on price and did not take advantage of

another Defendant’s price increase by providing a lower bid to “steal” the customer.

      309. Defendants referred to their participation in this scheme, and keeping

prices elevated, as “playing nice in the sandbox.” For example – as discussed more fully

below – in December of 2014, Defendant Teva was approached by a large retail

                                           95
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 96 of 349




customer on behalf of Defendant Greenstone. The customer indicated that Greenstone

was entering the market for Cabergoline and was seeking to target specific customers.

The customer specifically requested that Teva give up a large customer to the new

entrant and indicated that “Greenstone has promised to play nice in the sandbox.”

After discussing the matter internally, a Teva representative responded to the customer:

“[t]ell Greenstone we are playing nice in the sandbox and we will let them have [the

targeted customer.].”

      310. The concept of “fair share” was not limited to a specific drug. Rather, the

concept of “fair share” extended across (at least) the Drugs at Issue. Defendants that

“played fair” and maintained a “fair share” would benefit from the overarching

conspiracy as a whole, even if Defendants would occasionally “lose out” on one specific

drug. Customers in one generic drug market were sometimes traded for customers in

a different generic drug market, so that fair shares could be allocated across the larger

market of generic competition generally.

      311. In other instances, competitors would support a price increase for one

drug with the understanding that their competitors would support a price increase for

a different drug. Defendants who undercut other Defendants’ prices were seen as “not

playing fair” and “punishing” a competitor, which was contrary to the “fair share”

agreement.

      312. Defendants routinely and readily agreed to follow or not to compete on

price increases for a number of generic drugs. Additionally, when customers requested

                                           96
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 97 of 349




new bids in response to price increases instituted from other Defendants, the

Defendant-competitors spoke to each other and devised strategies for responding

without undermining pricing.        Consequently, consistent with the interests of

Defendants’ cartel and in furtherance of its unlawful conspiracy, Defendants sometimes

refused to bid or provided a cover bid that allowed a competitor’s price increase to

succeed, injuring Plaintiffs by forcing them to pay significantly more for the Drugs at

Issue than they would have in the absence of the conspiracy.

      B.     Sales Managers Played a Key Role in Implementing the
             Conspiracy
      313. National Account Managers (“NAM’s”) direct the sales force within the

generic pharmaceutical industry. Although Defendants’ NAM’s supposedly competed

for the same customers, they also developed close relationships with each other.

Defendants’ NAM’s frequently met with each other in various social settings, which

made it easy to exchange competitive information.

      314. Moreover, many of the NAM’s and other marketing and sales personnel

employed by Defendants worked at multiple companies—including other

Defendants—during their careers. These employees maintained contact with people at

their prior employers, which facilitated the conspiratorial agreements.

      315. For example, Susan Knoblauch worked at Defendant Sun for nearly a

decade before moving to a different sales position at Defendant Citron. Beth Hamilton

worked at Defendant Apotex before moving to Defendant Mayne. Heritage’s Daniel



                                           97
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 98 of 349




Lukasiewicz began his career at Defendant Aurobindo, moved to Defendant Zydus and

then to Defendant Heritage.

      316. This familiarity encouraged further collusion. For example, as discussed

below, in the spring and summer of 2014, Heritage’s Lukasiewicz—at the direction of

CEO Glazer—reached out to Aurobindo, his former place of employment, to co-

ordinate pricing on Glyburide, Glyburide-Metformin and Fosinopril-HCTZ.

      317. Similarly, Teva’s Director of Strategic Customer Marketing, Nisha Patel

(“Patel”), met Heritage’s then-Sr. Vice President Malek when she worked at

Amerisource Bergen, which was a Heritage customer whom Malek managed. When

Patel moved to Defendant Teva in April of 2013, she contacted Malek to determine

which generic drug products Teva sold that overlapped with generic drugs sold by

Heritage so that they could co-ordinate pricing. As detailed below, Malek and Patel

used their relationship to orchestrate a number of price increases throughout the

Relevant Period—some led by Teva, others led by Heritage.

      318. Malek and Patel’s communications were valued and accepted by Malek’s

supervisors. For example, in April of 2014, Malek and Glazer met with the CEO (Satish

Mehta) and President Vikas Thapar) of Emcure, Heritage’s parent, to discuss potential

price increases for several drugs. During that meeting, Heritage’s Malek told Emcure’s

Mehta and Thapar about his contact at Teva, Nisha Patel. Malek, who already had been

discussing price increases for Nystatin with Patel since mid-2013, told them that Patel

could be a vehicle for communicating with Teva about price increases and customer

                                          98
        Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 99 of 349




allocation. Mehta and Thapar approved of Malek’s strategy to co-ordinate prices and

allocate customers with Teva.

       319. Defendants’ geographic proximity to each other – at least 41 different

generic drug manufacturers are concentrated between the New York City and

Philadelphia metropolitan areas, including Defendants Actavis, Aurobindo, Citron, Dr.

Reddy’s, Glenmark, Heritage, Lannett, Par, Perrigo, Sandoz, Sun, Taro, Teva, West-

Ward, Zydus and co-conspirator Ascend – facilitated Defendants’ frequent in-person

meetings at “industry dinners” and other social events.                 These events provided

Defendants with additional opportunities to collude.

       320. Just as Scottish professor and economist Adam Smith commented it was

inevitable over 200 years ago,28 Defendants took advantage almost constant

opportunities to interact with each other at trade shows and conferences to further their

illegal conspiracy. These contacts were encouraged by Defendants’ management. For

example, Heritage’s Malek expressly directed Heritage’s NAM’s to have pricing

communications with competitors at trade association meetings.

       321. Trade shows and customer conferences were so abundant within the

industry that during a 41-week period between February 20, 2013 and December 20,




28
  “People of the same trade seldom meet together, even for merriment and diversion but the
conversation ends in a conspiracy against the public, or in some contrivance to raise prices.” Adam
Smith, An Inquiry into the Nature and Causes of the Wealth of Nations. London, 1776.


                                                99
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 100 of 349




2013, there were 44 different trade shows where Defendants had the opportunity to

meet and collude with each other. See Exhibit 1 (Trade Association Attendance).

       322. Trade shows were not the only place where Defendant’s personnel

communicated with one another. Defendants also had their own events and activities

that presented numerous opportunities for sharing competitive information. For

instance, certain sales representatives, including those employed by Defendants,

regularly met for what was referred to as “Girls Night Out” (“GNO”) or “Women in

the Industry” meetings or dinners which were used as a place to meet with competitors

and discuss competitively sensitive information.        Some of these meetings were

organized by Anne Sather, a Heritage NAM who resides in Minnesota. While GNO

participants were largely salespeople residing in the area, sales representatives from out

of the area also were aware of these dinners and were included in GNO when they were

in the area.

       323. The types of inter-competitor contacts that transpired at GNO’s were

consistent with the types of contacts salespeople at Defendants were expected to have.

For instance, since at least 2012, Heritage’s Malek frequently instructed his NAM’s to

contact competitors to find out what they were doing. This conduct was so common

in the industry that Malek did not view inter-competitor communications as unusual.

       324. In addition to their regular meetings in person, Defendants used text

messages, phone calls, and messages passed through third-party services such as

LinkedIn to facilitate their conspiratorial communications.

                                           100
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 101 of 349




      C.      Defendants Frequently Communicated Directly and
              Privately
      325. Between July 1, 2013 and July 30, 2014, senior sales executives and other

individuals with pricing authority at Heritage and at Teva spoke with sales

representatives of nearly every other U.S.-based corporate Defendant by telephone

and/or text message on multiple occasions.

      326. During a one-year period, Heritage had at least 513 contacts with

personnel at Actavis, Apotex, Ascend, Aurobindo, Citron, Dr. Reddy’s, Glenmark,

Lannett, Mayne, Par, Sandoz, Teva, and Zydus.

      327. During that same one-year time period, Teva had at least 1,501 contacts

with personnel at Actavis, Apotex, Ascend, Aurobindo, Citron, Dr. Reddy’s, Glenmark,

Lannett, Mayne, Par, Sandoz, Teva, and Zydus. Tables 3 and 4, below, tally some

examples of these communications:

                    Table 3: Heritage Phone/Text Conspiracy
                    Communications July 1, 2013 - July 30, 2014

              July Aug Sep     Oct Nov Dec Jan Feb Mar Apr May Jun Jul              Year
              2013 2013 2013   2013 2013 2013 2014 2014 2014 2014 2014 2014 2014   TOTAL
    Actavis                                                   2                       2
   Apotex                                                          17   2    1       20
   Ascend                                                     1                       1
  Aurobindo                          1    1           1       5    2    1    3       14
   Citron                       6    1    12          7   1        2    29   52     110
    DRL        1    6    3      2                         1   5    3                 21
  Glenmark                                                1                  3        4
   Lannett          35         27                21   8       3    3    14   2       113
   Mayne                                         1        2   7    3                 13
    Mylan      3    1                1           1        2   8         2            18
     Par                                                           3    6             9
   Sandoz                                                          4    3             7
     Sun       1    2           1                     3       3    10   32   7       59
    Teva       7    9                                 5   5   3         1    5       35


                                           101
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 102 of 349



    Zydus             61   19    6                                              1     87
                                                                                      513



                       Table 4: Teva Phone/Text Conspiracy
                      Communications July 1, 2013-July 30, 2014

              July Aug Sep      Oct Nov Dec Jan Feb Mar Apr May Jun Jul               Year
              2013 2013 2013    2013 2013 2013 2014 2014 2014 2014 2014 2014 2014    TOTAL
    Actavis           11   16   37    11   35     25   14   36   30   63   13   43    334
   Apotex      3      4                                                                 7
   Ascend             3                                                                 3
  Aurobindo    17     5    3    15    8    10     7    7    6    6              5      89
    Citron                      3     3    3           1         1         1           12
    DRL        2                                                 2    1    3    6      14
  Glenmark     7      8    1    17    18   21     5    4    2         3         8      94
   Heritage    7      10                               5    5    3         1    5      36
   Lannett                                                  16   13        1    13     43
   Mayne       2           2     1    1    2      4    5                   7           24
    Mylan      28     22   2     7         12     6    1    1    1    7    1           88
     Par                   4     4    3    16     1    18   6    9    11   14   3      89
   Sandoz      3      5    3                      7         2    3         1           24
     Sun                         2         1                     1              2       6
    Zydus      75     29   25   203   43   48     20   39   46   35   41   14   20    638
                                                                                      1,501



      328. These numbers are not, of course, the total volume of contacts between

these Defendants during this period because they include only phone and text message

records from some of Defendants’ executives and salespeople. It is clear, however,

from the limited information adduced to date, that there was a widespread pattern of

communications occurring simultaneously between Defendants that marketed and sold

the Drugs at Issue.

      329. For example, and as detailed below, while Heritage’s Associate Director

of National Accounts Neal O’Mara was discussing pricing and market share of

Zoledronic Acid with Vice President (“VP”) of Sales and Marketing John Adams at Dr.


                                            102
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 103 of 349




Reddy’s, O’Mara and Heritage’s Sr. NAM Matthew Edelson were also discussing

pricing for Meprobamate with Dr. Reddy’s. At the same time, Heritage’s Sather was

speaking with Director of National Accounts Tracy Sullivan at Lannett about pricing

for Doxycycline Monohydrate (“Doxy Mono”). A month later, in April of 2013, Sun,

Heritage, and Teva began discussing pricing for Nystatin. Similarly, in May 2013,

Malek, with the assistance of Emcure CEO Mehta, began talking about the pricing for

Doxycycline DR (“Doxy DR”) with Defendant Rajiv Malik, President of Mylan.

      330. From at least as early as the beginning of the Relevant period, Defendants

conspired to raise prices, not just for the Drugs at Issue in this complaint.

      331. For example, in the spring and summer of 2011, Defendants Taro and

Perrigo imposed abrupt, large and nearly identical price increases for Nystatin external

cream. Par joined the price increase by late summer. By October of that year, Actavis

also joined the price increase. These Defendants maintained elevated prices thereafter.

When Sandoz ramped up production two years later, in the summer of 2013, it imposed

nearly identical prices for Nystatin cream.

      332. Not long after the price increases for Nystatin cream in the summer of

2011, Actavis, Perrigo and Sandoz began to impose similar increases to Nystatin

ointment. The price increases were large, abrupt and nearly identical, but staggered by

approximately 6-month increments.

      333. While the Nystatin cream and ointment increases were occurring,

Defendants had the opportunity to meet and discuss pricing at the ECRM Retail

                                              103
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 104 of 349




Pharmaceutical Conferences and NACDS Annual Meetings in 2011 and 2012. All four

of these meetings were attended by Actavis, Par, Perrigo, Sandoz and Taro. See Exhibit

1.

      334. In the spring of 2012, Defendants Taro and Lannett tested the waters with

a relatively small price increase for their Acetazolamide tablets. The increases were

nearly simultaneous and nearly identical.

      335. In the summer of 2012, Heritage and Sun were discussing price increases

for at least two more drugs: Nimodipine and Paromomycin. Heritage and Sun were

able to reach agreements through multiple emails, text messages and in-person

communication at trade events, including at the 2012 ECRM Retail Pharmaceutical

Conference and the HDMA Business Leadership Conference. See Exhibit 1. Actavis

and West-Ward also attended 2012 conferences with Sun and Heritage, and in the

following months joined Sun in dramatic Doxycycline Hyclate price increases.

      336. Heritage and Sun, as well as Defendants Actavis, Apotex, Aurobindo, Dr.

Reddy’s, Glenmark, Lannett, Mylan, Par, Perrigo, Sandoz, Taro, Teva, and Zydus, had

the opportunity to discuss pricing and market share and otherwise further the

conspiracy while attending the October 2012 GPhA meeting. See Exhibit 1.

      337. By late 2012 and into early 2013, Sun increased list prices for

Paromomycin consistent with Heritage’s pricing, and Sun, Actavis and West-Ward all

dramatically increased prices for regular release Doxycycline Hyclate. Mylan increased

prices for Verapamil tablets and allowed Heritage—a relative newcomer to the

                                            104
        Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 105 of 349




market—to gain market share.         By March 1, 2013, Heritage had increased its

Nimodipine list prices consistent with its agreement with Sun.

        338. Between January and March of 2013, representatives from Heritage and

Dr. Reddy’s spoke or texted multiple times, and representatives of all U.S. Defendants

except Citron had attended at least one trade association meeting where Defendants

had the opportunity to meet and discuss pricing and market allocation of multiple

generic drugs. See Exhibit 1. During at least one of those trade association meetings,

Dr. Reddy’s Adams and Heritage’s O’Mara discussed the pricing of at least Zoledronic

Acid.

        339. On the heels of these communications and meetings, by April of 2013,

Defendants had increased the prices of three additional Drugs at Issue: Meprobamate

(Dr. Reddy’s, Heritage), Nystatin tablets (Heritage, Sun), and Zoledronic Acid (Dr.

Reddy’s, Heritage).

        340. Sun implemented price increases for Nystatin tablets in order to facilitate

Heritage obtaining a “fair share” of the market, just as Mylan had raised prices on

Verapamil tablets to allow Heritage to gain share. Defendants also raised prices on an

additional Doxycycline Hyclate regular release product (Actavis, Sun, West-Ward).

        341. During this time-frame, Defendants also increased the prices of other

drugs as part of their overarching conspiracy, including, for example, Albuterol (Mylan

and Sun), Desonide (Actavis, Sandoz, Perrigo, Taro), and Propranolol capsules

(Actavis, Breckenridge, and Upsher).

                                           105
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 106 of 349




      342. Notably, even if a particular manufacturer was not directly involved in a

price increase, it nonetheless monitored the increases carefully. For example, even

though Heritage did not increase its price for Nystatin tablets in April 2013, it

maintained close contact with Sun in the lead up to and following Sun’s price increase.

For example, the day after Sun increased its Nystatin prices, representatives for the two

companies spoke for nearly 40 minutes.

      343. Defendants’ pattern of conspiratorial communications continued through

April and June of 2013 and beyond. During April-June, 2013, Heritage spoke with at

least Mylan, Teva, Sun, Dr. Reddy’s and Lannett. After a series of communications

with Sun, Heritage doubled the price of Nimodipine.             Lannett and Par also

independently spoke with each other. Every U.S. Defendant except Mayne also

attended at least one trade association meeting where Defendants had the opportunity

to meet and discuss market share and pricing. See Exhibit 1.

      344. Electronic contacts between Defendants increased dramatically starting in

July of 2013. Between July and September of 2013, Teva and Heritage contacted their

competitors via text or phone call hundreds of times. See Tables 3 & 4, supra.

      345. Teva had at least 144 separate contacts with nine Defendants in July, 2013;

at least 97 contacts with nine Defendants that August; and at least 56 different contacts

with eight Defendants that September. These discussions involved at least Doxycycline

Hyclate, Doxycycline Monohydrate, and Nystatin tablets.



                                          106
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 107 of 349




      346. Further, in addition to their phone and text contacts, between July and

September of 2013, representatives from every U.S. Defendant (except Mayne)

attended at least a second trade association meeting (besides at least one in April-June)

where Defendants had the opportunity to discuss pricing and market allocation. See

Exhibit 1.

      347. At least one of these meetings, the NACDS Total Store Expo, was

attended by a number of individuals that are directly implicated in anticompetitive

communications, including: Heritage’s Glazer, Malek, O’Mara, Sather and Edelson;

Lannett’s Sullivan; Mylan’s VP of Sales, James Nesta (“Nesta” or “Jim Nesta”) and

Michael Aigner (Director, National Accounts); Sun’s Susan Knoblauch (Sr. Manager of

Sales); Aurobindo’s Robert Cunard (CEO); and Apotex’s Beth Hamilton (VP of

Marketing). Daniel Lukasiewicz, then employed by Zydus (and who would later join

Heritage and assist in orchestrating various pricing agreements there), also attended.

Sales representatives from Actavis, Dr. Reddy’s, Glenmark, Par, Perrigo, Sandoz, Taro,

Teva and West-Ward also attended the Expo. As discussed below, at least Sather used

this meeting as an opportunity to solidify agreements on pricing for multiple drugs.

      348. As was the case in prior months, price increases accompanied these inter-

Defendant contacts. By the end of the summer of 2013, Defendants Actavis and Mylan

began to implement price increases for Verapamil capsules. Defendants Heritage,

Lannett, Mylan and Par were in frequent contact with each other and increased their

Doxycycline Monohydrate prices. During the same period, Heritage and Mylan were

                                          107
        Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 108 of 349




frequently communicating in order to work out agreements relating to customers and

pricing for Doxycycline Hyclate delayed release.

        349. During this time frame Defendants also increased the prices of various

other drugs: Clomipramine (Mylan, Sandoz, Taro); Divalproex (Dr. Reddy’s, Mylan,

Par, Zydus); Levothyroxine (Lannett, Mylan, Sandoz); and Pravastatin (Apotex,

Glenmark, Sandoz, Teva, Zydus and MDL Defendant Lupin). Concurrent with these

price increases, Actavis entered the Desonide cream market at the same elevated prices

that had already been implemented by Taro and Perrigo. Actavis, Taro and Perrigo

maintained their elevated prices of Nystatin cream and ointment during the period, as

well.

        350. Defendants remained in frequent contact between October and

December of 2013. In that three-month period, Teva and Heritage exchanged 582 text

messages or phone calls with other Defendants. See Tables 3 & 4. Additionally, all but

two Defendants attended at least one trade association meeting in the last quarter of

2013 and thus had ample opportunity to further their conspiratorial plans in person,

without leaving an electronic footprint. See Exhibit 1.

        351. Following these communications, Defendants implemented another price

increase: Acetazolamide tablets (Taro, Lannett). Shortly after meeting at the GPhA

Fall Technical Conference at the end of October, Taro and Lannett implemented large,

nearly identical and nearly simultaneous price increases for Acetazolamide tablets.



                                          108
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 109 of 349




      352. Defendants also raised the prices of two additional drugs: Benazepril

(Mylan, Sandoz) and Digoxin (Lannett, Mylan, Par, West-Ward and non-Defendant

Impax).

      353. Continuing their conspiracy, Teva and Heritage contacted other

Defendants by phone or text at least 348 times during the first quarter of 2014. Teva

was involved in the majority of the contacts. See Tables 3 & 4.

      354. These communications were accompanied by numerous opportunities

for Defendants to meet in person and thereby exchange information without leaving

electronic footprints. Representatives from every U.S. Defendant (except Glenmark)

attended at least one trade association meeting during the first quarter of 2014, including

the ECRM Retail Pharmacy Conference, which was attended by a number of Defendant

personnel directly implicated in anticompetitive communications, from Heritage, Sun,

and Apotex. Representatives from Defendants Actavis, Citron, Dr. Reddy’s, Lannett,

Mayne, Par, Perrigo, Sandoz, Taro, Teva, West-Ward and Zydus also attended the

conference. See Exhibit 1.

      355. Following the price increases at the end of 2013, in January 2014, at least

thirteen high-ranking male executives, including CEOs, Presidents, and Senior Vice

Presidents of various generic drug manufacturers, met at a steakhouse in Bridgewater,

New Jersey. Executives from Defendants Actavis, Aurobindo, Dr. Reddy’s, Lannett

and Sun, among others, attended.



                                           109
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 110 of 349




      356. During this time frame (around the first quarter of 2014), Par also joined

the Digoxin price and Sandoz joined the Desonide price increase, while Defendants

Lannett, Par, Teva and Upsher-Smith imposed another price increase for Baclofen.

Teva and Par’s increases for Baclofen occurred after Teva and Par communicated at

least 34 times during January and February.

      357. Between April and July of 2014, Teva and Heritage had 639 different

phone or text contacts with their co-conspirators. See Tables 3 & 4. Teva, Actavis and

Zydus were involved in almost half of those interactions—speaking or texting 259 times

over the course of four months. See Table 4. And as Citron prepared to enter the

market for numerous drugs, its contacts with Heritage greatly increased. See Table 3.

As discussed below, Heritage’s communications involved at least 14 Drugs at Issue:

Acetazolamide, Doxycycline Hyclate, Doxycycline Monohydrate, Fosinopril-HCTZ,

Glipizide-Metformin, Glyburide, Glyburide-Metformin, Leflunomide, Meprobamate,

Nimodipine, Nystatin, Paromomycin, Theophylline, and Verapamil.

      358. Defendants likewise advanced their conspiracy through attendance at (at

least) four trade association meetings between April and July. See Exhibit 1. Several of

Defendants’ personnel directly implicated in anticompetitive communications attended

at least one of these meetings, including: Heritage’s Glazer, Sather and O’Mara; Mylan’s

Nesta, Aigner and Jan Bell (Director National Accounts); Lannett’s Sullivan; Sun’s

Knoblauch; Teva’s Patel; Apotex’s Hamilton; and Aurobindo’s Cunard.             Id.   As

discussed below, Heritage’s Sather used the May, 2014, MMCAP National Member

                                          110
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 111 of 349




Conference as an opportunity to confirm personally agreements on pricing for Drugs

at Issue with Aurobindo (Fosinopril/HCTZ, Glyburide and Glyburide/Metformin),

Sandoz (Fosinopril-HCTZ), and Lannett (Doxy Mono).             Also during this time,

Heritage, Mylan and Mayne co-ordinated Mayne’s entry into the market for

Doxycycline Hyclate (delayed release) so as not to erode pricing.

      359. On June 1-4, 2014, Heritage’s O’Mara and Sather, Teva’s Patel, Mylan’s

Aigner, and Lannett’s Sullivan all attended the HDMA Business and Leadership

Conference. Nearly every Defendant had representatives attending this conference. See

Exhibit 1. On June 3, while at the conference, Heritage’s Sather had dinner and drinks

with a number of Heritage’s competitors at the Sandbar Restaurant, including personnel

from Sandoz, Par, and Lannett—likely Tracy Sullivan. In advance of the dinner, one of

the attendees, likely Sather, exchanged text messages with someone at Sandoz, who also

was attending the meeting, and invited him to the dinner.

      360. Following these trade association meetings, discussions among

competitors picked up. Between June 3 and 10, 2014, an Aurobindo employee had

three phone calls with a Sandoz employee and five phone calls and multiple text

messages with Glenmark, likely to discuss pricing on Fosinopril-HCTZ.

      361. On June 16, 2014, a different Glenmark employee called a different

Aurobindo employee and they spoke for approximately 20 minutes. As discussed

below, these discussions involved pricing agreements for generic drugs.



                                          111
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 112 of 349




       362. On August 20, 2014, a Heritage employee exchanged text messages with

a Sun employee, which described the pricing agreements reached with Actavis for

Glyburide-Metformin and Verapamil. Notably, Sun did not market or sell either drug

at the time of this communication, thus highlighting the industry-wide nature of

Defendants’ conspiracy, regardless of whether a given Defendant was actually engaged

in the manufacture or sale of a particular drug at issue, in this case, Glyburide-

Metformin and Verapamil. Sun needed to be kept apprised of drug-specific agreements

between other Defendant co-conspirators—even for drugs Sun did not sell—because

the efforts of all Defendants to inflate the prices of all Drugs at Issue were inter-related.

       363. Days later, the 2014 NACDS Total Store Expo, which was held in Boston

from August 23-26, was attended by representatives from every U.S. Defendant. A

number of individuals directly implicated in anticompetitive communications attended,

including from Heritage (Glazer, Malek, O’Mara, Edelson and Sather), Lannett

(Sullivan), Mylan (Aigner and Nesta), Sun (Knoblauch), Teva (Patel), Apotex

(Hamilton), Aurobindo (Cunard) and Mayne (Gloria Peluso-Schmid).

       364. Following these meetings and communications, Heritage began to

announce price increases. By July, Heritage had announced increases for Fosinopril-

HCTZ, Glyburide, Acetazolamide (capsules), Glipizide-Metformin, Glyburide-

Metformin, Leflunomide, Nystatin (tablets), Paromomycin, Theophylline and

Verapamil (tablets).



                                            112
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 113 of 349




      365. Thereafter, multiple Defendants either led or followed price increases for

at least five Drugs at Issue: Fosinopril-HCTZ (Aurobindo, Citron, Heritage, Glenmark,

Sandoz); Leflunomide (Apotex, Heritage, Teva); Nystatin tablets (Heritage,         Sun);

Paromomycin (Heritage, Sun); and Theophylline (Heritage, Teva). Sandoz re-joined

the Nystatin cream market at the elevated prices that already had been imposed by

Actavis, Par, Perrigo, and Taro.

      366. Defendants also increased the prices of other Drugs at Issue during this

time frame: Amitriptyline (Mylan, Par, Sandoz); Clobetasol (Actavis, Perrigo, Sandoz,

Taro and Wockhardt); Econazole (Perrigo, Taro); Fluocinonide (Actavis, Teva, and

Taro); Lidocaine-Prilocaine (Sandoz); and Ursodiol (Actavis, Lannett). In addition,

Lannett joined the Baclofen price increase during this period.

      367. Defendants’ frequent contacts and price increases continued in 2015.

Defendants implemented additional price increases for Leflunomide and Verapamil

capsules. Defendants also increased the prices of Propranolol tablets. Prices for the

Drugs at Issue remained elevated above competitive levels thereafter.

      368. The price increases implemented by Defendants during the Relevant

Period were not the result of a free market. Rather, these price increases occurred

because Defendants engaged in an overarching conspiracy to fix, raise, maintain, and/or

stabilize prices of the Drugs at Issue. As a result of Defendants’ conspiracy, Plaintiffs

paid more for Drugs at Issue than they otherwise would have and were harmed by

Defendants’ anticompetitive conduct.

                                          113
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 114 of 349




       X.    ADDITIONAL DETAILS AND EXAMPLES OF, AS PART
                  OF THEIR OVERARCHING CONSPIRACY,
             DEFENDANTS CONTINUING TO CONSPIRE TO FIX
              PRICES, ALLOCATE MARKETS AND RIG BIDS FOR
                          THE DRUGS AT ISSUE


      369. From at least as early as 2011 until the present, Defendants unlawfully

agreed to raise, stabilize, and/or maintain the prices of – and allocate customers and

markets for – the Drugs at Issue, which includes all generic drugs made or sold by all

Defendants that were not subject to a statutory exclusivity period.

      370. Additional details relating to some of the Drugs at Issue are as follows:



      A.     Nystatin
      371. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Nystatin as follows:

      372. Nystatin, also known by the brand name Mycostatin®, inter alia, is a

medication used to fight fungal infections. It is produced in multiple formulations,

including an external cream, an external ointment, and a tablet. During the Relevant

Period, Defendants Actavis, Par, Perrigo, Sandoz and Taro were the primary

manufacturers of Nystatin external cream, while Defendants Actavis, Perrigo and

Sandoz were the primary manufacturers of Nystatin ointment, and Teva, Heritage, and

Sun (through Mutual) were the primary manufacturers for Nystatin tablets.


                                          114
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 115 of 349




             1.     Nystatin External Cream
      373. In the second half of 2011, Taro, Perrigo, Par, and Actavis all raised the

list prices of Nystatin cream. Taro and Perrigo increased their prices in very close

succession in the late spring of 2011. Par and Actavis followed the price increase in

August and November of that year, respectively. Sandoz joined the price increase when

it re-entered the market in 2013.

      374. As late as 2009, Sandoz enjoyed approximately a 50% market share for

Nystatin cream; but by the following summer (of 2010), Sandoz was effectively out of

the market, and Taro was left with almost the entire market. In 2009, Taro had

approximately 40%, Perrigo had approximately 7% and Par and Actavis shared the

remaining 3%. Sandoz’s market share declined through 2009 and into 2010; and

Actavis and Par also were effectively out of the market. While de minimis sales by

Sandoz, Actavis, and Par continued, each had a market share of less than 1% by the

spring of 2011; Perrigo had approximately a 4% share; and by May of that year, Taro

had captured 96% of the Nystatin cream market.

      375. In June of 2010, Taro initiated an enormous price increase: over 600%.

Yet rather than using this opportunity to compete on price in order to gain market

share, Perrigo – enjoying, as mentioned above, barely 4% of the market – followed

almost immediately Taro’s increase and raised its own prices to nearly identical levels.

Perrigo ramped up production and gained some market share over the next two years,




                                          115
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 116 of 349




but—as contemplated by the overarching “fair share” agreement—market prices

remained elevated and stable.

      376. Further, there was no shortage of the raw materials or API in Nystatin

cream, which is evidenced in part by Perrigo’s increase in production. Instead, this six-

fold price increase was a direct result of the conspiracy at issue in this Complaint.

      377. In August, although it had only approximately 1% of the market, Par

followed the Taro and Perrigo price increase in lockstep, also choosing to eschew price-

competition. Par also managed to grow its market share over the next couple of years,

but it did so without eroding the elevated prices imposed by Taro and Perrigo, just as

the “fair share” agreement intended.

      378. In November, Actavis ramped up production of Nystatin cream and re-

joined the market. It, too, immediately elevated its prices to match that of Taro, Perrigo

and Par, also choosing to forgo price competition and the prospect of winning a larger

share of the market.

      379. Even a fourth entrant into the Nystatin cream market did not cause prices

to erode. Defendants’ agreement was working and held firm in the face of the entrants

of multiple-co-conspirators into the marketplace.

      380. Sandoz’s share of the Nystatin cream market was close to 0% until the fall

of 2013, at which point it ramped up production for re-entry into the market. Like

Perrigo, Par and Actavis, rather than compete on price in order to regain lost market

share, Sandoz sold its Nystatin cream at the same price as its co-conspirators. The

                                           116
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 117 of 349




agreement was very much in effect: with even a fifth seller in the market, prices

remained artificially inflated to the same cartel price.

       381. As depicted in the graph on the next page, Defendants’ list price increases

for Nystatin external cream were virtually identical, and once in place the prices

remained stable and elevated thereafter:

                                         Figure 3




       382. It is particularly indicative of the unlawfully collusive and conspiratorial

nature Defendants’ conduct that in 2009, prior to implementation of their

anticompetitive scheme, Defendants had different prices for Nystatin cream; but once

their anticompetitive pricing was in effect, their pricing was the same.

       383. At the start of 2009, prior to Defendants’ implementation of their

anticompetitive scheme, Defendants Sandoz, Taro, and Actavis both sold Nystatin

cream for approximately 0.1 $/unit, while Defendant Par sold Nystatin at double that



                                            117
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 118 of 349




price (but only 10 cents per unit more), for $0.2/unit. But once Defendants’ conspiracy

kicked in, all of the Defendants sold Nystatin price for $0.7/unit, merely tripling the

cost of the product for Defendant Par, while Sandoz’s, Actavis’s, and Taro’s cream

septupled in price.

       384. Defendant Perrigo started at the same $0.1/unit price as Sandoz, Actavis,

and Taro, but in early 2009, doubled its price to match Par – and then, in early 2011,

more than tripled that higher price to reach the same elevated level as its competitors.

       385. Further, the graph shows that after a long period of relatively low and

stable pricing for Nystatin external cream, Defendants implemented large, abrupt and

nearly uniform price increases. The AWP prices for Defendants’ products also were

elevated to essentially identical levels.

       386. AWP is useful as, inter alia, a reliable measure of relative cost. In other

words, while Figure 3 may not reflect the true economic cost of Nystatin cream in

absolute terms, it does reflect the movement of the underlying true economic cost to

purchasers and end-reimbursers, such as Plaintiffs, of Nystatin cream over time.

       387. As discussed above, no product shortages or other market changes can

explain Defendants’ price increases. In a competitive generic pharmaceutical market,

prices decline as the number of sellers increases. Here, the elevated and stable pricing

of Nystatin cream even as multiple sellers joined the market is consistent with

anticompetitive conduct and inconsistent with competition.



                                            118
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 119 of 349




       388. Throughout this period, Defendants had numerous opportunities to co-

ordinate their pricing for Nystatin cream. For example, Defendants had an opportunity

to discuss pricing at the ECRM Retail Pharmacy Conference in March of 2011, which

was attended by representatives from Actavis, Par, Perrigo, Sandoz, and Taro. See

Exhibit 1.

       389. The next month, in April, right before the price increases began, all

Defendant manufacturers of Nystatin cream again gathered at the NACDS Annual

Meeting.      The Nystatin cream manufacturers continued to meet at trade shows

thereafter.

       390. For example, leading into and following Sandoz’s price increase for

Nystatin external cream, Sandoz had multiple opportunities to meet with other

Defendants. In April 2013, Sandoz was joined by Actavis, Par, Perrigo and Taro at the

NACDS Annual Meeting. Then, in June of 2013, representatives from these same

companies attended the GPhA/FDA CMC Workshop in Bethesda, Maryland. In

August, all five Nystatin cream manufacturers converged again at the NACDS Total

Expo in Las Vegas. These meetings were also attended by many other Defendants.

       391. The elevated prices of Nystatin cream that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more for

Nystatin cream than they would have paid in a free and fair market.

       392. The unlawful agreement between Actavis, Par, Perrigo, Sandoz and Taro

regarding Nystatin cream was part of Defendants’ overarching conspiracy to restrain

                                         119
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 120 of 349




trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

at Issue.

               2.    Nystatin External Ointment
       393. Defendants’ conduct with respect to Nystatin external ointment followed

the same pattern as their conduct with respect to Nystatin external cream. In 2009,

Sandoz had approximately 75% of the market, while Perrigo had 20% and Actavis had

the remaining 5%. From that point through the summer of 2011, Actavis and Sandoz

reduced production until they were effectively out of the market. By the summer of

2010, Actavis had approximately a 0% market share, though de minimis sales appear to

have continued, and by the summer of 2011, Sandoz’s share the market was reduced to

approximately 5%, down from 75% two years earlier.

       394. In June 2011, after Sandoz and Actavis had all but ceded the Nystatin

ointment market, Perrigo implemented a large price increase—more than 300%.

       395. Five months later, Actavis ramped up production of Nystatin ointment.

Rather than undercut Perrigo’s elevated price in order to gain market share, Actavis

hiked its list prices to nearly identical levels as Perrigo. As part of the overarching “fair

share” agreement and conspiracy among Defendants (and in contrast to the normal

behavior in a competitive marketplace), the list prices and AWP price for Nystatin

ointment remained virtually unchanged, even with the addition of a new seller in the

marketplace.




                                            120
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 121 of 349




       396. In the summer of 2012, this pattern repeated itself. Sandoz ramped up its

production of Nystatin ointment in June. But rather than compete on price to regain

its lost market share, Sandoz raised its list prices to nearly identical levels as Perrigo and

Actavis. Even with a third market participant prices remained the same, just as

envisioned by Defendants’ agreement.

       397. As depicted in the graph below, Defendants’ list price increases for

Nystatin ointment were virtually identical, and once in place, the prices remained stable

and elevated:

                                          Figure 4




       398. As with Figure 3 (Nystatin cream), Figure 4 (Nystatin ointment) shows

Defendants raising the price of this product by different amounts and different

multiples to reach the same final price, which is consistent with collusion and

inconsistent with the functioning of a competitive market.



                                             121
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 122 of 349




       399. The graph shows that after a long period of relatively low and stable

pricing for Nystatin ointment, Defendants implemented abrupt and virtually uniform

price increases of approximately 300% for Defendant Perrigo and by approximately

700% for Defendants Actavis and Sandoz/Fougera. AWP prices for these products

also were elevated to nearly identical levels.

       400. No product shortages or other market changes can explain Defendants’

price increases. The pricing conduct here is not consistent with competitive behavior.

As multiple sellers enter the market, economic theory predicts that prices should

decline. Yet, Nystatin ointment prices remained unchanged, which suggests an

anticompetitive agreement among Defendants.

       401. Again, Defendants had the opportunity to discuss pricing of Nystatin

external ointment at numerous industry events during the relevant period. For example,

in addition to other meetings, all Defendant manufacturers of Nystatin ointment

attended the ECRM Retail Pharmacy Conferences and the NACDS Annual Meetings

in 2011 and 2012. See Exhibit 1.

       402. The elevated prices of Nystatin ointment that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs caused them to pay more than they

would have paid in a free and fair market.

       403. The unlawful agreement between Actavis, Perrigo and Sandoz regarding

Nystatin ointment was part of all Defendants’ overarching conspiracy to unreasonably



                                             122
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 123 of 349




restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

               3.    Nystatin Tablets
         404. In 2010 and 2011, the Nystatin oral tablet market was split between Teva

and Sun. Teva held approximately 60% of the market, while Sun held 40%. During

that time, Teva and Sun had nearly identical list prices for their Nystatin tablets. Sun

marketed and sold Nystatin tablets during the relevant period at least in part through

its subsidiary, Mutual.

         405. In the summer of 2012, Heritage entered the market. Rather than price

its Nystatin tablets below that of the incumbent sellers, Heritage identically matched

the list prices of Teva and Sun, consistent with the “fair share” agreement between

them.

         406. As Heritage ramped up production, it reached out to Teva and Sun, and

in April of 2013, Sun, Heritage, and Teva began discussing pricing for Nystatin tablets.

By this point in time, Sun had accumulated a larger share of the market. Defendants

therefore devised a plan to reallocate the shares: Sun would implement a large price

increase. After Teva and Heritage obtained their “fair share” of the market, they would

join Sun’s price increase.

         407. On April 15, 2013, Defendants put their plan into action: Sun more than

doubled its price for Nystatin tablets. Sun, Teva, and Heritage had ongoing

communications before, during, and after this increase. The day after Sun increased its


                                          123
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 124 of 349




Nystatin prices, Sun Sr. Sales Manager Knoblauch called Heritage’s NAM Sather and

they spoke for approximately 40 minutes.

       408. Knoblauch and Sather regularly communicated throughout the summer

of 2013. For example, both Sather and Knoblauch attended the NACDS Total Store

Expo in August 2013. This trade association meeting, which also was attended by

representatives from most U.S. Defendants except Mayne, provided an opportunity to

meet in person and exchange competitive information. See Exhibit 1.

       409. In June of 2013, Teva began internally discussing price increases for

Nystatin tablets, contemplating when would be the appropriate time to join Sun’s

elevated prices. But Teva needed to co-ordinate with Heritage. Accordingly, on July 9,

2013, Teva’s Patel called Heritage’s Malek and they spoke for approximately 21 minutes.

Malek knew Patel from her previous work at AmerisourceBergen. They spoke

throughout July—with a nearly 10-minute call on July 23 and two calls on July 30. The

second call on July 30 lasted almost a quarter of an hour.

       410. While Heritage’s Malek was speaking with Patel at Teva, Heritage

remained in contact with Sun. On July 30—the same day Malek spoke with Teva’s Patel

twice—Malek also spoke to Sun, for approximately 11 minutes.

       411. As these conversations continued, in late July of 2013, Teva placed

Nystatin tablets on its list of potential price increases.

       412. Similarly, throughout the next month (August, 2013), Malek sent internal

Heritage e-mails discussing drugs targeted for a price increase. Nystatin tablets were

                                             124
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 125 of 349




identified as one of those drugs.

       413. However, discussions between Heritage and Teva about a Nystatin price

increase were temporarily tabled when Teva’s Patel went on maternity leave on August

12, 2013.

       414. On February 4, 2014, Teva’s Patel was back from maternity leave and

contacted Heritage’s Malek. Malek returned her call the next day and the two spoke for

more than an hour. Upon information and belief, they discussed a price increase for at

least the drugs Nystatin and Theophylline. Teva had been considering price increases

for both drugs since early 2014.

       415. Three days after that, on February 7, an unidentified employee of either

Heritage or Teva created a spreadsheet identifying Nystatin and Theophylline as

candidates for price increases. Heritage’s Malek and Teva’s Patel continued discussing

the possibility of such increases.

       416. Throughout February and March of 2014, Heritage’s Malek and Teva’s

Patel had a series of phone calls discussing price increases for multiple drugs, including

at least the pricing of Nystatin and Theophylline.

       417. Following these discussions, Teva implemented a price increase for

Nystatin tablets with an effective date of April 4, 2014. The increase more than doubled

Teva’s list price to a price nearly identical to Sun’s. Concurrent with this increase, Teva

also implemented price increases for Theophylline.

       418. The early success in co-ordinating with Sun and Teva on Nystatin further

                                           125
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 126 of 349




encouraged Malek. During the week of April 14, 2014, he met with two Heritage

employees and asked them to start analyzing the impact of price increases for numerous

generic drugs, including at least thirteen Drugs at Issue: Acetazolamide, Doxycycline

Monohydrate, Fosinopril-HCTZ, Glipizide-Metformin, Glyburide,                Glyburide-

Metformin,    Leflunomide,     Meprobamate, Nimodipine, Nystatin, Paromomycin,

Theophylline and Verapamil.

      419. In another example of the wide-ranging nature of Defendants’ cartel

agreement, where co-operation on one drug product was rewarded with co-operation

on unrelated products (and, conversely, defection from the cartel’s “rules of the road”

on one product was punished with price-cuts on unrelated products), Heritage’s Malek

discussed all of this with Patel at Teva before introducing these market-wide price

increases to the rest of his sales team. For example, on April 15, 2014, Malek had a 17-

minute phone conversation with Patel, discussing at least seven different Drugs at Issue:

Acetazolamide, Glipizide-Metformin, Glyburide, Glyburide-Metformin, Leflunomide,

Nystatin, and Theophylline.

      420. As Malek and Patel had already agreed in February, Teva would lead the

price increases for Nystatin and Theophylline.

      421. During their conversation, Malek and Patel agreed that if Heritage

increased prices for the other five Drugs at Issue—Acetazolamide, Glipizide-

Metformin, Glyburide, Glyburide-Metformin, and Leflunomide—Teva would increase

its prices for these drugs, or at a minimum, would not offer lower prices to any of

                                          126
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 127 of 349




Heritage’s customers.

      422. Heritage’s Malek and Teva’s Patel spoke several times over the next

several months to confirm their agreements on Nystatin and other drugs. Malek also

kept Patel updated on the progress of Heritage’s proposed price increases.

      423. And, in addition to Heritage and Teva, these seven Drugs at Issue also

were marketed and sold during the Relevant Period by Defendants Actavis, Apotex,

Aurobindo, Citron, Mylan, Sun and Zydus, each of which was brought into the relevant

drug-specific agreements. This agreement by multiple manufacturers across numerous

drugs was typical of the overarching conspiracy among all Defendants.                  As

demonstrated in the quid pro quo arrangements between Heritage and Teva, the various

drug-specific agreements were interrelated and part of an overarching agreement to

eliminate competition for the Drugs at Issue.

      424. On April 22, 2014, Heritage’s Malek held a teleconference with his sales

team. On the call, Malek dictated a price increase strategy for the 13 Drugs at Issue

identified above to Heritage’s NAM’s. Prior to the conference call, Malek circulated a

spreadsheet to his sales team, which identified each drug slated for a price increase, the

competitors for each drug, and their respective market shares.

      425. This call was the start of additional pricing and market allocation

discussions among Defendants and helped co-ordinate additional drug-specific

agreements. Members of Heritage’s sales team were assigned to specific competitors

for whom they had primary, but not exclusive, responsibility for communicating about

                                           127
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 128 of 349




pricing and market share. Malek took personal responsibility to communicate with

Defendants Teva and Zydus, as well as co-conspirator Ascend.

      426. Anne Sather was assigned to Sun to reaffirm the agreement on Nystatin.

Sather also spoke with Sun about Paromomycin and spoke with Actavis to confirm

agreements on Glyburide-Metformin and Verapamil and with Lannett to confirm

agreements on Doxy Mono. She also was assigned Actavis and Lannett. Her Heritage

colleagues (Matt Edelson, Daniel Lukasiewicz, and Neal O’Mara), were responsible for

pricing discussions with four other Defendants.

      427. On April 22, 2014, the same day Heritage held an internal meeting with

its sales team to discuss a number of prices increases, Sather and Sun’s Knoblauch

spoke for more than 45 minutes and agreed to increase the prices of numerous drugs,

including, Nystatin tablets.

      428. With respect to Nystatin, by this time, Sun already had raised its price and

Teva had just announced that it was matching that price increase.          Sather and

Knoblauch reaffirmed that Heritage, too, would follow the Nystatin price increase.

      429. Sather e-mailed Heritage’s Glazer, Malek, Edelson, Rich Smith, and

O’Mara immediately after her conversation with Knoblauch to report the agreements

with Sun. Glazer immediately responded to Sather, instructing her not to put this type

of information in writing. He then contacted her using his cell phone.

      430. During this time frame, Glazer directed Malek to call G.P. Singh, the

President of Sun, to get further confirmation of Sun’s pricing intentions. Ultimately,

                                         128
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 129 of 349




Malek decided not to reach out to Singh, whom he had never met.

      431. Four days later, however, on April 26-29, 2014, Glazer attended the

NACDS Annual Meeting where he had the opportunity to meet in person with G.P.

Singh from Sun, as well as with representatives from Teva and nearly every other U.S.

Defendant. See Exhibit 1.

      432. On or about May 8, Malek requested an update on the status of Sather’s

negotiations with competitors. Sather confirmed her agreement with Sun. The next

day, Heritage had an internal call to discuss the status of the proposed price increases.

Nystatin tablets were slated for a 95% increase.

      433. On June 23, the Heritage sales team had a meeting where they discussed

the specific percentage amounts they would seek to increase on certain Drugs at Issue

and their strategy for doing so. Malek proposed the increases listed below for at least

the following drugs:

             (a)    Acetazolamide—75%.

             (b)    Fosinopril-HCTZ—200% effective July 1, 2014.

             (c)    Glipizide-Metformin—100% effective July 1, 2014.

             (d)    Glyburide—200% effective July 1, 2014.

             (e)    Nimodipine—48%.

             (f)    Nystatin—95%.

             (g)    Paromomycin—100%.

             (h)    Theophylline—150%.

                                          129
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 130 of 349




       434. One Heritage employee’s notes about the June 23 call indicated that

Heritage needed to promptly increase its Nystatin WAC price because Teva already had

done so.

       435. Heritage had one final internal call to discuss price increases, including the

price of Nystatin tablets, on June 25, 2014. While still participating in this internal call

about pricing, Heritage’s Sather exchanged text messages with Sun’s Knoblauch,

informing her of the details of Heritage’s anticipated price increases.

       436. Similarly, on the same day, June 25, Malek had a 14-minute call with an

individual—likely Teva’s Patel—in which he reported that Heritage’s price increase

notices would be mailed on June 26 for Nystatin tablets and several other drugs for

which Heritage and Teva had agreed to raise prices.

       437. On June 26, 2014, Heritage began telling its customers that it was

increasing its prices for a variety of drugs, including Nystatin tablets. Heritage issued

prices increase letters for at least:

(1) Acetazolamide;

(2) Fosinopril-HCTZ;

(3) Glipizide-Metformin;

(4) Glyburide;

(5) Leflunomide;

(6) Nimodipine;

(7) Nystatin;

                                            130
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 131 of 349




(8) Paromomycin; and

(9) Theophylline.

       438. By July, among the other price increases it implemented, Heritage

increased its Nystatin oral tablet list prices to the identical level of Teva (and nearly

identical to Sun). This affected Heritage’s customers nationwide, including Plaintiffs.

       439. In accord with their agreement, Teva did not undercut Heritage’s prices,

even when approached by large potential customers. For example, on July 8, 2014, a

large retail customer e-mailed a Teva representative, asking for a quote for Nystatin

tablets because it recently was notified of a large price increase from its current supplier.

Teva either did not provide a bid or provided a cover bid that allowed Teva and

Heritage to maintain their anticompetitive agreement.

       440. The price increases of approximately 100% initiated by Sun and joined by

Teva and Heritage occurred after a long period of relatively low and stable pricing for

Nystatin tablets. The AWP prices for Defendants’ products also were elevated to nearly

identical levels. These prices remained stable and elevated above competitive levels

thereafter.

       441. No product shortages or other market changes can explain Defendants’

abrupt and nearly identical price increases.

       442. The elevated prices of Nystatin oral tablets that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs caused them to pay more than they

would have paid in a free and fair market.

                                             131
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 132 of 349




         443. The unlawful agreement between Teva, Sun and Heritage regarding

Nystatin tablets was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.



         B.    Clonidine TTS Patch and Doxazosin Mesylate
         444. Doxazosin mesylate (“Doxazosin”), also known by the brand names

Cardura® and Carduran®, is a quinazoline compound used to treat high blood pressure

and urinary retention associated with benign prostatic hyperplasia.

         445. The Clonidine TTS Patch (“Clonidine-TTS”), also known by the brand

name Catapres-TTS®, is a transdermal patch that administers such medicines to treat

high blood pressure.

         446. Teva began marketing Clonidine-TTS in 2010, after brand manufacturer

Boehringer Ingelheim’s patent on Catapres-TTS had expired.

         447. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Doxazosin

and the Clonidine TTS Patch as follows:

         448. As of September, 2011, Mylan and Teva were at rough parity in the market

for generic Clonidine-TTS, with Mylan having approximately 48.4% market share and

Teva having approximately 44.4% market share. At the end of 2011 and beginning of

2012, however, that relationship was changing.


                                           132
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 133 of 349




      449. In November of 2011, Walgreens solicited Teva to provide a bid for its

Clonidine-TTS business. Teva was successful and took the Clonidine-TTS account at

Walgreens from Mylan. Two months later, in January of 2012, Cardinal Health, Inc.

(“Cardinal”) solicited a bid from Teva for a one-time-buy to cover what Teva assumed

was a short-term supply issue that Mylan was experiencing. A few days after Teva

submitted its offer to Cardinal for the one-time-buy, Cardinal asked Teva to become

Cardinal’s primary supplier for ClonidineTTS. Because Teva believed that Cardinal’s

request was prompted by Mylan having supply issues, Teva accepted and took over the

primary position at Cardinal for Clonidine-TTS. This would not have been a breach of

the “rules of the road” of Defendants’ cartel because Teva’s bid did not erode prices

and supplying a customer if their incumbent supplier was unable to do so was

acceptable, so long as the cartel’s prices were maintained.

      450. With the Walgreens and Cardinal business, Teva now had 65-70% of the

Clonidine-TTS market; on February 10, 2012, a senior sales and marketing executive at

Teva, who will be referred to in this complaint as K.G., told his colleagues to find out

the extent of Mylan’s supply issues. Following these orders, that same day, David

Rekenthaler (“Rekenthaler”), then Vice President of Sales for US Generics at Teva,

called a senior national accounts executive at Mylan, who will be referred to in this

Complaint as B.P., to find out about Mylan’s supposed supply issues.




                                           133
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 134 of 349




      451. Later that day, Rekenthaler reported back to his Teva colleagues that

Teva’s assumptions were incorrect and cautioned that Mylan might retaliate against

Teva for taking more than its “fair share.”

      452. Sure enough, shortly thereafter, Mylan challenged Teva’s Clonidine-TTS

business at McKesson Corp. (“McKesson”)          To de-escalate the situation, Teva

ultimately conceded the business – but this was not enough to bring Teva back into

compliance with the “fair share” aspect of Defendants’ overarching conspiracy, so in

April, Mylan challenged Teva’s Clonidine-TTS business at CVS to gain back additional

market share and further signal its displeasure with Teva for taking the Cardinal

business, a signal that Teva understood: Teva backed off and conceded the CVS

account to Mylan.

      453. But as shown throughout this Complaint, Defendants’ overarching

conspiracy was not limited to any single drug; rather, it spanned Defendants’ entire

portfolio of generic products. As a result, misconduct from Defendants’ cartel in one

product line could be punished – or atoned for – in another.

      454. On May 4, 2012, just a few days after ceding CVS’s Clonidine-TTS

account to Mylan, Cardinal approached Teva about a different drug, Doxazosin. At the

time, Mylan was the primary supplier for Doxazosin at Cardinal.             Cardinal

representatives told Teva that Mylan was on backorder for one of the four Doxazosin

dosage strengths until the end of June, but Cardinal wanted to move the entire

Doxazosin line to Teva.

                                          134
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 135 of 349




      455. Further illustrating this aspect of Defendants’ overarching conspiracy,

K.G. cautioned his colleagues that doing so would be a bad idea.             Rather than

underbidding Mylan and taking this business, and thus eroding Doxazosin pricing

towards the competitive level, Teva left Cardinal’s Doxazosin business with Mylan.

      456. On the morning of September 28, 2012, Mylan’s Jim Nesta and Teva’s

then-Director of National Accounts, Kevin Green (“Green”) spoke by phone at least

twice, once for four minutes and once for approximately a quarter of an hour. On

those calls, Nesta informed Green of Mylan’s impending temporary exit from the

Clonidine-TTS market.

      457. As expected, later in the day, Teva began getting solicitations

from Mylan customers, such as Wal-Mart and CVS, seeking a bid from Teva for

Clonidine-TTS because Mylan had just issued a temporary discontinuation notice.

      458. Mylan’s temporary hiatus from the Clonidine-TTS market gave Teva the

opportunity to raise prices and collusively reallocate the market at these inflated prices

when Mylan re-entered the market.

      459. For example, in April, 2012, before Mylan had challenged Teva’s

Clonidine-TTS account at CVS, Teva’s direct invoice price to CVS for the 0.lmg, 0.2mg,

and 0.3mg Clonidine TTS was $22.13, $37.81, and $54.41, respectively. Mylan’s

retaliation against Teva drove the prices for CVS down to below $10.49, $18.17, and

$26.51 for those dosages, respectively. Because of Mylan’s exit from the market,

however, in October of 2012 when Teva took back the CVS business back, Teva

                                           135
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 136 of 349




charged CVS a direct invoice price of $33.28, $56.08, and $80.76, respectively –

significant increases not only above the competitive price, but above the original cartel

pricing that Teva was charging at the start of the year.

      460. Mylan and Teva maintained regular contact as former Mylan customers

came to Teva because of Mylan’s supply issues with Clonidine-TTS. For example, Teva

submitted bids to CVS and Wal-Mart – which were ultimately accepted by those

companies – on October 4 and 5, 2012, respectively. In the days leading up to those

bids, Teva and Mylan spoke repeatedly to ensure there were no misunderstandings that

could lead to competition and price cuts (as had happened earlier in the year), including

a one-minute call between Rekenthaler and B.P. and a five-minute call between Nesta

and Green, both on Oct. 1, and then on October 4, the day Teva submitted its CVS

bid, Nesta and Green spoke again, this time for 11 minutes.

      461. This time, there were no misunderstandings or harmful (to Defendants’

cartel) competitive bids for other cartel members’ customers. Instead, when, Mylan

relaunched Clonidine-TTS early the following year and began seeking its former market

share, Teva steered clear – of underbidding, but not of communicating with Mylan.

Instead, Teva remained in constant contact with its partner in crime. In February and

March of 2013 alone, Teva and Mylan representatives called each other at least 33

different times and spoke for a total of nearly 2 hours and 45 minutes.

      462. For example, in early March of 2013, Mylan sought to secure the

Clonidine-TTS business at Econdisc. Rather than competitively bid for the business,

                                           136
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 137 of 349




Teva chose to cede the Econdisc account to Mylan. By April, Teva had also retroceded

McKesson back to Mylan, as well – at Teva’s increased pricing, of course.

       463. A similar chain of events occurred with the CVS Clonidine-TTS account,

as well. While Teva ultimately retained the CVS account, there was no competitive

bidding to lower the prices described above.

       464. Because Teva had been able to increase the price at CVS following Mylan’s

exit, Mylan gave a bid to CVS that was higher than Mylan’s previous pricing. CVS

pushed Mylan to lower its bid in light of its prior prices, but Mylan, confident that its

brinkmanship would work because it knew (through the constant communication just

described) that Teva would co-operate with the cartel’s agreement, Mylan refused to

budge. Ultimately, CVS declined Mylan’s bid because of Mylan’s refusal to lower its bid

in light of its prior pricing. Nonetheless, because Mylan’s bid to CVS was not

competitive – but rather an effort to allocate the market without eroding price – Teva

was able to maintain its artificially higher prices at CVS.

       465. The conspiracy did not stop there: on April 8, 2013, J.L., a marketing

manager at Teva, reported internally to his Teva colleagues, including Rekenthaler, that

Mylan had agreed to raise prices. In addition, Green and Nesta spoke twice that day,

for one minute and for nine minutes, and the next day, they spoke again for eleven

minutes, reconfirming Teva’s and Mylan’s agreement to implement increased prices –

which they did shortly thereafter.



                                            137
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 138 of 349




      466. Teva and Mylan were not the only members of Defendants’ cartel who

were involved with its Clonidine-TTS aspect. Aptly illustrating Defendants’ frequent

entry and exit from various product markets, early the following year, on May 6, 2014,

Actavis was granted FDA approval to market Clonidine-TTS.

      467. That day, as was standard practice among members of Defendants’ cartel,

Teva and Actavis immediately discussed price and market share. Rekenthaler spoke by

phone three times (for fifteen minutes, one minute, and three minutes) with Marc

Falkin, who was Actavis’s Vice President of Marketing, Pricing and Contracts (“Falkin”)

until Actavis was acquired by Teva in August, 2016.

      468. During his employment at Actavis, Falkin was a prolific communicator

and had established relationships with executives at many of the Defendants. For

example, between August, 2013 and July, 2016, Falkin exchanged at least 2,562 phone

calls or text messages with his contacts at Defendants Zydus, Teva, Glenmark, Lannett,

Aurobindo, Mylan, Lupin, Par, Greenstone, Apotex, Taro, Amneal, Sandoz,

and Wockhardt, including over 430 calls or text messages with Rekenthaler during that

time period, at least 410 calls or text messages with Maureen Kavanaugh at Teva; 270

calls or text messages with Jim Brown at Glenmark; 78 calls or text messages with Jim

Nesta at Mylan; 52 calls or text messages with David Berthold at Lupin; 41 calls or text

messages with Jill Nailor at Greenstone; and at least 21 calls or text messages with Ara

Aprahamian at Taro.



                                          138
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 139 of 349




       469. On May 7, 2014, the day after speaking to Falkin about Clonidine-TTS,

Rekenthaler announced to his colleagues that Actavis was entering the market. K.G.

of Teva responded by requesting that Patel come up with a recommendation as to

which customers Teva should concede to Actavis. At the same time, Teva

employees bemoaned Actavis’s so-called “ridiculous[ly]” low pricing.

       470. Teva personnel (successfully) worked to convince Actavis to increase its

pricing for Clonidine-TTS in the cartel’s usual way, by co-ordinating the incumbent

supplier’s (Teva) withdrawal from enough customers to give the newcomer its so-called

“fair share” of the market.

       471. The next day, May 8, Rekenthaler spoke to Falkin three more

times (5-, 10-, and 8-minute calls), and Patel spoke with Rick Rogerson (“Rogerson”),

Actavis’s Executive Director of Pricing and Business Analytics. Shortly after her last

call with Rogerson, Patel instructed her Teva colleagues to “Please concede Ahold and

HEB,” two of Teva’s then-current customers, and the following day, May 9, 2014, Patel

called Rogerson three times.

       472. Unsurprisingly, the agreement and inducements of Defendants’

overarching conspiracy held, and Actavis raised its Clonidine-TTS pricing while Teva

quietly surrendered market share: shortly after those phone calls, Patel conveyed to her

boss, K.G., that “I just found out that Actavis rescinded their offer.” Shortly after that,

Patel also learned that Actavis had “resent all of their offer letters at pricing that is

higher than our [i.e., Teva’s] current [prices].” In addition, Patel informed her colleagues

                                            139
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 140 of 349




that Actavis wanted 25% of the market and expected that 10-15% of that share to come

from Teva.

       473. Rekenthaler was concerned that Actavis might thereafter defect from

Defendants’ cartel agreement by competing for market share, but T.C., a senior sales

executive at Teva, rebuked him, writing in an e-mail: “now, now Mr. Rekenthaler play

nice in the sand box .... If history repeats itself[,] activist [sic] is going to be responsible

in the market...” – “be responsible in the market” being a euphemism that meant

Actavis would stand by the cartel’s arrangement and, in return for the Clonidine-TTS

market share that it was given, Actavis would not cut its pricing below the cartel level.

       474. On May 14, 2014, for example, Patel told colleagues that Teva must be

“responsible” and concede a particular wholesaler’s account to Actavis, which Teva did

a few days later. On May 20, Patel again declined to bid at another customer due to the

new entrant, Actavis, stating that “We are trying to be responsible with share and price.”

       475. Mylan’s brief supply issues described above cannot explain Defendants’

price increases for Clonidine-TTS during the Relevant Period, in whole or in part, and

no other shortages or other market features can explain Defendants’ elevated pricing

and price increases for Doxazosin and Clonidine-TTS during the Relevant Period.

       476. The elevated prices of Clonidine-TTS and Doxazosin that resulted from

Defendants’ anticompetitive conduct have injured Plaintiffs caused them to pay more

than they would have paid in a free and fair market.



                                              140
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 141 of 349




      477. The unlawful agreements among Teva, Mylan, and Actavis regarding

Clonidine-TTS and Doxazosin were part of all Defendants’ overarching conspiracy to

unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of the

Drugs at Issue.

      C.     Irbesartan
      478. Irbesartan is a drug used in the treatment of hypertension. It prevents

narrowing of blood vessels, thus lowering a patient’s blood pressure. Irbesartan is also

known by the brand name Avapro®. Teva received approval to manufacture generic

Irbesartan in March of 2012.

      479. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Irbesartan as follows:

      480. On March 6, 2012, Kevin Green’s boss at Teva, K.G., polled the Teva

sales team seeking information about competitors in the Irbesartan market. Later that

morning, in response, Green called Berthold at Lupin and they spoke for over a quarter-

hour; at 12:26 pm, within hours of K.G.’s request for sensitive commercial information

from ostensible competitors, Green sent an answer to the team, including

Rekenthaler and Maureen Cavanaugh that “Lupin is looking for a 15% share. They

already have ABC [Amerisource Bergen Corp]. Confirmed Zydus is out,” but was

unable to get information on other players in the market. A senior commercial

operations executive at Teva responded via e-mail that afternoon, “Then work


                                           141
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 142 of 349




harder….” (ellipsis in original).

       481. Because the cartel’s standard procedure was to pass information indirectly

from one ostensible competitor to another via intermediaries, who were sometimes

cartel members and sometimes customers who were friendly to the cartel (as well as

directly, from time to time), Green called Berthold back at next morning, March 7, to

get the requested information. The two spoke for just over seven minutes, around

10:54 am, but that was all the time that was needed for Berthold to pass on the requested

sensitive competitive information, which Berthold did.

       482. A little over an hour later, at 12:20 pm, K.G., Green’s boss at Teva shared

with the sales team the competitively sensitive information he had obtained, including

the details Berthold gave Green regarding who was and who was not launching the

drug, and which customers had received offers. K.G. stated that Teva was in a position

to take up to a 40% market share when it launched Irbesartan a few weeks later, on

March 30 – a comment that would make little sense in a competitive market, where a

supplier would want to try to take as much of the market as it could supply, but a

comment that was entirely sensible in the context of Defendants’ overarching scheme

to provide market share to each market participant, in order to prevent price

competition.

       483. No shortages or other market features can explain Defendants’ elevated

prices for Irbesartan during the Relevant Period.



                                          142
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 143 of 349




       484. The elevated prices of Irbesartan that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs caused them to pay more than they

would have paid in a free and fair market.

       485. The unlawful agreement between Teva and Lupin regarding Irbesartan

was part of all Defendants’ overarching conspiracy to unreasonably restrain trade and

to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.



       D.     Nimodipine
       486. Nimodipine, also known by the brand name Nymalize®, is a calcium

channel-blocker that reduces problems caused by bleeding blood vessels in the brain.

       487. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Nimodipine

as follows:

       488. Teva marketed and sold Nimodipine during the relevant period at least in

part through its subsidiary, Barr.

       489. Sun marketed and sold Nimodipine during the relevant period at least in

part through its subsidiary, Caraco.

       490. In June of 2012, Teva was preparing to exit the market for Nimodipine.

This exit would leave Heritage and Sun as the only manufacturers of Nimodipine.

Heritage wanted to use Teva’s exit as a cover to raise Nimodipine prices.

       491. Pricing discussions with competitors were part of Defendants’ “toolkit”


                                             143
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 144 of 349




for achieving and maintaining elevated prices on Drugs at Issue, and Defendants

understood that to maintain market share and increase prices, they needed to “play

fair.” With this in mind, Heritage devised a plan to approach Sun.

      492. Heritage’s Malek wanted to “socialize” increased Nimodipine prices with

competitors, by which he meant direct outreach to other Defendants to co-ordinate

and implement a market-wide price increase. To do so, Malek instructed his NAM

Sather to reach out to Sun to discuss raising prices.

      493. At Malek’s direction, Ann Sather contacted someone at Sun, likely

Knoblauch. Heritage’s Sather exchanged numerous text messages and had multiple

phone calls with her contact at Sun throughout June, 2012. These conversations

between Heritage and Sun were successful. The ostensible competitors reached an

agreement not to compete; their goal was to raise prices.

      494. Ultimately, Teva never completely exited the market for Nimodipine, yet

it did reduce sales to a very small share, ceding the market to Sun and Heritage.

      495. Sather kept Malek apprised of her negotiations with Sun, including

through a June 28, 2012, e-mail discussing the status of the agreement on Nimodipine

between Heritage and Sun.

      496. That same day, Sather sent an analysis of a Cardinal RFP to Malek, Glazer,

and other Heritage employees. Sather noted that Heritage would submit a bid at an

artificially high price, which would allow Sun to retain Cardinal’s business. Heritage

informed Sun about the pricing before submitting to Cardinal. This information

                                           144
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 145 of 349




allowed Sun to retain Cardinal’s business at a price that was significantly higher than it

would have been in a competitive market.

      497. On July 20, 2012, another employee at Heritage circulated proposed

pricing in response to the Cardinal RFP, which, upon information and belief, quoted

pricing at a level lower than Sun. Malek responded the same day and exchanged emails

with a Heritage employee (possibly Keith Fleming) about Heritage’s pricing on

Nimodipine and Heritage’s agreement on pricing with Sun. Around the same time,

Sather and her contact at Sun were also discussing at least Nimodipine.

      498. Heritage’s Sather and Sun’s Knoblauch communicated by text and phone

over the next few weeks. They also met in person at an industry event. Through these

communications, at the end of July, Heritage and Sun reaffirmed their agreement to

raise prices and allocate the market for Nimodipine. As part of this understanding, as it

had in June, Heritage again agreed to provide a cover bid to Cardinal.

      499. As a result of Heritage’s cover bid, Sun retained its business with Cardinal,

and both Heritage and Sun were able to maintain Nimodipine prices above the

competitive level.

      500. In September, 2012, after Cardinal awarded Sun its Nimodipine business,

Sun began to experience supply issues with its Nimodipine.

      501. In October of 2012, Cardinal approached Heritage, asking for a new bid

because it was concerned about Sun’s supply chain. Although Sun never fully exited the

market, its sales of Nimodipine declined to a small share.

                                           145
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 146 of 349




      502. Sather immediately e-mailed Heritage’s Malek, Glazer and Fleming to

apprise them of Cardinal’s request. Given the circumstances, Sather felt responding to

Cardinal’s request for an RFP did not violate Heritage’s agreement with Sun because

Cardinal was coming directly to Heritage, because of Sun’s supply issues – and most

importantly, because Heritage was not going to underbid Sun on price.

      503. Consistent with a price increase Heritage had recently imposed on a

different wholesaler, Sather proposed that Heritage respond to Cardinal’s request.

Sather believed that Heritage could offer a higher price and still win the business from

Cardinal because she had received Sun’s Cardinal pricing from her contact at Sun.

Sather also shared information she had learned at the earlier trade conference, which,

consistent with Defendants’ cartel agreement and industry practice, likely involved

competitive market information.

      504. When she spoke with Sun’s Knoblauch for 38 minutes the next day, Sather

confirmed her understanding that Heritage could submit a bid to Cardinal without

violating its agreement with Sun.

      505. Heritage continued to communicate with Sun to monitor when Sun would

re-enter the Nimodipine market. Malek e-mailed Sather on December 17, 2012, about

Sun’s supply issues. In response to Malek’s e-mail, Sather reached out to her contact at

Sun and kept Malek informed about her conversations. During this same time period,

Sun (along with Actavis and West-Ward) increased prices on Doxycycline.



                                          146
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 147 of 349




      506. On April 16, 2013, Sather reported to Malek that Sun was not pursuing

Nimodipine customers because it did not know when its product would be available.

Heritage’s Malek responded to this information by expressing his willingness to

continue Heritage’s pricing and market allocation agreement with Sun when Sun re-

entered the Nimodipine market.

      507. Heritage’s Sather continued speaking with Sun’s Knoblauch to assess

when Sun might re-enter the Nimodipine market. When they spoke on May 23, 2013,

Sather learned that Sun might be returning to the Nimodipine market in June or July.

Sather immediately reported this development to Malek, and the two exchanged e-mails

about pricing for Nimodipine.

      508. Ultimately, Sun decided not to re-enter the Nimodipine market. In the

spring of 2013, Heritage more than doubled the price of Nimodipine capsules and

maintained this inflated price for the duration of the Relevant Period.

      509. When Heritage’s Malek learned that Ascend was planning to enter the

Nimodipine market in April of 2014, he immediately began the process of trying to

contact Ascend and bring them into the “fair share” agreement.

      510. On April 8, 2014, Malek informed his staff that Ascend would be entering

the Nimodipine market and personally took responsibility for co-ordinating with

Ascend. Malek had met John Dillaway, the Executive Vice President of Ascend, in

February of 2013, and he used that connection as a way to reach out to Dillaway through



                                          147
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 148 of 349




LinkedIn. The two executives communicated frequently through LinkedIn in the weeks

leading up to April 22, 2014.

      511. During an internal Heritage teleconference on April 22, 2014, Malek

identified numerous drugs that were slated for a price increase, including Nimodipine.

That same day, Dillaway and Malek spoke on the phone about Ascend’s entry into the

Nimodipine market for almost 20 minutes.

      512. Concurrently with Malek’s discussions with Ascend, Malek and the rest of

Heritage’s sales teams were involved in large-scale outreach to Defendants to increase

prices for numerous generic drugs.

      513. As part of an internal Heritage conference call on May 9, 2014, about

industry-wide price increases for at least nine drugs (including Verapamil, Theophylline,

Paromomycin, Nystatin, Nimodipine, Leflunomide, Glyburide-Metformin, Fosinopril-

HCTZ, and Glyburide), the Heritage team discussed allocating customers to co-

conspirators as part of their agreement, including, but not limited to, the potential

allocation of certain customers to Ascend as part of the efforts to raise and/or maintain

prices on Nimodipine.

      514. On June 6, 2014, Heritage’s Malek e-mailed Ascend’s Dillaway, trying to

arrange a phone call to discuss Nimodipine. They were unable to connect by phone

but agreed to meet in person several weeks later, at the NACDS Total Store Expo in

Boston, to solidify their agreements.



                                          148
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 149 of 349




      515. As discussed above, during an internal conference call on June 23 with the

Heritage sales team, the targeted percentage price increases for eight drugs were

discussed, including Nimodipine, which was slated for a 48% increase.

      516. Three days later, on June 26, Heritage began telling customers that it was

increasing prices for nine different drugs, including Nimodipine. Price increase notices

were issued on the same date.

      517. Although Ascend ultimately did not enter the Nimodipine market,

Defendants did not have to price in the anticipated effects of Ascend’s threatened

market entry because had it done so, it would have entered at the collusive price agreed

upon with Heritage. Further, in accordance with the terms of Defendants’ overarching

conspiracy, Heritage would have walked away from certain customers to allow Ascend

to build its market share.

      518. Sun’s supply issues cannot explain Defendants’ price increases for

Nimodipine during the Relevant Period, in whole or in part, and no other shortages or

other market features can explain Defendants’ elevated pricing and price increases for

Nimodipine during the Relevant Period.

      519. The elevated prices of Nimodipine that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs caused them to pay more than they

would have paid in a free and fair market.




                                             149
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 150 of 349




       520. The unlawful agreement between Heritage and Sun regarding Nimodipine

was part of all Defendants’ overarching conspiracy to unreasonably restrain trade and

to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       E.     Levonorgestrel/EE
       521. The         combination        of      Levonorgestrel/Ethinyl     Estradiol

(“Levonorgestrel/EE”), also known under the brand names Seasonale® and

Nordette®, is hormonal birth-control. During the relevant time period, both Teva and

Sandoz marketed Levonorgestrel/EE under multiple names, including both Portia and

Jolessa.

       522. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Levonorgestrel/EE, as follows:

       523. In or around May of 2012, Teva had a much higher market share than

Sandoz for both Portia and Jolessa. Teva’s market share for Portia was 37% compared

to Sandoz’s 17%, while Teva’s market share for Jolessa was 43% compared to Sandoz’s

11%.

       524. On May 11, 2012, Walmart contacted Teva with a right of first refusal and

explained that another supplier had made an offer for the sale of four drugs, including

Portia and Jolessa. T.C., a senior sales executive at Teva asked who the new supplier

was, and the customer responded that it was Sandoz.




                                            150
        Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 151 of 349




        525. On May 16, Teva sent an offer to Walmart for the sale of three drugs,

including Portia and Jolessa, and sent an even better offer on May 18.

        526. T.C. had initially been very reluctant to let Sandoz have the business, but

there was the matter of Defendants’ cartel to consider. So, on May 22, 2012, Teva’s

Green spoke on the phone with a sales and marketing executive at Sandoz, who will be

referred to in this Complaint as CW-2, for five minutes to discuss, inter alia, the

Levonorgestrel/EE market. Teva agreed to withdraw the offer to Walmart. The

decision to concede the Walmart business to Sandoz led to a more equal share split of

the Levonorgestrel/EE market between Sandoz and Teva. The next day, May 23, Teva

abruptly backtracked and removed Portia and Jolessa from its Walmart offer.

        527. Sandoz and Teva continued to co-operate so that Sandoz could achieve

its “fair share” of the markets for both Portia and Jolessa. For example, over a year

later, on July 2, 2013, another customer contacted Teva, stating that it had received bids

on Portia and Jolessa and in order for Teva to retain the business, Teva would need to

submit its best offer as a counter-proposal.

        528. On July 9, 2013, a different sales and marketing executive at Sandoz, who

will be referred to in this Complaint as CW-1, called Patel and left a voicemail. Shortly

thereafter, they connected for a phone call that lasted approximately a quarter of an

hour.

        529. The next day, at 12:16 pm, Rekenthaler forwarded an e-mail to Patel,

asking about this. Due to the desire of all of Defendants’ employees identified in this

                                           151
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 152 of 349




Complaint to minimize electronic records of their conspiracy and the close proximity

of their offices in the same building, Patel likely told Rekenthaler orally about Patel’s

conversation with CW-l.

         530. An hour later, at 1:26 pm that day, Rekenthaler called his own counterpart

at Sandoz, CW-2, and they spoke for two minutes. CW-2 called Rekenthaler back a few

minutes later and they spoke again for nine minutes. CW-2 and Rekenthaler spoke a

third time that day, at 4:48pm, for seven minutes, all to discuss, inter alia, allocating

market share in the Levonorgestrel/EE market.

         531. Later that same evening, Teva submitted a cover bid to the customer for

Portia and Jolessa, which was higher than Sandoz’s bid. Teva intentionally submitted

an inflated bid for the two drugs in order to ensure that Sandoz obtained the primary

award with the customer.

         532. No shortages or other market features can explain Defendants’ elevated

pricing for Levonorgestrel/EE during the Relevant Period.

         533. The elevated prices of Levonorgestrel/EE that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs caused them to pay more than they

would have paid in a free and fair market.

         534. The unlawful agreement between Teva and Sandoz regarding

Levonorgestrel/EE was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

                                             152
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 153 of 349




F.    Valsartan HCTZ

      535. Valsartan HCTZ (“Valsartan”), also known under the brand name

Diovan®, is used to treat high blood pressure. Diovan was a so-called “blockbuster”

drug that had sales in the United States of, for example, approximately $1.6 billion for

the 12 months ending June 30, 2012.

      536. Mylan was the first to file an abbreviated new drug application (ANDA)

to market the generic version – Valsartan HCTZ – which, if approved, would give

Mylan 180 days of generic exclusivity. Sandoz manufactured the authorized generic.

This meant that Sandoz and Mylan would be the only two manufacturers of the generic

version of the drug for six months once Mylan entered the market.

      537. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Valsartan,

as follows:

      538. Mylan and Sandoz launched Valsartan HCTZ on the same day –

September 21, 2012. Over the preceding three weeks, leading up to the launch,

employees of Defendants Mylan and Sandoz spoke multiple times by phone during

which they discussed, inter alia, allocating market share for this product.

      539. In August and September of 2012, a senior sales executive at Sandoz, who

will be referred to in this Complaint as CW-4, was concerned about her job security

there and sought to network with executives at competing companies in the hope of



                                           153
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 154 of 349




obtaining new employment. CW-4 contacted Mylan’s Jim Nesta in part because she

was interested in potentially working at Mylan.

      540. On September 6, the Thursday immediately following the Labor Day

holiday that year, Nesta called CW-4, but it was not to discuss employment. Instead,

Nesta – representing the incoming generic – wanted to, and did, discuss market

allocation with his opposite number at Sandoz. They spoke for 20 minutes; then, CW-

4 called him back but missed him; then Nesta called CW-4 back, but missed her; then

CW-4 called Nesta back and they spoke for just over one minute; then Nesta returned

CW-4’s call, and they spoke for five minutes.

      541. This is just one of the many examples of Defendant’s employees playing

telephone tag and calling each other multiple times back and forth in the same day. The

reason their communications followed this unusual pattern is that they did not want to

leave permanent records of their communications – even of communications simply

setting up telephone calls – in part because Nesta and CW-4 were not friends; their only

connection was implementing Defendants’ cartel in this case.

      542. As a result, virtually all of their communications were via telephone.

Rather than leave an e-mail or voice-mail with a permanent record of the substance of

their communications (which could be found in, for example, a document production

of Defendants’ e-mail servers), Defendants employees, including both Nesta and CW-

4, would repeatedly telephone each other, often on the same day, until they connected

by phone. They did this because it meant the substance of their communications would

                                          154
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 155 of 349




not be retained, and the only way to trace the fact that they communicated at all was via

obtaining records from telephone companies, which is significantly more challenging,

including requiring matching telephone number(s) to the corresponding participant in

the scheme.

      543. To help hide Defendants’ overarching conspiracy (and because they knew

what they were doing was illegal), even when Defendants’ employees e-mailed each

other within the same company, they were circumspect about what was occurring and

transmitted much information orally; e-mail was used simply to alert the recipient that

there was news to communicate.

      544. For example, among the many other illustrations in the complaint, one

occurred on Friday, February 7, 2014 when Teva received notice from a customer that

it had received a competitive challenge from Par on the drug Labetalol HCL Tablets.

Rather than spell out in detail that she wanted T.S. to ask Par about the details, Patel

simply forwarded the e-mail to T.S. with three question marks: “???” T.S. responded

shortly thereafter: “left message.” The message that T.S. had left was for R.K. at Par,

and the two executives played phone tag five times that same day. After the last of

these calls with R.K., T.S. responded back to Patel in writing an e-mail, transmitting the

need to communicate but no actual, substantive information: “Let’s speak on Monday.

Just received call back with more information.”




                                           155
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 156 of 349




      545. Similarly, on Friday, September 7, 2012, Nesta called CW-4 for less than

a minute; then Nesta called CW-4 and they spoke for approximately 11 minutes; then

CW-4 called Nesta back for one more minute.

      546. The following week, Nesta called CW-4 back and they spoke for

approximately 20 minutes on September 12; then, the same day, CW-4 called Nesta

back for a minute and a half. The next day, September 13, there were five calls between

them, including one for approximately eleven minutes; finally, the week ended with a

seven-minute call on Friday, September 14.

      547. The next week was the week of both companies’ Valsartan launch, and

Nesta and CW-4 spoke multiple times on that Monday and Wednesday, September 17

and 19.

      548. Via these phone calls, Sandoz and Mylan – through CW-4 and Nesta –

agreed to divide up the market for at least Valsartan without cutting prices, so that each

“competitor” obtained a roughly 50% market share.

      549. Throughout this time, CW-4 also kept her boss (Sandoz’s Director of

Pricing and Contracts, Armando Kellum) (“Kellum”) up to date on her discussions with

Defendant Nesta and met with Kellum in person to discuss her customer accounts,

including a meeting on September 14, 2012.

      550. In addition, on September 25, 2012 – only four days after the Valsartan

HCTZ launch – since there was a new entrant to the market, who in a competitive

market would have sought increased market share via price compeition, Amerisource

                                           156
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 157 of 349




Bergen Corp (“ABC”) contacted Sandoz seeking a price reduction. S.G. forwarded the

request to CW-1 and Kellum, asking for guidance. Kellum replied, “No price change.”

      551. In November, 2012, Sandoz employees were e-mailing regarding the

possibility of seeking additional busines.         Following the rules of the road for

Defendants’ overarching conspiracy, Kellum responded, “I’m concerned we are going

to disrupt the market. I understand the need for additional sales but we need to be

thoughtful here.”    R.T. then directed the Sandoz team, “Do not approach new

customers, with[out] me or Armando [Kellum]’s consent.” R.T. did this to ensure that

Mylan retained its so-called fair share without competition for market share between

Sandoz and Mylan eroding prices.

      552. No shortages or other market features can explain Defendants’ elevated

pricing for Valsartan during the Relevant Period.

      553. The elevated prices of Valsartan that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

      554. The unlawful agreement between Mylan and Sandoz on Valsartan was part

of all Defendants’ overarching conspiracy to unreasonably restrain trade and to fix,

raise, maintain, and/or stabilize the prices of the Drugs at Issue.

      G.     Doxycycline Hyclate
      555. Doxycycline Hyclate is a tetracycline-class antibiotic used to treat a variety

of bacterial infections. This medication is also used to prevent malaria. Doxycycline


                                             157
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 158 of 349




Hyclate is produced in a regular-release formulation (“Doxy RR”) and in a delayed-

release formulation (“Doxy DR”).

       556. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Doxycycline

Hyclate as follows:

              1.      Doxy RR
       557. Sun, Actavis, and West-Ward, as well as late entrants Mylan and Par, were

the dominant market players for Doxy RR during the Relevant Period.

       558. Throughout 2012, Sun, Actavis, West-Ward, Par, and Mylan attended a

number of trade events where they met and discussed the pricing of Doxycycline

Hyclate.

       559. In late 2012, during the period in which Heritage and Sun were intensely

communicating and co-ordinating pricing for Nimodipine (as discussed above),

including at trade events, Sun imposed dramatic price increases on its Doxy RR

products. West-Ward and Actavis quickly followed suit.

       560. These price increases were abrupt, very substantial, nearly identical, and

nearly simultaneous. Within a two-week period, Sun, West-Ward and Actavis raised the

list (WAC) prices on their Doxy RR products by more than 2000%.

       561. The dramatic price increases followed a period of relatively low and stable

pricing for Doxy RR.       No shortages or other market changes can explain the

extraordinary price increases imposed by Sun, West-Ward and Actavis.


                                            158
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 159 of 349




       562. Defendant manufacturers of Doxycycline Hyclate continued to meet

regularly at trade events after the initial price hikes. See Exhibit 1.

       563. When Defendants Par (through DAVA) and Mylan entered the market,

rather than trying to gain market share by undercutting the pricing of the incumbent

manufacturers (as would have happened in a competitive market), they priced their

Doxy RR at similarly elevated prices because of Defendants’ “fair share” agreement.

       564. No shortages or other market features can explain Defendants’ price

increases for Doxy RR during the Relevant Period.

       565. The elevated prices of Doxy RR that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

       566. The unlawful agreement between Sun, Actavis, West-Ward, Mylan, and

Par regarding Doxy RR was part of all Defendants’ overarching conspiracy to

unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of the

Drugs at Issue.

              2.     Doxy DR
       567. Mylan and Heritage were the dominant market players for Doxy DR

during much of the Relevant Period. Heritage began selling Doxy DR on July 2, 2013.

At the time, Mylan was the only other seller of generic Doxy DR. Mayne entered the

Doxy DR market in 2014.




                                             159
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 160 of 349




      568. Even before entering the market, Heritage contacted Mylan about

refraining from price competition. Heritage did not want Doxy DR prices to erode

when it entered the market. Mylan also wanted to maintain its prices. Consistent with

their overarching “fair share” agreement, both Heritage and Mylan understood that co-

operation and co-ordination was required to maintain Doxy DR prices.

      569. In April of 2013, Heritage’s Malek and its CEO Glazer traveled to India

to meet their bosses at Heritage’s Indian-based corporate parent, Emcure: Emcure

CEO Mehta and Emcure President Thapar. The purpose of the trip was to discuss the

workings of Heritage’s plans to enter the Doxy DR market. These meetings included

discussions about how to co-ordinate with Mylan so as to minimize the competition

between the two companies for Doxy DR.

      570. During these discussions, it was decided that in order to work out an

agreement between Heritage and Mylan relating to (at least) Doxy DR, Mehta would

reach out to Rajiv Malik, a high-level counterpart at Defendant Mylan, in order to

facilitate communication between Glazer and Malek and their Mylan counterparts.

      571. After returning to the U.S., on or about May 3, 2013, Heritage’s Malek

tried to set up a call with the Vice-President of Sales at Mylan. Malek learned, however,

that the Vice-President of Sales had little to do with National Accounts and was instead

directed to the person at Mylan who did have responsibility for such accounts. On

information and belief, that person was Jan Bell, who was a Senior Key Account



                                          160
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 161 of 349




Manager at Mylan from September of 2010, to January, 2013, and served thereafter as

Director of National Accounts at Mylan.

      572. Malek promptly contacted Bell through LinkedIn.          Malek and Bell

communicated by phone on multiple occasions and continued to communicate about

various drugs, including Doxy DR.

      573. While Malek was in contact with Bell, other Heritage employees began

reaching out to their counterparts at Mylan to discuss Doxy DR and other drugs.

For example, beginning on or about May 7, 2013, Glazer e-mailed Mylan’s President

and Executive Director, Malik. He copied both Mehta and Thapar at Emcure on the e-

mail. Malik responded to Glazer’s e-mail with a phone number where he could be

reached in England, and the two spoke the next day, when they confirmed their

agreement to refrain from competing in the Doxy DR market.

      574. Glazer told Malik that Heritage intended to pursue two of Mylan’s large

Doxy DR customers (wholesaler McKesson and retail pharmacy CVS), who collectively

made up 30% of the market. Glazer further told Malik that Heritage wanted to gain

market share without lowering the pricing of Doxy DR.

      575. In accordance with the terms of Defendants’ overarching conspiracy,

Malik agreed with Glazer that Mylan would give up its accounts with McKesson and

CVS, while Heritage would work with Mylan to keep the prices of Doxy DR elevated.




                                          161
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 162 of 349




In the course of these communications with Glazer, Malik made clear that Mylan was

willing to enter into this agreement relating to Doxy DR because Heritage had, in the

past, abided by its “fair share” agreements with Mylan on other drugs.

      576. Malik told Glazer that he would inform others at Mylan about their

agreement. Glazer also kept Heritage’s Malek informed about his conversations with

Mylan. In the months following Malik and Glazer’s agreement, Mylan surrendered the

McKesson and CVS accounts to Heritage.

      577. By allocating the McKesson and CVS accounts in the Doxy DR market,

Mylan and Heritage were able to artificially maintain Doxy DR prices across the market.

In a competitive market, Heritage’s entry would have spurred price competition across

all customers, which would have lowered market prices. By foregoing this competition,

Mylan and Heritage kept Doxy DR prices higher than they otherwise would have been.

      578. As discussed above, beginning in July of 2013 and continuing through July

of 2014, Heritage had at least 513 different contacts with various generic drug

manufacturers about the pricing of Drugs at Issue, including Doxycycline Hyclate. In

addition, Defendants had the opportunity to discuss Doxy DR and other drugs while

attending industry meetings. See Exhibit 1.

      579. Following a number of spring and summer trade meetings in 2013, a series

of inter-competitor communications led to anticompetitive agreements relating to

multiple Drugs at Issue.



                                         162
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 163 of 349




      580. For example, on June 11, 2013, an employee from Mylan (possibly Aigner

or Nesta) called an employee at Heritage (likely O’Mara). They spoke for about 10

minutes. Immediately after the telephone call, the Heritage employee called Malek and

left a voicemail providing a report. Malek called the employee back fifteen minutes

later and they spoke for approximately seven minutes.

      581. That same day, Heritage was also in contact with other generic drug

manufacturers, who in turn communicated with other Defendants, including Par and

Mylan. The next day, June 12, 2013, while Defendants were also discussing pricing for

at least Doxy DR, Defendant Lannett increased the prices for Doxy Mono, consistent

with Defendants’ conspiracy to raise and maintain prices.

      582. On June 18, 2013, a senior manager at Wholesaler A (likely McKesson)

contacted a Mylan employee to inform him that Wholesaler A received an unsolicited

bid for Doxy DR from a new entrant (Heritage). Mylan was asked to submit a bid by

the close of business on June 21, 2013, to retain the business with the wholesaler.

Consistent with its agreement to cede its Doxy DR business to Heritage, Mylan failed

to submit a counterbid.

      583. On June 27, 2013, following Mylan’s failure to bid, Heritage entered into

a distribution agreement with Wholesaler A for Doxy DR.

      584. The conversations among Defendants continued throughout 2013. A few

weeks later, in July, when Heritage began selling Doxy DR, Heritage contacted Mylan



                                         163
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 164 of 349




three times and Sun once. Heritage spoke with Mylan once and Sun twice in August;

spoke with Sun once in October; and with Mylan once in November.

      585. On July 8, 2013, Heritage submitted a proposal to a pharmacy (likely CVS)

to obtain Doxy DR business. The next day, the pharmacy rejected the proposal as

being too high. Heritage submitted a revised bid to the pharmacy on July 11, 2013.

During this time, Heritage and its parent, Emcure, continued to communicate with

Mylan to make sure Mylan was committed to their Doxy DR agreement.

      586. As part of this effort, Heritage CEO Glazer’s boss at Emcure, CEO

Mehta, spoke to Malik, Mylan’s President and Executive Director, on July 18, 2013.

Information about the call was communicated to Glazer by an Emcure employee

shortly after Mehta and Malik spoke.

      587. In response, Glazer e-mailed Mylan President and Executive Director

Malik trying to schedule a phone call that day. Malik told Glazer they could speak in

the evening, and later that evening, Malik left Glazer a voice-mail. Fifteen minutes later,

Glazer returned Malik’s call and they spoke for approximately four minutes. During the

call, Glazer informed Malik of Heritage’s strategy with respect to at least Doxy DR and

its bid to the pharmacy.

      588. In response to this conversation, Malik immediately spoke to certain

Mylan employees, and ultimately, Mylan walked away from the pharmacy customer in

order to avoid price erosion.



                                           164
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 165 of 349




       589. The following month, in August, 2013, Mylan was contacted by an

executive at the pharmacy and was told that the pharmacy had received an unsolicited

bid for Doxy DR. Mylan was given a chance to submit a counterbid. In response,

Mylan submitted a bid with pricing that it knew would be too high to retain the business.

When Mylan was given a second opportunity to lower its pricing, Mylan failed to submit

a revised bid, consistent with its agreement with Heritage. A month later, in September

of that year, the pharmacy gave its Doxy DR business to Heritage.

       590. The business obtained from Wholesaler A and the pharmacy accounted

for more than 80% of Heritage’s Doxy DR business. Heritage maintains that business

to this day.

       591. After Heritage obtained the pharmacy’s business, on several occasions

Heritage walked away from other Mylan customers in accordance with their agreement

with Mylan and the terms of Defendants’ overarching conspiracy.

       592. For example, in November of that year (2013), Heritage did not pursue a

certain large account (likely Walmart) because the large account was Mylan’s customer

and was not allocated to Heritage.

       593. The anticompetitive conversations and agreements continued, including

when Mayne prepared to enter the Doxy DR market a couple of months later. On

January 7, 2014, about a month before Mayne’s entry into the Doxy DR market, a

Heritage employee (likely Sather) and an employee at Mayne had a 12-minute telephone

conversation about agreeing not to compete in the market for Doxy DR.

                                          165
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 166 of 349




      594. These conversations continued throughout 2014, with the Heritage

employee, likely Sather, continuing to communicate with the Mayne employee, likely

Gloria Peluso-Schmid (Mayne’s Director of National Accounts at that time), via text

messages, e-mail, and including telephone conversations on March 13 and 17. The

Heritage employee e-mailed and texted Malek, providing him with the information on

Mayne’s market share and strategy that she had obtained. The shared goal of Heritage

and Mayne was to maintain pricing within the Doxy DR market.

      595. After Mayne entered the market, it initially avoided competing with

Heritage and instead targeted customers of Mylan. In one such instance, Mayne made

a bid to a large wholesaler where Mylan was the incumbent provider and the wholesaler

asked Heritage to also submit a bid. Heritage declined, honoring its on-going agreement

with Mylan, and provided a false, pretextual reason (inadequate supply) to the

wholesaler. Malek knew Heritage had sufficient supply of Doxy DR to fulfill a bid, but

instructed Heritage not to submit a bid in order to honor Heritage’s agreement with

Mylan.

      596. Two months later, in March of 2014, Sather continued to communicate

with her contact at Mayne about Doxy DR, communicating via telephone on March 13,

briefly, and on March 17 for 17 minutes.

      597. At the end of March, Mayne presented a bid to one of Heritage’s

nationwide pharmacy accounts. This led to telephonic, e-mail and text discussions

between Mayne and Heritage over the next several months, including on April 1, 2014,

                                           166
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 167 of 349




when Heritage’s Sather and a Mayne employee spoke for approximately 27 minutes.

After the call, Sather and Malek exchanged text messages, likely about the substance of

the conversation.

      598. Sather and a Mayne employee spoke again the next day for 11 minutes.

The same day, Malek e-mailed CEO Glazer to provide an update on negotiations with

Mayne. Sather and a Mayne employee spoke for three minutes on April 9, 2014, and

the next day exchanged multiple text messages. Sather reported these conversations to

employees of Heritage, including at least Malek.

      599. Ultimately, because of the agreement between Heritage and Mayne not to

compete in the market for Doxy DR, Heritage was able to retain the pharmacy customer

at prices that were significantly higher than they would have been in a competitive

market.

      600. In May, 2014, it was Mayne’s turn. Instead of competing on price,

Heritage walked away from a customer being pursued by Mayne.

      601. Likewise, in August, 2014, consistent with its agreement with Mylan,

Heritage again refused to bid on an RFP issued by a Mylan customer.

      602. In November of 2014, Mayne made offers to the One Stop Program of

McKesson Corporation (“McKesson”) (a wholesaler) and Econdisc Contracting

Solutions (“Econdisc”) (a group purchasing organization (“GPO”) that includes

Express Scripts, Kroger, and Supervalu). Malek contacted personnel at Mayne to

discuss the situation and raised the idea that Heritage and Mayne could allocate

                                         167
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 168 of 349




customers by having Mayne withdraw its offer to McKesson. Malek worked out an

agreement with Mayne by November 25, 2014, which Glazer subsequently confirmed.

Follow up communications occurred in December of 2014 by text message and an in-

person meeting at a conference of the American Society of Health-System Pharmacists

held on December 9, 2014.

      603. The agreement resulted in higher prices for Doxy DR. When Econdisc

put its business out for bid again in January, 2015, Heritage deliberately bid a higher

price than Mayne, fulfilling its agreement to walk away from the Econdisc business.

Likewise, when Heritage was requested to submit a bid by a large nationwide pharmacy

chain in September of 2015, it declined to do so after learning that Mayne was the

incumbent supplier.

      604. The agreements between Mylan, Heritage and Mayne described herein

caused prices for Doxy DR to be higher than they would have been in a competitive

market and prevented price erosion that would have occurred in such a market.

      605. No shortages or other market features can explain Defendants’ elevated

pricing for Doxy DR during the Relevant Period.

      606. The elevated prices of Doxy DR that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.




                                             168
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 169 of 349




       607. The unlawful agreement between Heritage, Mayne, and Mylan regarding

Doxy DR was part of all Defendants’ overarching conspiracy to unreasonably restrain

trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       H.     Doxycycline Monohydrate
       608. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Doxycycline

Monohydrate as follows:

       609. Like Doxy RR and Doxy DR, Doxycycline Monohydrate (“Doxy Mono”

also known, inter alia, by brand names Acticlate® and Monodox®) is a tetracycline

antibiotic and is used in treating a variety of bacterial infections, and also to prevent

malaria.

       610. During the Relevant Period, Heritage, Lannett, Mylan, and Par were the

dominant market players for Doxy Mono tablets.

       611. In February, 2013, Heritage believed that demand for some doxycycline

products was increasing, and wanted to use this as a pretext to raise the price of Doxy

Mono. In accordance with their anti-competitive agreement, Heritage began reaching

out to Lannett, Mylan, and Par to institute a price increase for Doxy Mono. These

pricing discussions occurred at the same time as Heritage and Dr. Reddy’s were

discussing pricing and market share for Zoledronic Acid and Meprobamate, as

discussed below.




                                            169
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 170 of 349




      612. Starting in March of 2013, Heritage’s Sather began communicating with

Lannett about pricing for at least Doxy Mono. On March 7, 2013, Heritage’s Sather

spoke to Lannett’s Sullivan for 14 minutes about an opportunity Heritage had at

Cardinal (a large purchaser).

      613. Six days later, on March 13, 2013, Sather sent an e-mail to Sullivan (at

Lannett) about pricing for at least Doxy Mono. They spoke for five minutes later the

same day, again about pricing.

      614. On March 21, 2013—the same day that Malek instructed O’Mara and

Edelson to seek a price increase on Meprobamate from Dr. Reddy’s (discussed

below)—Malek decided he also wanted to increase the price of Doxy Mono by four

times the current price. He consulted with Glazer about the price increase.

      615. On March 25, 2013, a Lannett employee – likely Tracy Sullivan – sent an

e-mail to her boss at Lannett to provide an update on her conversations with Heritage

about price increases for certain drugs, including Doxy Mono. Lannett’s Sullivan and

Heritage’s Sather communicated about Doxy Mono by phone, text message, and in-

person meetings over the next several months.

      616. That same day, March 25, 2013, Malek sent an email to his sales team

discussing Heritage’s price increases for at least Doxy Mono and another drug—likely

Meprobamate or Zoledronic Acid.




                                         170
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 171 of 349




      617. Heritage’s Sather continued to “socialize” the idea of a Doxy Mono price

increase; for example, she called Lannett’s Sullivan and left a message on April 25, 2013.

Sullivan returned her call the next day; they spoke for about eight minutes.

      618. As discussed above, while Heritage’s NAM’s were speaking with

competitors about Doxy Mono, in April of 2013, Heritage’s Malek and CEO Glazer

were in India meeting with their bosses at Heritage’s corporate parent, Emcure:

Emcure’s CEO Mehta and President Thapar discussing, among other things, how

Heritage and Mylan could minimize competition and avoid price erosion when Heritage

entered the Doxy DR market. And as discussed above, Emcure’s CEO Mehta decided

to reach out to Mylan’s President and Executive Director (“ED”) Malik to facilitate

subsequent communications between Glazer and Malek and their Mylan counterparts.

      619. Consistent with how the overarching conspiracy operated, throughout the

rest of 2013, Heritage spoke with its competitors about pricing for a number of drugs,

including Doxy Mono. These communications often overlapped with trade association

meetings. For example, on May 14, 2013, the day after Lannett’s Sullivan and Heritage’s

Sather spoke for a few minutes, the two attended a conference together where they

spoke in person and exchanged text messages discussing at least Doxy Mono.

      620. On June 4, 2013, Sather called and texted an employee at Lannett, likely

Sullivan. While Sather was exchanging text messages with this Lannett employee, she

was attending the HDMA’s June 2-5, 2013, Business and Leadership Conference in

Orlando, Florida. That conference was attended by key executives for generic sales and

                                           171
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 172 of 349




pricing from at least Actavis, Apotex (including Hamilton), Aurobindo, Citron, Dr.

Reddy’s, Glenmark, Heritage (including O’Mara and Sather), Lannett (including

Sullivan), Mylan (including Bell, Nesta and Aigner) Par, Sandoz, Sun, Teva, West-Ward

and Zydus. See Exhibit 1.

      621. Defendants agreed to implement price increases for Doxy Mono in the

late spring and summer of 2013. In the lead up to the price increases, the four

competitors selling Doxy Mono—Par, Lannett, Heritage, and Mylan—were in frequent

communication.

      622. For example, on June 11, 2013, the day before Lannett’s price increase, a

Heritage employee (likely O’Mara) spoke with a Mylan employee (believed to be either

Aigner or Nesta) for nearly ten minutes. During this same time period, a Lannett

employee was communicating with an employee at Par. In turn, this Par employee

frequently communicated with a Mylan employee. The Lannett and Par employees were

friends and frequently spoke in person at trade association conferences, including about

competitive information.

      623. In fact, these employees from Mylan and Par spoke numerous times

between June and July 2013. They had several calls on June 7, 2013 and June 13, 2013—

the day after Lannett confirmed that it would increase its prices for Doxy Mono. Mylan

and Par both increased their prices of Divalproex shortly after these calls, on June 14

and June 26, respectively.



                                          172
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 173 of 349




      624. Further, an employee at Lannett exchanged 9 text messages with a

competitor on June 11-12, 2013.

      625. Heritage was concerned about supply issues for Doxy Mono in 2013, and

thus was cautious about the Doxy Mono price increases. In a competitive market,

supply challenges for one supplier create competitive opportunities for other suppliers.

But Defendants’ “fair share” agreement aimed to mitigate these risks of competition

and disruption. Accordingly, Sather kept in frequent communication with Lannett

during this period to stay abreast of any developments, and to reaffirm Heritage’s

commitment to their agreement.

      626. Sather also met with a Par employee while at a conference in Arizona on

August 1 and 2. Following Sather’s meeting with Par in Arizona, there was a flurry of

communications between Par, Mylan, Lannett, and Heritage about at least the pricing

of Doxy Mono.

      627. The NACDS Total Store Expo in Las Vegas, Nevada, on August 10-13,

2013, was attended by numerous Defendants, including those known to have

exchanged pricing and customer information throughout the relevant period, including:

Apotex (Hamilton), Aurobindo (Cunard), Citron, Dr. Reddy’s, Glenmark, Heritage

(Glazer, Malek, O’Mara, and Sather), Lannett (Sullivan), Mylan (Nesta, Aigner), Par,

Perrigo, Sandoz, Sun (Knoblauch), Taro, Teva, West-Ward and Zydus (Lukasiewicz).

      628. Just as their convergence at the HDMA trade show in June led to many

anticompetitive, inter-competitor communications, Defendants’ attendance at the Total

                                          173
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 174 of 349




Store Expo facilitated discussions about market allocation and pricing for the Drugs at

Issue.

         629. For example, when Malek asked Sather to obtain specific information

about Lannett’s price increase for Doxy Mono, Sather used the Total Store Expo as an

opportunity to meet in person with Lannett’s Sullivan.

         630. On August 12, 2013, after meeting in person at the conference, and in

response to a directive from her boss Malek, Heritage’s Sather sent a text message to

Lannett’s Sullivan.

         631. The next day, August 13, 2013, while still at the Total Store Expo, Sather

and Sullivan texted again. Sather also exchanged several text messages and phone calls

with another employee at Lannett. In addition, a Lannett employee also sent a text

message to an employee at Par.

         632. Later in the evening of August 13, an employee at Par sent an internal e-

mail, which was then circulated at Par. The e-mail included information about pricing

agreements on the prices of Doxy Mono and other drugs.

         633. A week after Par’s internal discussion, on August 20, 2013, Heritage’s

Sather e-mailed Malek and confirmed Lannett’s agreement related to the pricing of

Doxy Mono.

         634. By March of 2014, Heritage increased its Doxy Mono price to at least one

customer and was working on a much larger across-the-board price increase on Doxy

Mono, as well as price increases on several other drugs.

                                           174
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 175 of 349




      635. As discussed above, on April 22, 2014, Malek held a teleconference with

Heritage’s sales team to discuss the strategy for implementing price increases for

numerous drugs, including Doxy Mono.

      636. Malek and the Heritage NAM’s took responsibility for communicating

with specific Defendants about specific drugs, including Sather, who, among her other

assignments, was responsible for communicating with Lannett about Doxy Mono.

      637. Right after the Heritage conference call on April 22, Sather had a half-

hour phone conversation with Lannett’s Sullivan about pricing for Doxy Mono and

calls with two other competitors on the same topic. Through these discussions, Sather

reached a number of pricing agreements covering Doxy Mono and at least four other

drugs, including Glyburide-Metformin, Verapamil, Nystatin, and Paromomycin.

      638. Similarly, on April 23, O’Mara, the employee at Heritage who was

primarily responsible for communicating with Mylan, contacted a counterpart at Mylan

(likely either Aigner or Nesta) and obtained an agreement to raise prices on Doxy Mono

(as well as Glipizide-Metformin and Verapamil). Immediately after speaking with

Mylan, O’Mara sent an e-mail to Malek, advising Malek of O’Mara’s discussions with

Mylan.

      639. On May 8, 2014, Malek requested an update on discussions with

competitors.   Sather responded to Malek’s e-mail, providing an update on her

communications with three Defendants about five drugs, including her conversations

with Sullivan at Lannett about Doxy Mono.

                                         175
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 176 of 349




         640. Shortly thereafter, on May 14, 2014, Sather attended the MMCAP

National Member Conference where she was able to confirm, among other agreements,

an agreement with Lannett on Doxy Mono pricing. Sather also secured agreements

with at least Aurobindo on Glyburide, Glyburide- Metformin, and Fosinopril-HCTZ,

and with Sandoz on Fosinopril-HCTZ.

         641. No shortages or other market features can explain Defendants’ price

increases for Doxy Mono during the Relevant Period.

         642. The elevated prices of Doxy Mono that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

         643. The unlawful agreement between Heritage, Lannett, Mylan and Par

regarding Doxy Mono was part of Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         I.    Zoledronic Acid
         644. Zoledronic Acid belongs to a class of drugs known as bisphosphonates.

It is used to treat high blood calcium levels (hypercalcemia) that may occur with cancer.

Zoledronic Acid is also used with cancer chemotherapy to treat bone problems that

may occur with multiple myeloma and other types of cancer (such as breast, lung) that

have spread to the bones. It is sold in two formulations: a 5mg injection and a 4mg

injection.


                                             176
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 177 of 349




      645. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Zoledronic

Acid as follows:

      646. In early 2013, Heritage began preparing to launch a generic version of the

5mg injection. It planned to be the first generic entrant in the Zoledronic Acid market.

      647. Dr. Reddy’s was positioned to enter the Zoledronic Acid market shortly

after Heritage.

      648. Par, which did not have an ANDA for Zoledronic Acid, eventually was

able to obtain the rights to market and sell Zoledronic Acid using an ANDA obtained

by MDL Defendant Breckenridge Pharmaceutical, Inc.              Par entered the market

approximately 8 months after Heritage and Dr. Reddy’s.

      649. Being the first generic to the market was atypical for Heritage, and

Heritage wanted to work with its competitors so that it could enter the market at a price

that would not be challenged by subsequent market entrants. For that reason, on

January 21, 2013, Heritage’s Malek instructed O’Mara to reach out to his contact at Dr.

Reddy’s, VP of Sales and Marketing John Adams, to discuss market strategy and to

“socialize” the idea of keeping prices elevated above a competitive level.

      650. O’Mara attempted to call Dr. Reddy’s Adams the next day, but Adams

was on a conference call. When O’Mara informed Malek that Adams was going to call

him back later that morning, Malek outlined exactly what he wanted O’Mara to say



                                           177
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 178 of 349




when he did speak with Adams, including providing O’Mara with a list of questions to

ask.

       651. Dr. Reddy’s Adams called Heritage’s O’Mara after his conference call on

January 22, 2013, and they spoke for ten minutes.

       652. After the call, O’Mara reported to Malek the substance of the call: O’Mara

had learned that Dr. Reddy’s would launch a 4mg product on the first day it could

produce a generic, but it was not certain if it would launch on the 5mg formulation. Dr.

Reddy’s ultimately did launch the 5mg formulation. O’Mara also reported that Dr.

Reddy’s wanted its “fair share” of the market. As discussed above, “fair shares” were

allocated to Defendants across Drugs at Issue and within a particular drug market based

upon the number of competitors in the market and the timing of their entry into the

market. If Dr. Reddy’s entered the Zoledronic Acid market first—consistent with fair

share agreements that had long existed in the generic pharmaceuticals market—it

expected a 60% share of the market. If Heritage entered the market at the same time as

Dr. Reddy’s, the expectation was that the market share would be split evenly.

       653. Less than an hour after they first spoke on January 22, 2013, Heritage’s

O’Mara and Dr. Reddy’s Adams spoke again for approximately ten minutes and

discussed a plan to keep the pricing of Zoledronic Acid elevated above competitive

levels. O’Mara and Adams spoke for approximately 24 minutes again on January 24.

       654. While these conversations with Dr. Reddy’s were occurring, Heritage,

Lannett, Mylan, and Par were also discussing pricing for Doxy Mono.

                                          178
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 179 of 349




      655. Heritage knew that Dr. Reddy’s was going to enter the market, but

Heritage’s Malek did not want to take any chance of other competitors disrupting

Heritage’s cozy relationship with Dr. Reddy’s, and in March of 2013, Malek set out to

confirm that there would be no other entrants to the market.

      656. Malek instructed another Heritage employee (likely Sather) to reach out to

competitors and large customers in an effort to confirm that no other manufacturers

were planning on entering the generic Zoledronic Acid market. In his instructions to

this employee, Malek provided the same list of questions he had provided to O’Mara

for contacting Dr. Reddy’s Adams.

      657. Prior to the launch, Heritage continued communicating with Dr. Reddy’s

to refine their agreement on market share and pricing. For example, Heritage’s O’Mara

called his counterpart at Dr. Reddy’s, Adams, on March 3, 2013, and left a message.

Adams (or another individual from Dr. Reddy’s) returned the call two days later and

spoke with Heritage’s O’Mara for approximately 15 minutes.

      658. While these conversations were occurring, Heritage’s CEO Malek learned

that Dr. Reddy’s was threatening to disrupt Defendants’ agreement by quoting low

prices on Zoledronic Acid to customers, including Cardinal. Malek e-mailed Sather and

O’Mara on March 6 to express this concern and to ask about pricing.

      659. Malek also instructed O’Mara to speak with Dr. Reddy’s Adams about

Zoledronic Acid when they were both attending the same customer conference in



                                         179
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 180 of 349




March of that year. On March 12, 2013, the two spoke by phone twice and exchanged

numerous text messages.

       660. The next day, Heritage’s CEO Malek asked O’Mara for an update on Dr.

Reddy’s. O’Mara responded with information about his conversation with Adams.

       661. A few weeks later, on April 3, 2013, Heritage’s O’Mara spoke with Adams

at Dr. Reddy’s, and confirmed that Dr. Reddy’s had just begun shipping the

5mg product. Adams also provided information about its pricing. O’Mara and Adams

spoke numerous times throughout the rest of April about customers and pricing for

both Zoledronic Acid and Meprobamate. At the same time, as discussed above, Sun

and Heritage’s Sather were discussing Nimodipine pricing and market share.

       662. Consistent with their agreement, in April of 2013, both Heritage and Dr.

Reddy’s entered the Zoledronic Acid market at a higher price than they otherwise would

have absent their collusive pricing agreement. Heritage and Dr. Reddy’s announced list

prices that were within a few percentage points of each other. They maintained these

list prices through at least early 2016. These list prices remained stable at this elevated,

anticompetitive level even when a third manufacturer entered the market.

       663. After Zoledronic Acid launched, any disagreements about the allocation

of customers between Heritage and Dr. Reddy’s were resolved through direct

communications between the two companies.

       664. Heritage’s ability to contact Dr. Reddy’s and obtain an agreement on the

allocation of the market and the price of Zoledronic Acid would not have been possible

                                            180
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 181 of 349




absent the existing “fair share” agreement among Defendants.         The discussions

between Dr. Reddy’s and Heritage make clear that they were not starting from zero in

working out the details of their agreement on Zoledronic Acid, but were building on an

existing understanding about “fair share” and the avoidance of competition across

numerous drugs.

      665. Defendants were aware that their conversations were anticompetitive and

illegal. For example, on April 19, 2013, Malek sent a text message to his entire sales

team reminding them not to put their pricing discussions with competitors in writing.

      666. Defendants’ ability to exchange information and negotiate pricing

agreements was aided by the near constant ability of Defendants to meet in person at

trade association meetings and conferences, see Exhibit 1, where they had the

opportunity to, and in fact did, discuss and come to pricing agreements and discuss

enforcing their agreements without leaving lasting electronic records of their illegal

collusion.

      667. For example, shortly before Dr. Reddy’s and Heritage’s conversations in

March of 2013, both Defendants attended two trade association meetings where they

also had the opportunity to exchange information: the GPhA Annual Meeting, held

from Feb. 20-22, 2013, in Orlando, FL; and the ECRM Retail Pharmacy Generic

Pharmaceuticals Conference, held from Feb. 24-27, 2013, in Dallas, TX. Both of those

trade shows were attended by most Defendants, including Dr. Reddy’s and Heritage.



                                         181
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 182 of 349




      668. Similarly, shortly before Par entered the market for Zoledronic Acid, its

sales employees attended the NACDS Total Store Expo in Las Vegas, which also was

attended by numerous Defendants (including people directly implicated in anti-

competitive communications): Apotex (Hamilton), Aurobindo (Cunard), Citron, Dr.

Reddy’s, Glenmark, Heritage (Glazer, Malek, O’Mara, and Sather), Lannett (Sullivan),

Mylan (Nesta, Aigner), Sandoz, Sun (Knoblauch), Taro, Teva, West-Ward and Zydus

(Lukasiewicz).

      669. When Par finally entered the market in late 2013, it announced list prices

even higher than those of Heritage and Dr. Reddy’s. List prices for Dr. Reddy’s,

Heritage and Par remained elevated thereafter. As it had done in the Doxy Mono

market discussed above, Par sought to avoid price competition. Although it was the

third generic manufacturer into the market, Par did not undercut the prices of Heritage

and Dr. Reddy’s in an effort to gain market share, as normally happens in a competitive

market for a generic pharmaceutical product and would have happened here, but for

Defendants’ anticompetitive agreement.

      670. Instead, Par complied with the terms of Defendants’ overarching

conspiracy and imposed higher prices than a competitive market would have allowed

and attempted prevented price erosion in the market for Zoledronic Acid.

      671. No shortages or other market features can explain Defendants’ elevated

prices for Zoledronic Acid during the Relevant Period.



                                         182
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 183 of 349




       672. The elevated prices of Zoledronic Acid that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

       673. The unlawful agreement between Dr.              Reddy’s, Heritage, and Par

regarding Zoledronic Acid was part of all Defendants’ overarching conspiracy to

unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of the

Drugs at Issue.

       J.       Tizanidine
       674. Aptly illustrating the overlapping rings of the different subparts of

Defendants’ overarching conspiracy, in the same timeframe as Defendants Dr.

Reddy’s, Heritage, and Par were implementing the Zoledronic Acid part of Defendants’

overarching conspiracy, Dr. Reddy’s was simultaneously working with Defendants

Sandoz and Mylan on a different drug that was also part of Defendants’ overarching

conspiracy: Tizanidine.

       675. Tizanidine, also known by the brand name Zanaflex®, is used to treat

muscle spasticity due to spinal cord injury or multiple sclerosis.

       676. Tizanidine had been on the market for years and its price had eroded

signficantly.

       677. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Tizanidine,

as follows:


                                             183
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 184 of 349




      678. As of May, 2013, Defendants Sandoz, Mylan, and Dr. Reddy’s were sellers

in the Tizanidine market. At that time, Dr. Reddy’s was dominant in the market with

59% market share – because it had the lowest prices and in a commodity market, such

as generic pharmaceuticals generally and Tizanidine in particular, market share follows

pricing – while Mylan had 24% and Sandoz had 17%.

      679. Dr. Reddy’s led the increase on this product on Monday, May 13, 2013,

increasing its Tizanidine WAC price and contract pricing by a factor of ten.

      680. Sandoz was thrilled when it learned that Dr. Reddy’s was going to increase

its price on Tizanidine by such a large multiple. On May 10, the Friday before the price

increase, a national account executive at Sandoz (“S.G.”), sent an internal e-mail noting

this achievement by their nominal competitor.

      681. On the day Dr. Reddy’s published its new WAC pricing for Tizanidine

(Monday, May 13, 2013), Jim Nesta of Mylan called CW-4 at Sandoz and they spoke

for 4 minutes. Two days later, a senior sales executive at Sandoz, who will be referred

to in this Complaint as CW-l, sent an internal e-mail to Kellum regarding this.

      682. Meanwhile, Mylan’s Nesta and Sandoz’s CW-4 continued their

discussions regarding Tizanidine price increases, and Nesta brought a national account

executive at Dr. Reddy’s (“J.A.”) into the loop on the discussions, as follows: on

Monday, May 20, CW-4 (the one who was supposedly worried about her job security at

Sandoz and had called Nesta the previous August and/or September under the guise

of seeking employment at Sandoz) called Nesta for a few seconds, but to talk about

                                          184
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 185 of 349




Tizanidine pricing, not her resume or employment. The next day, J.A. from Reddy’s

also called Nesta twice, but speaking for less than a minute each time, and perhaps not

speaking at all the first time.

       683. On Thursday, May 23, Sandoz’s price increase was imminent, and CW-4

called Mylan’s Nesta again, also for less than a minute; Nesta returned that call, the two

spoke for a minute and a half, and then Nesta sent two text messages to J.A. at Dr.

Reddy’s.

       684. The next day, Friday, May 24 – less than two weeks after Dr. Reddy’s

astronomical price increase – Sandoz matched Dr. Reddy’s increased Tizanidine pricing,

and in one formulation, actually exceeded it. Nesta called J.A. one more time that day,

and then they did not speak again until August.

       685. Notably, however, while the resulting pricing was the same as Dr. Reddy’s,

because Sandoz’s pre-increase pricing was higher than Dr. Reddy’s, Sandoz’s increases

had to be by lower amount, and lower percentages, as Dr. Reddy’s, to get to the same

final price.

       686. As a result, Sandoz’s increases were “merely” between 248% and 344% –

still outrageous and significant, but noticeably less than Dr. Reddy’s 900% increase.

The reason the price increases were sudden, dramatic, almost simultaneous, but by very

materially different amounts and percentages, is because they were the result of

Defendants’ overarching conspiracy, rather than from external market conditions – and

Defendants wanted identical, inflated prices on their products.

                                           185
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 186 of 349




       687. Mylan followed with similar pricing a month later, on July 2.

       688. No shortages or other market features can explain Defendants’ price

increases for Tizanidine during the Relevant Period.

       689. The elevated prices of Tizanidine that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

       690. The unlawful agreement between Mylan, Dr. Reddy’s, and Sandoz on

Tizanidine was part of all Defendants’ overarching conspiracy to unreasonably restrain

trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       K.     Meprobamate
       691. Meprobamate, also known by the brand-names Miltown® and Equanil®,

is a generic pharmaceutical drug used to treat short-term anxiety, tension, and insomnia.

       692. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Meprobamate as follows:

       693. Early in the Relevant Period, the market for generic Meprobamate was

dominated by its sole suppliers: Heritage, Dr. Reddy’s, and Actavis. In 2013, Actavis

exited the Meprobamate market, which left Heritage and Dr. Reddy’s as the two

remaining suppliers in the market. Heritage wanted to use Actavis’s exit from the

market as a pretext for price increases.




                                             186
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 187 of 349




      694. While Dr. Reddy’s and Heritage were negotiating pricing and market share

for Zoledronic Acid (as discussed above), they also were discussing pricing for

Meprobamate.

      695. By March 21, 2013, O’Mara had already been discussing the pricing of

Zoledronic Acid with Dr. Reddy’s Adams for several months. But on that day,

Heritage’s CEO Malek e-mailed O’Mara and Edelson, instructing them to communicate

to Dr. Reddy’s—the only remaining competitor in the Meprobamate market—that

Heritage wanted to increase the price on Meprobamate. Malek’s proposed price

increase was approximately four times the current price.

      696. On March 22, during the same time they were exchanging price

information for Zoledronic Acid with Dr. Reddy’s, Heritage’s O’Mara spoke to Dr.

Reddy’s Adams for nine minutes about at least Meprobamate, and likely also Zoledronic

Acid. During that conversation, Dr. Reddy’s and Heritage reached an agreement to, at

a minimum, raise the price of Meprobamate. O’Mara confirmed the agreement in an e-

mail to Malek that same day, stating, “Dr. Reddy’s is on board.”

      697. Three days later, on March 25, Malek emailed O’Mara about the

agreement, and O’Mara responded again confirming that Dr. Reddy’s would “follow

suit” if Heritage raised the price on Meprobamate.

      698. In a competitive market, a supplier risks losing market share if it raises

price, but Dr. Reddy’s assurance to Heritage that it would “follow suit” eliminated that

risk—and eliminated price competition in the market for Meprobamate.

                                          187
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 188 of 349




      699. During this period, Dr. Reddy’s was having supply issues with

Meprobamate, and Heritage’s O’Mara reported that this “lack of inventory” kept Dr.

Reddy’s prices “stationary.” As a result of these supply issues, on March 27, 2013, ABC

asked Heritage to give a bid on both formulations of Meprobamate.

      700. Malek immediately forwarded the RFP internally and discussed Heritage’s

proposed response. Malek’s response to this internal discussion reflected a clear

understanding and an intention to abide by the agreement between Heritage and Dr.

Reddy’s on pricing for Meprobamate. This agreement was confirmed in a short

conversation between Heritage and Dr. Reddy’s on March 29, 2013.

      701. A few weeks later, in April of 2013, Dr. Reddy’s approached Heritage to

discuss obtaining additional Meprobamate market share and asked Heritage to give up

a specific large pharmacy chain. Because of their agreement, Heritage gave up some of

its market share to Dr. Reddy’s.

      702. Heritage sent an e-mail to the large pharmacy chain on April 24, 2013, and

on May 17, Heritage’s Malek provided Dr. Reddy’s with clarifying information about

precisely which business Heritage had agreed to give up to Dr. Reddy’s.

      703. Heritage’s O’Mara called Adams, his counterpart at Dr. Reddy’s, on May

17, 2013. The two subsequently spoke on May 21, 2013 for nearly seven minutes.

      704. As a result of Heritage and Dr. Reddy’s agreement, both raised

Meprobamate prices across the board. Their price increases were nearly simultaneous.

Heritage’s price increase became effective in late April, 2013, and Dr. Reddy’s price

                                         188
        Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 189 of 349




increases became effective in early May. Heritage and Dr. Reddy’s imposed identical

list prices for 200mg Meprobamate tablets (an increase of nearly 400%) and 400mg

Meprobamate tablets (an increase of approximately 350%). AWP prices for both

products were also elevated. Both list and AWP prices remained elevated above

competitive levels thereafter.

        705. Dr. Reddy’s supply issues with Meprobamate do not explain Defendants’

abrupt, simultaneous, and identical price increases, in whole or in part, and no other

product shortages or other market changes can explain Defendants’ abrupt,

simultaneous, and identical price increases.

        706. Dr. Reddy’s and Heritage’s Meprobamate pricing discussions happened

nearly simultaneously with their pricing and market share discussions about Zoledronic

Acid.

        707. Further, as discussed above, Defendants’ ability to quickly reach

agreement on market share and price increases was a function of their overarching

conspiracy to fix prices across the markets for generic pharmaceuticals and was further

aided by the prevalence of trade association meetings and conferences where the parties

met in person. Heritage, Dr. Reddy’s, and representatives of other Defendants attended

at least three such meetings when these price increases were being discussed.

        708. Heritage and Dr. Reddy’s continued to discuss pricing for Meprobamate

throughout the Relevant period. For example, Meprobamate was identified during the



                                          189
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 190 of 349




April 22, 2014 Heritage teleconference as one of the numerous drugs targeted for a

price increase.

         709. On April 24, 2014, a Heritage employee—likely Matt Edelson—

exchanged six text messages with his contact at Dr. Reddy’s about pricing for

Meprobamate, and likely other drugs, as well. The two spoke briefly on May 6, 2014.

         710. On May 8, 2014, Malek e-mailed the Heritage sales team requesting an

update on the status of agreements with competitors so that Heritage could move

forward with the price increases discussed on April 22, 2014. A Heritage employee

(likely Edelson) responded to Malek that he was awaiting feedback from one competitor

(believed to be Dr. Reddy’s) about the drug Meprobamate.

         711. No shortages or other market features can explain Defendants’ price

increases for Meprobamate during the Relevant Period.

         712. The elevated prices of Meprobamate that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

         713. The unlawful agreement between Dr. Reddy’s and Heritage regarding

Meprobamate was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         L.    Nabumetone, Pravastatin, Ranitidine, and Adapalene Gel



                                             190
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 191 of 349




      714. Nabumetone, also known by brand names such as Relafen, Relifex, and

Gambaran, is a non-selective Non-Steroidal Anti-Inflammatory Drug (NSAID) used in

the treatment of pain and inflammation.

      715. Pravastatin, also known by the brand name Pravachol, is a statin and is

used to lower blood levels of lipids, including triglycerides and cholesterol.

      716. Ranitidine, also known by the brand name Zantac, among others,

decreases stomach acid production, and is commonly used in treatment of peptic ulcer

disease, gastroesophageal reflux disease, and Zollinger–Ellison syndrome.

      717. Adapalene Gel, also known by brand names such as Pimpal, Gallet, and

Adelene, is a topical retinoid used primarily in treatmenting mild-to-moderate acne.

      718. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Nabumetone, Pravastatin, Ranitidine, and Adapalene Gel as follows:

      719. In April of 2013, Teva took a major step toward implementing more

significant price increases by, as mentioned above, hiring Nisha Patel as its Director of

Strategic Customer Marketing. Teva hired Patel specifically to identify generic drugs

for which Teva could raise prices and then to conspire with the other Defendants to

maintain those increased price, which Patel did. This was a significant factor in her

performance evaluations and bonus calculations and, as discussed more fully below,

Patel was rewarded by Teva for doing it, including a bonus of over $30,000 – on almost



                                           191
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 192 of 349




$1 billion per quarter in additional revenue and profits that Teva was able to unlawfully

extract from the victims of Defendants’ cartel, including Plaintiffs.

      720. In her position as Director of “Strategic” Customer Marketing, in addition

to her other responsibilities, Patel would and did implement “strategic” decisions not

to vie for certain customers’ business because doing so would violate Defendants’

overarching conspiracy.

      721. Among other things, Patel’s job responsibilities included serving as the

interface between the marketing (pricing) department and the sales force teams to

develop customer programs; establishing pricing strategies for new product launches

and in-line product opportunities; and, most importantly, identifying suitable generic

drugs for significant price increases, which included overseeing the customer bid

process and product pricing administration at Teva. Patel had 9-10 direct reports in the

pricing department at Teva.

      722. Prior to joining Teva, Defendant Patel had worked for eight years at a

large drug wholesaler, ABC, working her way up to Director of Global Generic

Sourcing. During her time at ABC, Patel had routine interaction with representatives

from every major generic drug manufacturer, and developed and maintained

relationships with many of the most important sales and marketing executives at Teva’s

competitors.

      723. Even before Patel started at Teva, she worked at enhancing Defendants’

conspiracy by communicating with future “competitors” about her move to Teva and

                                           192
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 193 of 349




new role there. For example, she used to work with Ala Aprahamian (“Aprahamian”),

the Vice President of Sales and Marketing at Defendant Taro, when they were both

formerly employed by Teva’s and Heritage’s current customer ABC.

       724. Thus, prior to joining Teva, Patel told Aprahamian about her move to

Teva and new role there, and in turn – on April 2, 2013, still nearly three weeks before

Patel started at Teva – Aprahamian sent an e-mail to his boss, Taro’s Chief Operating

Officer (“COO”), about Patel’s move to Teva. The Taro COO believed that this move

would help Defendants’ overarching conspiracy.

       725. Once Patel began her employment at Teva, her communications with

competitors became more systematic – and clustered around market events such as

price increases, market entry, customer challenges, and loss of exclusivity.

       726. Once on board at Teva, Patel started to look very closely at Teva’s

relationships with its competitors to ensure close co-ordination as part of Defendants’

overarching conspiracy. Patel understood – and stressed internally at Teva – that it was

very important to identify those competitors who were willing to share information

about their price increases in advance, so that Teva would be prepared to follow quickly.

Conversely, it was equally important for Patel to be able to inform Teva’s competitors

of Teva’s increase plans so those competitors could also follow quickly. Either way,

significant coordination was important for price increases to be as smooth – and,

therefore, profitable – as possible.



                                           193
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 194 of 349




      727. For example, in one of her earliest conversations after joining Teva with

a senior sales executive at Sandoz, who will be referred to in this Complaint as CW-1,

Patel told CW-1 that Patel had been hired by Teva to identify drugs where Teva could

increase its prices. She asked CW-l how Sandoz handled price increases. CW-1 told

Patel that Sandoz would follow Teva’s price increases and, importantly, would not

poach Teva’s customers after any price increase by Teva. Not surprisingly, Sandoz was

one of Teva’s highest “quality competitors.”

      728. From this point on, for the remainder of the Relevant Period, Patel and

Teva based many price increase (and market allocation) decisions on this understanding

with Sandoz – one example of which, involving Nabumetone, Pravastatin, Ranitidine,

and Adapalene Gel, was shortly about to occur.

      729. Patel had multiple means of communicating with competitors, including

telephone, text, message functions on Facebook and LinkedIn, encrypted

communication services like Snapchat, and, of course, in person.

      730. Through her communications with other Defendants, Patel learned about

their planned price increases, which Teva agreed to follow with increases of its own,

rather than gaining increased market share at Defendants’ expense.

      731. For example, on May 2, 2013, Patel had phone calls with a senior sales

executive at Glenmark, who will be referred to in this Complaint as CW-5, with CW-1

at Sandoz for a quarter-hour, and for a half hour with Actavis’s Rogerson.



                                         194
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 195 of 349




      732. Like Falkin, Rogerson stayed in his role at Actavis until it was acquired by

Teva, in August of 2016. Shortly thereafter, Rogerson moved on to Defendant Amneal

as a Senior Director of Marketing and Business Analytics. Between February, 2010,

and July, 2016, Rogerson exchanged at least 635 phone calls or text messages with his

contacts at Defendants Wockhardt, Teva, Dr. Reddy’s, Sandoz, Lannett, Glenmark,

Taro, and Zydus, including over 300 phone calls or text messages with K.A. at

Wockhardt and over 150 phone calls or text messages with Nisha Patel at Teva.

      733. After one of her calls on that day with Glenmark’s CW-5, Patel sent an e-

mail to one her subordinates, directing him to add six different Glenmark drugs to

Teva’s price increase list, including Nabumetone, Pravastatin, Ranitidine, and

Adapalene Gel.

      734. Two weeks later, on May 16, 2013, Glenmark raised its prices on these

drugs and Teva followed with its own price increases shortly thereafter.

      735. No shortages or other market features can explain Defendants’ price

increases for Nabumetone, Pravastatin, Ranitidine, and Adapalene Gel during the

Relevant Period.

      736. The elevated prices of Nabumetone, Pravastatin, Ranitidine, and

Adapalene Gel that resulted from Defendants’ anticompetitive conduct have injured

Plaintiffs and caused them to pay more than they would have paid in a free and fair

market.



                                          195
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 196 of 349




       737. The unlawful agreement between Teva, Sandoz, and Glenmark regarding

Nabumetone, Pravastatin, Ranitidine, and Adapalene Gel was part of all Defendants’

overarching conspiracy to unreasonably restrain trade and to fix, raise, maintain, and/or

stabilize the prices of the Drugs at Issue.

       M.     Drospirenone/EE
       738. Ethinyl Estradiol in conjunction with Drospirenone (“Drospirenone/

EE”), also known by brand names such as Yaz®, Yasmin®, and Ocella®, provides

hormonal birth-control.

       739. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

generic Drospirenone/EE as follows:

       740. Barr      Pharmaceuticals     received   approval    to    market    generic

Drospirenone/EE in 2008, and Teva continued to market the drug after the acquisition

of Barr in 2011 under the name Gianvi®.

       741. In late 2012, Lupin received approval to market a generic Drospirenone/

EE product. By April 2013, Lupin was making plans for a summer 2013 entry into the

market, so, in accordance with the established practices of Defendants’ cartel, Lupin

contacted Teva to initiate discussions on how the competitors would allocate fair share

among themselves. On April 24, 2013, Teva’s Green received a call from David

Berthold (“Berthold”), Lupin’s Vice President of Sales. The two spoke for over three

minutes.


                                              196
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 197 of 349




       742. This was far from Berthold’s only communication advancing the

conspiracy; as Lupin’s Vice President of Sales, Berthold has relationships with

individuals at many of the Defendants and is one of the most prolific communicators

of all the conspirators identified herein.

       743. For example, between March of 2011 and October of 2018, Berthold

exchanged at least 4,185 phone calls or text messages with his contacts at Defendants

Aurobindo, Glenmark, Greenstone, Actavis, Wockhardt, Zydus, Teva, Breckenridge,

Mylan, Sandoz, Dr. Reddy’s, Amneal, and Lannet, including over 1,900 calls or texts

with Jim Grauso during Grauso’s time at Aurobindo and Glenmark, at least 791 calls

or texts with R.H. at Greenstone, over 300 calls or texts with A.G. at Actavis, over 75

calls or texts with Nisha Patel at Teva, and over 240 calls or texts with Kevin Green

during his tenure at Teva and, later, Zydus – including the three minute call just

mentioned, which was followed by two additional calls the following day, April 25.

       744. Discussions intensified the following week among Teva, Lupin, and a

third supplier, Actavis. In preparation, on April 29, 2013, K.G. of Teva asked a

colleague for current market share figures along with a list of Teva’s generic Ocella

customers. The colleague responded with a customer list, estimating Teva’s current

market share at 70-75%.

       745. The next day, April 30, A.B., a senior sales and marketing executive at

Actavis, and Teva’s Rekenthaler spoke twice by phone. That same day, Teva’s Patel

also called A.B.

                                             197
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 198 of 349




       746. The competitors’ communications continued into early May. On May 1,

2013, Patel sent A.B. four text messages. On May 6, Patel and Berthold spoke twice by

phone; the second call lasted twenty-two minutes. Green and Berthold also spoke that

same day. The next day, May 7, Patel and Berthold discussed Drospirenone/EE market

share again, this time speaking for over 10 minutes. Patel also placed a call to Rogerson

at Actavis.

       747. The day after that, May 8, Teva learned that Actavis had bid for one of

Teva’s customer’s generic Ocella business – which, of course, as a new entrant, Actavis

was entitled to do under the terms of Defendants’ cartel, so long as each supplier ended

up with its appropriate “fair share,” but to reach that “fair share” without the sort of

miscommunication that had marred Mylan’s entry into the Clonidine-TTS market, co-

ordination was important, so on the same day, Patel also spoke to Rogerson for

approximately 20 minutes, and the following day, May 9, Green and Berthold also spoke

for at least approximately 12 minutes.

       748. The day after that, on May 10, Rekenthaler received his requested analysis

for how much it would cost to concede two of its major accounts, which he passed on

to Patel. With that information in hand, Patel then spoke to Berthold and Rogerson,

for approximately a quarter of an hour and five minutes, respectively, to discuss

Clonidine-TTS market share.

       749. A few days later, on May 14, 2013, Teva’s K.G. recommended conceding

those accounts; Rekenthaler agreed.

                                          198
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 199 of 349




      750. On July 10, 2013, Green spoke to Berthold twice (for approximately than

eight and two minutes); after the first of those calls, Green requested “the normal

profitability analysis on all customers with pricing and market share[;] Lupin is entering

the market” from a colleague to help him continue to negotiate with Lupin.

      751. Later that day, Green called and spoke to Patel for more than seven

minutes, conveying what he had learned from Berthold. During that call, the two

decided that Patel would call Berthold back and confirm the agreement between Teva

and Lupin. Patel called Berthold shortly after and the two spoke for more than four

minutes. They spoke again first thing the next morning, for nearly one minute.

      752. The next day, Patel e-mailed Green, saying: “BTW, Ocella. Check!”

Green, confused by the e-mail, responded: “Huh... you are calling....correct?” Patel

confirmed that she had indeed called her counterpart at Lupin: “Yes. I was saying it’s

all done.”

      753. Discussions between Teva and Lupin continued on July 17, 2013 with a

call between Green and Berthold that lasted twenty minutes.

      754. On July 29, 2013, Defendant Green announced to his colleagues: “Lupin

has entered and we need to evaluate.”

      755. The lines of communication between competitors Teva and Lupin

remained open and active over the next few months as they worked on the details of

which company would take which generic Ocella accounts. On September 5, 2013, for

example, Rekenthaler conveyed to a colleague the importance of retaining a particular

                                           199
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 200 of 349




customer’s account, along with his understanding of Green’s discussions with Berthold

about Lupin's desired market share. Green spoke to Berthold by phone twice the

following day to re-confirm the understanding between the two companies.

      756. On September 9, 2013, Teva’s K.G. sent an internal e-mail to his

colleagues, conveying his thoughts about Lupin’s bid for a portion of another

customer’s generic Ocella business. He informed them that because Teva had secured

two other significant customers, “we will likely need to give up some of our formulary

position to this new market entrant.”

      757. In mid-October of 2013, as Teva and Lupin finalized allocating customer

accounts between them, K.G. reminded one of his colleagues to be careful before

conceding large customers on a “bucket basis,” rather than drug-by-drug, in order to

“make sure we are not giving up volume on products where we do not have our fair

share.”

      758. No shortages or other market features can explain Defendants’ elevated

prices for Drospirenone/EE during the Relevant Period.

      759. The elevated prices of EE/ Drospirenone that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

      760. The unlawful agreement between Teva, Sandoz, and Glenmark regarding

Drospirenone/EE was part of all Defendants’ overarching conspiracy to unreasonably



                                             200
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 201 of 349




restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         N.    Acetazolamide
         761. Acetazolamide, also known by the brand name Diamox®, among others,

is used, inter alia, in treating glaucoma, epilepsy, periodic paralysis, and heart failure.

Acetazolamide is sold in two formulations: tablets, manufactured by Taro and Lannett;

and sustained release capsules, manufactured by Heritage, Zydus, and Teva.

         762. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Acetazolamide as follows:

               1.    Acetazolamide Tablets
         763. Taro and Lannett dominate the market for Acetazolamide tablets. Since

at least the spring of 2012, Taro and Lannett have co-ordinated pricing and market

share in this market.

         764. Acetazolamide tablets come in two dosages: 125mg and 250mg. Both

Taro and Lannett make the 250mg dosage, which is the predominant form. Only Taro

makes the 125mg dosage, yet it was included in the agreement between Taro and

Lannett to elevate the prices of Acetazolamide.

         765. Prior to the spring of 2012, Taro and Lannett priced their Acetazolamide

tablets similarly, but not identically. Small price increases in 2009 and 2010 were

implemented by both manufacturers, but were not identical, nor were they


                                           201
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 202 of 349




simultaneous. For example, when Taro implemented a price increase at the end of 2009,

Lannett kept its prices unchanged for a year before implementing an increase. Market

share between Taro and Lannett also shifted during this period.

      766. All of this began to change, however, in April-May of 2012.

      767. In April-May of 2012, Taro and Lannett imposed 40% to 50% list price

increases, and brought their list prices for Acetazolamide 250mg tablets to identical

levels. Taro also increased the list price of 125mg tablets around this time.

      768. Thereafter, in early 2013, Taro made slight price increases to both of its

tablets. By the middle of 2013, Taro and Lannett appear to have worked out a

remarkably stable split of the market, accounting for both 125mg and 250mg tablets.

      769. By the end of 2013, Taro and Lannett were ready to impose a large price

increase. Within weeks of each other, in November and December, Taro and Lannett

imposed identical list prices for Acetazolamide 250mg tablets. The increases were well

over 200%. Taro imposed a similarly large list price increase on 125mg tablets around

this time. AWP prices for both products also increased significantly.

      770. This graph shows Taro and Lannett’s lockstep AWP pricing:

                                       Figure 5




                                           202
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 203 of 349




      771. The list and AWP prices for Acetazolamide tablets remained elevated

above competitive levels thereafter.

      772. Throughout their co-ordinated price increases, Taro and Lannett captured

remarkably stable shares of the 250mg tablet market, with Lannett claiming

approximately 56% and Taro claiming 44%.

      773. The actual agreement, however, was an even split of the market, 50% to

each manufacturer, because Taro (the only one to manufacture the 125mg tablets) had

100% of sales of that dosage. As a result, the total dollar of sales across both products

was virtually even, and remained remarkably stable. Lannett’s larger share of 250mg

tablets was offset by Taro’s sales of 125mg tablets. The graph on the following page

shows the total value of combined market share (i.e., total          dollar   sales) for

Acetazolamide tablets:




                                          203
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 204 of 349




                                      Figure 6




      774. The lockstep price increases and nearly perfect market share split across

multiple dosages by Taro and Lannett was a part of, and is consistent with, all

Defendants’ overarching “fair share” agreement.

      775. The pricing conduct of Taro and Lannett is not consistent with a

competitive market. Manufacturers would not impose a large price increase absent

some assurance that their competitor would do the same, lest they lose market share.

      776. No shortages or other market changes can explain the abrupt,

simultaneous and large price increases by Taro and Lannett.

      777. The ability of Taro and Lannett to reach agreement on market share and

price increases was a function of their overarching conspiracy to fix prices across the

markets for generic pharmaceuticals and was further aided bythe prevalence of trade

association meetings and conferences where the parties were able to meet in person.


                                         204
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 205 of 349




       778. For example, in August, 2013, not long before the large price increases

imposed by Taro and Lannett, employees of both Defendants (including Tracy

Sullivan) attended the NACDS Total Store Expo. See Exhibit 1.

       779. Two months later, in October, representatives from Taro and Lannett,

among other Defendants, attended the GPhA Fall Tech Conference in Bethesda,

Maryland, which provided another opportunity to discuss price increases for

Acetazolamide.

       780. No shortages or other market features can explain Defendants’ price

increases for Acetazolamide tablets during the Relevant Period.

       781. The elevated prices of Acetazolamide tablets that resulted from

Defendants’ anticompetitive conduct have injured Plaintiffs and caused them to pay

more than they would have paid in a free and fair market.

       782. The unlawful agreement between Taro and Lannett regarding

Acetazolamide tablets was part of all Defendants’ overarching conspiracy to

unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of the

Drugs at Issue.

              2.     Acetazolamide Capsules
       783. The vast majority of the Acetazolamide capsule market is captured by

Heritage, Teva and Zydus, with Heritage and Teva combining for approximately 78%

of sales. Teva marketed and sold Acetazolamide capsules during the relevant period at

least in part through its subsidiary, Barr.


                                              205
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 206 of 349




      784. As discussed supra, during the week of April 14, 2014, Heritage’s Malek

met with two employees and asked them to start analyzing the impact of price increases

for numerous generic drugs, including Acetazolamide.

      785. Before introducing the market-wide price increases to the rest of his sales

team, Malek was communicating with Patel at Teva, the competitor on seven Drugs at

Issue on Malek’s initial list. On April 15, 2014, Heritage’s Malek spoke with Patel of

Teva for approximately 17 minutes. During that phone call, Patel agreed to support

Heritage’s price increase for Acetazolamide and a series of other drugs. As also

discussed supra, Patel had already secured Heritage’s agreement to support Teva’s price

increases for Nystatin and Theophylline.

      786. Malek and Patel spoke several more times over the next several months

to confirm their agreement to raise prices and to keep abreast of the progress of

Heritage’s price increases.

      787. On April 16, 2014, the day after Malek spoke to Patel, a Teva employee –

likely Patel – then called an employee at Zydus to discuss the pricing of at least

Acetazolamide. The two spoke for approximately 20 minutes and spoke again the next

day for approximately 12 minutes. Over the next several months, the two

communicated often.

      788. As noted above, on April 22, 2014, Heritage’s Malek held a telephone

conference with the sales team and dictated a pricing strategy that targeted numerous

drugs for a price increase. This list included Acetazolamide.

                                           206
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 207 of 349




      789. As with the other drugs he targeted, Malek believed it was important to

“socialize” the idea of an Acetazolamide price increase with competitors before

implementing it. To that end, he and the Heritage NAM’s contacted Teva and Zydus

to discuss pricing and customers either via phone, text, e-mail, or in person, often

through industry trade association meetings and conferences.

      790. Male k personally took responsibility to communicate with Defendants

Teva and Zydus. Anne Sather was responsible for Lannett, as well as two other

Defendants. Matt Edelson, Daniel Lukasiewicz, and Neal O’Mara were responsible for

contacting four other Defendants about pricing for various drugs.

      791. Four days after this phone call, on April 26-29, CEO Glazer attended the

NACDS Annual Meeting where he had the opportunity to meet with representatives

from numerous Defendants, including the other manufacturers of Acetazolamide

capsules, Teva and Zydus. See Exhibit 1.

      792. While Teva’s Patel and Heritage’s Malek were discussing increasing prices

for at least the seven Drugs at Issue discussed above, on April 24, 2014, Malek contacted

a Zydus employee through the website LinkedIn to discuss at least Acetazolamide. The

Zydus employee responded later the same day.

      793. In an e-mail exchange May 6-7, 2014, Malek explained that he had

obtained agreements to raise the price of Acetazolamide. Malek had previously told a

Heritage salesperson to hold off on responding to a large customer’s request for a price

reduction. After confirming his agreement with Teva and Zydus to raise the price of

                                           207
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 208 of 349




Acetazolamide, he informed his salesperson that Heritage would not agree to reduce its

price.

         794. Malek also confirmed an agreement with another competitor – likely

Zydus – on Acetazolamide pricing on May 7, 2014.

         795. During this time, Heritage avoided bidding on any potential customers

where Zydus was already supplying Acetazolamide. Heritage did this in furtherance of

Defendants’ agreement not to compete on Drugs at Issue. During this time, employees

at Teva and Zydus were also in close contact with each other about Acetazolamide. On

May 14, 2014, employees of Teva and Zydus exchanged numerous text messages.

         796. All Defendants had plentiful opportunities to speak in person about these

agreements without leaving electronic records of their communications. Between April

and October 2014, all U.S. Defendants attended at least one of the many trade events

organized by NACDS, MMCAP, HDMA, or GPhA, in addition to several customer

conferences. See Exhibit 1.

         797. Defendants used these meetings as an opportunity to reconfirm their

agreements on pricing and otherwise engage in anticompetitive conduct related to the

Drugs at Issue.

         798. For example, on June 3, 2014 at the HDMA Business and Leadership

Conference, Heritage’s Sather had dinner and drinks with salespeople from Sandoz,

Par, and Lannett. Three weeks later, on June 23, the Heritage sales team had a meeting

where they discussed the specific percentages by which they would increase prices on

                                           208
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 209 of 349




the identified drugs and their strategy for doing so.         The slated increase for

Acetazolamide capsules was 75%.

       799. On June 26, 2014, Heritage began sending out price increase notices to its

customers for nine different drugs, including Acetazolamide. By July 9, Heritage had

raised the price of Acetazolamide to at least 17 different customers nationwide.

       800. No shortages or other market features can explain Defendants’ price

increases for Acetazolamide capsules during the Relevant Period.

       801. The elevated prices of Acetazolamide capsules that resulted from

Defendants’ anticompetitive conduct have injured Plaintiffs and caused them to pay

more than they would have paid in a free and fair market.

       802. The unlawful agreement between Heritage, Teva and Zydus regarding

Acetazolamide capsules was part of all Defendants’ overarching conspiracy to restrain

trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

at Issue.

       O.    Temozolomide
       803. Temozolomide, also known by the brand name Temodar, is used to treat

brain cancer, including glioblastoma multiforme and refractory anaplastic astrocytoma.

       804. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Temozolomide as follows:




                                          209
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 210 of 349




      805. The patent on Temozolomide was set to expire in early 2014, but both

Teva and Sandoz had independently obtained the right to launch in August 2013 – six

months prior to the patent’s expiration. Leading up to the launch of the generic, Teva

co-ordinated with Sandoz to divide up the market.

      806. On July 18, 2013, a large retail pharmacy customer submitted an RFP to

Sandoz for Temozolomide. Playing by the rules of the road, Sandoz waited to see what

Teva was going to do before submitting their own bid. That same day, CW-1 received

a telephone call from Patel. Patel sought information on Sandoz’s current customers

and discussed options to allocate customers for Temozolomide.

      807. On July 22, 2013, P.G., a senior Sandoz executive, instructed his team to

find out Teva’s plans with regard to this customer. As directed, the next morning, S.G.,

a national account executive at Sandoz, spoke with the pharmacy and asked about

Teva’s plans for this customer’s Temozolomide business.

      808. At the same time, CW-1 was reaching out to Teva directly to get more

information. CW-1 called Patel at approximately 1:45pm on July 23, 2013. After

exchanging voicemails, they spoke for a quarter of an hour. On that same afternoon,

the pharmacy replied to Sandoz and delivered Teva’s message regarding its plans for

the Temozolomide business, telling Sandoz the timing of Teva’s Temozolomide launch,

that Teva had sufficient Temozolomide stock for the 50% market share that the “rules

of the road provided,” but would not seek more than that, and wanted to reconfirm



                                          210
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 211 of 349




Sandoz’s intentions.    Although the message was coded, Sandoz received and

understood it.

      809. Just under a week later, on July 29, Patel called CW-l at Sandoz and they

spoke for nine minutes, discussing how to carve up the market for Temozolomide, on

which they were exclusive manufacturers.

      810. Teva and Sandoz were also co-ordinating through other channels. On July

29, after receiving the RFP from the pharmacy, Sandoz’s S.G., spoke with a senior

account executive at Teva, T.S., for seven minutes; and the same day, there were two

phone calls exchanged between Teva’s then-Director of National Accounts, Kevin

Green (“Green”), and CW-2 at Sandoz, regarding the pharmacy and its Temozolomide

business.

      811. The next day, on July 30, a different retail pharmacy, CVS Caremark,

contacted Teva to ask for a Temozolomide bid. A senior sales executive at Teva, T.C.,

discussed the matter with her boss, Rekenthaler. Rekenthaler responded by alluding to

the arrangement they had with Sandoz.

      812. The day after that, July 31, arrangements were finalized: Green and CW-

2 discussed the pharmacy and its Temozolomide business, speaking for approximately

six minutes. In addition, T.S. and S.G. spoke for approximately eleven minutes, after

which S.G. suggested internally that Sandoz submit a cover bid and cede the pharmacy’s

Temozolomide business to Teva, which Sandoz ultimately did.



                                           211
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 212 of 349




      813. On August 12, 2013, the same day as Teva’s Temozolomide launch, CW-

2 met in person with Rekenthaler at the Grand Lux Café in Las Vegas during the

NACDS Total Store Expo conference. There, Rekenthaler discussed, among other

things, Temozolomide and informed CW-2 that Teva had officially launched and

shipped all formulations of the drug.

      814. Although Teva initially obtained the CVS account in August of 2013, due

to Sandoz’s inability to supply the 250mg dose of Temozolomide, the companies had

agreed that the account would revert back to Sandoz once Sandoz could supply that

dosage strength. In addition, CW-1 spoke to Patel both before and after Sandoz sent

out any offers regarding Temozolomide in an effort to develop and ensure there was

an appropriate between the two competitors under Defendants’ overarching

conspiracy.

      815. Sandoz’s inability to supply the 250mg dose of Temozolomide cannot

explain Defendants’ elevated prices for Temozolomide during the Relevant Period.

Indeed, no other shortages or other market features can explain Defendants’ elevated

prices for Temozolomide during the Relevant Period.

      816. The elevated prices of Temozolomide that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

      817. The unlawful agreement between Sandoz and Teva regarding

Temozolomide was part of all Defendants’ overarching conspiracy to restrain trade

                                             212
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 213 of 349




unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         P.    Azithromycin Suspension
         818. Azithromycin Suspension is an antibiotic used to treat a variety of

infections, including strep throat, pneumonia, and middle ear infections.

         819. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Azithromycin Suspension as follows:

         820. In November of 2013, Defendant Greenstone began planning to increase

prices on several drugs, including some that overlapped with Teva:

Azithromycin Suspension, Azithromycin Oral Suspension, and Medroxyprogesterone

Tablets.      Patel and R.H., a national account executive at Greenstone, were

communicating frequently during that time, including exchanging six text messages on

November 16, 2013 and a phone call on November 23, 2013.

         821. Because Greenstone was a high-quality competitor, and because the

companies had successfully conspired to raise prices previously, it was understood

between the two that if Greenstone raised prices Teva would follow and would not seek

to poach Greenstone’s customers after the increase.

         822. Defendant Pfizer was directly involved in the approval process for these

price increases. On November 18, 2013 - only two days after Defendant Patel and R.H.




                                          213
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 214 of 349




exchanged text messages – a senior pricing executive at Greenstone sent an e-mail to

Greenstone’s General Manager, seeking approval to implement the price increases.

      823. But because Greenstone was a mere instrumentality of Pfizer, the General

Manager could not make a decision on the price increase on his own; instead, he had

to send a message to a senior Pfizer executive for sign off, and to help convince the

Pfizer executive to approve the increase (because the considered decision of senior

Greenstone management was unimportant to Pfizer), the Greenstone General Manager

told the Pfizer executive that the price increases that Greenstone was seeking to take

were consistent with Defendants’ other price increases – in other words, he wanted to

know that Pfizer was not risking losing customers in a commoditized industry by raising

prices, which would be the result in a non-collusive market.

      824. Pfizer approved the price increases on November 22, 2013, the Friday

before that year’s Thanksgiving holiday. The next day, Saturday, Patel spoke to R.H. at

Greenstone, discussing the increases.

      825. The Monday following the Thanksgiving holiday, on December 2, 2013,

Patel and RH had two telephone calls, whereupon Patel sent an internal e-mail to her

colleagues at Teva, informing them of Greenstone’s upcoming price increases.

      826. Later that week, on Thursday, December 5, Patel continued her

communications with R.H. about the Greenstone increases and how Teva would react

to unsolicited customer requests for bids – trading two voice-mails. The same day,

Teva declined to bid on Azithromycin at multiple customers.

                                          214
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 215 of 349




      827. Over the next several months - during the period of time before Teva

followed Greenstone’s price increases – Teva continued to refuse to bid (and avoid

taking Greenstone’s market share) when requested by customers, for both

Azithromycin formulations and Medroxyprogesterone Tablets.

      828. For example, on January 27, 2014, Teva was approached by a large

wholesaler asking for bids on both Azithromycin Suspension and Medroxy-

progesterone. While Teva was not experiencing any supply issues of its own, after

speaking with R.H. of Greenstone for a few minutes that same day, Patel agreed with

the recommendation not to provide a bid to that customer.

      829. Consistent with the understanding between the two companies, rather

than gaining market share in a commodity market when its competitor raised its price,

Teva followed Greenstone’s price increases for Azithromycin Oral Suspension,

Azithromycin Suspension, and Medroxyprogesterone Tablets on April 4, 2014. Patel

spoke twice with R.H. from Greenstone that same day.

      830. No shortages or other market features can explain Defendants’ price

increases for Azithromycin Suspension, Azithromycin Oral Suspension, and

Medroxyprogesterone Tablets during the Relevant Period.

      831. The elevated prices of Azithromycin Suspension, Azithromycin Oral

Suspension, and Medroxyprogesterone Tablets that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

                                             215
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 216 of 349




       832. The unlawful agreement between Teva and Pfizer/Greenstone regarding

Azithromycin Suspension, Azithromycin Oral Suspension, and Medroxyprogesterone

Tablets was part of all Defendants’ overarching conspiracy to unreasonably restrain

trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

Q.     Tolterodine ER

       833. Tolterodine Extended Release (“Tolterodine ER”), also known by the

brand name Detrol LA®, is used for treating an overactive bladder.

       834. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Tolterodine ER as follows:

       835. Pfizer is the branded drug manufacturer for Detrol LA. To resolve patent

claims related to Detrol LA, Teva and Pfizer entered into a settlement agreement under

which Teva would distribute an authorized generic of Tolterodine ER. To resolve

similar claims, Mylan entered into its own settlement agreement with Pfizer, which

allowed Mylan to launch its own generic version of Tolterodine ER.

       836. On October 31, 2013, Mylan’s ANDA for Tolterodine ER was approved.

Under their respective settlement agreements with Pfizer, this triggering event allowed

Teva and Mylan to launch their respective generics on January 2, 2014.

       837. Teva planned to launch on January 2, 2014. During the first half of

December 2013, Teva was understood (based on conversations with potential

customers) that Mylan would not be in a position to launch until 30 to 60 days after

                                           216
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 217 of 349




Teva launched. Nonetheless, Teva was considering how to allocate the market with

Mylan when it did eventually launch.

      838. On December 3, 2013, J.K., a marketing executive at Teva, sent an e-mail

to Rekenthaler, K.G., and several other Teva colleagues stating “we prepared for 50-60

share… I am looking into the numbers as far as what this means.” To prepare offers

and figure out the allocation of customers that would bring Teva its desired 50% to

60% market share, Teva executives were instructed to gather usage from potential

customers.

      839. Through the first half of December 2013, as Teva was soliciting usage

amounts from potential customers, customers were asking Teva to send in pricing

offers before the launch. Teva resisted sending out those offers and instead did not plan

to do so until the launch date of January 2, 2014.

      840. Teva’s delay in putting together pricing for potential customers was part

of a plan to drive up the amount it could charge for Tolterodine ER. Teva expected

that on January 1, 2014, its last day before generic competition entered the market,

Pfizer would raise the price of branded Detrol LA. This would allow Teva to peg its

price to the now inflated price of the branded drug and thereby command a higher price

for Tolterodine ER on the January 2, 2014 generic launch date.

      841. At the end of the day on Friday December 20, 2013, T.C. of Teva learned

from D.H. at Cardinal that Mylan intended to launch its Tolterodine ER on January 2.

D.H. further provided T.C. with Mylan’s pricing for two dosages, and conveyed that

                                          217
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 218 of 349




Mylan is “looking for a 40% market share,” and that Teva “can figure the rest out,”

illustrating the pervasive nature of the conspiracy and the involvement of third parties,

often wholesalers with cost-plus distribution contracts that meant they also benefitted

from the illegal profits of Defendants’ cartel.

      842. T.C. informed her Teva colleagues of Mylan’s new launch date. K.G. of

Teva then worked over the weekend to turn this information into initial pricing for all

of Teva’s potential customers and then shared it internally. In a telling admission that

Teva had no intention to bid competitively for all accounts, K.G. noted that the next

step was “to pick who should receive” bids. The goal in “pick[ing] who should receive”

bids was to ensure that both Mylan and Teva received their previously stated market

share goals:    Teva wanted “50-60 [%] share” while, in accordance with what

Defendants’ overarching conspiracy would sometimes euphemistically refer to as the

“rules of the road,” Mylan was only “looking for a 40% market share.”

      843. On Monday, December 23, 2013, Rekenthaler, Patel, K.G., T.C., and

several others at Teva had a telephone conference scheduled from 8:00am to 9:00am

to discuss the Tolterodine ER launch strategy.

      844. Just minutes before the meeting was to start, Rekenthaler tried calling

Nesta at Mylan. Nesta returned Rekenthaler’s call at 8:15 am, during the Teva

Tolterodine ER phone conference. Rekenthaler nonetheless answered Nesta’s call on

his cell phone and the pair spoke for a minute and a half. Immediately after the

Tolterodine ER phone conference, Rekenthaler tried calling Nesta two more times.

                                           218
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 219 of 349




      845. Later that same morning, at 10:22 am, Nesta returned Rekenthaler’s calls

and they spoke for an additional 12 minutes.           During these calls, Defendants

Rekenthaler and Nesta exchanged the details about their offers to various customers,

including the specific contractual language used in their offers.

      846. During these calls between Defendants Nesta and Rekenthaler, Teva and

Mylan reached an agreement to allocate the Tolterodine ER market on launch day so

that Teva and Mylan could reach their target share without eroding pricing.

      847. In addition, at 10:33 am – while Rekenthaler was still on the phone with

Nesta – K.G. sent an e-mail to Rekenthaler and others, asking about the appropriate

contractual language to use in offers about the potential for price increases. Minutes

later, at 10:41 am, Rekenthaler replied to K.G. with the exact language, in quotes, that

Mylan was using, in an e-mail titled “Subject: RE: Proposed Price Increase Language”:

“Mylans [sic] language is vague. ‘Pricing subject to change at Mylan’s sole discretion.’”

      848. An hour and a half later, at 12:12 pm (still on December 23, 2013), K.G.

circulated a revised version of Teva’s pricing plan for the Tolterodine ER launch. This

new version incorporated Teva and Mylan’s plan to allocate the market, including the

submission of cover bids and abstention from bidding. Notably, the revised pricing

plan included a chart identifying the major customers (and their associated market share

percentage) that Teva would receive to get close to its desired 60% market share: Teva

would retain CVS (with 18% of the market), EconDisc (15%), Cardinal (8%),

McKesson (6%), Wal-Mart (5%), Rite Aid (4%), Anda (2%), and Omnicare (1%).

                                           219
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 220 of 349




Meanwhile, Mylan would get its 40% share from the remainder of the market, including

Walgreens, Cigna, Humana, Optum Rx (“Optum”), Prime Therapeutics (“Prime”), and

Kaiser.

      849. In order to facilitate this market division, Teva had to arrange to lose the

accounts. This was easily accomplished, however; Teva simply jacked up its prices on

the major accounts (which Teva sometimes wanted to retain for other products) and

some others, and refused to submit bids to the other customers that Mylan targeted.

      850. Specifically, after Rekenthaler and Nesta spoke, Teva’s direct invoice price

for 30 capsules of the 2mg and 4mg dose for Walgreens was raised by 30%: by $24.90,

from $83.03 to $107.93 for 30 capsules; by $74.72, from $249.08 to $323.80, for 90

capsules; and Teva raised the price by $415.13, from $1,383.78 to $1,798.91, for 500

capsules.

      851. For Cigna, Humana, Optum, and Prime, after Rekenthaler and Nesta

spoke, Teva’s somewhat higher (than for Walgreens) direct invoice price was raised by

23%: by $19.95, from $88.05 to essentially the same higher price as Walgreens, $108.00

for 30 capsules; by $59.85, from $264.15 to $324.00, for 90 capsules; and by $332.50,

from $1,467.50 to 1,800.00, for 500 capsules.

      852. Finally, for Kaiser (which initially had the worst pricing), after Rekenthaler

and Nesta spoke, Teva’s direct invoice price for 30 capsules of the 2mg and 4mg dose

was raised by only 4.5%: by $4.15, from $91.85 to $ 96.00 for 30 capsules; by $12.45,



                                          220
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 221 of 349




from $275.15 to $288.00, for 90 capsules; and by $69.17, from $1,530.83 to 1,600.00,

for 500 capsules.

       853. The fact that Teva did not intend to actually win with these bids is further

illustrated in the discrepancy between how Walgreens, Cigna, Humana, Optum, Prime,

and Kaiser were priced before the Nesta-Rekenthaler conversations versus how they

were priced after: before, there were significant differences in the direct-invoice pricing.

Walgreens had the best price, $83.03 for 30 capsules; Cigna, Humana, Optum, and

prime all had the same middle price of $88.05, and Kaiser got the worst price, $91.85.

After Nesta and Rekenthaler spoke, however, Kaiser now had the best price ($96.00),

while Walgreens now shared the worst pricing with Cigna and the others ($108); there

was simply no need to bother with proportionate final prices because Teva knew (and

intended) these bids would not be successful, anyway.

       854. In addition to submitting inflated bids for Walgreens, Cigna, Humana,

Optum, Prime, and Kaiser, Teva agreed to refrain from bidding for certain customers,

such as Publix, Ahold, Hannaford, and PVA Health.

       855. The following day, on December 24, 2013, Defendants Rekenthaler and

Nesta had two more calls to confirm and refine Teva and Mylan’s market allocation

agreement. Those calls lasted for nine (9) minutes and eight (8) minutes, respectively.

       856. No shortages or other market features can explain Defendants’ elevated

prices for Tolterodine ER during the Relevant Period.



                                            221
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 222 of 349




       857. The elevated prices of Tolterodine ER that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

       858. The unlawful agreement between Teva and Mylan regarding Tolterodine

ER was part of all Defendants’ overarching conspiracy to restrain trade unreasonably

and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       R.     Tolterodine Tartrate
       859. Like Tolterodine ER, Tolterodine Tartrate (“Tolterodine”), also known

by the brand name Detrol®, is used for treating an overactive bladder.

       860. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Tolterodine as follows:

       861. As with the many other examples cited herein, the integrated nature of

Defendants’ cartel is illustrated by the combined examples of Tolterodine and

Tolterodine ER: while Tolterodine ER is more convenient, allowing once-daily dosing,

at some price point, the inflated price in the market for the ER formulation would drive

patients to the market for the regular-release formulation – but whichever way

consumers turned, they ran into Defendants’ overarching conspiracy, because just as it

covered Tolterodine ER, so it covered Tolterodine’s regular-release formulation.

       862. Teva was already a manufacturer of Tolterodine tablets when Defendant

Greenstone decided to enter the market, planning its entry for late January of 2014.


                                             222
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 223 of 349




       863. So, in accordance with the established practices of Defendants’ cartel, in

the days leading up to Greenstone’s entry, Greenstone’s Senior Director of Sales and

National Accounts, Jill Nailor (“Nailor”) reached out to her counterpart at Teva (Patel

and Rekenthaler) to co-ordinate Greenstone’s entry into the market, in particular to

ensure that their pricing was consistent and to allocate customer accounts to the new

entrant, Greenstone, which Teva ultimately did, including one of its largest accounts,

CVS, which held more than 20% of Teva’s Tolterodine business.

       864. In addition, one of Nailor’s subordinates, a national account manager at

Greenstone (“R.H.”), was part of the conversation, which was conducted by voice and

text message, but not e-mails, which are more permanent records of what was said and

are more easily recovered in discovery.

       865. Thus, on the afternoon of January 21, 2014, Nailor reached out to Patel

via telephone, twice, but wasn’t able to speak. Illustrating the broad web of Defendants’

overarching conspiracy, Patel did not call back; instead, she texted R.H., less than two

hours after Nailor’s initial calls – after all, co-ordination with fellow cartel members was

a key priority for Defendants, as was obscuring their tracks.

       866. R.H. then telephoned her own boss at Greenstone, Nailor, and after

speaking for a few minutes, R.H. then telephoned Patel at Teva back, and they spoke

for nearly 20 minutes, at the conclusion of which call, R.H. then again telephoned her

own boss, Nailor. Nailor, in turn, then telephoned Rekenthaler, twice, but could not



                                            223
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 224 of 349




get through to him, and left a voice-mail, which wrapped up communications among

the co-conspirators for the day.

       867. The following morning, January 22, Rekenthaler returned R.H.’s calls at

9:47 am by calling Nailor, but also wasn’t able to get through, and then at 11:25 am,

someone at Teva (likely Rekenthaler) called Nailor again, and they spoke for about 10

minutes. That afternoon, Patel called Nailor back twice, at 3:33 pm, but wasn’t able to

get through, so she sent two texts to Nailor, also at 3:33 pm. 3:33 pm was a busy minute

for Patel that day.

       868. At 4:00 pm, Nailor sent two texts to Patel, to which Patel replied the same

minute, followed by another text at 4:01 pm. Upon information and belief, Patel and

Nailor deleted these texts from their telephones to hide the existence of, and their

participation in, Defendants’ overarching conspiracy.

       869. At 4:26 pm, the two bosses (Nailor and Patel) were finally able to speak

directly, for 11 minutes, and confirm their arrangements. During these calls and text

messages, Teva and Greenstone agreed that Teva would concede significant business

to Greenstone in order to avoid price erosion.

       870. The very next day, on January 23, 2014, Greenstone entered the market

for Tolterodine Tartrate 1mg and 2mg Tablets (“Tolterodine”) with the exact same

WAC prices as Teva for all formulations.

       871. This was far from Nailor’s only contribution to Defendants’ overarching

conspiracy: in addition to the communications detailed above, Nailor exchanged in

                                           224
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 225 of 349




excess of 4,400 phone calls and text messages with her contacts at Defendants Amneal,

Dr. Reddy’s, Actavis, Aurobindo, Mylan, Glenmark, Zydus, Teva, Sandoz, Lupin,

Wockhardt, Lannett, Apotex, Upsher-Smith, Par, and Taro between August, 2010, and

May of 2017.

         872. The day after Greenstone's entry – January 24, 2014 – in a message to

Teva’s NAM’s about how important it was for them to determine and document which

competitor was challenging Teva for business in a particular situation (because it would

help Teva determine whether to concede or not), Defendant Patel stated that “[a]s

we’ve heard, Greenstone is entering the market for Tolterodine. I’m sure we will have

to concede somewhere.”

         873. A few days later, on Tuesday, January 28, Teva was informed by CVS that

it had received a competitive price challenge on Tolterodine. K.G. of Teva immediately

asked:     “do we know who this could be?”         Rekenthaler responded that it was

Greenstone, but did not want to put the details into writing: in a reply e-mail from 4:02

pm, copied to Patel and Maureen Cavanaugh, on the subject “RE: price challenge

delphi 10707 cvs tolterodine,” Rekenthaler wrote “It’s Greenstone, new to market. We

can discuss.” The next day, Wednesday, January 29, Patel and R.H. tried to reach each

other several times, and were ultimately able to speak for approximately two minutes.

         874. A few days later, on Monday, February 3, 2014, Patel instructed a

colleague at Teva to concede the business at CVS by providing a small price reduction

that she knew would not be sufficient to retain the business.

                                          225
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 226 of 349




         875. T.C. of Teva, who had the customer relationship with CVS, challenged

the decision to concede the business. Defendant Rekenthaler responded – again

refusing to put the details in writing – at 11:29 am, saying: “I’ll discuss the details of

this with you later. There was a strategy here and you weren’t in the office Thursday or

Friday so we proceeded. Again, it will make sense after I discuss with you.”

         876. The next day, February 4, 2014, Patel spoke to R.H. (at Greenstone) for

approximately a quarter of an hour.

         877. Shortly thereafter, conceded the CVS account to Greenstone.              As

mentioned supra, CVS represented more than 20% of Teva’s Tolterodine business.

         878. No shortages or other market features can explain Defendants’ elevated

prices for Tolterodine during the Relevant Period.

         879. The elevated prices of Tolterodine that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

         880. The unlawful agreement between Greenstone and Teva regarding

Tolterodine was part of all Defendants’ overarching conspiracy to restrain trade

unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         S.    Norethindrone/EE
         881. Norethindrone/ethinyl estradiol (“Norethindrone/EE”), also known by

the brand name Ovcon 35, is a combination of medications used as an oral contra-


                                             226
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 227 of 349




ceptive. Teva markets its generic version of this combination medication under the

trade name Balziva.

      882. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Norethindrone/EE as follows.

      883. On January 23, 2014, a customer informed Teva that a new market entrant

was seeking a share of its business. Teva employees surmised that the entrant was Lupin,

as it had recently obtained approval to begin marketing its own generic of Ovcon 35.

      884. Teva employees discussed internally how to make room for this new

player in the market, with one expressing concern that “[w]e would lose our current

market lead if we were to concede this business.” Per Defendants’ overarching

conspiracy agreement, however, discussions about how to share the market with the

recent entrant were not limited to internal communications. So the very next day, Patel

spoke to Berthold at Lupin twice by phone.

      885. A few days later, on January 29, Patel informed Rekenthaler of her

recommendation, based on her communications with Berthold, to take a co-operative

stance towards this competitor, saying: “we should concede part of the business to be

responsible in the market.” By being “responsible,” Patel meant voluntarily conceding

market share to the new entrant so Lupin could achieve its “fair share” of the

Norethindrone/EE the market without any unpleasant competition with its co-

conspirators.

                                          227
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 228 of 349




       886. On February 4, Patel received the profitability analysis she requested in

order to determine how much of the customer’s business to hand over to Lupin. That

same day, she spoke to Berthold two more times to further co-ordinate Lupin’s

seamless entry into the market.

       887. No shortages or other market features can explain Defendants’ elevated

pricing for Norethindrone/EE during the Relevant Period.

       888. The elevated prices of Norethindrone/EE that resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

       889. The unlawful agreement between Teva and Lupin for Norethindrone/ EE

was part of all Defendants’ overarching conspiracy to unreasonably restrain trade and

to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       T.     Capecitabine
       890. Capecitabine, also known by the brand name Xeloda®, is a chemotherapy

agent used in treating breast and colon cancers.

       891. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Capecitabine as follows:

       892. As early as January, 2014, Teva and Mylan were planning their eventual

Capecitabine launch. As was standard practice in Defendants’ cartel, part of this




                                             228
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 229 of 349




planning process included sharing the market between them so they could allocate

Capecitabine customers between them.

      893. For example, in a January 31, 2014 e-mail, J.P., a national accounts

executive at Teva, told K.G., Rekenthaler, and others at Teva, that Mylan was courting

a specific customer, Armada Health Care. Teva incorporated this information from

Mylan into its launch plan for Capecitabine.

      894. On February 26, 2014, Mylan’s Nesta called Rekenthaler at Teva and they

spoke for approximately a quarter of an hour. Nesta told Rekenthaler that Mylan would

not be able to launch Capecitabine on time, which Rekenthaler immediately passed on

to his Teva colleagues; this meant that, as the sole generic supplier of Capecitabine,

Teva would charge a higher price than it could if it faced generic competition.

      895. A week or two later, in early March, 2014, Teva launched as the sole

generic supplier of Capecitabine, and remained the exclusive generic Capecitabine

manufacturer until August, when Mylan finally entered the market.

      896. On August 4, Nesta and Rekenthaler spoke three times by telephone,

during which calls they discussed how to divide up the market between them, including

that Teva would concede its Capecitabine business at ABC, Econdisc, and

McKesson/Rite-Aid to Mylan.

      897. After their 12:46 pm call, Rekenthaler e-mailed Maureen Cavanaugh, his

boss at Teva, regarding this issue, to which Cavanaugh replied that they should discuss

in person when she was back in the office the next day.

                                          229
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 230 of 349




      898. Less than an hour later, Rekenthaler sent another e-mail, with a sole

recipient, requesting Patel to run a customer report and indicating that Mylan will “be

looking at ABC, McKesson, and Econdisc as well as a couple small guys, probably

aiming at 35% share.” Just as Rekenthaler said, Mylan did in fact seek the business for

each of these three companies, and Teva conceded each of them, pursuant to the

agreement Rekenthaler had reached with Nesta.

      899. A few days later, on August 7, 2014, McKesson told Teva it had received

a bid for Capecitabine and gave Teva the opportunity to bid to retain the business. Patel

then sent an e-mail to K.G., Rekenthaler, and a senior operations executive at Teva,

C.B. C.B. did not want to put their plan in writing. Instead C.B. told Patel she needed

to discuss it. K.G., separately, questioned whether the competitive bid was coming

from Mylan, and asked Rekenthaler whether he had any additional information.

Rekenthaler also did not want to put that information in writing.

      900. The same day that Mylan put in its bid to McKesson – August 7, 2014 –

Nesta and Rekenthaler spoke by phone for nearly thirteen minutes. On that call, Nesta

and Rekenthaler discussed Mylan’s bid to McKesson and reconfirmed their market

allocation scheme, including that the McKesson Capecitabine account would go to

Mylan.

      901. This market allocation scheme was highlighted in other e-mails as well.

On August 10, 2014, C.B. e-mailed Rekenthaler, Patel, and K.G. about the plan.



                                          230
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 231 of 349




Rekenthaler knew Mylan was targeting Econdisc, even though Econdisc had not

contacted Teva, because he and Defendant Nesta had previously discussed it.

      902. The next morning, at 8:30am on August 11, 2014, Rekenthaler alerted

others at Teva that Mylan had received formal approval to market Capecitabine. Five

minutes later, Rekenthaler received a call from Nesta. After exchanging voicemails, the

two spoke at 8:52 am. The call lasted just under six minutes. Shortly after hanging up

the phone, at approximately 9:02 am, Rekenthaler e-mailed K.G., Defendant Patel and

others at Teva to confirm Mylan’s participation in the scheme.

      903. In accordance with their market allocation scheme and in furtherance of

all Defendants’ overarching conspiracy, Mylan targeted the Capecitabine accounts of

ABC, Econdisc, and McKesson/Rite-Aid; and in accordance with their market

allocation scheme and in furtherance of all Defendants’ overarching conspiracy

allocation, Teva conceded all three of those accounts.

      904. In addition, and also pursuant to these agreements, Teva conceded some

smaller customers, as well. For example, on August 14, 2014, Cigna (a smaller

customer) told Teva that Cigna had received a bid for Capecitabine. On August 18,

Rekenthaler called Nesta to discuss the market allocation scheme and Mylan’s bid to

Cigna. The pair talked for thirteen minutes. The next day, K.G. circulated an internal

e-mail confirming that Teva “will be conceding this business” at Cigna. Teva did not

retain Cigna’s Capecitabine business; instead, it went to Mylan.

      905. No shortages or other market features can explain Defendants’ elevated

                                          231
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 232 of 349




pricing for Capecitabine during the Relevant Period.

      906. The elevated prices of Capecitabine that resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

      907. The unlawful agreement between Teva and Mylan for Capecitabine was

part of all Defendants’ overarching conspiracy to unreasonably restrain trade and to fix,

raise, maintain, and/or stabilize the prices of the Drugs at Issue.

      U.     Dexmethylphenidate HCL Extended Release
      908. Dexmethylphenidate HCL Extended Release (“Dexmeth ER”), also

known by the brand name Focalin, is used to treat ADHD.

      909. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Dexmeth ER as follows:

      910. When Sandoz decided it was going to start marketing the 40mg dose of

Dexmeth ER, it followed what was by then standard procedure: reaching out to fellow

cartel members to co-ordinate entry without decreasing price. So Sandoz’s CW-1 began

speaking regularly with Patel about Dexmeth ER.

      911. For example, on February 10, 2014, after discussing marketing this dose

at work during the day, CW-1 telephoned Patel in the evening to discuss Dexmeth ER

and they spoke for approximately a quarter of an hour.




                                             232
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 233 of 349




      912. Two days later, Sandoz submitted a bid to ABC for Dexmeth ER. The

same day, CW-1 and Patel spoke by telephone and Teva agreed to concede the ABC

account to Sandoz, in order to avoid price competition between the two suppliers. Patel

then e-mailed her colleagues at Teva to summarize the details of the deal she had

worked out with Sandoz.

      913. Two days after that, on Friday, February 14, 2014, Anda (a large GPO

customer) – in light of Sandoz’s entry into the market – approached Teva and asked for

a price reduction on Dexmeth ER. Rather than lower their price to retain the account,

Teva refused – handing that business to its nominal competitor (and co-conspirator),

Sandoz.

      914. The following week, on February 18, Patel left a voice-mail for CW-1; and

that same day, Patel’s firm (Teva) ceded the Rite Aid account to CW-1’s company,

Sandoz. The two confirmed their arrangement again two days later, again via telephone.

      915. Two days after that, on February 20, 2014, another large retail customer

approached Teva indicating that because a new competitor had launched for Dexmeth

ER, the customer was entitled to certain price protection terms (i.e., a lower purchase

price for the drug). The same day, Patel spoke to CW-l for almost 21 minutes. The

next day, February 22, Patel responded internally about the customer’s request, with

additional inside information from Sandoz. Patel and CW-1 spoke again a few days

later, on February 27, to further co-ordinate about Dexmeth ER.



                                         233
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 234 of 349




      916. Teva and Sandoz were not alone in allocating customers for certain

formulations of Dexmeth ER.         The agreement was also carried out by other

manufacturers, allowing Sandoz to take share from them. In February of 2014, for

example, as Sandoz was seeking share on the l5mg dosage strength of Dexmeth ER,

Par assisted them.

      917. Simultaneously with Patel’s co-ordination with Sandoz, Teva’s

Rekenthaler Teva was speaking to M.B., a senior national account executive at Par,

including two calls on February 10 (18 and 3 minutes), two calls on February 19 (2

and 22 minutes), and calls on February 24 and 25, in order to effectuate the scheme.

      918. Throughout this time period, Sandoz, Par, and Teva all abided by the fair

share principles as part of Defendants’ ongoing conspiracy, ceding customer accounts

to Sandoz in order to abide by the “rules of the road” to accommodate the new market

entrant without lowering prices. In accordance with the terms of Defendants’ cartel,

Sandoz’s target market share for varying strengths of Dexmeth ER varied by how many

manufacturers were in the market. Further, the scheme was not limited to any particular

dose of Dexmeth ER.

      919. On May 6, 2015, for example, Teva declined to submit a bid to Walgreens

for the 5mg dose of Dexmeth ER. Similarly, on June 30, 2015, Sandoz declined to put

in a bid to Managed Health Care Associates, a large GPO, on Dexmeth ER 20mg, on

the basis that Sandoz already had 57% market share – greater than its sole competitor

on this dosage strength, Teva.     When a Sandoz national account representative

                                         234
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 235 of 349




communicated this decision to the customer, however, he lied and told the customer

that the decision not to bid was based on limited supply.

         920. No shortages or other market features can explain Defendants’ elevated

prices for Dexmeth ER during the Relevant Period.

         921. The elevated prices of Dexmeth ER that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

         922. The unlawful agreement between Sandoz, Par, and Teva regarding

Dexmeth ER was part of all Defendants’ overarching conspiracy to restrain trade

unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         V.    Piroxicam
         923. Piroxicam, also known by the brand name Feldene®, is another NSAID

used in the treatment of pain and inflammation associated with rheumatoid arthritis,

juvenile rheumatoid arthritis, and other disorders.

         924. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Piroxicam

as follows:

         925. On March 3, 2014, Defendant Greenstone received FDA approval to

market Piroxicam capsules in 10mg and 20mg doses. Greenstone entered the market

with the exact same WAC pricing as the incumbent generic manufacturer, Defendant


                                             235
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 236 of 349




Teva, and immediately sought out customers.

       926. At 10:07 am on March 5, 2014, Teva’s Patel received an e-mail about

Greenstone’s Piroxicam approval and the fact that Greenstone was trying to take

business from Teva.

       927. Under Defendant’s overarching conspiracy, this was acceptable conduct

because, like Teva, Greenstone was entitled to its “fair share.” Nevertheless, to ensure

the Greenstone would abide by what Defendants referred to as the “rules of the road,”

Patel reached out to her contacts at Greenstone that same day, less than an hour after

receiving the e-mail with the news that Greenstone was entering the Piroxicam market.

Patel called R.H. at Greenstone at l0:55amn and they spoke briefly. Shortly thereafter,

Patel called R.H.’s boss, Jill Nailor. At 2:14 that afternoon, Patel and Nailor spoke

briefly, and then Patel replied to the 10:07 am e-mail discussing Greenstone’s Piroxicam

strategy.

       928. The following day – March 6, 2014, the day after Greenstone’s Piroxicam

launch – rather than focusing on her customers, Patel had multiple conversations with

her ostensible competitors at Greenstone, R.H. and Jill Nailor. Internally, Patel

requested a sales and profitability analysis of Teva’s Piroxicam customers so she could

figure out which accounts to cede to Greenstone.

       929. The following day, Patel sent an internal e-mail to a marketing manager,

identifying specific customers to concede to Greenstone because under the “rules of

the road” for being a “Quality Competitor” as part of the overarching conspiracy, and

                                          236
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 237 of 349




further based on Patel’s several conversations with Greenstone, Greenstone had to take

additional Teva customers to reach its “fair share” of the market.

       930. However, by the middle of the following week, on March 12, 2014, Patel

learned that Greenstone attempted to get more than its “fair share” by also targeting

Teva’s largest Piroxicam account, CVS, which was responsible for over ¼ of Teva’s

Piroxicam business.

       931. This challenge was outside of the conduct permitted by the overarching

conspiracy, so – unlike other examples of co-operative inaction detailed elsewhere

herein – Teva fought to keep this particular account for this particular drug. Teva

lowered its price to CVS for Piroxicam by 20% and CVS stayed with Teva.

       932. Teva and Greenstone continued to co-ordinate their allocation over the

coming days and weeks. On March 17, 2014, Patel called R.H. at Greenstone; R.H.

called Patel back at 11:35 pm that night and they spoke for 15 minutes. The fact that

competitors Teva and Greenstone were speaking in literally the middle of the night

illustrates the strength of the overarching agreement and Defendants’ attempts to hide

it from Plaintiffs and the public.

       933. Immediately after speaking to Patel – also in the middle of the night –

R.H. called Nailor and they spoke for ten minutes. Teva retained the CVS account but

conceded other customers (representing less market share) to Greenstone through

March and April.

       934. For example, on March 25, 2014, Teva learned of a challenge from

                                          237
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 238 of 349




Greenstone at Anda, a wholesaler distributor. Following an analysis of its market share,

Teva determined that it still had more than its fair share of the market. Pursuant to the

understanding among generic manufacturers alleged herein, Teva conceded the Anda

business to Greenstone on Piroxicam. Patel agreed with the decision to concede on

April 1, 2014.

       935. No shortages or other market features can explain Defendants’ price

increases for Piroxicam during the Relevant Period.

       936. The elevated prices of Piroxicam that resulted from Defendants’

anticompetitive conduct injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

       937. The unlawful agreement between Teva and Greenstone for Piroxicam

capsules was part of all Defendants’ overarching conspiracy to unreasonably restrain

trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       W.     Niacin ER
       938. Niacin Extended Release (“Niacin ER”), also known by the brand name

Niaspan ER, is used to treat high cholesterol.

       939. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Niacin ER

as follows:




                                             238
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 239 of 349




      940. As would be expected from the large and elaborate overarching

conspiracy alleged herein, Fenofibrate was not the only drug on which Defendants

Teva, Lupin, and Zydus colluded; Niacin ER was another.

      941. Teva entered the Niacin ER market on September 20, 2013, and as a result

of patent litigation under the Hatch-Waxman Act, Defendant Teva had been awarded

180 days of exclusivity from that date. As a result, Teva’s exclusivity was set to expire

six months later, on March 20, 2014.

      942. Teva knew that Defendant Lupin planned to enter on March 20, 2014,

and that Lupin would have 100 days of semi-exclusivity (until June 28, 2014) before a

third generic manufacturer (Defendant Zydus) could enter the Gabapentin market, on

June 28, 2014.

      943. Knowing that Lupin was a “High Quality Competitor,” i.e., one that would

stick to Defendants’ overarching agreement and not compete with Teva on price, Teva

increased price on Niacin ER by 10% on March 7, 2014, in advance of its competitors’

entry. Teva did this because it knew Lupin would not erode Teva’s price to gain market

share beyond the so-called “fair share” that the “Rules of the Road” allowed.

      944. In the days leading up to the price increase, all three competitors

exchanged several calls during which they discussed, among other things, the price

increase on Niacin ER and the allocation of customers to the new entrants, Zydus and

Lupin. The communications between Green (now of Zydus) and Patel and Rekenthaler

of Teva, and Berthold of Lupin included, on March 3, two approximately 20-minute

                                          239
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 240 of 349




calls, one from Green to Rekenthaler and one from Rekenthaler to Patel, and then the

following day, on March 4, an approximately 13-minute call between Green and

Berthold.

      945. These calls were in preparation for a March 6 meeting between Patel &

Rekenthaler regarding which customers they would give to their competitors.

      946. The same day, Patel called Green to discuss the same issue: which Niacin

ER customers would Teva cede to Zydus. They agreed that Teva would cede 40% of

the market to Zydus.

      947. Although in a competitive market, a second generic entrant typically

charges about 50% less than the incumbent, here, Zydus charged only 10% less than

Teva’s already-increased price – so the net result was essentially that both Defendants

continued to charge what Teva originally charged during its exclusivity period, thereby

avoiding the price erosion that would have occurred in the presence of competition.

      948. Additional calls among the three followed on May 7-9. Ultimately, the

competitors agreed that Teva would retain its Niacin ER account with ABC but

concede its account with McKesson and Cardinal, both large wholesalers, to Zydus and

Lupin, respectively.

      949. On June 5, 2014, a Director of National Accounts at Teva (“J.P.”) sent an

internal e-mail regarding competition in the Niacin ER market and noted the loss of

the McKesson Niacin ER account in Teva’s internal database – named, appropriately,

Delphi – and noted that the reason for the concession was that it was a strategic

                                         240
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 241 of 349




decision, which was the conspirator’s code for allowing “fair share” of the relevant

market to their co-conspirator competitors.

       950. On June 28, 2014, Zydus launched Niacin ER and published WAC

pricing that matched the per-unit cost for both Teva and Lupin.

       951. The agreement between Zydus, Teva, and Lupin caused prices for Niacin

ER to be higher than they would have been in a competitive market and prevented price

erosion that would have occurred in such a market.

       952. No shortages or other market features can explain Defendants’ elevated

prices for Niacin ER during the Relevant Period.

       953. The elevated prices of Niacin ER that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

       954. The unlawful agreement among Zydus, Teva, and Lupin regarding Niacin

ER was part of all Defendants’ overarching conspiracy to unreasonably restrain trade

and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       X.     Baclofen
       955. Baclofen, also known by brand names Gablofen® and Lioresal®, is a

muscle relaxant and is used in treating muscle spasms caused by certain conditions, such

as multiple sclerosis and spinal cord injury or disease.




                                             241
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 242 of 349




      956. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Baclofen

as follows:

      957. During the Relevant Period, Defendant Teva was a dominant supplier of

generic Baclofen. In early 2014, the primary suppliers in the market for Baclofen were

Teva (62.4%), Qualitest (22.5%), and Upsher-Smith (6.8%).

      958. Prior to February of 2014, Defendant Upsher-Smith (or “Upsher”) was a

bit-player in the Baclofen market and Baclofen was not a very profitable drug for the

firm, but its collusion with Teva changed all that.

      959. Effective February 21, 2014, Upsher imposed a significant price increase

on its Baclofen customers, more than tripling or quadrupling its WAC price, depending

on the formulation.

      960. Upsher’s price increase meant Teva was now the lowest-price supplier of

Baclofen: Upsher’s more than tripling/quadrupling of its price meant that Teva

Baclofen now sold at a 66%-75% discount to Upsher. In a competitive market, some

or all of Upsher’s customers would have moved their business to Teva to take advantage

of Teva’s lower pricing on its functionally-indistinguishable product. But that is not

what happened because Teva wouldn’t let them.

      961. Instead, because of its anticompetitive, conspiratorial agreement with

Upsher and all the other Defendants, Teva did not seek out additional business, even

though it was now the lowest-priced market participant. Not only did Teva not seek

                                           242
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 243 of 349




out new business, but refused to accept new business that fell into its lap, instead

deferring those requests to Upsher – and likely falsely explaining to customers that

industry-wide supply issues meant Teva could not service additional, new accounts.

      962. Upsher-Smith, on the other hand, was able to secure several new

customers as a result of Qualitest’s exit from the market – and at more than triple or

quadruple the earlier price.    As a result of this implementation of Defendants’

overarching scheme, Baclofen suddenly (literally, overnight) became highly profitable

to Upsher.

      963. Teva initially considered following the Upsher-Smith price increase as part

of its April 4, 2014 price increases – but decided against doing so because Teva

considered Qualitest a so-called “1ow-quality” competitor – in other words, in Teva’s

mind, Qualitest might take market share if Teva increased its price.

      964. Events showed that Teva was wrong about Qualitest, but in early April of

that year, Teva learned that Qualitest was exiting the market for at least 3-4 months, if

not permanently. This completely changed Teva’s analysis of the Upsher price increase.

      965. Upon learning that the only significant remaining competitor in the

market would now be Upsher-Smith – a so-called “high-quality competitor” who would

collude with Teva – Teva immediately decided to follow the Upsher price increase. Patel

asked one of her direct reports to start working up price increase scenarios for Baclofen

that same day.



                                          243
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 244 of 349




      966. Patel felt that Upsher-Smith was what Defendants referred to as a “highly-

quality competitor,” meaning one that was particularly helpful to implementing the

overarching conspiracy of all Defendants and achieving its goals,

in part because of Patel’s relationship and understanding with a national account

executive at Upsher (“B.L.”). In the weeks before she started her employment at Teva

(after leaving her previous job at wholesaler ABC), Patel and B.L. exchanged text

messages, and during her first week on the job, as she was beginning to identify price

increase candidates and co-operative co-conspirators, Patel spoke to B.L. on April 29,

2013 for nearly 20 minutes.

      967. During these initial communications, Patel and B.L. solidified the

understanding and agreement that Teva and Upsher would follow each other’s price

increases, and would not compete for each other’s customers after a price increase.

Their agreement was further cemented in June and July of 2013, when the two

competitors agreed to substantially raise the price of Oxybutynin Chloride.

      968. By April of 2014, a year after those initial discussions and agreement, there

was no need for the two to speak directly because it was already agreed between them

that Teva would follow an Upsher price increase in any market.

      969. Effective April 15, 2014, Teva raised its WAC and SWP pricing to match

Upsher pricing exactly. Just as Upsher had done in February, now Teva imposed a

significant price increase on its Baclofen customers, more than tripling or quadrupling

its WAC price, depending on the formulation.

                                         244
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 245 of 349




      970. As discussed above, pursuant to the agreement between the companies,

Teva did not seek to take any customers from Upsher-Smith during the time period

after Upsher’s increase and before Teva’s increase. Teva would not have increased its

prices on Baclofen without its agreement in place with Upsher or in the absence of

Defendants’ overarching conspiracy.

      971. Two months later, in June, 2014, Defendant Lannett entered the market

for Baclofen at the same WAC prices as Defendants Teva and Upsher-Smith. Teva

and Lannett colluded so that Lannett could seamlessly enter the Baclofen market

without eroding the dramatically higher prices that Defendants’ over-arching

conspiracy had already set.

      972. On June 12, 2014, Sullivan (Director of National Accounts at Lannett)

sent a message to her competitor and co-conspirator, Patel (Teva’s Director of Strategic

Customer Marketing) – but in an attempt to hide their communications, she used

Facebook Messenger, rather than e-mail or text. Less than 15 minutes later, Patel

returned Sullivan’s message with a phone call. During the conversation, Sullivan

confided to Patel that Lannett would shortly be entering the Baclofen market – a

message that was confirmed in a follow-up via Facebook Messenger that afternoon.

      973. After additional phone calls and texting between Sullivan and Patel on July

1 and 11, on July 22, a customer informed Teva that it had received a lower price on

Baclofen. Even though that price was only slightly below Teva’s price, Teva decided

to concede the business, and noted this in its internal Delphi database.

                                          245
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 246 of 349




       974. Teva had significantly increased its price for Baclofen in April, 2014,

(following the Upsher-Smith price increase), and was able to maintain those prices even

after Lannett entered the market a few months later. In fact, when Lannett entered the

market, it came in at the exact same WAC price as Teva.

       975. No shortages or other market features can explain Defendants’ price

increases for Baclofen during the Relevant Period.

       976. The elevated prices of Baclofen that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

       977. The unlawful agreement among Teva, Upsher, and Lannett regarding

Baclofen was part of Defendants’ overarching conspiracy to unreasonably restrain trade

and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       Y.     Fosinopril-HCTZ
       978. Fosinopril-Hydrochlorothiazide (“Fosinopril-HCTZ”), also known by the

brand name Monopril HCT®, is a medicine used to treat hypertension. The primary

sellers of Fosinopril-HCTZ during the Relevant Period were Aurobindo, Citron,

Glenmark, Heritage and Sandoz.

       979. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Fosinopril-

HCTZ as follows:




                                             246
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 247 of 349




      980. In early 2012, the incumbent manufacturers of Fosinopril-HCTZ were

Aurobindo, Glenmark and Sandoz. In the spring of 2012, Heritage entered the market.

Citron did not enter the market until 2014.

      981. Instead of entering with a lower-priced product in order to gain market

share, Heritage announced a list price identical to Sandoz, slightly higher than

Aurobindo, and slightly lower than Glenmark.

      982. Even though it was not offering better pricing, Heritage quickly captured

market share for Fosinopril-HCTZ, consistent with the “fair share” agreement between

Defendants.

      983. In this timeframe, all the Fosinopril-HCTZ manufacturers at the time—

Aurobindo, Glenmark, Heritage and Sandoz—met on numerous occasions at trade

events. See Exhibit 1.

      984. Prices remained stable in the Fosinopril-HCTZ market from 2012 into

2014, at which time Heritage included Fosinopril-HCTZ on its target list for price

increases.

      985. As discussed supra, during the week of April 14, 2014, Heritage’s Malek

asked two employees to analyze the impact of price increases for numerous generic

drugs, including Fosinopril-HCTZ, and during a Heritage conference call on April 22,

2014, Malek informed the sales team that Fosinopril-HCTZ was targeted for a price

increase.



                                         247
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 248 of 349




      986. As with Heritage’s other targeted price increases, Malek aimed to

“socialize” the idea of price increases with the other Fosinopril-HCTZ manufacturers

by direct outreach and communication about Heritage’s intentions. Both Malek and

Glazer pushed Heritage employees to communicate with their competitors and to

obtain agreement to raise prices.

      987. Between the time of the sales team call in April and Heritage’s price

increase in July, Heritage communicated by phone call or text with every other

manufacturer of Fosinopril-HCTZ, totaling at least 100 contacts. See Table 3. Some of

these communications are detailed below.

      988. On April 26, 2014, representatives from Aurobindo, Citron, Glenmark,

Heritage and Sandoz met at the NACDS 2014 Annual Meeting in Scottsdale, AZ.

      989. Two days later, on April 28, Malek e-mailed Lukasiewicz, directing him to

contact Aurobindo about pricing for Fosinopril-HCTZ, Glyburide, and Glyburide-

Metformin. Tellingly, Glazer told Lukasiewicz not to put any of his communications

with Aurobindo in writing. Lukasiewicz exchanged several voicemails with his contact

at Aurobindo on April 28-29, 2014.

      990. In May, 2014, Heritage’s Lukasiewicz began speaking with employees at

Aurobindo and Glenmark, via phone and LinkedIn, about price increases for

Fosinopril-HCTZ. On May 2, 2014, a Heritage employee—likely Lukasiewicz—

contacted an employee at Glenmark via LinkedIn to discuss pricing for at least

Fosinopril-HCTZ.

                                        248
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 249 of 349




      991. A Heritage employee—likely Lukasiewicz—spoke by phone with his

Aurobindo contact for approximately 16 minutes on May 8, 2014. During this call, they

reached an agreement to raise the price of at least Fosinopril-HCTZ, Glyburide-

Metformin, and Glyburide.

      992. On May 8, 2014—the            same    day     Lukasiewicz    spoke     with

Aurobindo— Lukasiewicz called an employee at Glenmark, and they spoke for

approximately 14 minutes.

      993. The next day, on May 9, the Aurobindo employee spoke with an employee

at Glenmark for approximately nine minutes.

      994. The same day, Heritage had another internal conference call discussing

the list of drugs proposed for increases. Fosinopril-HCTZ, Verapamil, Theophylline,

Paromomycin, Nystatin, Nimodipine, Leflunomide, Glyburide-Metformin, and

Glyburide were all on the price increase list. During the conference call, the Heritage

sales team shared the results of their conversations with competitors in seeking

agreements to raise prices on certain drugs.

      995. Lukasiewicz was far from the only Heritage employee communicating

with other Defendants, including manufacturers of Fosinopril-HCTZ. On May 14,

2014, Sather attended the MMCAP National Member Conference in Bloomington,

Minnesota. She used this conference as an opportunity to speak in person with a

number of different competitors about pricing. Sather confirmed agreements on

pricing with at least Aurobindo (Fosinopril-HCTZ, Glyburide, and Glyburide-

                                          249
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 250 of 349




Metformin), Sandoz (Fosinopril-HCTZ), and Lannett (Doxy Mono). Sather e-mailed

Malek the very next day, on May 15, telling him of the agreements with Aurobindo,

Sandoz, and Lannett.

      996. Also on May 15, the day after speaking with Heritage’s Sather and while

the MMCAP National Member Conference was still ongoing, the same Aurobindo and

Sandoz employees spoke by phone and texted each other multiple times. A week later,

a competitor— likely an employee from Aurobindo or Heritage—exchanged text

messages with the same employee at Sandoz to confirm she had his correct cell phone

number.

      997. During this time, an employee at Aurobindo also spoke with employees

at Glenmark and Sandoz about price increases for Fosinopril-HCTZ.

      998. On May 15, 2014, a large pharmacy customer informed Heritage that

Aurobindo had recently provided a lower bid for Fosinopril-HCTZ.            Sather

recommended that Heritage not reduce its price to retain business, because she was

confident that Aurobindo would stick to the pricing strategy she and Aurobindo had

reached the previous day.

      999. Heritage’s Sather continued her pricing discussions on Fosinopril-HCTZ

in person while at the June 2014 HDMA Business and Leadership Conference. On

June 3, Sather had dinner and drinks with a number of Heritage’s competitors at the

Sandbar Restaurant, including a contact at Sandoz.



                                         250
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 251 of 349




      1000. Following these trade association meetings, there was a sharp uptick in

discussions among competitors. In the week of June 3-10, 2014, an Aurobindo

employee had three phone calls with a Sandoz employee and five phone calls and

multiple text messages with Glenmark, likely to discuss pricing of at least Fosinopril-

HCTZ.

      1001. On June 16, 2014, a different Glenmark employee called a different

Aurobindo employee and they spoke for approximately 22 minutes. Again, these

discussions were likely about pricing of Drugs at Issue, including Fosinopril-HCTZ.

      1002. A week later, on June 23, the Heritage sales team had a meeting where

they discussed the price increases targeted for the identified drugs. The proposed

increase for Fosinopril-HCTZ was 200%.

      1003. Two days later, Heritage’s Lukasiewicz spoke with his Aurobindo contact

for approximately 18 minutes, on June 25, the day before Heritage issued price increase

letters for numerous drugs, including Fosinopril-HCTZ. They spoke for approximately

three minutes again on July 7, 2014.

      1004. Also on June 25, a Heritage employee texted a contact at Citron to discuss

Citron’s entry into the Glyburide market and proposed price increases in that market.

During this text exchange, Heritage learned for the first time that Citron was also

planning to enter the market for Fosinopril-HCTZ. After learning about Citron’s

proposed entry into the Fosinopril- HCTZ market, the Heritage employee disclosed



                                         251
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 252 of 349




Heritage’s plan to increase the pricing for Fosinopril-HCTZ. She also informed the

Citron employee that Aurobindo was a competitor for Fosinopril-HCTZ.

      1005. Just as the anticompetitive agreement between Heritage’s Malek and

Teva’s Patel started with one Drug at Issue (Nystatin oral tablets) and evolved into an

agreement about seven Drugs at Issue, this exchange between Heritage and Citron

provides another example of the overarching conspiracy at work. Although Heritage

contacted Citron to discuss pricing on Glyburide, the communications—and

anticompetitive agreement—naturally and inevitably expanded to include an additional

Drug at Issue, in this instance, Fosinopril-HCTZ.

      1006. On June 26, 2014, Heritage issued price increase notices for nine drugs,

including Fosinopril-HCTZ.

      1007. On June 27, the day after Heritage began sending out price increase

notices for Fosinopril-HCTZ, an employee of Aurobindo and an employee of

Glenmark spoke twice, with one of their calls lasting almost 18 minutes. Over the next

several months, Glenmark and Aurobindo continued to speak about at least Fosinopril-

HCTZ.

      1008. On July 1, 2014, a Citron employee called an employee at Heritage to

discuss Citron’s agreement to raise prices on certain drugs and to discuss Heritage’s

price increase plan for Fosinopril-HCTZ. They spoke for approximately 13 minutes.

During this conversation, the Citron employee told Heritage that they should not



                                         252
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 253 of 349




communicate with Citron through e-mail, but should instead orally convey any sensitive

information about pricing for Fosinopril-HCTZ or any other drugs.

       1009. Employees of Heritage and Citron spoke for approximately 22 minutes

again on July 2, 2014, about Fosinopril-HCTZ and other drugs. These conversations

continued throughout at least July and August of 2014.

       1010. On July 18, 2014, a Heritage employee – likely Lukasiewicz – spoke with

a Glenmark employee for approximately 23 minutes about at least Fosinopril-HCTZ.

On July 30, 2014, they spoke for more than five minutes about the same thing.

       1011. By this time, Heritage had double its list (WAC) prices for Fosinopril-

HCTZ. Fosinopril-HCTZ prices remained elevated – and well above the competitive

price – thereafter.

       1012. The “fair share” agreement among Defendants enabled Heritage to

maintain and even increase its market share for Fosinopril-HCTZ, even though it had

raised prices above a competitive level, thereby injuring Plaintiffs.

       1013. During this timeframe, Citron also was communicating directly with

Aurobindo. On July 28, 2014, an employee of Citron called and texted an employee at

Aurobindo several times until the two were finally able to connect by phone. They

spoke later that day for approximately 24 minutes.

       1014. That day, Citron confirmed internally that Heritage had increased its list

prices for Fosinopril-HCTZ, and also had raised prices on two other drugs that Citron

was trying to match on price increases: Glyburide and Glyburide-Metformin.

                                           253
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 254 of 349




       1015. A Citron employee spoke with an employee of Glenmark twice on July

14, 2014. The first call lasted for approximately seven minutes. The second call, which

occurred shortly thereafter, was for approximately 13 minutes. The next day, Citron

increased its Fosinopril-HCTZ prices to be in line with the price increases adopted by

Heritage.

       1016. Although Heritage significantly raised its prices for Fosinopril-HCTZ, it

did not lose market share until at least 2016 (when it appears to have begun to exit the

market). Maintaining a dominant share of the market was only possible because of the

“fair share” agreement among Heritage, Aurobindo, Citron, Glenmark and Sandoz.

       1017. No shortages or other competitive market features can explain

Defendants’ price increases of Fosinopril-HCTZ.

       1018. The elevated prices of Fosinopril-HCTZ that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

       1019. The unlawful agreement between Aurobindo, Citron, Glenmark,

Heritage, and Sandoz regarding Fosinopril-HCTZ was part of all Defendants’

overarching conspiracy to unreasonably restrain trade and to fix, raise, maintain, and/or

stabilize the prices of the Drugs at Issue.

       Z.     Glipizide-Metformin
       1020. Glipizide-Metformin HCl, also known by the brand name Metaglip®, is

used to treat high blood sugar levels that are caused by Type 2 Diabetes Mellitus.


                                              254
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 255 of 349




      1021. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Glipizide-

Metformin as follows:

      1022. Since 2009, numerous Defendants have sold Glipizide-Metformin,

including Mylan, Teva, Sandoz (which had mostly exited the market by 2010), Actavis

(which had mostly exited the market by 2014), Heritage (which entered the market in

2010 and mostly exited the market by July 2017), Sun (sold de minimis amounts up until

2016) and Zydus (entered the market in September 2016).

      1023. By April of 2014, Defendants Heritage, Teva and Mylan controlled nearly

the entire Glipizide-Metformin market.

      1024. As noted above, on April 15, 2014, Heritage’s Malek called Teva’s Patel

and the two spoke for approximately 17 minutes and discussed seven different Drugs

at Issue for which Teva was a competitor of Heritage, including Glipizide-Metformin.

During their conversation, Patel agreed that if Heritage increased prices for the seven

drugs they discussed, including Glipizide-Metformin, Teva would support the price

increases.

      1025. Heritage’s Malek and Teva’s Patel spoke several more times over the next

several months to confirm and finalize their agreements regarding numerous drugs,

including Glipizide-Metformin.

      1026. As discussed above, during an April 22, 2014, Heritage sales team

teleconference, numerous drugs were slated for a price increase, including Glipizide-

                                           255
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 256 of 349




Metformin. Concurrent with these discussions, and as outlined throughout, Heritage

sales staff were also speaking with Defendants to formalize pricing agreements. For

Heritage, O’Mara was responsible for communicating with Mylan (either Aigner or

Nesta) about a number of drugs, including Glipizide-Metformin.

       1027. On April 23, the day after Malek directed Heritage’s sales team to contact

Defendants about price increases, Mylan and Heritage agreed to raise prices on at least

three different drugs, including Glipizide-Metformin (as well as Doxy Mono and

Verapamil). O’Mara conveyed this agreement with Mylan to Malek via e-mail the same

day.

       1028. Teva and Mylan were also in frequent communication with each other

about pricing. On May 9, 2014, an employee at Mylan and an employee at Teva spoke

with each other multiple times about pricing for at least Glipizide-Metformin. Their

conversations included one call that lasted approximately seven minutes. Their

communications continued throughout 2014.

       1029. Also on May 9, 2014, Heritage held an internal call about price increases.

Glipizide-Metformin was one of the drugs slated for a price increase.

       1030. Heritage had a call on June 25 and discussed an analysis of the proposed

price increases and reviewed inter-competitor communications. The next day, Heritage

began notifying customers of price increases for nine drugs, including Glipizide-

Metformin. Glipizide-Metformin was slated to double in price, effective July 1, 2014.

Price Increase Notices were also mailed on June 26.

                                          256
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 257 of 349




      1031. By July 9, 2014, Heritage had increased prices of Glipizide-Metformin

nationwide for at least 27 different customers.

      1032. On August 20, 2014, an unidentified individual – likely a Heritage

employee – updated a Sun employee via text messages on the agreements Heritage had

reached with Actavis to increase the prices of Glyburide-Metformin and Verapamil.

These text messages occurred just days before the start of the 2014 NACDS Total Store

Expo, which was attended by employees of Heritage, Teva, Mylan, and Sun who are

directly implicated in anticompetitive communications: Heritage (Glazer, Malek,

O’Mara and Sather), Mylan (Aigner and Nesta), and Teva (Patel). Numerous other

Defendants’ employees attended as well. See Exhibit 1.

      1033. Because of their anticompetitive agreement, neither Teva nor Mylan

challenged Heritage on its price increases. By November of 2014, Teva had increased

its bid prices of Glipizide-Metformin to potential customers.

      1034. Throughout the rest of the relevant period, following Heritage, Mylan and

Teva’s price increases, the list (WAC) prices announced for Glipizide-Metformin by

Heritage, Mylan and Teva, as well as by Defendants Actavis, Sandoz and Zydus, were

virtually identical and unchanged, regardless of the number of sellers in the market and

despite multiple entrances and exits from the market. This is because price competition

was absent from this market and is further evidence of Defendants’ “fair share”

agreement. Rather than compete in the market, Defendants announced identical list



                                          257
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 258 of 349




prices, then, as described above, colluded with each other to elevate the prices paid by

their customers.

      1035. No shortages or other competitive market features can explain the

elevated pricing of Glipizide-Metformin.

      1036. The elevated prices of Glipizide-Metformin resulted from Defendants’

anticompetitive conduct and have injured Plaintiffs and caused them to pay more than

they would have paid in a free and fair market.

      1037. The unlawful agreement between at least Heritage, Mylan and Teva

regarding Glipizide-Metformin was part of all Defendants’ overarching conspiracy to

unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of the

Drugs at Issue.

      AA. Glyburide
      1038. Glyburide is a commonly prescribed oral anti-diabetic medication used to

treat high blood sugar levels caused by Type 2 Diabetes. Introduced in the mid-1980’s

under the brand names Micronase® and DiaBeta®, generic Glyburide has been

available since the mid-1990’s.

      1039. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Glyburide

as follows:




                                           258
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 259 of 349




      1040. As of April of 2014, Defendants Aurobindo, Heritage, and Teva were the

dominant sellers of Glyburide. A few months later, Defendant Citron entered the

Glyburide market, in July of 2014.

      1041. As detailed above, on April 15, 2014, Heritage’s Malek called Teva’s Patel

and they discussed seven different Drugs at Issue, including Glyburide. During their

conversation, Heritage and Teva agreed not to compete in the Glyburide market. Malek

and Patel spoke several more times over the next several months to confirm and finalize

their agreements regarding Glyburide and numerous other drugs.

      1042. As discussed above, on April 22, 2014, the Heritage sales team held a

teleconference during which Malek identified a large number of drugs that Heritage

targeted for price increases, including Glyburide. At the time of this call, Aurobindo

and Teva were Heritage’s only competitors in the Glyburide market.

      1043. Malek was responsible for communicating with Teva (among other

Defendants) and Lukasiewicz was assigned to communicate with Aurobindo. Malek

and Glazer directed Heritage employees to communicate with their competitors in

order to reach agreements to raise prices. Malek and Glazer sent several e-mails

directing their sales staff to reach agreements with their competitors in the generic

Glyburide market, among other generic markets, as soon as possible.

      1044. For example, on April 28, 2014, Malek sent an e-mail to one Heritage

employee – likely Lukasiewicz – concerning the status of discussions with Aurobindo.



                                         259
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 260 of 349




      1045. Glazer followed up the next day (April 29) with an e-mail to Lukasiewicz

requesting further information, and Malek sent another e-mail the day after that, on

April 30, requesting an update. Lukasiewicz eventually connected with his Aurobindo

contact on May 8, 2014, when the two spoke for a quarter of an hour. During this call,

they agreed to raise the price of a number of drugs, including Glyburide.

      1046. Lukasiewicz also spoke with his contact at Glenmark for a quarter-hour

the same day, and the following day, an Aurobindo employee spoke with an employee

of Glenmark, likely about Fosinopril-HCTZ. While co-ordinating price increases for

Glyburide as part of the overarching conspiracy, Aurobindo, Heritage, Glenmark and

Sandoz were also coordinating price increases for Fosinopril-HTCZ.

      1047. On May 9, 2014, Heritage’s sales team had another teleconference to share

the results of their conversations with competitors and further discuss planned price

increases for at least nine generic drugs, including Glyburide. Verapamil, Theophylline,

Paromomycin, Nystatin, Nimodipine, Leflunomide, Glyburide-Metformin, and

Fosinopril-HCTZ were all slotted for price increases.

      1048. The following week, on May 14, Heritage’s Sather met in person and

discussed price increase strategies with several competitors at MMCAP in Bloomington,

Minn. During that meeting, Aurobindo and Heritage’s Sather agreed to raise the prices

of Glyburide. Sather confirmed this agreement in a May 15 e-mail to Malek. Sather

also indicated that she would try to meet with Teva at MMCAP.



                                          260
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 261 of 349




      1049. On June 23, 2014, Heritage employees met and discussed the specific

percentage amounts they would seek to increase Glyburide, as well as other generic

drugs, and the strategies for doing so. They reached a consensus that Glyburide prices

would be increased by 200%.

      1050. Over the next several weeks, Heritage employees continued reaching out

to numerous generic drug competitors and potential competitors—including in the

Glyburide market—in order to secure agreements to raise prices for Glyburide and

other generic drugs.

      1051. On June 25, 2014, one Heritage employee texted a contact employed at

Defendant Citron, to discuss whether Citron would be selling Glyburide in the near

future. Once it was determined that Citron would be entering the Glyburide market,

Citron and Heritage had extensive phone, text message, and in-person conversations

concerning Citron’s pricing and bidding strategies for Glyburide.

      1052. For example, on July 1, 2014, Citron called an employee at Heritage and

they spoke for approximately 13 minutes, confirming Citron’s agreement to raise prices

on certain drugs, including Glyburide. During this conversation, the Citron employee

told Heritage that they should not communicate with Citron via e-mail, but should

instead orally convey any sensitive information about pricing for Glyburide or other

drugs. This was done to avoid leaving detailed electronic records of their collusion,

especially of the terms of their agreements; the two spoke for approximately 22 minutes

the next day.

                                         261
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 262 of 349




      1053. As Citron entered the Glyburide market in July, 2014, it frequently

contacted Heritage about Glyburide pricing and bidding strategies. Citron set an initial

target of obtaining less than 10% of the Glyburide market. Citron was careful, however,

to co-ordinate with Heritage so that it could acquire additional market share without

eroding the price increases.

      1054. Citron and Heritage’s discussions did not occur in isolation. Concurrent

with these pricing discussions, Heritage’s Malek and his sales team continued to

communicate with Defendants about pricing for Glyburide and other Drugs at Issue.

      1055. By July 9, 2014, Heritage had announced Glyburide price increases for at

least seventeen customers. Teva also had increased pricing on Glyburide. Citron, after

confirming internally that Heritage had increased its list prices for Glyburide, also

increased its Glyburide pricing in line with the price increases on July 15, 2014.

      1056. Because of Defendants’ conspiracy and the principles of “playing fair,”

throughout the summer, Teva, Aurobindo, Citron, and Heritage were in contact with

each other to ensure they were complying with their agreements on pricing for

Glyburide.

      1057. For example, because of Heritage’s price increases, on July 9, 2014, a large

national retail chain asked Teva to bid on both Glyburide and Nystatin. But instead of

quoting a price that would win the business, Teva—following Defendants’

agreement—raised its own prices for Glyburide to a similar level as Heritage’s.



                                           262
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 263 of 349




      1058. Similarly, in response to Heritage’s price increase on Glyburide and other

drugs discussed in this complaint, a large wholesaler separately e-mailed Teva and

Aurobindo on July 25, 2014, and asked for bids. Aurobindo and Teva immediately

contacted Heritage to co-ordinate their responses and ensure that they were complying

with their pricing agreements.

      1059. Teva’s Patel and Heritage’s Malek spoke for a quarter of an hour on the

day the wholesaler’s request was received. After this conversation, Teva declined to

provide a bid to the wholesaler.

      1060. The same day, Malek sent a text message to an unidentified individual,

likely at Aurobindo. Malek and this individual then spoke for almost a quarter of an

hour and agreed Aurobindo would not provide a Glyburide bid to the wholesaler.

Ultimately, neither Teva nor Aurobindo responded to the request for a bid.

      1061. While Teva, Aurobindo, and Heritage were trying to maintain their price

increases for Glyburide, Citron was also communicating directly with Aurobindo, likely

to co-ordinate its entry into at least the Glyburide market.

      1062. On July 28, 2014, a Citron employee called and texted an Aurobindo

employee several times until the two were finally able to connect by phone. They spoke

later that day for approximately 24 minutes, discussing the pricing of Glyburide and

other Drugs at Issue.

      1063. No shortages or other competitive market features can explain

Defendants’ price increases for Glyburide.

                                           263
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 264 of 349




         1064. The elevated prices of Glyburide that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

         1065. The unlawful agreement between Aurobindo, Citron, Heritage and Teva

regarding Glyburide was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         AB. Glyburide-Metformin
         1066. Glyburide-Metformin, also known by the brand name Glucovance®, is an

oral medication used to treat Type 2 diabetes.

         1067. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Glyburide-

Metformin, as follows:

         1068. Glyburide-Metformin has been marketed and sold by a number of

Defendants since 2009, including Actavis, Aurobindo, Citron (which entered the

market in August, 2014), Dr. Reddy’s (which sold only de minimis amounts during the

Relevant Period), Heritage (which entered the market in January, 2013), Par (selling only

de minimis amounts by 2010), Sandoz (which sold only only de minimis amounts by 2013),

Teva, and Zydus (which entered the market in September of 2016).




                                             264
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 265 of 349




      1069. As of April, 2014, the dominant sellers in the market for Glyburide-

Metformin were Teva, Aurobindo, and Actavis. Heritage had approximately a 5%

market share, but nonetheless wanted to raise prices.

      1070. As discussed above, on April 15, 2014, Heritage’s Malek called Teva’s

Patel and the two discussed a number of Drugs at Issue, including Glyburide-

Metformin. Patel and Malek agreed not to compete on these drugs. Over the next

several months, Malek and Patel spoke several more times reconfirming and finalizing

their agreements.

      1071. On April 22, 2014, Heritage held a teleconference during which Malek

identified a large number of drugs that Heritage targeted for price increases, including

Glyburide-Metformin.      After the call, Malek assigned Lukasiewicz to contact

Aurobindo about Glyburide-Metformin (and, as discussed above, Fosinopril-HCTZ),

and Sather was assigned to Actavis to discuss Glyburide-Metformin.

      1072. Heritage NAM Sather was assigned to speak with Defendants Actavis,

Sun, and Lannett and, through her discussions, reached pricing agreements on at least

five drugs: Nystatin, Paromomycin, Glyburide-Metformin, Verapamil, and Doxy

Mono. Right after the Heritage sales call and in response to Malek’s direction, Sather

communicated with three different competitors about multiple drugs—including with

Actavis about Glyburide-Metformin. Sather spoke with Actavis for nine minutes the

day of the April 22 pricing call and reached an agreement with Actavis to raise the price



                                          265
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 266 of 349




of Glyburide-Metformin (and, as discussed below, Verapamil). Sather updated Malek

on her communications with Actavis on May 8, 2014.

      1073. Within Actavis, news of its agreement with Heritage spread quickly. On

April 28, 2014, an e-mail to the Actavis sales and pricing team discussed the agreement

and potential price increases for a number of different drugs.

      1074. A week later, in response to that April 28 e-mail, on May 6, an Actavis

employee called an employee at Mylan, and they spoke for five minutes. They spoke

three more times on May 6, with one call lasting a quarter of an hour. They continued

to communicate over the next several months and likely continued to discuss pricing

for Glyburide-Metformin.

      1075. On April 28, 2014, Heritage CEO Glazer sent an e-mail to Lukasiewicz

directing him to contact Aurobindo about potential price increases on a number of

drugs, including Glyburide-Metformin. Tellingly, Glazer told Lukasiewicz not to put

any of his communications with Aurobindo on pricing in writing.           Lukasiewicz

exchanged several voice-mails with his contact at Aurobindo on April 28 and 29. Glazer

requested status updates from Lukasiewicz several times at the end of April.

      1076. Heritage’s Lukasiewicz and his Aurobindo contact spoke for

approximately a quarter hour on May 8, 2014. During this phone call, they reached an

agreement to raise the prices of at least Glyburide, Glyburide-Metformin and

Fosinopril-HCTZ.



                                          266
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 267 of 349




         1077. And, as noted above, on May 15, 2014, while attending the MMCAP

National Member Conference, Sather confirmed pricing agreements for five different

drugs with three different Defendants. Among the agreements Sather confirmed was

an agreement with Aurobindo on pricing for Glyburide-Metformin and two other

drugs.

         1078. Concurrent with these discussions, on May 12, an employee of Actavis

spoke with Bob Cunard, the CEO of Aurobindo, twice about its Glyburide-Metformin

pricing. Between May 19 and May 22, 2014, that same Actavis employee also exchanged

thirty text messages with a Teva employee about drug pricing.

         1079. On June 25, 2014, a Heritage employee texted a friend at Citron about

Citron’s entrance into the Glyburide market. As part of this discussion, they also spoke

about Glyburide-Metformin, a drug which Citron had approval to sell, but was not

actively selling at the time.

         1080. In July, 2014, both Heritage and Teva increased their WAC prices for

Glyburide-Metformin.

         1081. Citron took note of these actions. On July 9, 2014, in an internal memo,

Citron noted that both Heritage and Teva had increased their prices on three different

drugs, including Glyburide-Metformin. In the same memo, a Citron employee then

reiterated Citron’s intent to abide by the agreement with Heritage and Teva.

         1082. On August 20, 2014, a person – likely a Heritage employee – exchanged

text messages with a Sun employee. The text exchange described the agreements

                                           267
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 268 of 349




reached with Actavis to increase the price of Glyburide-Metformin and Verapamil.

This, again, highlights the overarching nature of the conspiracy and the fact that all

Defendants were competitors in all drugs that were not presently subject to an

exclusivity period; Sun was kept apprised of agreements (in this case, between Actavis

and Heritage) relating to Drugs at Issue that it did not market or sell because it could

have chosen to enter those other markets.

      1083. By September of 2014, Citron was ready to enter the Glyburide-

Metformin market, but instead of undercutting the prices of Actavis, Aurobindo,

Heritage and Teva in an effort to gain market share, Citron announced list (WAC) prices

higher than all of the incumbent suppliers.

      1084. No shortages or other market features can explain Defendants’ price

increases for Glyburide-Metformin.

      1085. The elevated prices of Glyburide-Metformin that resulted from

Defendants’ anticompetitive conduct have injured Plaintiffs and caused them to pay

more than they would have paid in a free and fair market.

      1086. The unlawful agreement between Actavis, Aurobindo, Citron, Heritage

and Teva regarding Glyburide-Metformin was part of all Defendants’ overarching

conspiracy to unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the

prices of the Drugs at Issue.

      AC. Leflunomide
      1087. Leflunomide, also known by the brand name Arava®, is an


                                           268
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 269 of 349




immunosuppressive disease-modifying antirheumatic drug used to treat active,

moderate-to-severe rheumatoid arthritis and psoriatic arthritis.

      1088. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Leflunomide as follows:

      1089. As of April of 2014, the main sellers in the market for Leflunomide were

Defendants Apotex, Teva, and Heritage. Heritage was a dominant seller in the market,

with a 60% market share.

      1090. As discussed above, during the week of April 14, 2014, Malek met with

two employees and asked them to analyze the impact of price increases for numerous

generic drugs, including Leflunomide.

      1091. Before introducing the market-wide price increases to the rest of his sales

team, Malek began communicating with Patel at Teva about at least seven Drugs at

Issue, including Leflunomide.

      1092. On April 15, 2014, Malek and Patel spoke on the phone and agreed that

if Heritage increased prices for at least Leflunomide, Acetazolamide, Glipizide-

Metformin, Glyburide, and Glyburide-Metformin, Teva would follow those increases,

and impose identical or nearly-identical prices on its own customers.

      1093. Malek and Patel spoke several more times over the next several months

to co-ordinate and re-confirm their agreements and to keep each other updated on



                                          269
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 270 of 349




market developments for Leflunomide and other pharmaceuticals. During this time,

Malek kept Patel updated on the progress of Heritage’s proposed price increases.

      1094. While Malek was speaking with Teva’s Patel about increasing prices on

Leflunomide, he and other Heritage employees were also in contact with individuals

from Apotex to discuss price increases for at least Leflunomide.

      1095. During the infamous April 22, 2014 Heritage sales call, Malek identified

Leflunomide as a drug slated for an increase. In the wake of this call, Malek personally

took responsibility for communicating with Teva.         Matt Edelson was assigned

communicating with Apotex.

      1096. Defendants had numerous opportunities to meet in person at industry

meetings and conferences to discuss and co-ordinate their pricing of Leflunomide. For

example, on April 26-29, Heritage’s Glazer attended the NACDS Annual Meeting

where he had the opportunity to meet with representatives from Teva and Apotex,

among others. See Exhibit 1.

      1097. On May 2, 2014, Heritage’s Edelson spoke with Apotex’s Beth Hamilton

for thirteen minutes about at least Leflunomide. Four days later, on May 6, after

learning that Teva would be exiting the Leflunomide market, a Heritage employee—

likely Edelson—had two more phone calls with Apotex’s Hamilton.

      1098. After speaking with Hamilton, Edelson e-mailed Malek to report what

they discussed. Malek replied, confirming the strategy with Edelson. That same day



                                          270
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 271 of 349




(May 6), either Malek or Edelson called an Apotex employee. They had two calls, each

lasting nine or eight minutes.

       1099. The next day – on May 7, 2014 – Edelson and Hamilton had two more

telephone conversations where they agreed to avoid competition and increase prices on

Leflunomide. After seven phone calls in five days, the agreement was finalized.

       1100. The day after that, on May 8, in response to an e-mail from Malek

requesting a status update, Edelson provided an additional update on his discussions

with Apotex.

       1101. The next day, May 9, Heritage had another internal conference call

discussing the list of drugs proposed for increases, including for Leflunomide. During

the conference call, the Heritage sales team shared the results of their conversations

with competitors, including Apotex.

       1102. On May 27, Heritage learned that Apotex had increased its price on

Leflunomide to bring it line with Heritage’s price.

       1103. A month later, on June 26, 2014, Heritage began sending new price

increase notices to its customers for at least nine drugs, including Leflunomide.

       1104. Beginning the month after that, in July of 2014, rather than compete for

Leflunomide sales, Teva ceded the market to Apotex and Heritage and began to exit

the market.

       1105. No shortages or other market features can explain these Leflunomide

price increases.

                                          271
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 272 of 349




         1106. The elevated prices of Leflunomide that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

         1107. The unlawful agreement between Apotex, Heritage and Teva for

Leflunomide was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         AD. Paromomycin
         1108. Paromomycin, also known by the brand names Humatin®, Catenulin®

and others, is a broad-spectrum antibiotic used to treat amoeba infection in the

intestines and complications of liver disease.

         1109. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Paromomycin as follows:

         1110. Sun and Heritage were the sellers of Paromomycin during the Relevant

Period. Heritage was a dominants seller, with approximately 65% market share.

         1111. As discussed above, starting in at least June of 2012, Heritage and Sun

began discussing price increases and market allocation for at least Paromomycin and

Nimodipine.




                                             272
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 273 of 349




       1112. At Malek’s direction, Ann Sather contacted Sun—likely Knoblauch.

Throughout the summer of 2012, Heritage’s Sather exchanged numerous text messages

and had multiple phone calls with her Sun contact.

       1113. Heritage and Sun, as well as other Defendants, had the opportunity to

discuss pricing and market share and otherwise further their conspiratorial discussions

at trade meetings throughout this period, including at the October GPhA Fall Technical

Conference. See Exhibit 1.

       1114. As part of Defendants’ overarching conspiracy, by the end of October

2012, Sun had increased its list WAC prices for Paromomycin to be identical with

Heritage’s pricing. Despite their different initial prices, Heritage and Sun kept their list

prices at the same level thereafter.

       1115. After the Heritage teleconference with the sales team of April 22, 2014, in

which Paromomycin was targeted for a price increase, Malek assigned Anne Sather to

communicate with Sun.

       1116. Right after that Heritage sales call, Sather communicated with three

different competitors—Sun, Actavis, and Lannett—and reached a number of pricing

agreements with these Defendants covering at least five different drugs, including

Paromomycin.

       1117. Sather spoke with Susan Knoblauch, her counterpart at Sun, for more

than ¾ of an hour. During this conversation, Sather and Knoblauch discussed pricing



                                            273
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 274 of 349




and agreed to increase the prices of numerous drugs, including Paromomycin. Sather

thereafter immediately reported her agreement with Sun to Malek.

       1118. In response to a May 8 status request from Malek, Sather e-mailed him to

report the agreement she had reached with a number of competitors, including with

Sun for Paromomycin. Sather also reported agreements she reached with Actavis for

Glyburide-Metformin and Verapamil, with Lannett for Doxy Mono, and with Sun for

Nystatin; during an internal Heritage call the next day, Paromomycin remained on the

list of drugs slated for a price increase.

       1119. Heritage and Sun spoke again for more than twelve minutes on May 20.

During the call, Heritage learned that Sun would be making changes to the production

of Paromomycin. Malek was immediately informed of this development.

       1120. On June 23, Heritage employees discussed the specific percentage

increases they would seek for a variety of drugs. Paromomycin was slated for a 100%

increase.

       1121. Heritage had a final call confirming that Paromomycin would have a price

increase on June 25, 2014, and the next day Heritage began sending out price increase

notices.

       1122. By July 9, 2014, Heritage announced price increases for Paromomycin to

at least thirteen different customers nationwide. Over the ensuing months, pursuant to

their agreement, Heritage and Sun continued to increase their prices for Paromomycin.



                                             274
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 275 of 349




         1123. No shortages or other market features can explain Defendants’ price

increases for Paromomycin.

         1124. The elevated prices of Paromomycin that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

         1125. The unlawful agreement between Heritage and Sun regarding

Paromomycin was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         AE. Theophylline Extended Release
         1126. Theophylline Extended Release (“Theophylline or “Theophylline ER”),

also known by the brand name Theodur®, is used to treat asthma and airway narrowing

associated with long-term asthma or other lung problems, such as chronic bronchitis

and emphysema. Theophylline is an extended release medication, which means that it

is released into the body throughout the day.

         1127. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Paromomycin as follows:

         1128. Prior to Heritage’s entry into the market for 300mg and 450mg

Theophylline tablets in late 2011, Teva had captured nearly 100% of sales. Teva




                                             275
        Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 276 of 349




marketed and sold Theophylline during the Relevant Period at least in part through its

subsidiary, PLIVA.

        1129. Instead of pricing its Theophylline products below Teva’s, in order to gain

market share, Heritage announced list prices that were identical to, or even slightly

higher than, those of Teva. Even with Heritage’s market entry, Theophylline prices

remained relatively high and stable. Consistent with their “fair share” agreement, prices

did not decline, as would be expected in a competitive market.

        1130. In early 2014, Teva began considering Theophylline for another price

increase. On February 4, 2014, Teva’s Patel contacted Heritage’s Malek for the first

time since she went on maternity leave in August of 2013. Malek returned her call the

next day and the two spoke for more than an hour, discussing price increases for

Theophylline and at least one other drug (Nystatin, as discussed above).

        1131. Three days later, on February 7, a Heritage employee created a spreadsheet

that included Theophylline as a candidate for price increases.

        1132. Throughout February and March of 2014, Malek and Patel had a series of

phone calls discussing price increases for multiple drugs, including Theophylline.

        1133. Shortly thereafter, Teva began implementing across-the-board price

increases for Theophylline. These price increases also had an effective date of April 4,

2014.

        1134. By the time Heritage held its April 22, 2014, meeting with its sales team

to discuss a number of price increases, it had already agreed to follow Teva on at least

                                           276
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 277 of 349




the Theophylline and Nystatin price increases. As he outlined the proposed price

increases, Malek specifically told his sales team that Heritage would follow Teva’s price

increase on Theophylline.

      1135. On April 24, 2014, Teva received an e-mail from a customer seeking an

adjustment to its price increase. Consistent with its agreement with Heritage, Teva

stuck to its price increase for Theophylline.

      1136. On May 9, 2014, Heritage had an internal sales call regarding the drugs

subject to price increases, including Theophylline. Several weeks later, on June 23,

Heritage employees discussed the specific percentage price increases they would seek.

Theophylline was slated for a 150% increase.

      1137. On June 25, Malek had a nearly 14-minute call with a Teva employee,

likely Patel. Malek reported that Heritage would be sending out price increase notices

on June 26 for Theophylline and several other drugs – drugs for which Heritage and

Teva had agreed to raise prices.

      1138. The next day, June 26, Heritage began telling customers that it would be

increasing prices for nine drugs, including Theophylline. By July 9, 2014, among the

other price increases it implemented, Heritage increased its Theophylline prices to at

least twenty different customers nationwide.

      1139. Teva and Heritage imposed list price (WAC) increases of approximately

80% on 300mg tablets and approximately 30% on 450mg tablets.



                                           277
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 278 of 349




         1140. No shortages or other market features can explain Defendants’ price

increases for Theophylline.

         1141. The elevated prices of Theophylline that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

         1142. The unlawful agreement between Heritage and Teva regarding

Theophylline was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         AF.   Verapamil HCL
         1143. Verapamil HCL (“Verapamil”), also known by various brand names, is a

calcium channel blocker used to treat hypertension, angina, and certain heart rhythm

disorders. It works by relaxing the muscles of the heart and blood vessels.

         1144. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Verapamil

as follows:

         1145. From 2009 forward, Actavis and Mylan have dominated the market for

Verapamil HCL regular release tablets and for certain dosages of Verapamil HCL

sustained release capsules. Combined, the two companies enjoyed nearly 100% market

share until Heritage began to gain tablet share in 2013.




                                             278
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 279 of 349




       1146. Heritage entered the Verapamil tablet market in the second half of 2011,

but its share remained around 5% until 2013. When Heritage entered, it announced list

(WAC) prices identical to Mylan and slightly higher than Actavis for 80mg tablets.

Heritage announced prices slightly higher than both Mylan and Actavis for 120mg

tablets. Heritage did not begin to sell 40mg Verapamil tablets until the second half of

2015, at which point it set list prices identical to Actavis, the only seller of 40mg tablets

at that time.

       1147. Instead of entering the market with lower prices of Verapamil tablets in

order to gain market share—as would occur in a competitive market—Heritage priced

its tablets identically or even higher than the incumbent producers, Actavis and Mylan.

While inconsistent with a competitive market, this was entirely consistent with

Defendants’ “fair share” agreement, and in fact was done pursuant to it.

       1148. Without offering better prices, Heritage was hard pressed to gain market

share, and initially was able to capture only a sliver of the market. In October of 2012,

however, Mylan increased its tablet prices by approximately 50%, which facilitated

Heritage rapidly gaining market share. By January of 2013, Heritage had captured more

than 25% of the entire tablet market. As devised by their “fair share” agreement, market

shares between Actavis, Heritage and Mylan quickly stabilized and remained relatively

constant thereafter.

       1149. In the months prior to Mylan’s price increases, Actavis, Heritage and

Mylan had numerous opportunities to meet and discuss Verapamil. See Exhibit 1; for

                                            279
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 280 of 349




example, all three Defendants attended the HDMA Business Leadership Conference in

San Antonio in early June, 2012. All three also attended the GPhA Fall Technical

Conference in Bethesda, MD, which took place on October 1-3 of the same year.

       1150. Similarly, shortly after the 2013 NACDS Total Store Expo in Las Vegas

attended by (among others) Actavis, Mylan (Nesta and Aigner) and Heritage (Glazer,

Malek, O’Mara, Sather and Edelson), Mylan raised the WAC prices of its Verapamil

capsules to identical levels as Actavis.

       1151. As market shares for Verapamil tablets between Actavis, Heritage and

Mylan stabilized, Heritage aimed to implement a price increase. Verapamil was on the

list of drugs that Heritage’s Malek identified on the April 22, 2014 sales team call.

       1152. As part of those price increase discussions, Heritage’s O’Mara had the

primary responsibility for communicating with Mylan about Verapamil. On April 23,

O’Mara contacted his counterpart at Mylan, likely Aigner. O’Mara and his opposite

number at Mylan agreed to raise prices on at least three different drugs, including

Verapamil and, as discussed supra, at least also Doxy Mono and Glipizide-Metformin.

       1153. Immediately after speaking with Mylan’s Aigner, O’Mara e-mailed Malek,

providing an update of his discussions with Mylan.

       1154. Heritage’s Sather was responsible for speaking with Actavis about

Verapamil, among other drugs. On April 22, she and an Actavis employee spoke for

approximately 9 minutes and reached an agreement to raise the price of Verapamil and

other drugs.

                                           280
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 281 of 349




       1155. News of the agreement on Verapamil and at least one other drug (as

discussed above, Glyburide) reached the Actavis sales and pricing team no later than

April 28, 2014, including through an internal e-mail discussing possible price increases

for a list of drugs.

       1156. A week after the April 28 e-mail, on May 6, 2014, an Actavis employee

called a Mylan employee and left a message seeking to discuss at least pricing for

Verapamil. The two spoke for three minutes on May 9 and spoke for almost seven

minutes on May 19, likely about pricing of at least Verapamil. They continued to

communicate with each other over the next several months.

       1157. On May 8, 2014, Malek e-mailed the Heritage sales team requesting an

update on competition communications. A Heritage employee responded to Malek’s

e-mail, providing an update on communications with at least Actavis (Verapamil and

Glyburide-Metformin), Lannett (Doxy Mono), and Sun (Nystatin and Paromomycin).

       1158. While Heritage did not increase its Verapamil prices market wide in July

as it did for other drugs, it announced a price increase for Verapamil to at least one

customer as the result of Defendants’ price increase efforts.

       1159. On August 20, 2014, a Heritage employee exchanged text messages with

an employee at Sun. The text exchange described the agreement Heritage and Actavis

reached to increase the price of Verapamil among other drugs.

       1160. Throughout this period, Actavis and Mylan co-ordinated increases on

their Verapamil HCL sustained release capsules (120mg, 180mg, 240mg). Throughout

                                          281
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 282 of 349




the Relevant Period, price increases by Actavis and Mylan were staggered, but steady

and unexplained by market forces, because they were the result of Defendants’

anticompetitive agreement, including pricing agreement and co-ordination between

Actavis and Mylan.

       1161. From April of 2012 (shortly before Mylan imposed a price increase for its

Verapamil tablets) through April of 2016, Actavis and Mylan attended at least 25 trade

events together. See Exhibit 1. Over this period, despite very different starting places,

Mylan’s and Actavis’s Verapamil capsule came to the same, much higher, place: Mylan’s

prices nearly tripled, and Actavis’s prices doubled. By the spring of 2016, Actavis and

Mylan had imposed virtually identical list (WAC) prices.

       1162. The higher prices for 120mg, 180mg, and 240mg capsules enabled Actavis

also to raise its prices for 360mg capsules, for which it was the lone seller in the market,

again illustrating one of the many ways in which Defendants’ overarching conspiracy

reached to include products that some Defendants were not even selling. As a result

of this conspiracy, Actavis’s prices for 360mg capsules nearly tripled between April,

2012 and May, 2016.

       1163. No shortages or other market features can explain Defendants’ price

increases for Verapamil during the Relevant Period.

       1164. The elevated prices of Verapamil that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

                                             282
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 283 of 349




       1165. The unlawful agreement between Actavis, Heritage, and Mylan regarding

Verapamil was part of all Defendants’ overarching conspiracy to unreasonably restrain

trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       AG. Fenofibrate
       1166. Fenofibrate, also known by brand names such as Tricor, is a medication

used to treat cholesterol conditions by lowering blood levels of “bad” cholesterol and

fats (such as LDL and triglycerides) and raising blood levels of high-density, “good”

cholesterol (HDL).

       1167. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Fenofibrate as follows:

       1168. As of the end of 2012, Teva and Lupin were the only major suppliers of

generic Fenofibrate 48mg and l45mg tablets, with Teva having approximately 65%

market share and Lupin having approximately 35% market share.

       1169. On February 27, 2013, a senior marketing executive at Teva e-mailed

multiple Teva colleagues, asking them to provide information on Mylan’s potential

entry to the market, including details of the timing of Mylan’s planned launch – sensitive

competitive information that, in the absence of Defendants’ overarching conspiracy,

would have been unavailable to Teva. In advance of this launch, Teva, Lupin, and

Mylan conspired to allocate the market for Fenofibrate.




                                           283
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 284 of 349




      1170. In order to get this information, Teva’s then-Director of National

Accounts, Kevin Green, called Mylan’s Vice President of National Accounts, Jim Nesta.

Over the course of that day, Green and Nesta spoke at least four different times. That

same day, Green reported back to his Teva colleagues what he had learned: that Mylan

planned to launch Fenofibrate 48mg and 145mg in November.

      1171. A few months later, however, Teva made a startling discovery: Mylan was

moving its launch date for Fenofibrate dramatically. Rather than being months away,

Mylan’s launch date was actually scheduled for May 17, 2013 – just days away.

      1172. In a competitive market, this information would have been closely held

by Mylan, who would have wanted to surprise their competitors – but instead, the co-

conspirators disseminated this information and acted on it.

      1173. In general, because they were aware their conduct was flagrantly illegal,

Defendants tried to keep their communications regarding this conspiracy oral, so there

would be no record of who said what to whom: on May 6, 2013, Lupin employee David

Berthold called Teva employee Nisha Patel regarding this price increase, and they spoke

for approximately 22 minutes.

      1174. The next day, May 7, Mylan employee Jim Nesta called Jim Green at Teva

and Berthold at Lupin on the same subject, speaking to Green for approximately 11

minutes and to Berthold for approximately three minutes; the Nesta-Green call began

at 2:42 pm and was immediately followed – without even time for a bathroom break in

between – at 2:54 pm by the Nesta-Berthold call.

                                         284
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 285 of 349




      1175. The day after that, May 8, 2013, Mylan’s Nesta called Berthold at Lupin

again on the same subject, speaking to Berthold for approximately four minutes.

      1176. But despite the co-conspirators’ best efforts to avoid leaving electronic

evidence of their words by communicating orally (including in person), the speed of

business sometimes required the convenience of written electronic communications,

and on that same day, May 8, 2013, Green e-mailed his colleagues at Teva regarding

this impending launch for Teva’s profitability and sales data on fenofibrate, a request

that was repeated the following day by Green’s boss at Teva, who also did so while

mentioning the fact that Mylan’s launch date for fenofibrate was imminent.

      1177. At the time, Green’s and Patel’s boss at Teva was K.G., Senior Director,

Marketing Operations.

      1178. On May 10, 2013, K.G. received the Teva sales and profitability

information he had requested. Because Defendants’ conspiracy meant Teva would not

compete for business beyond the agreed division of the market, and before there was

even a formal price challenge by Mylan at any of Teva’s customers, KG decided that

Teva would cede Teva’s Econdisc business to interloper Mylan, even though Econdisc

was a significant source of revenue and profit on fenofibrate; indeed, Econdisc was

Teva’s largest single customer (by volume) for the 48mg dose.

      1179. That same day, May 10, 2013, Green reached out to Nesta, his contact at

Mylan, and told him that Teva was on board with the scheme and Mylan would get the

Econdisc account. They spoke for a little over 10 minutes, whereupon Nesta reached

                                         285
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 286 of 349




out to Patel at Teva, who in turn left a message for Berthold at Lupin, who then called

Patel back to discuss the conspiracy, in particular, pricing and allocating the fenofibrate

market. Lupin and Patel spoke twice that day, for a total of approximately a half hour.

       1180. Teva made good on its agreement to concede Econdisc to Mylan. On

May 15, 2013, Econdisc informed Teva that a new market entrant – which, because of

the conspiracy, Teva already knew about, including the identity of the new bidder – had

submitted a competitive offer for Fenofibrate 48mg and 145mg tablets and asked Teva

for a counteroffer to retain Econdisc’s business.

       1181. Because of Defendants’ conspiracy, it took Green less than an hour after

receiving the notice of the price challenge to recommend to his boss at Teva that Teva

concede the Econdisc account to Mylan. In furtherance of the conspiracy and to

Plaintiff’s detriment, Teva did so.

       1182. Following Teva’s internal confirmation of the market allocation scheme,

Teva executives spoke with executives at Mylan and Lupin numerous times over the

next two days – when Mylan actually launched, and the news that Mylan was selling

Fenofibrate was finally made public.

       1183. Patel spoke with Berthold at Mylan on at least three separate calls on May

16, and an 11-minute call the next day, May 17, the day of Mylan’s Fenofibrate launch.

       1184. In a competitive market, the sales force of a company launching a product

is speaking to its customers and shippers, not to its competitors; but the importance to



                                           286
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 287 of 349




Defendants’ conspiracy of co-ordination and of reassuring each other of their intent to

abide by the agreement meant the Fenofibrate launch was not a normal launch.

      1185. It was not just Teva and Mylan who were speaking on the day of Mylan’s

Fenofibrate launch; in turn, Nesta at Mylan spoke with Berthold at Lupin for two

minute and with Green at Teva twice for a total of almost a half-hour (on, again, launch

day); Green spoke with Berthold for ten minutes and, completing the circle, with Patel

for approximately the same length of time, all confirming the conspiracy and the ceding

of the Econdisc fenofibrate business from Teva to Mylan. This is not how non-

collusive competitors act.

      1186. Teva, Mylan, and Lupin were not the only Defendants involved in the

Fenofibrate part of Defendants’ overarching conspiracy: in February of 2014, Zydus

was preparing to launch into the Fenofibrate market on March 7, 2014.

      1187. By this time, Green was now at Zydus as the Associate Vice President

(“AVP”) of National Accounts, and maintained his collusion with his former Teva

colleagues, Patel and David Rekenthaler (“Rekenthaler”), then Vice President of Sales

for US Generics at Defendant Teva until April, 2015.

      1188. At that time, in another example of the cozy relationships among

ostensible competitors in the market for generic pharmaceuticals, Rekenthaler then

transitioned from Defendant Teva to Defendant Apotex, where – as VP of Sales – he

maintained and cultivated the cross-manufacturer relationships he had begun

developing while at Teva, including at least 1,044 phone calls and text messages with

                                          287
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 288 of 349




his contacts at Defendants Actavis, Mylan, Par, Aurobindo, Apotex, Zydus, Sandoz,

Rising, Amneal, Breckenridge, Lupin, Dr. Reddy’s, Glenmark, Greenstone, Taro,

Lannett, and Wockhardt, further including, as discussed in detail below, at least:

433 calls or texts with Defendant Actavis’s Marc Falkin in the two years prior to joining

Actavis in 2015;

102 calls or texts with Defendant Mylan’s Jim Nesta in the three years from April, 2012

– March, 2015;

89 calls or texts with G.B. at Defendant Par in the approximately four years from

January, 2011 – February, 2015;

75 calls or texts with R.C. at Defendant Aurobindo in the approximately four years

from October, 2011 – March, 2015;

65 calls or texts with J.H. at Defendant Apotex in the two years from May, 2013 –

March, 2015; and with the aforementioned Green during his time at Zydus, from

November, 2013 – March, 2015, 42 calls or texts.

      1189. In addition to doing so with Patel and Rekenthaler, Green maintained his

active collusion with Nesta and Berthold, sharing pricing information and allocating

market share with all four for the benefit of his new employer.

      1190. In the absence of joint participation in a conspiracy, competitors do not

telephone each other right before launching competing products, but between February

19 and February 24, 2014, Patel and Green spoke by phone at least 17 times – including



                                          288
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 289 of 349




two calls on February 20 lasting a combined total of over a half hour, and another call

the next day, lasting almost a half hour.

      1191. On February 21, 2014, Patel at Teva sent a calendar invite to her boss,

KG, and to Rekenthaler for a meeting three days later, on February 24, 2014. One

discussion item was Zydus’s planned entry into the Fenofibrate market. Notably,

Defendant Zydus did not enter the Fenofibrate market until two weeks later, on March

7, 2014.

      1192. Beyond the communications detailed above, in the days leading up to

Zydus’s Fenofibrate launch, Defendants from all four competitors were in regular

contact with each other to discuss pricing and allocating market share to Zydus,

exchanging at least 26 calls or voice mails with each other between March 3 and March

7, 2014.

      1193. In a competitive market for fungible products, such as generic

pharmaceuticals, new entrants come in at a price below the incumbent suppliers in order

to obtain customers, who otherwise have no incentive to switch from the incumbents;

but that is not what happened here; instead, because of Defendants’ overarching

anticompetitive agreement, Defendant Zydus entered the Fenofibrate market with

WAC pricing that matched Defendants Teva, Mylan, and Lupin.

      1194. On March 17, 2014, Patel at Teva and her erstwhile co-worker Green

(now working at Teva’s competitor and co-conspirator, Zydus) had two separate phone

conversations, discussing how to divide the markets for multiple products where Zydus

                                            289
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 290 of 349




was entering the market, including Fenofibrate. Patel then reported the results of this

discussion to her boss (and Green’s former boss), KG, in an e-mail sent that same day.

      1195. In the months that followed, Teva ceded several customers to Zydus in

accordance with the agreement they had reached.

      1196. For example, on Friday March 21, 2014, J.P., a Director of National

Accounts at Teva, sent an internal e-mail to certain Teva employees, including Patel and

Rekenthaler, notifying them that Zydus had submitted an unsolicited bid to a Teva

customer, OptiSource. That same morning, Patel sent a calendar invite to Rekenthaler

and to K.G. scheduling a meeting to discuss this development.

      1197. The following Monday – March 24, 2014 – Patel called Green and they

spoke for a quarter of an hour. She also spoke with Lupin’s Berthold for about twelve

minutes. That same day, Patel sent internal e-mails directing that Teva cede the

OptiSource and Humana accounts to Zydus.

      1198. No product shortages or other market changes can explain Defendants’

price increases. The pricing conduct here is not consistent with competitive behavior.

As multiple sellers enter the market, prices in a competitive market decline. Yet,

Fenofibrate prices remained elevated above the competitive level because of the

anticompetitive agreement among Defendants.

      1199. No shortages or other competitive market features can explain the

elevated pricing of Fenofibrate.



                                          290
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 291 of 349




       1200. The elevated prices of Fenofibrate that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

       1201. The unlawful agreement between Teva, Lupin, and Zydus regarding

Fenofibrate was part of all Defendants’ overarching conspiracy to unreasonably restrain

trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       AH. Diflunisal
       1202. Diflunisal is a salicylic acid derived NSAID with analgesic properties and

was developed by Merck Sharp & Dohme in 1971.

       1203. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Diflunisal

as follows:

       1204. By February 26, 2014, Patel had a list of “P[rice] I[ncrease] Candidates,”

which she forwarded to another colleague for his review. In addition to other drugs

described elsewhere in this complaint, such as Niacin ER and Azithromycin suspension,

the list included Diflunisal and correctly noted in the “Market Notes” column that the

drug was “Shared only with Rising.”

       1205. In a practice that was routine at Teva, Patel and Rekenthaler both

communicated multiple times with the relevant members of Defendants’ cartel – in this

case Taro, Lupin, Actavis, Greenstone, Zydus, Heritage, and Rising – to co-ordinate

the price increases, calls and text messages.


                                             291
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 292 of 349




      1206. Then, on March 17, 2014, having confirmed the co-operation of these

Defendants with the planned price increases, Patel sent a near final version of the “PI

Candidates” spreadsheet to K.G. for approval.

      1207. At that time, Rising had a 21% market share and Teva dominated the

market with the remaining 79%.

      1208. That same day, Rekenthaler spoke with CW-2 twice. During those calls,

CW-2 told Rekenthaler that Rising was having supply problems for Diflunisal and

might be temporarily exiting the market at some point in the future. CW-2 confirmed

that it would be a good opportunity for Teva to take a price increase.

      1209. Rekenthaler and CW-2 spoke again on March 31, 2014, shortly before

Teva’s Diflunisal price increase. On April 4, 2014, Teva increased its WAC pricing on

Diflunisal by as much as 30%, and its contract pricing by as much as 182%.

      1210. Rising exited the Diflunisal market for a short period of time a few months

later, in mid-July of that year. When Rising decided to exit the market, CW-2 called

Defendant Rekenthaler to let him know. Four months later – when Rising’s supply

problems were cured – Rising re-entered the market for Diflunisal. Consistent with the

fair share principles of Defendants’ cartel, CW-2 and

Rekenthaler spoke by phone on several occasions in advance of Rising’s re-entry to

identify specific customers whom Rising would obtain and, most importantly, to retain

the high pricing that Teva had established through its price increase on April 4.



                                          292
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 293 of 349




       1211. On December 3, 2014, Rising re-entered the market for Diflunisal Tablets.

Its new pricing exactly matched Teva’s WAC price increase from that April.

       1212. No shortages or other competitive market features can explain

Defendants’ price increases for Diflunisal Tablets.

       1213. The elevated prices of Diflunisal Tablets that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

       1214. The unlawful agreement between Teva and Rising regarding Diflunisal

Tablets was part of all Defendants’ overarching conspiracy to unreasonably restrain

trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       AI.    Ketoconazole
       1215. Ketoconazole is an imidazole antifungal drug and is primarily used to treat

fungal infections. Ketoconazole is sold commercially as a tablet for oral administration

and as a cream for topical administration.

       1216. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Ketoconazole as follows:

       1217. Although they were not listed on the original list that Teva’s Patel sent to

her boss, K.G., on January 14, 2014, Patel identified Ketoconazole Cream and

Ketoconazole Tablets as price increase candidates sometime in January-February of




                                             293
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 294 of 349




2014, and included them on the list of price increase targets that she sent to a Teva

colleague on February 26, 2014.

      1218. Taro was a common competitor on both drugs, but there were different

sets of competitors for each formulation. For Ketoconazole Cream, Teva’s nominal

“competitors” (and co-conspirators) were Taro and Sandoz; for the Ketoconazole

Tablets, Teva’s nominal “competitors” (and co-conspirators) were Taro, Mylan and

Apotex.

      1219. Teva led the price increases for both drugs, but made sure to co-ordinate

with all of its competitors as it was doing so. Meanwhile, co-conspirators Taro and

Sandoz were also communicating directly with each other. For example, on April 4,

2014 – the day of Teva’s price increase – Patel spoke separately with both Aprahamian

of Taro and CW- I of Sandoz and told each co-conspirator about Teva’s immediate

price increasing on Ketoconazole.

      1220. That same day, Friday, April 4, 2014, Aprahamian then spoke to a senior

sales executive at Sandoz, who will be referred to in this Complaint as CW-3, for

approximately 20 minutes to discuss the Teva increase and co-ordinate their response.

They agreed that at least Taro would follow the increase and raise its prices. CW-3 then

sent an internal e-mail, informing his Sandoz colleagues about Teva’s immediate price

increase and Taro’s commitment to follow the price increase, and directing them not to

bid on any new opportunities for Ketoconazole; Aprahamian sent a similar message to

his colleagues at Taro.

                                          294
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 295 of 349




      1221. Also that same Friday, Teva’s Rekenthaler spoke to Nesta at Mylan; he

had previously communicated with a senior sales executive at Apotex, J.H., a few weeks

earlier, on March 20 and 25.

      1222. The following Monday, April 7, 2014, Taro received a request for a bid

from the Minnesota Multistate Contracting Alliance for Pharmacy (“MMCAP”), a

group purchasing organization. MMCAP asked for a bid on its Ketoconazole Tablets

account owing to Teva’s price increase from the previous week. Taro refused to bid

on the account, but to cover its anticompetitive conspiracy, lied to MMCAP about the

reason for not bidding.

      1223. The next day, Tuesday, April 8, Aprahamian called Patel and the two

spoke for more than a quarter of an hour. Later that same day, he initiated a price

increase for all of Taro’s customers on both Ketoconazole Cream and Tablets.

Aprahamian directed that the notice letters be sent to customers on April 16, 2014, with

an effective date of April 17, 2014.

      1224. Although Sandoz already knew that it would follow the increased prices,

it was not able to implement them until October. The delay was due to the fact that

Sandoz had contracts with certain customers that contained price protection terms

which would pose substantial penalties on Sandoz if it increased its prices at that time.

Those penalties outweighed the profits to be made from the increased prices, so Sandoz

delayed following the price increases until that October.



                                          295
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 296 of 349




       1225. This put Sandoz in a bind: its prices were lower than its competitors,

which would normally lead to an increase in business; but increased market share would

mean Sandoz was getting more than the overarching “fair share” conspiratorial

agreement with the other Defendants allowed.

       1226. As with Teva, Upsher, and Baclofen (when Teva was the lowest-priced

supplier in the Baclofen market), to avoid violating Defendants’ overarching agreement,

Sandoz did not seek out additional business, even though it was now the lowest-priced

market participant. Likewise, Teva not only chose not to seek out new business, but

refused to accept new business that fell into its lap.

       1227. For example, a month after the price increase, Cardinal approached Teva

to ask for a bid on its Ketoconazole business. The request was forwarded to Patel, who

communicated several times via text and telephone with Aprahamian at Taro, and then

directed that Teva decline to bid for Ketoconazole at Cardinal. The same day, May 14,

2014, Patel also directed that Teva decline to bid for Ketoconazole at ABC, thus

protecting Taro from price competition.

       1228. The Teva increases on Ketoconazole were significant. For the cream,

Teva, Taro and Sandoz all more than doubled the WAC price. For the tablets, Teva’s

WAC increases were more than triple, but its customer price increases were even larger,

averaging more than 5 times the original price.




                                            296
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 297 of 349




         1229. No product shortages or other market features can explain Defendants’

abrupt, simultaneous (or, in Sandoz’s case, delayed by six months), and substantially

identical price increases during the Relevant Period.

         1230. The elevated prices of Ketoconazole that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

         1231. The unlawful agreement among Teva, Taro, Sandoz, Mylan, and Apotex

on Ketoconazole was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         AJ.   Fluocinonide
         1232. Fluocinonide, also known by the brand name Lidex®, is a topical

corticosteroid used for the treatment of a variety of skin conditions, including eczema,

dermatitis, psoriasis, and vitiligo. It is one of the most widely prescribed dermatologic

drugs in the United States and is sold in multiple formulations, including 0.05% cream,

0.05% emollient-based cream, 0.05% gel, and 0.05% ointment.

         1233. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the price of

Fluocinonide as follows:




                                             297
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 298 of 349




      1234. In July of 2013, Teva co-ordinated with Taro and Sandoz to raise the

WAC price of all four formulations by between 10-17%, based in part on discussions

between Patel and Taro’s Aprahamian and Taro’s agreement to join Teva’s pricing.

      1235. As of May of 2014, only Defendants Teva, Taro, and Sandoz were making

any of the four Fluocinonide formulations identified above; Taro had the dominant

market share in several of these formulations.

      1236. On May 14, 2014, Patel and Aprahamian were texting and had a short

telephone call, in which Aprahamian told Patel that Taro wanted to increase prices on

its Fluocinonide formulations – communications for which there was no reason other

than the co-ordination sometimes required by Defendants’ overarching conspiracy.

      1237. Shortly thereafter, Patel ordered another Teva employee to create a

spreadsheet for price increases of products, including the four Fluocinonide

formulations. Two weeks later, knowing that Taro’s price increases were soon to be

implemented – but before they had been revealed to customers or others outside

Taro – Patel received the spreadsheet, including reference to Taro’s upcoming price

increase for the Fluocinonide formulations.

      1238. A few weeks later, on Monday, June 2, 2014, Taro notified its customers

that as of the next day, Tuesday, June 3, 2014, Taro was implementing a dramatic WAC

price increase, as follows: the price of the cream at least tripled, and in some cases,

increased more than seven-fold; the emollient-based cream at least doubled, and in

some cases, more than tripled; the gel at least doubled, and in some cases, more than

                                          298
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 299 of 349




tripled; and the price of the ointment at least doubled, and in some cases, went up

almost five-fold – all literally overnight.

       1239. Patel knew of these (and other) Taro increases well in advance, and was

prepared so that Teva would be able to quickly follow the price increases. Indeed, it

was Teva’s turn to go next, and Patel was already preparing the next round of price

increases, to be implemented by Teva in August.

       1240. The day the Taro increases on Fluocinonide became effective, on June 3,

2014, CVS reached out to T.C., a senior sales executive at Teva, indicating that it wanted

bids on Fluocinonide 0.05% Cream and Fluocinonide 0.05% Emollient Cream, offering

to move a significant amount of business from Taro to Teva, but did not give a reason

for providing that opportunity to Teva. However, Patel knew the reason for the offer:

because of Taro’s (not-publicly known) price increase. K.G. at Teva noted that this

was a good opportunity to take some share from Taro – the market share leader on

several of the Fluocinonide formulations – but because of Defendants’ overarching

anticompetitive agreement, including the previous communication between Patel and

Aprahamian, Teva did not give CVS a bid lower than Taro’s newly-increased price.

       1241. Similarly, the next day, June 4, Teva received a bid request from another

large customer, Walmart.       Shortly after that e-mail was forwarded to her, Patel

responded by making it clear that Teva would play nice in the sandbox with Taro. As

a result, Teva did not submit a bid on the Walmart business at all.



                                              299
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 300 of 349




      1242. The following week, on June 13, 2014, Patel sent an internal e-mail to her

group (which included her boss, K.G.) a list of drugs to increase prices on, including

Teva’s Fluocinonide formulations, and gave them instructions which meant they were

not to compete with Defendants Zydus or Taro for Fluocinonide accounts, even

if/when approached by those companies’ customers.

      1243. As Teva was planning to implement its price increase to follow Taro, on

both June 17 and Thursday, June 19, 2014, Patel spoke to Aprahamian for

approximately a quarter of an hour. In addition, she spoke with Kevin Green (now at

Zydus) for a similar length of time.

      1244. These successful calls understate the telephone-tag efforts that Patel,

Aprahamian, and Green made to communicate with each other: there were actually at

least 10 calls between them, beginning with calls from Patel to Aprahamian at 8:38 am

and from Patel to Green, three minutes later, at 8:41 am – but those calls were very

short, of only a few seconds duration, suggesting that neither Aprahamian nor Green

were available to answer.

      1245. That afternoon, at 1:56 pm and 2:08 pm, Aprahamian and Green each

called back to Patel – but again, for no more than a few seconds’ duration. Then, in

less than a minute – because both calls were for the same purpose, but with different

competitors – Patel called both Aprahamian and Green back, one after the other, at

2:24 and 2:25 pm, and again, only for a few seconds. Then, at 3:40 pm, Aprahamian

called Patel unsuccessfully, and finally, at 4:01 pm, they connected, and spoke for

                                         300
        Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 301 of 349




approximately a quarter of an hour. Clearly, this call was important to them. Shortly

thereafter, at 4:23 pm, Patel called Green again, also for only a few seconds, and finally,

at 5:24 pm, Patel and Green connected, and spoke for approximately a quarter of an

hour.

        1246. Their efforts to speak were not in vain: on the Monday following this

flurry of calls, June 23, Patel sent a spreadsheet with Taro pricing information in it to a

Teva colleague.    The spreadsheet included prices for the different Fluocinonide

formulations for different types of customers, such as GPO’s, wholesalers, retailers, etc.

These contract prices came from Aprahamian and were not publicly available.

        1247. Aprahamian was also co-ordinating with the only other “competitor” in

the Fluocinonide space, co-conspirator Sandoz.         Sandoz made both the gel and

ointment formulations, but actively marketed only the gel because it was leaving the

ointment market. Aprahamian spoke with CW-3 at Sandoz at least once on each of

June 17-20, including three calls (further including a ten-minute call) on June 20,

meaning that on both June 17 and 19, Aprahamian spoke with both Patel and CW-3.

        1248. As he had done with Patel, during one of the calls with CW-3 on June 20

(likely the 10-minute call), Aprahamian gave his company’s non-public pricing

information to a nominal “competitor” and co-conspirator, which CW-3 wrote down

for the purpose of having Sandoz follow them, which Sandoz in fact did: three months

later, on October 10, 2014, Sandoz raised the WAC price on its Fluocinonide gel

product almost five-fold.

                                           301
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 302 of 349




         1249. No shortages or other market features can explain Defendants’ price

increases for Fluocinonide during the Relevant Period.

         1250. The elevated prices of Fluocinonide that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

         1251. The unlawful agreement among Teva, Taro, and Sandoz regarding

Fluocinonide was part of all Defendants’ overarching conspiracy to unreasonably

restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

Issue.

         AK. Warfarin, Carbamazepine, and Clotrimazole
         1252. Warfarin, also known by the brand name Coumadin, inter alia, is an

anticoagulant for blood and is commonly used to help prevent strokes and other cardiac

events and to treat blood clots, such as deep vein thrombosis.

         1253. Carbamazepine, also known by the brand name Tegretol, inter alia, is an

anticonvulsant medication used primarily in the treatment of epilepsy and neuropathic

pain, and is used in schizophrenia along with other medications and as a second-line

agent in bipolar disorder. It was discovered in 1953 by chemist Walter Schindler at J.R.

Geigy AG (now part of Novartis) in Basel, Switzerland.

         1254. Clotrimazole, also known by the brand name Canesten, inter alia, is an

antifungal medication. It is used to treat vaginal yeast infections, oral thrush, and certain

types of ringworm, including those that cause athlete's foot and jock itch.


                                             302
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 303 of 349




      1255. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Warfarin, Carbamazepine, and Clotrimazole, as follows:

      1256. As of May, 2014, there were three suppliers in the market for Warfarin:

Teva, Taro and Zydus.

      1257. On May 14, 2014, Patel and Aprahamian exchanged eight text messages

and had one phone conversation lasting just under five minutes. Thereafter, Patel

directed a colleague at Teva, T.S., to create a list of future price increase candidates,

based on a set of instructions and data she provided.

      1258. On May 28, 2014, T.S. then sent Patel the requested list of “2014 Future

Price Increase Candidate Analysis.” The list included several drugs sold by Taro,

including Carbamazepine, Clotrimazole, and the four formulations of Fluocinonide just

discussed, all with “Follow/Urgent” listed as the reason for the increase, even though

Taro had not yet increased its price on those drugs or notified its customers that it

would be doing so.

      1259. A few days later, on June 3, 2014, Taro increased prices on, inter alia,

Warfarin, Carbamazepine, Clotrimazole, Fluocinonide – and Patel and Aprahamian

exchanged five text messages. After exchanging those text messages, Patel

confirmed to her boss K.G. and another Teva colleague that Taro had raised its pricing

on these drugs. Patel added: “I'll be looking at shares and intel tomorrow and will



                                          303
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 304 of 349




provide commentary.” She also noted that “Taro is a high-quality competitor. It’s just

a matter of who the others are.)”

       1260. By “high-quality competitor,” Patel meant – and K.G. understood – that

Taro was a reliable member of the cartel, who would not cheat on Defendants’

overarching conspiracy by trying to cadge a little extra market share.

       1261. At 5:08 pm that evening (June 3), Patel called Aprahamian and the two

spoke for nearly seven minutes. The next morning, Patel and Aprahamian exchanged

text messages. Then, at 9:56am, the two spoke again for a little less than a half hour.

Shortly after hanging up the phone with Aprahamian, Patel sent an e-mail to K.G.,

making it clear that she had obtained additional “intel” regarding the Taro price

increases – and that she did not want to put them into writing: “I have additional intel

(I can discuss with you) that will be useful.”

       1262. The following week, on June 11, Aprahamian (Taro), Patel (Teva)

Rekenthaler (Teva), and Green (Zydus) again played telephone tag: under the cover of

darkness, at 4:30 am, Green called Rekenthaler and they spoke for eight minutes; then,

that afternoon, Patel called Green, and a few minutes later, Green returned the call, and

they spoke for a quarter of an hour.         The following day, June 12, Patel called

Aprahamian just before 8:00 am and they spoke for just under ten minutes.

       1263. The very next day, June 13, 2014, Green (at Zydus) called Patel (at Teva),

just after 8:15 am, and they spoke until nearly 8:30 am – and Zydus raised its price on

Warfarin tablets.

                                           304
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 305 of 349




      1264. Later that same day, a customer gave Teva an offer for a one-time buy on

Warfarin; Patel responded, “We will review, but note that we intend to follow [the] Taro

and Zydus increase price.” Later that same day, Defendant Patel sent an internal e-mail

alerting her group, including her boss, K.G., about a list of drugs on which Teva

planned to raise prices. A number of them – including Carbamazepine Chewable

Tablets , Carbamazepine Tablets, Clotrimazole Topical Solution, Warfarin Tablets, and

Fluocinonide Cream, Emollient Cream, Gel and Ointment – included the notation

“Follow/Urgent – Taro” as the reason for the increase.

      1265. For that list of drugs, Patel directed that “we should not provide any

decreases on these products.” This meant Teva would not seek to compete for

market share against Taro or Zydus when approached by customers due to those cartel

members’ price increases.

      1266. On August 28, 2014, Teva followed the Taro price increases on

Carbamazepine Chewable Tablets, Carbamazepine Tablets, Clotrimazole Topical

Solution, and Warfarin Sodium Tablets.          As discussed more fully supra, Teva

coordinated those increases with Taro and Zydus through direct communications with

those competitors in the days leading up to the increase.

      1267. No shortages or other market features can explain Defendants’ price

increases for Warfarin, Carbamazepine, or Clotrimazole during the Relevant Period.




                                          305
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 306 of 349




       1268. The elevated prices of Warfarin, Carbamazepine, and Clotrimazole that

resulted from Defendants’ anticompetitive conduct have injured Plaintiffs and caused

them to pay more than they would have paid in a free and fair market.

       1269. The unlawful agreement among Teva, Taro, and Zydus regarding

Warfarin, Carbamazepine, and Clotrimazole was part of all Defendants’ overarching

conspiracy to unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the

prices of the Drugs at Issue.

       AL.    Tobramycin
       1270. Tobramycin, also known by the brand name Tobi, is an eye drop used to

treat bacterial infections.

       1271. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

Tobramycin as follows:

       1272. Beginning in October of 2013, prior to the first generic launch of

Tobramycin (for which Teva would have 180-day generic exclusivity), Sandoz began

making plans for its entry after Teva’s statutory exclusivity period expired. These plans

included trying to get a so-called “fair share” for Sandoz, but depended on the

incumbent generic manufacturer, Teva, being co-operative – or as Defendants like to

refer to their co-conspirators, it required Teva to act as a “Quality Competitor.”

       1273. As a partner in the conspiracy, Teva was, in fact, co-operative when it

came time to give up share to Sandoz. Nearing Teva’s loss of exclusivity and Sandoz’s


                                           306
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 307 of 349




entry, on July 1, 2014, Teva and Sandoz began sharing information and co-ordinating

to divide up the market for Tobramycin. Patel exchanged seven (7) calls with a Sandoz

pricing executive on July 1, during which they discussed Sandoz’s launch plans and how

to divide up the market for Tobramycin. Patel conveyed some of this competitor’s

information in an internal Teva e-mail the same day.

      1274. On July 7, 2014, Patel and the Sandoz pricing executive spoke five more

times, including one call lasting approximately 11 minutes. On these calls, Patel and

the Sandoz pricing executive discussed how to divide up the market for Tobramycin,

including specific accounts that each would maintain or concede to the other. Patel

then memorialized the agreement in an e-mail two days later. The agreement: Teva

would take Walgreens, McKesson Corporation (“McKesson”) (a wholesaler), Econdisc

Contracting Solutions (“Econdisc”) (a group purchasing organization (“GPO”) that

includes Express Scripts, Kroger, and Supervalu), ABC, and Omnicare; while Sandoz

would take CVS, Cigna, Prime Therapeutics, Kinney Drugs, and OptumRx. Teva also

planned to concede the Cardinal business to Sandoz.

      1275. Patel told the Sandoz pricing executive specifically that Teva would not

even submit a bid to CVS. This was significant because Tobramycin was a very

expensive product, and Sandoz was able to acquire the CVS business by offering only

a nominal reduction to the extremely high price that Teva was able to set when it was

the only generic manufacturer, and was very close to the branded price that was charged

during the patented and 180-day exclusivity periods.

                                         307
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 308 of 349




         1276. As planned, Teva conceded the CVS business to Sandoz after CVS

contacted Teva and requested that Teva submit a lower price to retain the business;

Teva also went through with its plan to concede Cardinal to Sandoz.

         1277. The Sandoz pricing executive, in turn, told Patel that Sandoz would not

pursue business from ABC and Walgreens. The Sandoz pricing executive spoke with

Kellum about his conversations with Patel and the agreement to stay away from

Walgreens and ABC, and Kellum agreed with the plan. Pursuant to that agreement,

Sandoz made no effort to contact those two large customers when it entered the market

for Tobramycin.

         1278. The Sandoz pricing executive and Patel also discussed Sandoz’s target

market share. The pricing executive informed Patel that Sandoz was seeking a 50%

share.

         1279. No product shortages or other market changes can explain Defendants’

elevated pricing. The pricing conduct here is inconsistent with competitive behavior.

In a competitive market, as multiple sellers enter the market, prices decline, but that is

not what happened here.         Instead, because of the overarching anticompetitive

agreement among Defendants, Tobramycin prices remained unchanged despite

multiple sellers entering the market.

         1280. The elevated prices of Tobramycin that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

                                             308
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 309 of 349




       1281. The unlawful agreement between Teva and Sandoz regarding Tobramycin

was part of all Defendants’ overarching conspiracy to unreasonably restrain trade and

to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       AM. Glimepiride
       1282. Glimepiride, also known by the brand name Amaryl®, is a medicine used

to treat high blood sugar levels that are caused by Type 2 Diabetes Mellitus.

       1283. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Glimepiride,

as follows:

       1284. In July of 2014, Dr. Reddy’s wanted to implement a price increase on its

Glimepiride products – so, naturally (in light of Defendants’ conspiracy), its first step

was to make sure that Teva would follow such an increase.

       1285. Accordingly, V.B., a senior sales executive at Dr. Reddy’s, reached out to

Patel, his opposite number at Teva, to co-ordinate. They spoke for approximately 12

minutes on July 10, then again for about five minutes on each of July 21, 22, and 24.

       1286. On August 18, 2014, Dr. Reddy’s significantly increased its pricing on

Glimepiride, approximately quadrupling the price overnight for all dosage strengths.

V.B. continued to communicate with Patel, regarding Glimepiride pricing, after Dr.

Reddy’s price increase, including exchanging at least four text messages on both August

25 and October 10, 2014.




                                            309
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 310 of 349




       1287. Based on the understanding that had been reached between V.B. and Patel

during these conversations, Dr. Reddy’s anticipated that Teva would follow Dr. Reddy’s

price increase – which it did, less than six months later, on January 28, 2015, when Teva

raised its WAC to exactly match Dr. Reddy’s.

       1288. That same January day – illustrating the applicability of Defendants’

overarching conspiracy to all products made by any one of them – Dr. Reddy’s sought

and obtained a complete list of Teva’s price increases, including drugs not made or

sold by Dr. Reddy’s.

       1289. No shortages or other market features can explain Defendants’ price

increases for Glimepiride during the Relevant Period.

       1290. The elevated prices of Glimepiride that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

       1291. The unlawful agreement between Teva and Dr. Reddy’s on Glimepiride

was part of all Defendants’ overarching conspiracy to unreasonably restrain trade and

to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       AN. Griseofulvin
       1292. Griseofulvin, also known by the brand name Grifulvin V®, is an oral

antifungal medication primarily used to treat ringworm infections that do not respond

to topical medications, such as ointments or creams. Its method of action is to prevent

fungal mitosis.


                                             310
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 311 of 349




       1293. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

Griseofulvin, as follows:

       1294. In September of 2014, Actavis wanted to implement a price increase on

its Griseofulvin products – so, naturally (in light of Defendants’ conspiracy), just as Dr.

Reddy’s did with Glimepiride, so Actavis’s first step with Griseofulvin was to make sure

that its fellow seller of Griseofulvin, co-conspirator, and nominal competitor (in this

case, also Teva) would follow such an increase.

       1295. Thus, Actavis employees Marc Falkin and Rick Rogerson reached out to

their counterparts Patel and Rekenthaler at Teva – but not by phone. Instead, their first

contact on this particular sub-agreement was likely at the NACDS 2014 Total Store

Expo, held in Boston’s Convention Center over the week-end of August 23-26 through

that Tuesday, and attended by, Falkin, Rogers, Rekenthaler, and Patel – and, in fact,

representatives of every Defendant.

       1296. The very next week, on the Wednesday after the Labor Day holiday,

September 3, Rekenthaler followed up with two telephone calls to Falkin, speaking for

a few minutes. The next day, September 4, they called back and forth and eventually

spoke for a quarter of an hour. The next Monday, September 8, they again called back

and forth, speaking once for over 20 minutes – and then calling back for another 5-

minute call to confirm their discussion.



                                           311
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 312 of 349




      1297. The day after that, September 9, 2014, Rogerson called Patel and they

spoke for a few minutes – and Actavis notified its customers it raised the price of

Griseofulvin Microsize Oral Suspension, effective October 6, 2014.

      1298. Likewise, Teva immediately added Griseofulvin to its own price increase

list. True to its word, on January 28, 2015, Teva raised the WAC on its Griseofulvin

Microsize Oral Suspension to exactly match that of Actavis.

      1299. No shortages or other market features can explain Defendants’ price

increases for Griseofulvin during the Relevant Period.

      1300. The elevated prices of Griseofulvin that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

      1301. The unlawful agreement between Actavis and Teva on Griseofulvin was

part of all Defendants’ overarching conspiracy to unreasonably restrain trade and to fix,

raise, maintain, and/or stabilize the prices of the Drugs at Issue.

      AO. Gabapentin
      1302. Gabapentin, also known by the brand name Neurontin, is part of a class

of drugs called anticonvulsants and is used to treat the symptoms of epilepsy and

neuropathic pain. Glenmark entered the market for Gabapentin 800mg and 600mg

tablets on April 1, 2006.




                                             312
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 313 of 349




      1303. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Gabapentin

as follows:

      1304. On October 13 and 14, 2014, Defendant Patel attended the Annual

Meeting of the Pharmaceutical Care Management Association (“PCMA”) in Rancho

Palos Verdes, California, along with a number of Teva’s competitors. PCMA describes

its Annual Meetings as a “premier executive conference. The event provides an

unmatched venue for senior executives from PBMs, payer-aligned specialty

pharmacies, and pharma/biotech manufacturers to network, conduct business

and learn about the most current and strategic issues impacting the industry. The high-

level interactions that take place at this conference are ultimately what make the event

so special, and the relationships formed help to promote continued industry

collaboration,” (emphasis added) – and that is exactly what happened with Teva,

Glenmark, and Gabapentin tablets.

      1305. The Glenmark increase had not yet been made public and would not be

effective until November 13, 2014. Nonetheless, shortly after returning from the

PMCA meeting, on October 15, but as with other examples in this complaint, Patel

knew about this in advance and informed her colleagues at Teva that Glenmark would

be increasing its Gabapentin price. Patel also informed her colleagues in an e-mail that

same day that there would be a WAC increase by Glenmark effective November 13,



                                           313
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 314 of 349




and that she had already been able to obtain certain contract price points that Glenmark

would be charging to distributors.

       1306. Around the time she sent the e-mail, Defendant Patel exchanged two text

messages with Brown of Glenmark.              Having relatively little market share for

Gabapentin, Teva discussed whether it should use the Glenmark price increase as an

opportunity to pick up some market share, and over the next several weeks, Teva did

pick up market share to be more in line with “fair share” principles.

       1307. No shortages or other market features can explain Defendants’ price

increases for Gabapentin during the Relevant Period.

       1308. The elevated prices of Gabapentin that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

       1309. The unlawful agreement between Teva and Glenmark regarding

Gabapentin was part of all Defendants’ overarching conspiracy to unreasonably restrain

trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       AP.    Celecoxib
       1310. Celecoxib, also known by the brand name Celebrex®, is a Non-Steroidal

Anti-Inflammatory (NSAID) drug, and, like Piroxicam, is used in the treatment of pain

and inflammation associated with rheumatoid arthritis, juvenile rheumatoid arthritis,

and other disorders.

       1311. Teva received approval to market generic Celecoxib in May of 2014.


                                             314
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 315 of 349




      1312. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the price of

Celecoxib as follows:

      1313. On November 20, 2014, as Teva was preparing to launch generic

Celecoxib, a customer informed Teva that Actavis was bidding on some of that

customer’s Celecoxib business. The customer said that Actavis was preparing for a

launch of its own Celecoxib product and had advocated for the sale by pointing out

that Teva had already secured over 30% of the market.

      1314. Rekenthaler took a co-operative – rather than competitive – stance upon

hearing that news.

      1315. Eleven days later, on December 1, 2014, the issue of which account for

Teva to give to Actavis to obtain its “fair share” remained undecided. Another

customer, a large retail pharmacy chain, became actively involved in trying to broker an

agreement between Teva and Actavis, and – in accordance with the Defendants’

overarching conspiracy – ultimately split its business between Teva and Actavis to

accommodate the “rules of the road,” as Defendants sometimes referred to their

conspiracy.

      1316. In addition, in the days leading up to Teva’s Celecoxib launch of

December 10, 2014, Teva executives had numerous telephone conversations with their

counterparts at Actavis. Rekenthaler had a six minute call with Falkin at Actavis on

November 25; the two spoke twice more a week later, on December 3. Patel spoke to

                                          315
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 316 of 349




A.B., a senior sales and marketing executive at Actavis, for approximately eight minutes

on December 5, and for over a quarter hour a few days later, on December 8.

Rekenthaler and Falkin resumed their communications the day before the Teva launch

December 9 with a one-minute phone call. On the day of the launch – December 10 –

Rekenthaler and Falkin spoke three times, the longest of which was for approximately

nine minutes.

       1317. No shortages or other market features can explain Defendants’ elevated

pricing for Celecoxib during the Relevant Period.

       1318. The elevated prices of Celecoxib that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

       1319. The unlawful agreement between Teva and Actavis regarding Celecoxib

was part of all Defendants’ overarching conspiracy to restrain trade unreasonably and

to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

       AQ. Cabergoline
       1320. Cabergoline, a fungal (ergot) derivative, also known by the brand name

Dostinex®, is used in managing certain benign tumors of the pituitary gland, among

other uses. Throughout the relevant period, Defendant Teva was the incumbent

supplier of Cabergoline.




                                             316
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 317 of 349




      1321. As part of Defendants’ overarching conspiracy with respect to the Drugs

at Issue, they conspired to fix, raise, maintain, and/or stabilize the price of Cabergoline

as follows:

      1322. In December of 2014, Greenstone was preparing to enter the market for

Cabergoline. Under the “rules of the road,” Greenstone would therefore be entitled to

its “fair share” of Teva customers. Accordingly, Greenstone wanted to communicate

this to Teva – but, in light of the illegal nature of the overarching conspiracy among

Defendants, Greenstone wanted to reach out to Teva discreetly.

      1323. Accordingly, Greenstone passed this message via an intermediary, viz. its

customer’s employee F.H., a senior executive responsible for generic products at a large

joint venture between a retail pharmacy and a large wholesaler, which purchased over

$800,000 of Cabergoline annually, or approximately 1/7th of Teva’s Cabergoline

business. Because the wholesalers typically had “cost-plus” distribution contracts, such

that they also profited from Defendants’ scheme – not just for Cabergoline, but for all

of Defendants’ generic products – such that this joint venture, and its wholesaler

corporate parent, were very likely profiting handsomely from the illegal actions of

Defendants’ cartel, as, for example, joint venture Red Oak was (which is discussed

below), such that they were incentivized to assist its operation, including likely being

the conduit just described for the anticompetitive discussions and agreement regarding

Celecoxib.

      1324. For example, in McKesson’s 10-K filing for 2014, the company

                                           317
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 318 of 349




reported that:

A significant portion of our distribution arrangements with the
manufacturers provides us compensation based on a percentage of our
purchases. In addition, we have certain distribution arrangements with
pharmaceutical manufacturers that include an inflation-based compensation
component whereby we benefit when the manufacturers increase their
prices as we sell our existing inventory at the new higher prices. For
these manufacturers, a reduction in the frequency and magnitude of price
increases, as well as restrictions in the amount of inventory available to us,
could have a material adverse impact on our gross profit margin.

(emphasis added). In other words, the higher and more often that Defendants’ cartel

hiked up prices, the more profit McKesson made.

       1325. In that same filing, McKesson also reported that “The business’[s] practice

is to pass on to customers published price changes from suppliers.” In other words,

rather than absorbing any increases, McKesson explicitly admitted to passing them on

to its customers as a matter of fact.

       1326. Similarly, in Cardinal’s 10-K filing for 2014, the company reported that:

Gross margin in our Pharmaceutical segment is impacted by generic and
branded pharmaceutical price appreciation and the number and value of
generic pharmaceutical launches. In past years, these items have been
substantial drivers of Pharmaceutical segment profit. Prices for generic
pharmaceuticals generally decline over time. But at times, some generic
products experience price appreciation, which positively impacts our
margins.

(emphasis added). In other words, as with McKesson, the higher and more often that

Defendants’ cartel hiked up prices, the more profit Cardinal made.

       1327. ABC’s Annual Summary 2014 and Annual Report 2014 make very similar

admissions: “Our results of operations continue to be subject to the risks and

                                          318
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 319 of 349




uncertainties of inflation in branded and generic pharmaceutical prices and deflation

in generic pharmaceutical prices.” (emphasis added).

Certain distribution service agreements that we have entered into with
branded and generic pharmaceutical manufacturers continue to have an
inflation-based compensation component to them. Arrangements with a
small number of branded manufacturers continue to be solely inflation-
based. As a result, our gross profit from brand-name and generic manu- facturers
continues to be subject to fluctuation based upon the timing
and extent of manufacturer price increases. If the frequency or rate of
branded and generic pharmaceutical price increases slows, our results
of operations could be adversely affected. In addition, generic pharma-
     ceuticals are also subject to price deflation. If the frequency or rate of

generic pharmaceutical price deflation accelerates, our results of
operations could be adversely affected.

The fact that slowing and lesser rates of price increases and lowering in generic prices

is a risk for ABC emphasizes that, as with McKesson and Cardinal, the higher and more

often that Defendants’ cartel hiked up prices, the more profit ABC made.

      1328. Other large retail customers have similar contractual provisions in their

contracts with generic manufacturers that allow for greater compensation when prices

are higher. For example, contracts between Walgreens Boots Alliance Development

GmbH, a GPO, and generic manufacturers contain provisions about Rebates and

Administrative fees that are directly tied to “total contract sales” – a number that

increases when prices increase. In other words, that GPO (and other larger retail

customers with similar contractual terms) can make more money when generic

pharmaceutical prices are higher.



                                          319
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 320 of 349




       1329. The generic manufacturers are keenly aware that some of their customers

benefit from their price increases. In fact, many of the generic drug manufacturers

regularly tout these price increases in their discussions with customers. As just one

example, when Teva met with large customer Red Oak (a joint venture between

Cardinal and CVS) in December 2014, Teva boasted that its price hike of August 28,

2014, had increased the prices of twenty different product families, resulting in an

estimated $29.0M price increase value to the customer – paid for, of course, in part by

Plaintiffs.

       1330. F.H. told Teva that Greenstone was entering the market for Cabergoline

and was seeking to target specific customers, specifically requesting that Teva give up a

large wholesaler to the new entrant, telling Teva that “Greenstone has promised to play

nice[ly] in the sandbox.” It is unclear why Defendants generally ignored the standard

written English adverbal form of “nice” (i.e., “nicely”) when modifying the verb “play,”

but Defendants repeatedly referred to “playing nice [sic] in the sandbox” as part of their

conspiracy, perhaps attempting to mimic the language of children who might play in an

actual sandbox.

       1331. After discussing the matter internally, T.C. of Teva representative

responded – again, via the same intermediary, thus minimizing the number of its

communications directly with co-conspirators – that Teva would give the business with

the requested wholesaler to Teva’s competitor: “[t]ell Greenstone we are playing nice

in the sandbox and we will let them have [the wholesaler].”

                                           320
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 321 of 349




       1332. Pursuant to this agreement, Greenstone was able to acquire the wholesaler

as a customer for Cabergoline without fear that Teva would compete to retain the

business. In exchange, Greenstone agreed to “play nice in the sandbox” – i.e., not to

compete with Teva for other customers and drive prices down. As Defendants all

knew, that sort of “race to the bottom” in pricing wouldn’t benefit anyone in the market

– except, of course, for the victims of the scheme: Defendants’ customers, including

Plaintiffs.

       1333. No shortages or other market features can explain Defendants’

elevated pricing for Cabergoline during the Relevant Period.

       1334. The elevated prices of Cabergoline that resulted from Defendants’

anticompetitive conduct have injured Plaintiffs and caused them to pay more than they

would have paid in a free and fair market.

       1335. The unlawful agreement between Teva and Greenstone regarding

Cabergoline was part of all Defendants’ overarching conspiracy to unreasonably restrain

trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.




              XI.   GENERIC PHARMACEUTICAL MARKETS’ HIGH
                       SUSCEPTIBILITY TO COLLUSION AND
                             DEFENDANTS’ CARTEL


       1336. The markets for generic drugs in the United States are highly susceptible

to cartelization, including by Defendants. Some of the factors that make a market or

                                             321
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 322 of 349




set of markets susceptible to collusion include: a standardized product with a high

degree of interchangeability between the products of cartel participants and inter-

competitor contacts and communication.

      1337. In addition, demand for generic drugs is highly inelastic. Each generic drug

described above is medically necessary to the health and well-being of the patient for

whom it is prescribed. Despite the substantial price increases alleged in this Complaint,

demand for each of the generic drugs remained largely the same, even in the presence

of price increases and/or elevated pricing above the competitive level.

      A.      Fungible Products
      1338. By approving an ANDA, the FDA confirms that a generic drug product

is bioequivalent to the branded version of the drug because its active pharmaceutical

ingredient (“API”) is identical. This allows pharmacists to substitute that generic for the

branded counterpart, as well as for any other generic that is bioequivalent to the

branded product. As a result, one generic equivalent to a particular branded drug is

highly substitutable for another generic equivalent to that same branded drug, even if

made by a different manufacturer.

      1339. A commodity product is one that is standardized across suppliers, which

allows for a high degree of substitutability among different suppliers in the market.

When products offered by different suppliers are easily interchangeable, it is easier for

the suppliers to agree on prices for the goods in question and to monitor those prices




                                           322
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 323 of 349




effectively – and in particular, to monitor whether cartel members are sticking to the

cartel’s price for a given product, including Defendants here.

      1340. Another example is the Organization of Petroleum-Exporting Countries

(“OPEC”), a well-known cartel operating in a market with a highly interchangeable or

“fungible” product: the global petroleum market, where one barrel of crude oil is

indistinguishable from another.

      1341. Generic drugs are also commodity products because every generic drug –

including all of the ones identified by this Complaint – is an interchangeable

bioequivalent to the branded counterpart: for any particular branded product, the

generic equivalent is required, by law and enforced by FDA, to be bioequivalent to, and

therefore highly substitutable with, that branded product. In addition, and crucially for

the functioning of Defendants’ overarching conspiracy, this means that for any

particular branded product, the generic equivalent is bioequivalent to, and therefore

highly substitutable with, every other generic equivalent to that same branded product.

      1342. As a result of the high interchangeability of every one of these products

for their other generic equivalents, the primary mechanism through which their

manufacturers compete is price.

      B.     Inter-Competitor Contacts and Communications
      1343. As discussed in detail supra, especially in Sections IX-X, Defendants’

representatives communicated privately, extensively, and frequently. They met at

conferences convened by customers and trade associations of customers (such as the


                                          323
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 324 of 349




ECRM and NACDS), private industry dinners, and similar events.                  Moreover,

Defendants are members of and/or participants of the GPhA; thus, in addition to the

numerous calls, text-messages, e-mails, and other communications identified above –

and the countless others not specifically identified herein – Defendants’ representatives

have many opportunities to, and in fact repeatedly did, in part as detailed herein, meet

and conspire at industry meetings.

       1344. Defendants routinely co-ordinated their schemes through direct

interaction with one another at industry trade shows, customer conferences, and other

events such as industry dinners, girls nights out, lunches, parties, and frequent telephone

calls, e-mails, and text messages. For example, Heritage’s Glazer and Malek admitted

at their guilty plea hearings to engaging in discussions and attending meetings with

competitors, during which they reached agreements to allocate customers, rig bids and

fix prices of Doxycycline Hyclate and Glyburide.

       1345. DOJ’s and the Connecticut AG’s investigations, and the grand jury

subpoenas and investigative demands that have issued in conjunction with them, have

uncovered    numerous      inter-competitor      communications.       These    types   of

communications are not unique or isolated, but instead are rampant; as noted above,

generic drug manufacturers promote routine and direct interaction with and among

their competitors. Further, the sheer number of Defendants implicated in these

government investigations (including many of the Defendants here) highlights the



                                           324
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 325 of 349




prevalence in the generic drug industry of the types of contacts and communications

that facilitate collusion.


         XII. FACTS RELATING TO STATUTES OF LIMITATION

       1346. Because of the ongoing nature of Defendants’ overarching conspiracy, for

as long as Defendants’ products are priced above the competitive level because of

Defendants’ cartel, Plaintiffs continue to incur new damages every day that they

purchase generic pharmaceuticals made or sold by Defendants, including when

Plaintiffs incur an obligation to reimburse a purchase of generic pharmaceuticals made

or sold by Defendants, further including through and beyond the filing of this

Complaint. As such, the applicable statutes of limitation do not bar this case.

       1347. In addition, even for purchases earlier in the Relevant Period, Plaintiffs

had no knowledge of the combination or conspiracy alleged herein, or of facts sufficient

to place them on inquiry notice of the claims set forth herein, until (at the earliest) the

State Attorneys General disclosed of the substance of their Complaint in May of this

year. Prior to that time, no information in the public domain or available to Plaintiffs

revealed, or even suggested, that Defendants’ extensive cartel and conspiracy to fix

prices for all generic drugs.

       1348. Further, Defendants repeatedly and expressly misled the public, including

Plaintiffs, by openly and falsely stating, including on their public Internet websites, that

they prohibited the type of collusion alleged in this Complaint.



                                            325
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 326 of 349




      1349. In addition, Plaintiffs had no knowledge of the combination or conspiracy

alleged in this Complaint, or of facts sufficient to place them on inquiry notice of their

claims. Indeed, were it not for the lawsuit filed by the State Attorneys General on May

10, 2019, even today Plaintiffs might be unaware of the violations alleged herein.

      1350. Indeed, Plaintiffs had no notice of any kind of Defendants’ misconduct

and could not have discovered Defendants’ misconduct through the exercise of

reasonable diligence, and also Defendants actively concealed their misconduct and

misled the public, including Plaintiffs, as to what Defendants’ cartel had done.

      1351. For further examples:

(a) Allergan’s (predecessor to Actavis) Code of Conduct states: “We support a free and

open market, which is why we comply with competition laws everywhere we do

business and strive to always compete fairly”;

(b) Apotex’s Code of Conduct directs employees: “Do not communicate with

competitors about competitive business matters such as prices, costs discounts,

customer suppliers, marketing plans, production capacities or any terms or conditions

of sale that could create the appearance of improper agreements or understandings. Do

not make agreements or reach understandings with competitors regarding allocation of

customers, territories or market share. Do not conspire with other bidders when

competing for contracts”;

(c) Dr. Reddy’s’ Code of Conduct states: “We believe in free and open competition

and never engage in improper practices that may hamper fair competition. We never

                                           326
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 327 of 349




look to gain competitive advantages through unethical or unlawful business practices. .

. . [W]e must never enter into agreements with competitors to engage in any anti-

competitive behavior, including colluding or cartelization, fixing prices, dividing up

customers, suppliers or markets.”

(d) Glenmark’s Code of Conduct states: “We must engage in fair competition and must

ensure that our business dealings comply with all applicable local antitrust and

competition laws, such as monopoly, unfair trade, or price discrimination laws. We must

not make agreements or engage in concerted actions with a competitor with the intent

of improperly dividing markets by allocating territories, customers, goods, or services,

or price-fixing or collusion”;

(e) Hikma’s (the parent of West-Ward) Code of Conduct provides: “Hikma will engage

in free and fair competition and not seek competitive advantage through unlawful

means. Hikma will not collude with competitors on prices, bids or market allocations,

nor exchange information with third parties in a way that could improperly influence

business outcomes”;

(f) Mayne’s Business Code of Conduct provides: “Do not agree, even informally, with

competitors on price (or any elements of price including discounts or rebates),

production, customers or markets without a lawful reason”;

(g)    Mylan’s Code of Conduct and Business Ethics states: “Mylan is committed to

complying with applicable antitrust and fair competition laws”;



                                          327
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 328 of 349




(h)      Novartis’s (Parent of Sandoz) Code of Conduct states: “We are committed to

fair competition and will not breach competition laws and regulations”;

(i) Par’s Code of Conduct provides: “It is Company policy to comply with the antitrust

and competition laws of each country in which the Company does business”;

(j) Perrigo’s Code of Conduct provides: “We will succeed based on the quality and

value of our products and not by illegal or otherwise improper business practices.

Competition laws, also known as ‘antitrust’ laws, generally prohibit agreements with

competitors, suppliers or customers that could unfairly limit free and open

competition”;

(k) Sun Pharmaceutical Industries, Ltd. (parent of Sun and Taro) has a Global Code of

Conduct that provides: “We seek to outperform our competition fairly and honestly.

We seek competitive advantages through superior performance, never through

unethical or illegal business practices.” It goes on to direct its employees that: “Sun

Pharma shall compete only in an ethical and legitimate manner and prohibits all actions

that are anti-competitive or otherwise contrary to applicable competition or anti-trust

laws”;

(l) Taro’s Code of Conduct provides: “we do not discuss any of the following

topics with our competitors: prices or price-fixing, customer or market allocation, bids

or bid-rigging, any topic that seems to be about restricting competition. If a competitor

attempts to engage you in a discussion on any of these topics, make it clear that you do



                                          328
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 329 of 349




not wish to participate. Leave the conversation immediately, and report the matter to

Corporate Compliance”;

(m) Teva’s Code of Conduct provides: “We believe that customers and society

as a whole benefit from fair, free and open markets. Therefore, we compete on the

merits of our products and services and conduct business with integrity. We recognize

that the potential harm to Teva’s reputation and the penalties for breaching competition

laws are severe, and can subject Teva, members of the Board of Directors and

employees to severe civil fines and criminal penalties.”

      1352. It was reasonable for Plaintiffs to believe these false assertions and to

believe that Defendants were following these spurious orders and policies that

prohibited violating, inter alia, the antitrust laws of the United States and the State of

New York.

      1353. For these reasons, the statutes of limitations as to Plaintiffs’ claims under

the federal and state common law identified herein did not begin to run, and have been

tolled with respect to the claims that Plaintiffs have alleged in this Complaint.

      1354. Through their misleading, deceptive, false and fraudulent statements,

Defendants effectively concealed their conspiracy, thereby causing economic harm to

Plaintiffs. Defendants’ misrepresentations regarding their price changes were intended

to lull Plaintiffs into accepting the price hikes as a normal result of competitive and

economic market trends rather than the consequences of Defendants’ collusive acts.



                                           329
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 330 of 349




The public statements made by Defendants were designed to mislead Plaintiffs into

paying unjustifiably higher prices for generic drugs.

      1355. For further example, Heritage executives took overt steps to conceal their

illegal activity, and destroy evidence of any wrongdoing, going back to at least 2012.

This conduct included a concerted and conscious effort to destroy documents,

instructions not to put incriminating evidence in writing, directives not to use e-mail,

and the deletion of incriminating text messages.

      1356. Further specific examples of these acts of fraudulent concealment with

respect to Heritage’s President Malek and CEO Glazer include: (a) Glazer reminding

Malek on June 26, 2014, not to put evidence of his illegal conduct in writing; (b)

Heritage being instructed by a competitor not to communicate through e-mail but to

instead communicate by telephone; (c) Malek sending a text message about how to

avoid detection by regulators, a text message that was not produced by Heritage in

response to a subpoena by the Connecticut AG; (d) deletion of e-mails and text

messages by Glazer, Malek, and other employees of Heritage regarding illegal

communications with competitors; and (e) one of Mayne’s key executives who

participated in the conspiracy deleting several of the most incriminating text messages

from her cellular telephone before the information on that telephone was imaged and

produced to the Connecticut AG’s office.

      1357. Defendants also gave pretextual reasons for price increases in an effort to

hide their misconduct and the existence of their cartel. For example, during an earnings

                                           330
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 331 of 349




call on August 11, 2015, Dilip Shanghvi, the Managing Director at Sun Pharmaceutical

Industries Ltd., misleadingly discussed “competitive pressure on some of the

products…where competitive intensity has increased,” when in fact, Sun was engaged

in a conspiracy to lessen competitive forces and inflate prices.

       1358. These false statements and others made by Defendants actively concealed

the illegal conspiracy entered into by Defendants to fix, stabilize, maintain and raise the

price of generic drugs to inflated, supracompetitive levels.

       1359. Through their misleading, deceptive, false and fraudulent statements,

Defendants effectively concealed their conspiracy, thereby causing economic harm to

Plaintiffs. Defendants’ misrepresentations regarding their price changes were intended

to lull Plaintiffs into accepting the price hikes as a normal result of competitive and

economic market trends rather than as the consequence of Defendants’ collusive acts.

The public statements made by Defendants were designed to mislead Plaintiffs into

paying unjustifiably higher prices for generic drugs.

       1360. In addition, and as also discussed supra, Defendants frequent and repeated

face-to-face meetings among cartel members were a deliberate attempt to avoid

discovery of their cartel, and even if the cartel was discovered, to minimize creating a

record of their illegal conduct. There were numerous collusive communications at trade

shows, customer events, and smaller, more intimate dinners and meetings, which

Defendants deliberately did to avoid leaving even an electronic reference to the fact of

their communications (such as a record that a telephone conversation occurred) and

                                           331
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 332 of 349




completely avoid any record of the content and substance of these communications.

When emergent business circumstances forced Defendants’ employees to put their

communications in writing in an e-mail or text message, Defendants often took overt

and calculated steps to destroy those communications and evidence that any

communications had occurred.

       1361. Because of the deceptive practices and techniques of secrecy employed by

Defendants and their co-conspirators to conceal their illicit conduct, Plaintiffs could

not have discovered the conspiracy at an earlier date by the exercise of reasonable

diligence.

       1362. Therefore, the running of any statutes of limitations has been tolled for all

claims alleged by Plaintiffs as a result of Defendants’ anticompetitive and unlawful

conduct. Despite the exercise of reasonable diligence, Plaintiffs were unaware of

Defendants’ unlawful conduct, and did not know that they were paying supra-

competitive prices during the Relevant period.


              XIII. PLAINTIFFS’ MEDICAID OVERPAYMENTS

       1363. As alleged in detail supra, each Defendant is or has been engaged in the

business of manufacturing, marketing and selling prescription pharmaceuticals

throughout the United States. One of the principal payors for such prescription

pharmaceuticals are federal, state and local governments under the Medicare and

Medicaid Programs.



                                           332
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 333 of 349




       1364. As noted, Plaintiffs, as required by law, pay approximately 25 % of the

Medicaid costs attributable to their residents. N.Y. Soc. Serv. L. §§ 367-a and 368-a; 42

U.S.C. § 1396d(b). New York State pays another 25%, and the federal government pays

50 percent.

       1365. There are two components of the price Medicaid pays for prescription

drugs. One is determined by the Average Wholesale Price (“AWP”); the other is

determined by the Best Price (defined by deferral statute as the lowest price paid to any

purchaser) and/or Average Manufacturer’s Price (“AMP”). Defendants’ antitrust

violations and other wrongdoing alleged herein affect both components. As described

herein, Defendants’ inflation of AWP, Best Prices AMP has resulted in overcharges of

many millions of dollars by the Counties for the costs of the provision of Medicaid

benefits to their residents.

       1366. The price initially paid by Medicaid to a provider – generally a dispensing

pharmacy – of the drug is determined by New York State law, based on price data

provided by the manufacturers. State law provides that Medicaid will reimburse the

provider pursuant to a formula based on AWP. N.Y. Soc. Serv. L. §367-a(9). AWP’s

for each dosage and packaging of each drug are published by several industry publishing

services based wholly on information supplied by the manufacturers. In sum, the

Medicaid program pays based on AWP, and the setting of AWP is in the control of the

manufacturers – including Defendants here.



                                          333
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 334 of 349




       1367. As a result of the antitrust conspiracy and other wrongdoing alleged

herein, the pricing information provided to the publishing services was grossly inflated,

causing them in turn to publish similarly inflated AWP’s.

       1368. In addition, the prices paid by Medicaid are affected by a federally

mandated rebate that drug manufacturers pay to the states, which is calculated by the

United States Department of Health and Human Services based on price information

provided quarterly by the manufacturers. 42 U.S.C. § 1396r-8 (the Medicaid rebate

statute”). The rebate is based on two statutorily defined prices, the Best Price and the

AMP. Best Price is the lowest price paid by any purchaser, while AMP is the average

price paid to the manufacturer by wholesalers. See 42 U.S.C. § 1396r-(c)(1)(c) (defining

Best Price); 42 U.S.C. § 1396r-8(k)(1) (defining AMP).

       1369. As a result of the antitrust conspiracy and other wrongdoing alleged

herein, the Best Price and AMP were likewise inflated, resulted in overcharges of many

millions of dollars by the Counties for the costs of the provision of Medicaid benefits

to their residents.

       1370. In sum, Defendants have knowingly and deliberately published false,

inflated and misleading price data in connection with the Medicaid reimbursement

program that directly has caused excessive payments by Plaintiffs, thereby causing

Plaintiffs to suffer millions in damages.




                                            334
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 335 of 349




                        XIV. CONTINUING VIOLATION

       1371. This Complaint alleges a continuing course of conduct (including conduct

within the limitations period) and defendants’ unlawful conduct has inflicted continuing

and accumulating harm within the applicable statutes of limitations.


              XV.    DEFENDANTS’ ANTITRUST VIOLATIONS

       1372. During the period relevant to this Complaint, set forth below, Defendants

engaged in a continuing agreement, understanding, and conspiracy in restraint of trade

to allocate customers, rig bids, and fix, raise, maintain, and/or stabilize prices for Drugs

at Issue sold throughout the United States, including within each of the Plaintiff

Counties.

       1373. In formulating and effectuating the contract, combination or

conspiracy, Defendants and        their co-conspirators     engaged in     anticompetitive

activities, the purpose and effect of which were to allocate customers, rig bids and

artificially fix, raise, maintain, and/or stabilize the price of Drugs at Issue sold

throughout the United States, including within each of the Plaintiff Counties. These

activities included the following:

(a)     Defendants participated in meetings and/or conversations regarding the price

of Drugs at Issue;




                                            335
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 336 of 349




(b)      Defendants agreed during those meetings and conversations to charge prices at

specified levels and otherwise to increase and/or maintain prices of Drugs at Issue sold

throughout the United States, including within each of Plaintiff Counties;

(c)      Defendants agreed during those meetings and conversations to allocate

customers, rig bids, and fix the price of Drugs at Issue; and

(d)      Defendants issued price announcements and price quotations in accordance with

their agreements.

         1374. Defendants and their co-conspirators engaged in the activities described

above for the purpose of effectuating the unlawful agreements described herein.

         1375. During and throughout the Relevant Period, Plaintiffs directly and

indirectly purchased and reimbursed purchases of the Drugs at Issue at inflated,

supracompetitive prices.

         1376. Defendants’ cartel, contract, combination and conspiracy constitutes an

unreasonable restraint of trade and commerce in violation of Sections 1 and 3 of the

Sherman Act (15 U.S.C. §§ 1, 3) and the laws of the State of New York, as enumerated

below.

         1377. As a result of Defendants’ unlawful conduct, Plaintiffs have suffered

financial damages in that they have paid more for Drugs at Issue than they would have

paid in a competitive market.

         1378. General economic principles recognize that any overcharge at a higher

level of distribution generally results in higher prices at lower level(s). Moreover, the

                                           336
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 337 of 349




institutional structure of pricing and regulation in the pharmaceutical drug industry

assures that overcharges at the higher level of distribution are passed on to end-payers

such as Plaintiffs. Whereas, in a normal market wholesalers may have an incentive to

cut costs, the structure of the pharmaceutical distribution industry is such that

wholesalers’ “cost-plus” distribution contracts with Defendants meant that far from

absorbing the cost of the conspiracy, the wholesalers profited from it and passed the

entire cost on to end-purchasers (including Plaintiffs) and their reimbursers (also

including Plaintiffs). Wholesalers and retailers passed on the inflated prices to Plaintiffs.

The impairment of generic competition at the direct purchaser level similarly injured

Plaintiffs who were equally denied the opportunity to purchase less expensive generic

versions of the drugs.

       1379. The unlawful contract, combination and conspiracy has had the following

effects, among others:

(a)    price competition in the market for Drugs at Issue has been artificially

restrained;

(b)    prices for Drugs at Issue sold by Defendants have been raised, fixed, maintained,

or stabilized at artificially high and non-competitive levels; and

(c)    end-payer purchasers of Drugs at Issue sold by Defendants have been deprived

of the benefit of free and open competition in the market for Drugs at Issue.




                                            337
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 338 of 349




                              XVI. CAUSES OF ACTION

         1380. As to the overarching conspiracy in which all Defendants participated, and

as to each drug-specific conspiracy in which certain Defendants participated as alleged

above, Plaintiffs seek relief under the laws specified in Counts 1 through 3 below.

                                      FIRST COUNT

                    Violation of Sections 1 and 3 of the Sherman Act
         1381. Plaintiffs incorporate by reference the allegations set forth above as if fully

set forth herein.

         1382. This count is brought against all Defendants for their participation in an

overarching conspiracy to fix, raise, maintain, and/or stabilize the prices of Drugs at

Issue.

         1383. This count is also brought against Defendant-participants in each of the

drug- specific conspiracies alleged above.

         1384. Defendants and their unnamed co-conspirators entered into and engaged

in a contract, combination, or conspiracy in unreasonable restraint of trade in violation

of Sections 1 and 3 of the Sherman Act (15 U.S.C. §§ 1, 3).

         1385. Throughout the period relevant to this Complaint, Defendants and their

co-conspirators entered into a continuing agreement, understanding and conspiracy in

restraint of trade to artificially allocate customers, rig bids and raise, maintain and fix

prices for Drugs at Issue, thereby creating anticompetitive effects.




                                              338
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 339 of 349




      1386. The conspiratorial acts and combinations have caused unreasonable

restraints in the market for Drugs at Issue.

      1387. As a result of Defendants’ unlawful conduct, Plaintiffs have been harmed

by being forced to pay inflated, supracompetitive prices for Drugs at Issue.

      1388. In formulating and carrying out the alleged agreement, understanding and

conspiracy, Defendants and their co-conspirators did those things that they combined

and conspired to do, including, but not limited to, the acts, practices and course of

conduct set forth herein.

      1389. Defendants’ conspiracy had the following effects, among others:

(a) Price competition in the market for Drugs at Issue has been restrained, suppressed,

and/or eliminated throughout the United States, including within every Plaintiff

County;

(b) Prices for Drugs at Issue provided by Defendants and their co-conspirators have

been fixed, raised, maintained, and stabilized at artificially high, non-competitive levels

throughout the United States, including within every Plaintiff County; and

(c) Plaintiffs purchased or reimbursed purchases of the Drugs at Issue indirectly from

Defendants and their co-conspirators, and have been deprived of the benefits of free

and open competition.

      1390. Plaintiffs have been injured and will continue to be injured by paying more

for the Drugs at Issue purchased or reimbursed indirectly from Defendants and the co-

conspirators than they would have paid and will pay in the absence of the conspiracy.

                                           339
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 340 of 349




         1391. Defendants’ contract, combination, or conspiracy is a per se violation of

the federal antitrust laws.

         1392. Plaintiffs are entitled to an injunction against Defendants, preventing and

restraining the continuing violations alleged herein.

                                    SECOND COUNT

                        Violation of New York Antitrust Statutes
         1393. Plaintiffs incorporate by reference the allegations set forth above as if fully

set forth herein.

         1394. This count is brought against all Defendants for their participation in an

overarching conspiracy to fix, raise, maintain, and/or stabilize the prices of Drugs at

Issue.

         1395. This count is also brought against Defendant-participants in each of the

drug-specific conspiracies alleged above.

         1396. Throughout the period relevant to this Complaint, Defendants’

continuing contract, combination or conspiracy with respect to the sale of Drugs at

Issue in unreasonable restraint of trade and commerce and in violation of the Donnelly

Act, New York General Business Law § 340, et seq.

         1397. The contract, combination, or conspiracy consisted of an agreement

among Defendants and their co-conspirators to fix, raise, stabilize, and/or maintain the

prices of Drugs at Issue and to allocate customers for Drugs at Issue throughout the

United States, including within every Plaintiff County.


                                              340
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 341 of 349




       1398. In formulating and effectuating this conspiracy, Defendants and their co-

conspirators performed acts in furtherance of the combination and conspiracy,

including: (a) participating in meetings and conversations among themselves in the

United States and elsewhere during which they agreed to price Drugs at Issue at certain

levels, and otherwise to fix, increase, inflate, maintain, or stabilize prices paid by

Plaintiffs with respect to Drugs at Issue; and (b) participating in meetings and trade

association conversations among themselves in the United States and elsewhere to

implement, adhere to, and police the unlawful agreements they reached.

       1399. Defendants and their co-conspirators engaged in the actions described

above for the purpose of carrying out their unlawful agreement to allocate customers,

rig bids, and fix prices for Drugs at Issue.

       1400. Defendants have entered into an unlawful agreement in restraint of trade

in violation of the Donnelly Act, New York General Business Law § 340, et seq.

Defendants’ combination or conspiracy had the following effects: (1) Drugs at Issue

price competition was restrained, suppressed, and eliminated throughout New York;

(2) Drugs at Issue prices were raised, fixed, maintained and stabilized at artificially high

levels throughout New York; (3) Plaintiffs were deprived of free and open competition;

and (4) Plaintiffs paid and reimbursed supracompetitive, artificially inflated prices for

Drugs at Issue that were higher than they would have been absent Defendants’ illegal

acts. Defendants’ illegal conduct substantially affected New York commerce in each of

the Plaintiff Counties. As a direct and proximate result of Defendants’ unlawful

                                               341
         Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 342 of 349




conduct, Plaintiffs have been injured and are threatened with further injury. The

conduct set forth above is a per se violation of the Act. Accordingly, Plaintiffs seek all

relief available under New York Gen. Bus. Law § 340, et seq. This injury is of the type

the antitrust laws of the above states were designed to prevent and flows from that

which makes Defendants’ conduct unlawful.

         1401. In addition, Defendants have profited significantly from the aforesaid

conspiracy. Defendants’ profits derived from their anticompetitive conduct at the

expense, and to the detriment of, Plaintiffs.

         1402. Accordingly, Plaintiffs seek damages, to be trebled or otherwise increased

as permitted by a particular jurisdiction’s antitrust law, and costs of suit, including

reasonable attorneys’ fees, to the extent permitted by the above state laws.

                                     THIRD COUNT

                                    Unjust Enrichment
         1403. Plaintiffs incorporate by reference the allegations set forth above as if fully

set forth herein.

         1404. This count is brought against all Defendants for their participation in an

overarching conspiracy to fix, raise, maintain, and/or stabilize the prices of Drugs at

Issue.

         1405. This count is also brought against Defendant-participants in each of the

drug-specific conspiracies alleged above.




                                              342
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 343 of 349




       1406. Defendants have unlawfully benefited from their sales of Drugs at Issue

because of the unlawful and inequitable acts alleged in this Complaint. Defendants

unlawfully over-charged Plaintiffs, who made purchases of or reimbursements for

Drugs at Issue at prices that were more than they would have been but for Defendants’

unlawful actions.

       1407. Defendants’ financial benefits resulting from their unlawful and

inequitable acts are traceable to overpayments by Plaintiffs.

       1408. Plaintiffs have conferred upon Defendants an economic benefit, in the

nature of profits resulting from unlawful overcharges, to the economic detriment of

Plaintiffs.

       1409. Defendants have been enriched by revenue resulting from unlawful

overcharges for Drugs at Issue while Plaintiffs have been impoverished by the

overcharges they paid for Drugs at Issue imposed through Defendants’ unlawful

conduct. Defendants’ enrichment and Plaintiffs’ impoverishment are connected.

       1410. There is no justification for Defendants’ retention of, and enrichment

from, the benefits they received, which caused impoverishment to Plaintiffs because

Plaintiffs paid supracompetitive prices that inured to Defendants’ benefit, and it would

be inequitable for Defendants to retain any revenue gained from their unlawful

overcharges.

       1411. Plaintiffs did not interfere with Defendants’ affairs in any manner that

conferred these benefits upon Defendants.

                                          343
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 344 of 349




      1412. The benefits conferred upon Defendants were not gratuitous, in that they

constituted revenue created by unlawful overcharges arising from Defendants’ illegal

and unfair actions to inflate the prices of Drugs at Issue.

      1413. The benefits conferred upon Defendants are measurable, in that the

revenue Defendants have earned due to their unlawful overcharges of Drugs at Issue

are ascertainable by review of sales records.

      1414. It would be futile for Plaintiffs to seek a remedy from any party with

whom they have privity of contract. Defendants have paid no consideration to any

other person for any of the unlawful benefits they received indirectly from Plaintiffs

with respect to Defendants’ sales of Drugs at Issue.

      1415. It would be futile for Plaintiffs to seek to exhaust any remedy against the

immediate intermediary in the chain of distribution from which they indirectly

purchased Drugs at Issue, as the intermediaries cannot reasonably be expected to

compensate Plaintiffs for Defendants’ unlawful conduct.

      1416. The economic benefit of overcharges and monopoly profits derived by

Defendants through charging supracompetitive and artificially inflated prices for Drugs

at Issue is a direct and proximate result of Defendants’ unlawful practices.

      1417. The financial benefits derived by Defendants rightfully belong to Plaintiffs

because Plaintiffs paid supracompetitive prices, inuring to the benefit of Defendants.

      1418. It would be inequitable under unjust enrichment principles under the law

of New York for Defendants to be permitted to retain any of the overcharges for Drugs

                                           344
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 345 of 349




at Issue derived from Defendants’ unlawful, unfair and unconscionable methods, acts,

and trade practices alleged in this Complaint.

       1419. Defendants are aware of and appreciate the benefits bestowed upon them

by Plaintiffs. Defendants consciously accepted the benefits and continue to do so as

of the date of this filing.

       1420. Defendants should be compelled to disgorge to Plaintiffs all unlawful or

inequitable proceeds they received from their sales of Drugs at Issue.

       1421. Plaintiffs have no adequate remedy at law.

       1422. By engaging in the foregoing unlawful or inequitable conduct depriving

Plaintiffs of the opportunity to purchase lower-priced generic versions of Drugs at Issue

and forcing them to pay higher prices for Drugs at Issue, Defendants have been unjustly

enriched in violation of the common law of New York.

       1423. Defendants unlawfully overcharged Plaintiffs, who made purchases of or

reimbursements for Drugs at Issue in New York at prices that were more than they

would have been but for Defendants’ actions. Defendants have been enriched by

revenue resulting from unlawful overcharges for Drugs at Issue, which revenue resulted

from anticompetitive prices paid by Plaintiffs, which inured to Defendants’ benefit.

Defendants’ enrichment has occurred at the expense of Plaintiffs. It is against equity

and good conscience for Defendants to be permitted to retain the revenue resulting

from their unlawful overcharges.



                                          345
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 346 of 349




                                  FOURTH COUNT

                Violation of New York Social Services Law § 145-b
       1424. Plaintiffs incorporate by reference the allegations set forth above as if fully

set forth herein.

       1425. This count is brought against all Defendants for their participation in an

overarching conspiracy to fix, raise and/or stabilize the prices of Drugs at Issue.

       1426. This count is also brought against Defendant-participants in each of the

drug-specific conspiracies alleged above.

       1427. Section 145–b(1) provides in part:

       (a)    It shall be unlawful for any person, firm or corporation knowingly by

       means of a false statement or representation, or by deliberate concealment of any

       material fact, or other fraudulent scheme or device, on behalf of himself or

       others, to attempt to obtain or to obtain payment from public funds for services

       or supplies furnished or purportedly furnished pursuant to this chapter.

       (b) ... “[S]tatement or representation” includes, but is not limited to: a claim for

       payment made to the state, a political subdivision of the state, or an entity

       performing services under contract to the state or a political subdivision of the

       state; an acknowledgment, certification, claim, ratification or report of data which

       serves as the basis for a claim or a rate of payment, financial information whether

       in a cost report or otherwise, health care services available or rendered, and the

       qualifications of a person that is or has rendered health care services.


                                            346
      Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 347 of 349




      (c) ... [A] person, firm or corporation has attempted to obtain or has obtained

      public funds when any portion of the funds from which payment was attempted

      or obtained are public funds, or any public funds are used to reimburse or make

      prospective payment to an entity from which payment was attempted or

      obtained.

      1428. By fraudulently reporting inaccurate pricing information as to the costs of

pharmaceuticals reimbursed by Medicaid – including the Drugs at Issue –Defendants

violated New York Social Services Law § 145-b.

      1429. As a proximate result, the Plaintiff Counties have suffered overpayments

of Medicaid reimbursements and other damages.


                           XVII. PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demand judgment for the following relief:

      1.     That the unlawful conduct, contract, conspiracy, or combination alleged

herein be adjudged and decreed: (a) an unreasonable restraint of trade or commerce in

violation of Sections 1 and 3 of the Sherman Act; (b) a per se violation of Sections 1 and

3 of the Sherman Act; (c) an unlawful combination, trust, agreement, understanding

and/or concert of action in violation of the New York State antitrust and unfair

competition laws as set forth herein; and/or (d) acts of unjust enrichment by

Defendants as set forth herein.




                                           347
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 348 of 349




       2.     Plaintiffs recover damages, to the maximum extent allowed under such

law and that a judgment in favor of Plaintiffs be entered against Defendants jointly and

severally in an amount to be trebled to the extent the law permits;

       3.     Plaintiffs recover damages, to the maximum extent allowed by law, in the

form of restitution and/or disgorgement of profits unlawfully obtained;

       4.     Plaintiffs be awarded restitution, including disgorgement of profits

Defendants obtained as a result of their acts of unfair competition and acts of unjust

enrichment;

       5.     Defendants, their affiliates, successors, transferees, assignees and other

officers, directors, partners, agents and employees thereof, and all other persons acting

or claiming to act on their behalf or in concert with them, be permanently enjoined and

restrained from in any manner continuing, maintaining or renewing the conduct,

contract, conspiracy, or combination alleged herein, or from entering into any other

contract, conspiracy, or combination having a similar purpose or effect, and from

adopting or following any practice, plan, program, or device having a similar purpose

or effect;

       6.     Plaintiffs be awarded pre- and post-judgment interest as provided by law,

and that such interest be awarded at the highest legal rate;

       7.     Plaintiffs recover their costs of suit, including reasonable attorneys’ fees,

as provided by law; and



                                           348
       Case 2:20-cv-00065-CMR Document 5 Filed 12/20/19 Page 349 of 349




       8.     Plaintiffs have such other and further relief as the Court may deem just

and proper.


                               XVIII. JURY DEMAND

Plaintiffs demand trial by jury of all issues so triable.


Dated:        December 20, 2019

                                           Respectfully submitted,

                                           NAPOLI SHKOLNIK PLLC

                                           /s/ Salvatore C. Badala
                                           Paul J. Napoli, Esq. (PN8845)
                                           Salvatore C. Badala, Esq. (SB2053)
                                           360 Lexington Ave., 11th Floor
                                           New York, NY, 10017
                                           Tel: (212) 397-1000
                                           Fax: (646) 843-7603
                                           pnapoli@NSPRLaw.com
                                           sbadala@napolilaw.com

                                           Attorneys for the Plaintiff Counties




                                             349
